EXHIBIT 10.1

Execution Version

 

--------------------------------------------------------------------------------

LOGO [g94278logo.jpg]

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

July 18, 2007

among

KINDRED HEALTHCARE, INC.

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC.,

as Sole Bookrunner and Sole Lead Arranger

CITICORP USA, INC.,

as Syndication Agent

GENERAL ELECTRIC CAPITAL CORPORATION,

THE CIT GROUP/BUSINESS CREDIT, INC.

and

WELLS FARGO FOOTHILL,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

         PAGE ARTICLE 1 DEFINITIONS Section 1.01.   Defined Terms.    2
Section 1.02.   Classification of Loans and Borrowings.    42 Section 1.03.  
Terms Generally.    42 Section 1.04.   Accounting Terms; GAAP.    43 ARTICLE 2
THE CREDITS Section 2.01.   Commitments.    43 Section 2.02.   Loans and
Borrowings.    43 Section 2.03.   Requests for Borrowings.    44 Section 2.04.  
Letters of Credit    45 Section 2.05.   Funding of Borrowings.    50
Section 2.06.   Interest Elections.    50 Section 2.07.   Termination and
Reduction of Commitments.    52 Section 2.08.   Repayment of Loans; Evidence of
Indebtedness.    52 Section 2.09.   Prepayment of Loans.    53 Section 2.10.  
Fees.    54 Section 2.11.   Interest.    55 Section 2.12.   Alternate Rate of
Interest.    56 Section 2.13.   Increased Costs.    56 Section 2.14.   Break
Funding Payments.    58 Section 2.15.   Taxes.    58 Section 2.16.   Payments
Generally; Pro Rata Treatment; Sharing of Set-offs.    60 Section 2.17.  
Mitigation Obligations; Replacement of Lenders.    62 Section 2.18.   Release of
Security Interest in Assets being Sold.    63 Section 2.19.   Increase In
Commitments.    63 ARTICLE 3 REPRESENTATIONS AND WARRANTIES Section 3.01.  
Corporate Existence and Power.    64 Section 3.02.   Corporate and Governmental
Authorization; No Contravention.    65 Section 3.03.   Binding Effect.    65

 

i



--------------------------------------------------------------------------------

Section 3.04.   Security Interests.    65 Section 3.05.   Financial Information.
   66 Section 3.06.   Litigation.    66 Section 3.07.   Compliance with ERISA.
   66 Section 3.08.   Taxes.    66 Section 3.09.   Compliance with Laws.    67
Section 3.10.   No Regulatory Restrictions on Borrowing.    67 Section 3.11.  
Environmental Matters.    67 Section 3.12.   Full Disclosure.    67 Section
3.13.   Information as to Equity Interest and Instruments.    68 Section 3.14.  
Representations in Other Financing Documents.    68 Section 3.15.   Margin
Stock.    68 Section 3.16.   Properties.    69 Section 3.17.   Existing
Indebtedness.    69 Section 3.18.   Solvency.    69 ARTICLE 4 CONDITIONS Section
4.01.   Effective Date.    70 Section 4.02.   Consequences Of Effectiveness.   
73 Section 4.03.   Each Credit Event.    74 ARTICLE 5 AFFIRMATIVE COVENANTS
Section 5.01.   Information.    75 Section 5.02.   Maintenance of Property.   
79 Section 5.03.   Insurance.    80 Section 5.04.   Payment of Obligations;
Compliance with Law and Contractual Obligations.    80 Section 5.05.  
Maintenance of Existence, Rights, etc.    81 Section 5.06.   Designation Of
Restricted and Unrestricted Subsidiaries.    81 Section 5.07.   Books and
Records; Inspection Rights.    84 Section 5.08.   Guarantees by Future
Restricted Subsidiaries.    84 Section 5.09.   Future Assets to be Added to
Collateral.    84 Section 5.10.   Condemnation Events.    86 Section 5.11.   Use
of Proceeds and Letters of Credit.    86 Section 5.12.   Borrowing Base Reviews.
   87 Section 5.13.   Environmental Matters.    87 Section 5.14.   Post-Closing.
   87

 

ii



--------------------------------------------------------------------------------

ARTICLE 6 FINANCIAL COVENANTS Section 6.01.   Minimum Fixed Charge Coverage
Ratio (EBITDAR).    88 ARTICLE 7 NEGATIVE COVENANTS Section 7.01.   Limitation
on Indebtedness; Certain Equity Securities.    89 Section 7.02.   Negative
Pledge.    91 Section 7.03.   Consolidations, Mergers and Asset Sales.    92
Section 7.04.   Limitations on Transactions with Affiliates.    94 Section 7.05.
  Limitation on Restrictions Affecting Subsidiaries.    95 Section 7.06.  
Limitation on Sale or Issuance of Equity Interests of Subsidiaries.    96
Section 7.07.   Restricted Payments.    97 Section 7.08.   Limitations on
Acquisitions and Investments.    98 Section 7.09.   No Change of Fiscal Periods.
   100 Section 7.10.   Limitation on Business.    100 Section 7.11.   Limitation
on Sale and Leaseback Transactions.    100 Section 7.12.   No Modification of
Certain Documents without Consent.    100 Section 7.13.   Limitation on Cash not
held in Collateral Accounts.    101 Section 7.14.   Limitation on Designated
Interest Rate Agreements and Designated Cash Management Obligations.    101
Section 7.15.   Payments for Consents.    101 Section 7.16.   Limitations on
Capital Expenditures.    101 ARTICLE 8 DEFAULTS Section 8.01.   Events of
Default.    101 Section 8.02.   Notice of Default.    106 Section 8.03.  
Enforcement Notice.    106 ARTICLE 9 THE AGENTS ARTICLE 10 MISCELLANEOUS
Section 10.01.   Notices.    108 Section 10.02.   Waivers; Amendments.    109
Section 10.03.   Expenses; Indemnity; Damage Waiver.    111 Section 10.04.  
Successors And Assigns.    112

 

iii



--------------------------------------------------------------------------------

Section 10.05.   Survival.    116 Section 10.06.   Counterparts; Integration;
Effectiveness.    116 Section 10.07.   Severability.    117 Section 10.08.  
Right of Setoff.    117 Section 10.09.   Governing Law; Jurisdiction; Consent to
Service of Process.    117 Section 10.10.   WAIVER OF JURY TRIAL.    118 Section
10.11.   Headings.    118 Section 10.12.   Confidentiality.    118 Section
10.13.   USA PATRIOT ACT.    120 Section 10.14.   Interest Rate Limitation.   
120 Section 10.15.   Margin Stock.    120 Section 10.16.   Application Of
Proceeds Under Mortgages.    121

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 1.01A   –    Discontinued Operations Schedule 1.01B   –    Restricted
Subsidiaries, Unrestricted Subsidiaries and Excluded Partnerships Schedule 1.01C
  –    Existing Affiliate Agreements Schedule 1.01D   –    Initial Master Lease
Properties; Third Party Leases Schedule 1.01E   –    Material Leasehold
Mortgages Schedule 1.01F   –    Initial Owned Properties Schedule 1.01G   –   
Existing Investments Schedule 1.01H   –    Specified Properties Schedule 1.01I  
–    Existing Letters of Credit Schedule 1.01J   –    Excluded Properties
Schedule 2.01   –    Commitments Schedule 3.13   –    Existing Instruments
Schedule 3.16   –    Real Property Information Schedule 7.01   –    Existing
Indebtedness Schedule 7.02   –    Existing Liens Schedule 7.04(j)   –   
Guaranteed Leases in KPS Spin-Off

EXHIBITS:

Exhibit A   –    Form of Assignment and Assumption Exhibit B.1   –    Form of
Opinion of the General Counsel of the Borrower Exhibit B.2   –    Form of
Opinion of the Senior Vice President of Corporate Legal Affairs of the Borrower
Exhibit B.3   –    Form of Opinion of Cleary Gottlieb Steen & Hamilton LLP,
special counsel for the Borrower Exhibit B.4   –    Form of Opinion of Richards,
Layton & Finger, P.A., special Delaware counsel for the Borrower Exhibit C   –
   Form of Security Agreement Exhibit D   –    Form of Borrowing Base
Certificate

 

v



--------------------------------------------------------------------------------

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 18, 2007
among KINDRED HEALTHCARE, INC., the LENDERS party hereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent and Collateral Agent, CITICORP USA, INC., as
Syndication Agent, and GENERAL ELECTRIC CAPITAL CORPORATION, THE CIT
GROUP/BUSINESS CREDIT, INC. and WELLS FARGO FOOTHILL, as Co-Documentation
Agents.

WHEREAS, the Borrower (such term and other capitalized terms used in these
recitals without definition having the meanings set forth in Sections 1.01
through 1.04 of this Agreement), the Agent and certain lenders are party to the
Existing Facility;

WHEREAS, the lenders under the Existing Facility have made available to the
Borrower a revolving credit facility (with a letter of credit subfacility
pursuant to which the Existing Letters of Credit were issued);

WHEREAS, the Borrower has requested that the commitments under the Existing
Facility be increased to $500,000,000, that the Lenders participate in the
Existing Letters of Credit and that the Issuing Lender issue, and the Lenders
participate in, the Additional Letters of Credit;

WHEREAS, the Borrower proposes to use the proceeds of the foregoing credit
facility to provide loans and letters of credit for working capital and other
general corporate purposes (including acquisitions) of the Borrower and its
Restricted Subsidiaries on and after the Effective Date, including to repay all
loans outstanding under the Existing Facility on the Effective Date;

WHEREAS, the obligations of the Borrower under the foregoing credit facility and
certain interest rate hedging and certain cash management and purchasing card
arrangements are to be (a) secured by substantially all the Borrower’s assets
and (b) guaranteed by the Borrower’s Restricted Subsidiaries, and each of such
guarantees is to be secured by substantially all the assets of the relevant
guarantor;

WHEREAS, the Lenders are willing to extend the foregoing credit facility to the
Borrower and to participate in the Existing Letters of Credit, and the Issuing
Lender is willing to issue, and the Lenders are willing to participate in, the
Additional Letters of Credit, all on the terms and conditions provided herein;

WHEREAS, the Borrower has informed the Agents and the Lenders that the Borrower
proposes to combine its institutional pharmacy business, Kindred Pharmacy
Services, Inc. (together with its subsidiaries, “KPS”), with the institutional
pharmacy business of PharMerica, Inc. (“PharMerica”) through a spin-off
transaction (the “KPS Combination”); in order to effect the KPS



--------------------------------------------------------------------------------

Combination, the Borrower intends to designate KPS as an Unrestricted
Subsidiary, such designation to become effective upon the receipt by the
Administrative Agent of notice thereof;

WHEREAS, the Borrower has also informed the Agents and the Lenders that promptly
(and in no event later than ten days) following the designation of KPS as an
Unrestricted Subsidiary (i) KPS will enter into a new credit facility which will
not be guaranteed by the Borrower or any of its Restricted Subsidiaries (such
credit facility agreement and any ancillary agreements related thereto, the “New
KPS Credit Facility”), (ii) KPS will borrow approximately $125,000,000 under the
New KPS Credit Facility and will distribute the proceeds of such borrowing to
Kindred Healthcare Operating (such distribution, the “KPS Cash Distribution”),
which proceeds will be used for the general corporate purposes of the Borrower
and its Restricted Subsidiaries, (iii) Kindred Healthcare Operating will
distribute all the outstanding shares of KPS (the “KPS Shares”) to the Borrower,
and (iv) the Borrower will distribute the KPS Shares to a distribution agent for
the benefit of the shareholders of the Borrower (the “KPS Spin-Off”; and such
distribution of the KPS Shares by the Borrower, the “KPS Share Distribution”);
and

WHEREAS, the Borrower has further informed the Agents and the Lenders that,
following the KPS Spin-Off, KPS will merge with a subsidiary of Safari Holding
Corporation, a newly formed entity (“NewCo”) and, following such merger, will be
a subsidiary of NewCo; and NewCo will continue KPS’s operations and those of
PharMerica, with approximately 50% of the outstanding shares of NewCo to be
distributed to the Borrower’s shareholders;

NOW, THEREFORE, the parties hereto agree that, on and as of the Effective Date,
the Existing Facility is hereby amended and restated in its entirety as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” has the meaning set forth in Section 1 of the Security Agreement.

 

2



--------------------------------------------------------------------------------

“Account Debtor” means any Person who is obligated to the Borrower or any
Restricted Subsidiary under, with respect to, or on account of, an Account.

“Acquisition” means (i) any Investment by the Borrower or any of its Restricted
Subsidiaries in a Person whereby such Person becomes a Restricted Subsidiary of
the Borrower or whereby such Person is merged with and into the Borrower or a
Restricted Subsidiary or (ii) an acquisition by the Borrower or any of its
Restricted Subsidiaries of the property and assets of any Person (other than any
then-existing Restricted Subsidiary) that constitutes substantially all of the
assets of such Person, or any division, line of business, Healthcare Facility or
other business unit of such Person.

“Additional Encumbrance Letter” means one or more letter agreements that may be
entered into after the Effective Date among the Borrower, JPMorgan Chase Bank,
N.A., as Agent, and First American Title Insurance Company.

“Additional Letter of Credit” means a letter of credit issued hereunder by the
Issuing Lender on or after the Effective Date.

“Adjusted Consolidated Net Income” means, for any period, Consolidated Net
Income for such period, adjusted to exclude therefrom, without duplication,
(i) gains or losses from Asset Sales net of related tax effects and (ii) any net
income (or loss) of any Person (other than the Borrower or a Restricted
Subsidiary) in which the Borrower or any Restricted Subsidiary has an ownership
interest, except that such Person’s net income shall not be excluded if (and to
the extent that) such Person pays dividends or distributions in cash to the
Borrower or any of its Restricted Subsidiaries during such period.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next  1/16 of 1%) equal to (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders under the Financing Documents.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that, upon consummation of the KPS Share Distribution, none of KPS, PharMerica
and NewCo nor any of their respective subsidiaries shall be considered an
“Affiliate” of the Borrower for purposes of this Agreement (unless and until
such Person shall thereafter for any reason become a Subsidiary of the
Borrower).

 

3



--------------------------------------------------------------------------------

“Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative agent
and/or collateral agent for the Lenders under the Financing Documents, as the
context may require.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (i) the Prime Rate in effect on such day and (ii) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

“Annualized Basis” means that, when a provision hereof provides that
Consolidated EBITDAR, Consolidated Interest Expense, Consolidated Rental Expense
or Consolidated EBITDA is to be calculated as of a date (the “relevant date”)
prior to the end of the fourth full Fiscal Quarter following the Effective Date
for a period of four consecutive Fiscal Quarters ending on the relevant date,
(i) Consolidated EBITDAR, Consolidated Interest Expense, Consolidated Rental
Expense or Consolidated EBITDA, as the case may be, shall be calculated for the
period from the end of the month in which the Effective Date occurs to the
relevant date (a “short period”) and (ii) the amount so calculated shall be
multiplied by a fraction of which the numerator is 12 and the denominator is the
number of whole calendar months in such short period.

“Applicable Laws” means all applicable provisions of constitutions, statutes,
laws, rules, treaties, regulations and orders of all Governmental Authorities
and all applicable orders, rules and decrees of courts and arbitrators.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to any ABR Loan, Eurodollar
Loan or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread,” “Eurodollar Spread” or “Commitment Fee Rate,” as the case may be.

The “Applicable Rate” on any day shall be determined from the following pricing
grid based upon the Average Daily Excess Availability for such day; provided
that:

(i) until the date that is three months after the Effective Date and subject to
clause (ii), the “Applicable Rate” will be the applicable rate per annum set
forth below in Level III;

 

4



--------------------------------------------------------------------------------

(ii) at any time when an Event of Default has occurred and is continuing, the
“Applicable Rate” will be that set forth in Level IV; and

(iii) at the option of the Agent (or at the request of the Required Lenders), if
the Borrower fails to deliver consolidated financial statements to the Agent as
and when required by Section 5.01(a) or 5.01(b), the “Applicable Rate” will be
that set forth in Level IV during the period from the expiration of the time
specified for such delivery until such financial statements are so delivered.

 

Status

  

Average Daily Excess Availability

   ABR Spread     Eurodollar
Spread     Commitment
Fee Rate   Level I    Greater than $375,000,000    0.25 %   1.25 %   0.25 %
Level II    Greater than $250,000,000 but less than or equal to $375,000,000   
0.50 %   1.50 %   0.375 % Level III    Greater than $125,000,000 but less than
or equal to $250,000,000    0.75 %   1.75 %   0.375 % Level IV    Less than or
equal to $125,000,000    1.00 %   2.00 %   0.375 %

“Approved Fund” has the meaning assigned to such term in Section 10.04.

“Asset Sale” means any sale, lease or other transfer (including any such
transaction effected by way of merger or consolidation) of any asset by the
Borrower or any Restricted Subsidiary, including, without limitation, any Sale
and Leaseback Transaction, whether or not involving a capital lease, and any
sale or issuance of the Equity Interests of any Restricted Subsidiary, but
excluding (i) any sale of inventory, cash, cash equivalents and other cash
management investments and obsolete, unused or unnecessary equipment, in each
case in the ordinary course of business, (ii) any transfer of assets by the
Borrower to any Restricted Subsidiary or by any Restricted Subsidiary to the
Borrower or another Restricted Subsidiary, (iii) the sale or issuance by the
Borrower or any Restricted Subsidiary of any Equity Interests of any Restricted
Subsidiary to the Borrower or any Restricted Subsidiary, (iv) any transfer of
assets or related series of transfers of assets involving cash proceeds of less
than $500,000 and (v) with respect to a lease of any property (including any
Master Lease Property), surrender to or repossession by the lessor of such
property, or the termination of the lease relating to such property.

 

5



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Agent, in the form of Exhibit A or any
other form approved by the Agent.

“Attributable Indebtedness” means, in respect of a Sale and Leaseback
Transaction, the present value, discounted at the interest rate implicit in the
Sale and Leaseback Transaction, of the total obligations of the lessee for
rental payments during the remaining term of the lease in the Sale and Leaseback
Transaction.

“Augmenting Lender” has the meaning assigned to such term in Section 2.19.

“Available Facility Amount” means, for any day, (a) the lesser of (i) the
aggregate amount of the Commitments and (ii) the Borrowing Base, in each case as
in effect at the end of such day, less (b) the aggregate amount of the Credit
Exposures as at the end of such day.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Average Daily Excess Availability” means, as of any day, the average of the
daily Available Facility Amounts for the immediately preceding Fiscal Quarter;
provided that for the Fiscal Quarter beginning October 1, 2007, the Average
Daily Excess Availability shall be calculated with reference to the average of
the daily Available Facility Amounts from the Effective Date to September 30,
2007.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Kindred Healthcare, Inc., a Delaware corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means at any time, subject to adjustment as provided below, an
amount equal to the sum of, without duplication:

(a) 85% multiplied by the sum of (i) the book value of the Hospital and Health
Services Eligible Accounts, Pharmacy Eligible Accounts and Rehabilitation
Eligible Accounts less (ii) the PIP Reserve less (iii) if the Agent, in the
exercise of its reasonable discretion, has notified the Borrower that it
requires the Borrower to make deductions pursuant to this clause (iii), the
Dilution Reserve, plus

 

6



--------------------------------------------------------------------------------

(b) 85% multiplied by the book value of the Eligible Aged Accounts, plus

(c) the Eligible Real Estate Borrowing Base Amount, less

(d) Established Reserves and, effective immediately upon notification thereof to
the Borrower by the Agent, any other reserves established from time to time by
the Agent in the exercise of its reasonable discretion;

provided that the amount determined pursuant to clause (b) above shall not
exceed $30,000,000; provided further that the amount determined pursuant to
clause (c) above shall not exceed 25% of the Borrowing Base as determined at any
date; and provided further that (i) the Agent may increase the percentages in
clauses (a) or (b) above from time to time with the consent of the Supermajority
Lenders and (ii) the Agent may, in the exercise of its reasonable discretion,
reduce the percentages in clauses (a) or (b) above from time to time. The Agent
shall give prompt written notice to the Borrower and the Lenders of any
adjustments effected pursuant to this proviso.

The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Agent (including
pursuant to Section 4.01(l) or Section 5.01(q), as applicable). Standards of
eligibility with respect to the Borrowing Base may be revised and adjusted from
time to time by the Agent in its reasonable discretion, with any changes in such
standards to be effective three (3) days after delivery of notice thereof to the
Borrower.

“Borrowing Base Certificate” means a certificate in the form of Exhibit D or any
other form approved by the Agent, executed and certified as accurate and
complete by a Financial Officer, together with appropriate exhibits, schedules,
supporting documentation and additional reports as (i) outlined in Schedule 1 to
Exhibit D, (ii) as provided for in Section 5.01(q), and (iii) as otherwise
reasonably requested by the Agent.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

7



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, the gross additions to property,
plant and equipment and other capital expenditures of the Borrower and its
Restricted Subsidiaries for such period, as the same are or would be reflected
in a consolidated statement of cash flows of the Borrower and its Restricted
Subsidiaries for such period; provided that the amount paid by the Borrower or
any Restricted Subsidiary for any Acquisition and any amount of Casualty
Proceeds applied to restore, repair, replace or rebuild the asset in respect of
which such Casualty Proceeds were received shall not be included in the
calculation of the amount of Capital Expenditures.

“Capital Lease” means a lease that would be capitalized on a balance sheet of
the lessee prepared in accordance with GAAP.

“Capital Lease Obligation” means the obligation to pay rent under any Capital
Lease.

“Cash Management Obligations” means any payment obligations arising in respect
of overdraft services, treasury, depositary and cash management services,
automated clearinghouse fund transfer services or purchasing card arrangements.

“Casualty Event” means (i) any Condemnation Event with respect to any property
owned by or leased to the Borrower or any Restricted Subsidiary or (ii) any
damage to, or destruction of, any property owned by or leased to the Borrower or
any Restricted Subsidiary.

“Casualty Proceeds” means (i) with respect to any Condemnation Event, all awards
or payments received by the Borrower, any Restricted Subsidiary or the Agent by
reason of such Condemnation Event, including all amounts received with respect
to any transfer in lieu or anticipation of such Condemnation Event or in
settlement of any proceeding relating to such Condemnation Event and (ii) with
respect to any other Casualty Event, all insurance proceeds or payments
(excluding payments with respect to business interruption) which the Borrower,
any Restricted Subsidiary or the Agent receives by reason of such other Casualty
Event, less, in either case, unreimbursed expenses or losses related to the
Casualty Event, including any payment with respect to taxes actually paid or to
become payable by the Borrower and its Restricted Subsidiaries (as reasonably
estimated by a Financial Officer) in respect of such Casualty Event.

 

8



--------------------------------------------------------------------------------

“CHAMPUS” means, collectively, the Civilian Health and Medical Program of the
Uniformed Services, a program of medical benefits covering former and active
members of the uniformed services and certain of their dependents, financed and
administered by the United States Departments of Defense, Health and Human
Services and Transportation, and all laws, rules, regulations, manuals, orders,
guidelines or requirements pertaining to such program including (a) all federal
statutes (whether set forth in 10 U.S.C. §§ 1071-1106 or elsewhere) affecting
such program; and (b) all rules, regulations (including 32 C.F.R. § 199),
manuals, orders and administrative, reimbursement and other guidelines of all
governmental authorities promulgated in connection with such program (whether or
not having the force of law), in each case as the same may be amended,
supplemented or otherwise modified from time to time.

“CHAMPUS Receivable” means an Account payable pursuant to CHAMPUS.

“CHAMPVA” shall mean, collectively, the Civilian Health and Medical Program of
the Department of Veteran Affairs, a program of medical benefits covering
retirees and dependents of former members of the armed services administered by
the United States Department of Veteran Affairs, and all laws, rules,
regulations, manuals, orders, guidelines or requirements pertaining to such
program including (a) all federal statutes (whether set forth in 38 U.S.C. §
1713 or elsewhere) affecting such program or applicable to CHAMPVA; and (b) all
rules, regulations (including 38 C.F.R. § 17.54), manuals, orders and
administrative, reimbursement and other guidelines of all governmental
authorities promulgated in connection with such program (whether or not having
the force of law), in each case as the same may be amended, supplemented or
otherwise modified from time to time.

“Change in Law” means (i) the adoption of any law, rule or regulation after the
date of this Agreement, (ii) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (iii) compliance by any Lender or the Issuing Lender
(or, for purposes of Section 2.13(b), by any lending office of such Lender or by
such Lender’s or the Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Closing” means the closing hereunder on the Effective Date.

“Co-Documentation Agents” means each of General Electric Capital Corporation,
The CIT Group/Business Credit, Inc. and Wells Fargo Foothill.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

9



--------------------------------------------------------------------------------

“Collateral” means all property, real and personal, tangible and intangible,
with respect to which Liens are created or purportedly created pursuant to the
Collateral Documents.

“Collateral Accounts” has the meaning set forth in Section 1 of the Security
Agreement.

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the holders of the Secured Obligations under the Financing
Documents.

“Collateral Documents” means the Security Agreement, the Security Agreement
Supplements, the Mortgages, any deposit or other account control agreements and
all other supplemental or additional security agreements, mortgages or similar
instruments (other than any UCC financing statements) delivered pursuant hereto
or thereto.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be (i) reduced from
time to time pursuant to Section 2.07, (ii) increased or adjusted from time to
time pursuant to Section 2.19 and (iii) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable (as adjusted pursuant to Section 2.19). The
initial aggregate amount of the Lenders’ Commitments is $500,000,000.

“Condemnation Event” means any condemnation or other taking or temporary or
permanent requisition of any property, any interest therein or right appurtenant
thereto, or any change of grade affecting any property, as the result of the
exercise of any right of condemnation or eminent domain. A transfer to a
governmental authority in lieu or anticipation of condemnation shall be deemed
to be a Condemnation Event.

“Consolidated EBITDA” means, for any period, Adjusted Consolidated Net Income
for such period plus, to the extent deducted in determining Adjusted
Consolidated Net Income for such period, the sum of (i) Consolidated Interest
Expense, (ii) income tax expense and (iii) depreciation, amortization and other
similar non-cash charges.

“Consolidated EBITDAR” means, for any period, Consolidated EBITDA for such
period plus, to the extent deducted in determining Consolidated EBITDA

 

10



--------------------------------------------------------------------------------

for such period, the sum of (i) Consolidated Rental Expense and (ii) non-cash
compensation expense and minus (iii) any cash paid during such period in respect
of non-cash compensation expense accrued during any prior period; provided that
(x) Consolidated EBITDAR shall be calculated so as to exclude the effect of any
income or expense that (A) is classified as extraordinary, (B) is reported
separately as an unusual or non-recurring item, (C) is attributable to
discontinued operations described on Schedule 1.01A (as the same may be updated
from time to time by written notice to the Agent by the Borrower) or
(D) represents the effect of an accounting change on prior periods, in each case
in accordance with GAAP, and (y) if any Restricted Subsidiary of the Borrower is
subject to a limitation (other than pursuant to the terms of the Financing
Documents) in any period binding on such Restricted Subsidiary which limits such
Restricted Subsidiary’s ability to pay dividends or make other distributions or
pay any Indebtedness owed to the Borrower or any other Restricted Subsidiary, or
to make loans or advances to the Borrower or any other Restricted Subsidiary or
to create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues to secure the obligations of the Borrower or any other
Restricted Subsidiary under any Financing Document, Consolidated EBITDAR for
such period shall be adjusted to exclude any portion thereof that is
attributable to such Restricted Subsidiary and that, as a result of such
limitation, it would be prohibited from paying, directly or indirectly, to the
Borrower or any other Restricted Subsidiary at the end of such period.

“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower and its Restricted Subsidiaries, determined on a consolidated basis
for such period; provided that Consolidated Interest Expense shall not
(i) include interest capitalized in accordance with GAAP or (ii) be reduced by
any interest income.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Restricted Subsidiaries, determined on a consolidated basis for
such period.

“Consolidated Rental Expense” means, for any period, the total rental expense
for operating leases of the Borrower and its Restricted Subsidiaries (other than
any such rental expense that is attributable to the Excluded Properties listed
in Schedule 1.01J), determined on a consolidated basis for such period; provided
that Consolidated Rental Expense shall not be reduced by any rental income.

“Consolidated Subsidiary” means, as to any Person at any date, any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date. Unless otherwise specified, “Consolidated Subsidiary” means a
Consolidated Subsidiary of the Borrower.

 

11



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cornerstone” means Cornerstone Insurance Company, a Cayman Islands corporation.

“Cost Report Liability Reserve” means, without duplication for any other reserve
hereunder, a reserve which shall reduce availability under the Borrowing Base by
the cost report liability of the Borrower and its Restricted Subsidiaries
(including for periods prior to the Effective Date), as determined by the Agent
in its reasonable discretion.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

“Credit Parties” means the Borrower and the Subsidiary Guarantors, collectively.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Rate” means on any day the rate of interest that would be payable on
the Loans on such day pursuant to Section 2.11(c).

“Deposit Account Control Agreement” has the meaning set forth in Section 1 of
the Security Agreement.

“Designated Cash Management Obligations” means any Cash Management Obligations
where the services or arrangements are provided by a Lender or an Affiliate of a
Lender at the time such services or arrangements are provided or the agreement
evidencing such services or arrangements is entered into, and that are
designated by the Borrower, in a notice to the Agent, as Designated Cash
Management Obligations for purposes of the Financing Documents.

“Designated Interest Rate Agreement” means any Interest Rate Agreement with a
Lender or an Affiliate of a Lender at the time such agreement is entered into
that is designated by the Borrower, in a notice to the Agent, as a Designated
Interest Rate Agreement for purposes of the Financing Documents.

“Dilution Factors” means, without duplication, with respect to any period, the
aggregate amount of all deductions, credit memos, returns,

 

12



--------------------------------------------------------------------------------

adjustments, allowances, bad debt write-offs and other non-cash credits which
are recorded to reduce accounts receivable in a manner consistent with current
and historical accounting practices of the Borrower.

“Dilution Ratio” means, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors with
respect to the Borrower and its Restricted Subsidiaries for the 12 most recently
ended fiscal months divided by (b) total gross sales of the Borrower and its
Restricted Subsidiaries for the 12 most recently ended fiscal months.

“Dilution Reserve” means, at any date, the applicable Dilution Ratio multiplied
by the book value of the Eligible Accounts on such date.

“Disqualified Equity Interests” means Equity Interests that (a) by their terms
or upon the happening of any event are (i) required to be redeemed or are
redeemable at the option of the holder on or prior to the day that is 91 days
after the Maturity Date for consideration other than Qualified Equity Interests
or (ii) convertible at the option of the holder into Disqualified Equity
Interests or exchangeable for Indebtedness or (b) require (or permit at the
option of the holder) the payment of any dividend, interest, sinking fund or
other similar payment (other than the accrual of such obligations) on or prior
to the day that is 91 days after the Maturity Date (other than payments made
solely in Qualified Equity Interests).

“dollars” or “$” refers to lawful money of the United States of America.

“EBITDA” means, when used with respect to any Healthcare Facility for any
period, the net income attributable to the operations of such Healthcare
Facility during such period, plus, to the extent deducted in determining such
net income, the sum of (i) interest expense, (ii) income tax expense and
(iii) depreciation, amortization and other similar non-cash charges.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

“Eligible Accounts” means, at the time of determination thereof, all Accounts
that satisfy at the time of creation and continue to satisfy at the time of such
determination, the following criteria: such Account (i) arises from services
performed or goods sold by the Borrower or a Restricted Subsidiary, (ii) is
invoiced within 31 days (or in a timely manner in accordance with the normal
invoicing policies and timing procedures of the Borrower and its Restricted
Subsidiaries but in any event within 60 days) following the date such Account is
recognized as revenue by the Borrower or the applicable Restricted Subsidiary
and (iii) is not ineligible for inclusion in the calculation of the Borrowing
Base pursuant to any of the clauses (a) through (aa) below or otherwise deemed
by the

 

13



--------------------------------------------------------------------------------

Agent in its reasonable discretion to be ineligible for inclusion in the
calculation of the Borrowing Base as described below. Unless otherwise approved
from time to time in writing by the Agent, Eligible Accounts shall not include
any of the following Accounts:

(a) any Account that does not arise from the sale of goods or the performance of
services by the Borrower or any Restricted Subsidiary in the ordinary course of
its business;

(b) any Account that does not comply with all applicable legal requirements,
including, without limitation, all laws, rules, regulations and orders of any
governmental or judicial authority (including any Account due from an Account
Debtor located in the State of Indiana, New Jersey, Minnesota or West Virginia
(or any other state that requires a creditor to file a business activity report
or similar document in order to bring suit or otherwise enforce remedies against
such Account Debtor in the courts or through any judicial process of such
state), unless the Borrower or the applicable Restricted Subsidiary (at the time
the Account was created and at all times thereafter) (i) had qualified to do
business in Indiana, New Jersey, Minnesota or West Virginia or such other state,
as applicable, (ii) had filed and has maintained effective a current notice of
business activity report with the appropriate office or agency of the State of
Indiana, New Jersey, Minnesota or West Virginia or such other state, as
applicable, or (iii) was and has continued to be exempt from filing such report
and has provided the Agent with reasonably satisfactory evidence thereof);

(c) any Account that is subject to any adverse security deposit, progress
payment, retainage or other similar advance made by or for the benefit of the
applicable Account Debtor, in each case to the extent thereof;

(d) any Account (i) that is invoiced in advance of the related goods sold or
services provided, (ii) that is invoiced more than once, or (iii) with respect
to which the associated income has not been earned;

(e) any Account that is a non-trade Account or that relates to payments for
interest;

(f) any Account that is not paid in full and with respect to which the Borrower
or applicable Restricted Subsidiary creates a new receivable for the unpaid
portion of such Account, and other Accounts constituting chargebacks, debit
memos and other adjustments for unauthorized deductions;

(g) any Account that relates to goods sold or services provided through
discontinued operations or other assets and operations currently held for sale,
except to the extent that such operations or assets are subject to active
management by, and the normal Account collection procedures of, the Borrower or
the applicable Restricted Subsidiary;

 

14



--------------------------------------------------------------------------------

(h) any Account (i) upon which the Borrower’s or the applicable Restricted
Subsidiary’s right to receive payment is not absolute or is contingent upon the
fulfillment of any condition whatsoever by the Borrower or such Restricted
Subsidiary or (ii) as to which the Borrower or the applicable Restricted
Subsidiary is not able to bring suit or otherwise enforce its remedies against
the Account Debtor through judicial or administrative process or (iii) if the
Account represents a progress billing consisting of an invoice for goods sold or
used or services rendered pursuant to a contract under which the Account
Debtor’s obligation to pay that invoice is subject to the Borrower’s or the
applicable Restricted Subsidiary’s completion of further performance under such
contract or is subject to the equitable lien of a surety bond issuer;

(i) to the extent that any defense, counterclaim, setoff or dispute is asserted
as to such Account;

(j) any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;

(k) any Account with respect to which an invoice, reasonably acceptable to the
Agent in form and substance, has not been sent on a timely basis as specified in
clause (ii) of the first paragraph of this definition;

(l) any Account (i) that is not owned by the Borrower or the applicable
Restricted Subsidiary or with respect to which the Borrower or applicable
Restricted Subsidiary does not have sole lawful and absolute title or (ii) that
is subject to any right, claim, security interest or other interest of any other
Person, other than Liens in favor of the Agent pursuant to the Collateral
Documents, on behalf of itself and the Lenders;

(m) any Account that arises from a sale to any director, officer, other employee
or Affiliate of the Borrower or any Subsidiary;

(n) any Account due from an Account Debtor that is not domiciled in the United
States and (if not a natural person) organized under the laws of the United
States or any political subdivision thereof;

(o) to the extent the Borrower or any Restricted Subsidiary thereof is liable
for goods sold or services rendered by the applicable Account Debtor to the
Borrower or any Restricted Subsidiary thereof but only to the extent of the
potential offset;

 

15



--------------------------------------------------------------------------------

(p) any Account that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;

(q) any Account that is not payable by a Third Party Payor;

(r) any Account that is in default; provided that, without limiting the
generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:

(i) any Account not paid within 120 days following its original invoice date; or

(ii) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or

(iii) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

(s) any Account that is the obligation of an Account Debtor if 50% or more of
the dollar amount of all Accounts owing by that Account Debtor are ineligible
under the other criteria set forth in this definition;

(t) any Account as to which the Agent’s Lien thereon, on behalf of itself and
the Lenders, is not a first priority perfected Lien;

(u) any Account as to which any of the applicable representations or warranties
in the Financing Documents are untrue;

(v) to the extent such Account is evidenced by an instrument or chattel paper
(each as defined in the UCC) or a judgment;

(w) to the extent such Account exceeds any credit limit established by the Agent
in its reasonable discretion following prior notice of such limit by the Agent
to the Borrower;

(x) (i) that portion of any Account in respect of which there has been, or
should have been, in accordance with GAAP, established by the Borrower or a
Restricted Subsidiary a contra account whether in respect of contractual
allowances, audit adjustments, anticipated discounts or otherwise, or (ii) any
Account which is a Third Party Insurance Account and is due from an Account
Debtor to whom the Borrower or any Restricted Subsidiary owes a trade payable,

 

16



--------------------------------------------------------------------------------

but only to the extent of such trade payable, or (iii) any Account which the
Borrower or any Restricted Subsidiary knows is subject to the exercise by an
Account Debtor of any right of recession, set-off, recoupment, counterclaim or
defense, whether arising out of transactions concerning the provision of medical
services or otherwise, provided that this clause (iii) shall not apply to
adjustments in the ordinary course with respect to Government Receivables;

(y) any Account due from any Third Party Payor (i) in respect of which a credit
loss has been recognized or reserved by the Borrower or any Restricted
Subsidiary, but only to the extent of such loss or reserve, or (ii) that, except
in the case of a Government Receivable, is the United States or any state
government or any department, agency or instrumentality thereof, unless the
Borrower or the applicable Restricted Subsidiary has complied in all respects
with the Federal Assignment of Claims Act of 1940 or the corresponding provision
of any applicable state law;

(z) any Account that is payable in any currency other than dollars; or

(aa) any Account that is otherwise unacceptable to the Agent, in its reasonable
discretion.

Notwithstanding the foregoing, all Accounts of any single Account Debtor (except
in the case of Government Receivables) owing to the Borrower or any Restricted
Subsidiary the book value of which, in the aggregate, exceeds 10% (or, in the
case of an Account Debtor which is rated as Investment Grade, 20%) of the
aggregate book value of all Eligible Accounts at the time of any determination
(calculated without regard to this paragraph) shall be deemed not to be Eligible
Accounts to the extent of such excess. The aggregate book value of Accounts of
any single Account Debtor owing to the Borrower or any Restricted Subsidiary for
purposes of the immediately preceding sentence shall be determined by the
Borrower and, so long as the Borrower shall have used its best efforts in making
such determination, such determination shall be conclusive absent manifest
error. In determining the aggregate amount from the same Account Debtor that is
unpaid more than 120 days from the date of invoice pursuant to clause (r) above
there shall be excluded the amount of any net credit balances relating to the
Accounts due from an Account Debtor with invoice dates more than 120 days from
the date of invoice.

“Eligible Aged Account” means any Account that is not a Hospital and Health
Services Eligible Account, Pharmacy Eligible Account or Rehabilitation Eligible
Account solely because such Account was not paid within 120 days following its
original invoice date; provided that any such Account that is not paid within
150 days following its original invoice date shall not be an “Eligible Aged
Account”.

 

17



--------------------------------------------------------------------------------

“Eligible Real Estate” means any Owned Property that meets the following
criteria at the time of determination:

(a) the Borrower or a Restricted Subsidiary is the record owner of and has good
fee title to such Owned Property;

(b) the Borrower or a Restricted Subsidiary, as applicable, has the right to
subject such Owned Property to a Lien in favor of the Agent; such Owned Property
is subject to a first priority Lien in favor of the Agent; and such Owned
Property is not subject to any other Lien whatsoever (other than Permitted
Liens);

(c) such Owned Property is not subject to any agreement which would by its terms
restrict the Agent’s ability to sell or otherwise dispose of such Owned
Property;

(d) if requested by the Agent with respect to such Owned Property, the Agent
shall have, within a reasonable period of time following such request (it being
understood that the reasonableness of the period of time shall be determined
based on the type of reports being requested), received environmental reports
reasonably satisfactory to the Agent with respect to such Owned Property, which
reports shall be prepared by environmental engineering firms reasonably
acceptable to the Agent;

(e) if requested by the Agent with respect to such Owned Property, the Agent
shall have, within a reasonable period of time (and in any event within 30 days)
following such request, received an appraisal report from an independent
appraiser complying in all material respects with all applicable laws, rules and
regulations, including without limitation, the Financial Institutions Reform,
Recovery and Enforcement Act of 1989, as amended, and otherwise reasonably
satisfactory to the Agent;

(f) if requested by the Agent with respect to such Owned Property, the Agent
shall have, within a reasonable period of time (and in any event within 30 days)
following such request, received evidence reasonably satisfactory to the Agent
that there are no outstanding taxes, water and sewer charges, levies,
assessments or impositions of any kind which are delinquent (other than any such
taxes, charges, levies, assessments or impositions that (i) are being contested
as set forth in Section 5.04(a) and (ii) do not exceed $750,000 in the aggregate
with respect to all Owned Properties);

(g) if requested by the Agent with respect to such Owned Property, the Agent has
received an opinion of local counsel to the Borrower or the applicable
Restricted Subsidiary in the jurisdiction in which such Owned Property is
located with respect to the validity and enforceability of the Agent’s Lien on
such Owned Property securing the Obligations, such opinion to be in form and
substance satisfactory to the Agent;

 

18



--------------------------------------------------------------------------------

(h) if requested by the Agent with respect to such Owned Property, the Agent
shall have, within a reasonable period of time (and in any event within 30 days)
following such request, received evidence reasonably satisfactory to the Agent
(including, at the option of the Borrower or the applicable Restricted
Subsidiary, in the form of a zoning endorsement to the applicable title
insurance policies, local counsel opinions, zoning compliance letters from
municipalities or zoning reports) that such Owned Property complies with the use
limitations of all applicable zoning laws;

(i) the Borrower or the applicable Restricted Subsidiary, as the case may be,
has complied with all other requirements under the Financing Documents
applicable to such Owned Property;

(j) without limiting any other requirement set forth in this definition, if such
Owned Property is listed on Schedule 1.01F, the Borrower has caused each of the
conditions referred to in Section 5.14(c) applicable to such Owned Property to
have been satisfied within the time period specified therein; and

(k) the Owned Property is not otherwise unacceptable to the Agent, in its
reasonable discretion.

“Eligible Real Estate Borrowing Base Amount” means, on any day, an amount equal
to the sum of (a) so long as such real property constitutes Eligible Real
Estate, 65% multiplied by the fair market value of the Borrower’s headquarters
(KY#699), as set forth in the appraisal report most recently delivered to the
Agent on or prior to such day with respect to such property pursuant to clause
(e) of the definition of “Eligible Real Estate” plus (b) (x) the aggregate
EBITDA of the Healthcare Facilities (other than, for the avoidance of doubt, the
Borrower’s headquarters (KY#699)) located on the premises of Eligible Real
Estate for the four Fiscal Quarters then most recently ended times (y) five.

“Enforceable Judgment” means a judgment or order of a court or arbitral or
regulatory authority as to which the period, if any, during which the
enforcement of such judgment or order is stayed shall have expired. A judgment
or order which is under appeal or as to which the time in which to perfect an
appeal has not expired shall not be deemed an Enforceable Judgment so long as
enforcement thereof is effectively stayed pending the outcome of such appeal or
the expiration of such period, as the case may be.

“Enforcement Notice” means a notice delivered by the Administrative Agent to the
Collateral Agent pursuant to Section 8.03 directing the Collateral Agent to
exercise one or more specific rights or remedies under the Collateral Documents.

 

19



--------------------------------------------------------------------------------

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, codes, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements and governmental restrictions relating to the
environment or to the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Materials or
wastes into the environment, including ambient air, surface water, ground water
or land, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of pollutants,
contaminants, Hazardous Materials or wastes or the clean-up or other remediation
thereof.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties, natural resource damages or indemnities), of the Borrower or any
Restricted Subsidiary directly or indirectly resulting from or based upon
(i) any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) exposure to any
Hazardous Materials, (iv) the release or threatened release of any Hazardous
Materials into the environment or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interest” means (i) in the case of a corporation, any shares of its
capital stock, (ii) in the case of a limited liability company, any membership
interest therein, (iii) in the case of a partnership, any partnership interest
(whether general or limited) therein, (iv) in the case of any other business
entity, any participation or other interest in the equity or profits thereof or
(v) any warrant, option or other right to acquire any Equity Interest described
in the foregoing clauses (i), (ii), (iii) and (iv).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means the Kindred Companies and all members of a controlled group
of corporations and all trades or businesses (whether or not incorporated) under
common control which, together with any Kindred Company, are treated as a single
employer under Section 414 of the Code.

“Established Reserves” means, collectively, the Cost Report Liability Reserve
and the Interest Rate Agreement Reserve.

 

20



--------------------------------------------------------------------------------

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 8.01.

“Excluded Partnership” means each of the general and limited partnerships and
each of the limited liability companies identified on Schedule 1.01B hereto as
an Excluded Partnership; provided that any such partnership or limited liability
company shall cease to be an Excluded Partnership at such time as (i) the grant
of a security interest in the partnership interests or limited liability company
interests thereof and a guaranty of the Obligations by such entity shall no
longer constitute a material violation of a valid and enforceable restriction in
favor of a third party or (ii) the required consents to such grant and such
guaranty shall have been obtained.

“Excluded Properties” means the Healthcare Facilities and other assets listed on
Schedule 1.01J.

“Excluded Taxes” means, with respect to the Agent, any Lender, the Issuing
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (i) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (ii) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located, (iii) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.17(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.15(a) and
(iv) any withholding tax that is attributable to a Foreign Lender’s failure to
comply with Section 2.15(e).

“Executive Officer” means any “executive officer” (within the meaning of Rule
3b-7 under the Securities Exchange Act) of the Borrower.

“Existing Affiliate Agreements” means the agreements listed in Schedule 1.01C
hereto.

 

21



--------------------------------------------------------------------------------

“Existing Facility” means the Amended and Restated Credit Agreement (as further
amended heretofore), dated as of June 28, 2004, among the Borrower, the lenders
party thereto, the Issuing Lender party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent, Citicorp USA, Inc., as Syndication
Agent, and General Electric Capital Corporation, the CIT Group/Business Credit,
Inc. and Wells Fargo Foothill, as Co-Documentation Agents, as in effect
immediately prior to the Effective Date.

“Existing Letters of Credit” means the letters of credit issued by the Issuing
Lender before the Effective Date and listed in Schedule 1.01I hereto.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next  1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next  1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it.

“Fee Mortgages” means fee mortgages in form and substance satisfactory to the
Agent relating to the Owned Properties.

“Financial Officer” means the principal financial officer, principal accounting
officer, treasurer or assistant treasurer of the Borrower.

“Financing Documents” means this Agreement (including the Schedules and Exhibits
hereto), any promissory notes issued hereunder, and the Collateral Documents.

“Fiscal Quarter” means a fiscal quarter of the Borrower.

“Fiscal Year” means a fiscal year of the Borrower.

“Fixed Charge Coverage Ratio (EBITDA)” means, on any date (the “transaction
date”), the ratio of (x) Consolidated EBITDA for the four consecutive Fiscal
Quarters ended immediately prior to the transaction date (the “reference
period”) to (y) Consolidated Interest Expense for the reference period; provided
that, at any transaction date prior to the end of the fourth full Fiscal Quarter
following the Effective Date, the foregoing amounts shall be determined as of
the end of the then most recently ended Fiscal Quarter on an Annualized Basis.
In making the foregoing calculation,

 

22



--------------------------------------------------------------------------------

(a) pro forma effect will be given to any Indebtedness incurred during or after
the reference period to the extent the Indebtedness is outstanding or is to be
incurred on the transaction date as if the Indebtedness had been incurred on the
first day of the reference period;

(b) pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the transaction date
(taking into account any Interest Rate Agreement applicable to the Indebtedness
if the Interest Rate Agreement has a remaining term of at least 12 months) had
been the applicable rate for the entire reference period;

(c) Consolidated Interest Expense related to any Indebtedness no longer
outstanding or to be repaid or redeemed on the transaction date, except for
Consolidated Interest Expense accrued during the reference period under this
Agreement to the extent of the Commitments in effect on the transaction date,
will be excluded;

(d) pro forma effect will be given to

(i) the creation, designation or redesignation of Restricted and Unrestricted
Subsidiaries,

(ii) the acquisition or disposition of companies, divisions or lines of
businesses by the Borrower and its Restricted Subsidiaries, including any
acquisition or disposition of a company, division or line of business since the
beginning of the reference period by a Person that became a Restricted
Subsidiary after the beginning of the reference period, and

(iii) the discontinuation of any discontinued operations,

that have occurred since the beginning of the reference period as if such events
had occurred, and, in the case of any disposition, the proceeds thereof applied,
on the first day of the reference period. To the extent that pro forma effect is
to be given to an acquisition or disposition of a company, division or line of
business, the pro forma calculation will be based upon the most recent four full
fiscal quarters for which the relevant financial information is available.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

23



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America.

“Government Receivables” shall mean collectively, any and all Accounts which are
(a) Medicare Receivables, (b) Medicaid Receivables, (c) TRICARE Receivables,
(d) CHAMPUS Receivables, (e) VA Receivables or (f) any other Accounts payable by
a Governmental Authority approved by the Agent, which approval shall not be
unreasonably withheld.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any nation, province, state or political
subdivision thereof, and any government or any Person exercising executive,
legislative, regulatory or administrative functions of or pertaining to
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Health Services Division” means the Borrower’s health services division, which
provides long-term care services through the operation of nursing centers.

 

24



--------------------------------------------------------------------------------

“Healthcare Facility” means (i) a hospital, outpatient clinic, nursing center,
assisted or independent living community, long-term care facility or any other
facility that is used or useful in the provision of healthcare or custodial care
services, (ii) any healthcare business affiliated or associated with a
Healthcare Facility (as defined in clause (i)) or (iii) any business related or
ancillary to the provision of healthcare services or the operation of a
Healthcare Facility (as defined in clause (i)) including, but not limited to,
pharmacy supply and services, contract therapy services, as well as hospice and
home care services.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest rate, currency exchange rate or commodity price hedging arrangement.

“Hospital and Health Services Eligible Accounts” means Eligible Accounts of the
Borrower or a Restricted Subsidiary arising solely from the Health Services
Division or the Hospital Division; provided that Hospital and Health Services
Eligible Accounts shall not at any time include any Accounts arising from the
Borrower’s or a Restricted Subsidiary’s (i) rehabilitation therapy business,
(ii) Enteral services or (iii) pharmacy business, including but not limited to,
institutional, infusion, Mediclaim, urological, and POH services.

“Hospital Division” means the Borrower’s hospital division, which generally
provides long-term acute care to medically complex patients through the
operation of hospitals.

“Increasing Lender” has the meaning set forth in Section 2.19.

“Incremental Amount” means, at any time, the excess, if any, of $100,000,000
over the aggregate increases in the Commitments established prior to such time
pursuant to Section 2.19.

“Indebtedness” of any Person means, without duplication, (i) all obligations of
such Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) all obligations of
such Person to pay the deferred purchase price of property or services, (iv) all
Capital Lease Obligations of such Person, (v) all obligations of such Person to
purchase securities which arise out of or in connection with the sale of the
same or substantially similar securities, (vi) all obligations of such Person
(whether contingent or non-contingent) to reimburse any Lender or other Person
in respect of amounts paid under a letter of credit, banker’s acceptance or
similar instrument, (vii) all obligations secured by a Lien on any asset of such
Person, whether or not such Indebtedness is otherwise an obligation of such
Person, and (viii) all Guarantees by such Person of obligations of another
Person (each such Guarantee to constitute Indebtedness in an amount equal to the

 

25



--------------------------------------------------------------------------------

maximum amount of such other Person’s obligations Guaranteed thereby); provided
that neither (a) trade accounts payable nor (b) amounts owed to patients or
residents arising in the ordinary course of business nor (c) obligations arising
in respect of insurance policies or performance or surety bonds which are not
themselves Guarantees of Indebtedness (nor drafts, acceptances or similar
instruments evidencing the same nor obligations in respect of letters of credit
supporting the payment of the same) nor (d) guarantees of any obligation of the
Borrower or a Restricted Subsidiary pursuant to an operating lease shall
constitute Indebtedness.

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes
resulting from an assignment, pledge or participation of a Lender’s interest,
except with respect to an assignment pursuant to a request by the Borrower under
Section 2.17(b).

“Information Memorandum” means the Confidential Information Memorandum dated
June 2007 relating to the Borrower and the Transactions.

“Initial Master Lease Properties” means the Healthcare Facilities identified as
the “Initial Master Lease Properties” on Schedule 1.01D hereto.

“Insurance Subsidiary” means any insurance company that becomes a Subsidiary of
the Borrower on or after the Effective Date.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

“Interest Hedge Counterparty” means the counterparty under any Designated
Interest Rate Agreement.

“Interest Payment Date” means (i) with respect to any ABR Loan, the last day of
each March, June, September and December and (ii) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest

 

26



--------------------------------------------------------------------------------

Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interest Rate Agreement” means any interest rate protection agreement, interest
rate future, interest rate option, interest rate swap, interest rate cap or
other interest rate hedge arrangement, to or under which the Borrower or any of
its Restricted Subsidiaries is a party or a beneficiary on the date hereof or
becomes a party or a beneficiary hereafter.

“Interest Rate Agreement Reserve” means a reserve which shall reduce
availability under the Borrowing Base by, as of any date of determination, an
amount equal to the aggregate amount that would be payable by the Credit Parties
to the Interest Hedge Counterparties in the event the Designated Interest Rate
Agreements were terminated as of such date, as determined by the Agent in its
reasonable discretion.

“Investment” means, with respect to any Person (the “Investor”), any investment
by the Investor in any other Person, whether by means of share purchase, capital
contribution, loan, advance, purchase of Indebtedness, payment in respect of a
Guarantee of Indebtedness, time deposit or otherwise.

“Investment Grade” means, with respect to any Person, that such Person has a
corporate credit rating of BBB- or better by S&P and a corporate family rating
of Baa3 or better by Moody’s.

“Issuing Lender” means JPMorgan Chase Bank, N.A., in its capacity as the issuer
of Letters of Credit (including the Existing Letters of Credit) hereunder, and
its successors in such capacity as provided in Section 2.04(j). The Issuing
Lender may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of the Issuing Lender, in which case the term “Issuing
Lender” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate.

“Kindred Company” means the Borrower or any Subsidiary of the Borrower.

“Kindred Healthcare Operating” means Kindred Healthcare Operating, Inc., a
Delaware corporation.

 

27



--------------------------------------------------------------------------------

“KPS” has the meaning set forth in the recitals.

“KPS Cash Distribution” has the meaning set forth in the recitals.

“KPS Combination” has the meaning set forth in the recitals.

“KPS Designation” has the meaning set forth in Section 5.06(f).

“KPS Share Distribution” has the meaning set forth in the recitals.

“KPS Shares” has the meaning set forth in the recitals.

“KPS Spin-Off” has the meaning set forth in the recitals.

“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“LC Exposure” means, at any time, the sum of (i) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (ii) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Leasehold Mortgages” means leasehold mortgages in form and substance
satisfactory to the Agent relating to (i) the Initial Master Lease Properties,
(ii) Third Party Leases and (iii) leases of any other real properties leased by
the Borrower or any Subsidiary Guarantor which are required to be so encumbered
to secure the Obligations pursuant to Section 5.09.

“Lender Parties” means the Lenders, the Issuing Lender and the Agent.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to Section 2.19, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

“Letter of Credit” means any Existing Letter of Credit or Additional Letter of
Credit.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”) from Telerate Successor Page 3750, as published by Reuters (or
other commercially available source providing quotations of BBA LIBOR as
designated by the Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such

 

28



--------------------------------------------------------------------------------

Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, (i) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset or any other arrangement (other than a right of set-off, recoupment,
counterclaim or similar right) the economic effect of which is to give a
creditor preferential access to such asset to satisfy its claim, (ii) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(iii) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

“Lien Grantor” means the Borrower or a Subsidiary Guarantor that grants a Lien
on any of its property pursuant to the Collateral Documents.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” has the meaning set forth in Regulation U.

“Master Lease Agreements” means the Master Lease Agreements demising to the
Borrower and Kindred Healthcare Operating, the Initial Master Lease Properties
and any other lease agreement pursuant to which any real property is leased by
the Borrower or any Restricted Subsidiary from any Ventas Company, in each case
as amended from time to time after the Effective Date in accordance with the
terms hereof and thereof.

“Master Lease Property” means (i) the Initial Master Lease Properties and
(ii) any properties added after the Effective Date to the properties leased
under a Master Lease Agreement.

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, results of operations, property or condition (financial or otherwise) of
the Borrower and its Restricted Subsidiaries, taken as a whole, (ii) the ability
of the Borrower, or the ability of the Restricted Subsidiaries taken as a whole,
to perform any of their respective obligations under any Financing Document,
(iii) the validity, binding effect or enforceability of any Financing Documents
or the rights of or benefits available under the Financing Documents

 

29



--------------------------------------------------------------------------------

to the Agent, the Issuing Lender or the Lenders or (iv) the validity, perfection
or priority of the Liens on any material part of the Collateral created or
purportedly created under the Collateral Documents.

“Material Indebtedness” means Indebtedness (other than Indebtedness arising
under this Agreement), or obligations in respect of one or more Hedging
Agreements, of the Borrower or any one or more of the Subsidiary Guarantors,
arising in one or more related or unrelated transactions, in an aggregate
principal amount of $10,000,000 or more. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or a
Subsidiary Guarantor in respect of any Hedging Agreement at any time will be the
maximum aggregate amount (after giving effect to any netting agreements) that
the Borrower or such Subsidiary Guarantor, as the case may be, would be required
to pay if such Hedging Agreement were terminated at such time.

“Material Leasehold Mortgage” means each of the Leasehold Mortgages listed in
Schedule 1.01E.

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $10,000,000.

“Material Real Property” means (i) any real property with a fair market value
exceeding, in the case of real property relating to a Healthcare Facility that
is a hospital, $6,000,000, or in the case of any other real property,
$3,000,000, in either case, which is acquired by the Borrower or a Subsidiary
Guarantor after the Effective Date and not sold to a Person (other than the
Borrower or a Subsidiary Guarantor) within 90 days after such acquisition or
(ii) any real property leased to the Borrower or a Subsidiary Guarantor for the
first time after the Effective Date if the projected EBITDA (as reasonably
estimated by a Financial Officer) for the Healthcare Facility to which such
lease relates for the twelve months following the date on which a leasehold
report is delivered to the Agent pursuant to Section 5.09(c) is equal to or
exceeds $1,000,000 with respect to any leased Healthcare Facility that is a
hospital and $500,000 with respect to any other leased Healthcare Facility.

“Maturity Date” means the fifth anniversary of the Effective Date, or if such
day is not a Business Day, the next preceding Business Day.

“Medicaid” means the medical assistance program established by Title XIX of the
Social Security Act (42 U.S.C. § 1396 et seq.) and any statutes succeeding
thereto.

“Medicaid Receivable” has the meaning set forth in Section 1 of the Security
Agreement.

 

30



--------------------------------------------------------------------------------

“Medicaid Regulations” means, collectively, (i) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting
Medicaid, (ii) all applicable provisions of all federal rules, regulations,
manuals and orders of all Governmental Authorities promulgated pursuant to or in
connection with the statutes described in clause (i) above and all federal
administrative, reimbursement and other guidelines of all Governmental
Authorities having the force of law promulgated pursuant to or in connection
with the statutes described in clause (i) above, (iii) all state statutes and
plans for medical assistance enacted in connection with the statutes and
provisions described in clauses (i) and (ii) above, and (iv) all applicable
provisions of all rules, regulations, manuals and orders of all Governmental
Authorities promulgated pursuant to or in connection with the statutes described
in clause (iii) above and all state administrative, reimbursement and other
guidelines of all Governmental Authorities having the force of law promulgated
pursuant to or in connection with the statutes described in clause (iii) above,
in each case as may be amended or supplemented.

“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. § 1995 et seq.)
and any statutes succeeding thereto.

“Medicare Receivable” has the meaning set forth in Section 1 of the Security
Agreement.

“Medicare Regulations” means, collectively, all federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting
Medicare, together with all applicable provisions of all rules, regulations,
manuals and orders and administrative, reimbursement and other guidelines having
the force of law of all Governmental Authorities (including without limitation,
Health and Human Services (“HHS”), Centers for Medicare and Medicaid Services,
the Office of the Inspector General for HHS, or any Person succeeding to the
functions of any of the foregoing) promulgated pursuant to or in connection with
any of the foregoing having the force of law, as each may be amended or
supplemented.

“Minority-Owned Affiliate” means any Person (other than a Restricted Subsidiary)
in which (i) the Borrower and its Restricted Subsidiaries own 10% or more of any
class of capital stock or other Equity Interests or (ii) the Borrower or any
Restricted Subsidiary is a general partner.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means the Leasehold Mortgages and Fee Mortgages, collectively.

 

31



--------------------------------------------------------------------------------

“Most Recent Audited Financial Statements” means (i) at any time before audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries have been delivered pursuant to Section 5.01(a), the audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries as of December 31, 2006 and (ii) at any time after audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries have been delivered pursuant to Section 5.01(a), the most recent
audited consolidated financial statements of the Borrower and its Consolidated
Subsidiaries so delivered.

“Most Recent Financial Statements” means (i) at any time before consolidated
financial statements of the Borrower and its Consolidated Subsidiaries (whether
audited or unaudited) have been delivered pursuant to Section 5.01(a) or
Section 5.01(b), the consolidated financial statements of the Borrower and its
Consolidated Subsidiaries as of March 31, 2007 and (ii) at any time after
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries have been delivered pursuant to Section 5.01(a) or Section 5.01(b),
the most recent consolidated financial statements of the Borrower and its
Consolidated Subsidiaries so delivered.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“New KPS Credit Facility” has the meaning set forth in the recitals.

“NewCo” has the meaning set forth in the recitals.

“Non-Increasing Lender” has the meaning set forth in Section 2.19.

“Non-Recourse Debt” means Indebtedness as to which (i) neither the Borrower nor
any Restricted Subsidiary provides any Guarantee and as to which the lenders
have been notified in writing (including pursuant to the instrument evidencing
such Indebtedness) that they will not have any recourse to the stock or assets
of the Borrower or any Restricted Subsidiary and (ii) no default thereunder
would, as such, constitute a default under any Indebtedness of the Borrower or
any Restricted Subsidiary.

“Obligations” means all obligations of every nature of the Borrower or any
Subsidiary Guarantor under or in connection with the Financing Documents, the
Designated Interest Rate Agreements and Designated Cash Management Obligations,
including without limitation, any liability of the Borrower on any

 

32



--------------------------------------------------------------------------------

claim, whether or not the right to payment in respect of such claim is reduced
to judgment, liquidated, unliquidated, fixed or contingent, matured, disputed,
undisputed, legal, equitable, secured or unsecured, and whether or not such
claim is discharged, stayed or otherwise affected by any bankruptcy, insolvency,
reorganization or other similar proceeding. Without limiting the generality of
the foregoing, the Obligations of the Borrower and a Subsidiary Guarantor
include (a) the obligation to pay principal, interest, charges, expenses, fees,
attorneys’ fees and disbursements, indemnities and other amounts payable by the
Borrower or such Subsidiary Guarantor under any Financing Document, Designated
Interest Rate Agreement or in respect of Designated Cash Management Obligations,
(b) the obligation to reimburse all amounts drawn under a Letter of Credit and
(c) the obligation to reimburse any amount in respect of any of the foregoing
that any Agent or any Lender, in its sole discretion, may elect to pay or
advance on behalf of the Borrower or such Subsidiary Guarantor in accordance
with the terms of any Financing Document.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation, by-laws and other constitutional
documents, including the certificate of designation for any series of its
preferred stock, (ii) with respect to any limited liability company, its
articles of organization and operating agreement, or other comparable documents
however named, and (iii) with respect to any partnership, its partnership
agreement.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Owned Properties” means each of the real properties identified on Schedule
1.01F hereto and any other real property owned in fee by the Borrower or any
Subsidiary Guarantor which is included in the Collateral pursuant to
Section 5.09 after the Effective Date.

“Participant” has the meaning set forth in Section 10.04.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Delinquent Account Assignments” means assignments for collection from
time to time of Accounts (other than Eligible Accounts) in the ordinary course
of business of the Borrower and its Restricted Subsidiaries and consistent with
past practice.

 

33



--------------------------------------------------------------------------------

“Permitted Encumbrances” means, with respect to any property (including any
leasehold interest) owned by the Borrower or any Restricted Subsidiary:

(a) Liens for taxes, assessments or other governmental charges not yet due or
which are being contested in good faith and by appropriate proceedings if
adequate reserves with respect thereto are maintained on the books of the
Borrower or such Restricted Subsidiary in accordance with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising by operation of law in the ordinary course of business so
long as (A) the underlying obligations are not overdue for a period of more than
60 days or (B) such Liens are being contested in good faith and by appropriate
proceedings and adequate reserves with respect thereto are maintained on the
books of the Borrower or such Restricted Subsidiary in accordance with GAAP;

(c) Liens arising in the ordinary course of business and consistent with past
practice in connection with deposits with trade creditors, landlords, bonding
companies and other similar deposits;

(d) Liens arising in the ordinary course of business in connection with the
Borrower’s cash management system; provided that the aggregate principal amount
of Indebtedness secured by this clause (d) shall not at any time exceed
$10,000,000;

(e) judgment liens, and Liens securing appeal bonds (or letters of credit or
other similar instruments issued in support of or in lieu of appeal bonds), so
long as no Event of Default then exists under Section 8.01(j);

(f) other Liens or title defects in respect of real property (including matters
which an accurate survey might disclose and exceptions to title set forth in
title insurance with respect to the Mortgages) which (A) do not secure
Indebtedness and (B) do not materially detract from the value of such property
or materially impair the use thereof by the Borrower or such Restricted
Subsidiary in the operation of its business; and

(g) other Liens and other title defects listed on the schedule to any Additional
Encumbrance Letter; provided that such Liens and title defects are paid,
discharged, removed, insured over by First American Title Insurance Company,
waived or reserved against in accordance with the provisions of, and within the
time periods (if any) specified in, such Additional Encumbrance Letter.

 

34



--------------------------------------------------------------------------------

“Permitted Intercompany Indebtedness” means Indebtedness of the Borrower or any
Restricted Subsidiary owed to the Borrower or any other Restricted Subsidiary;
provided that such Indebtedness is either evidenced by a promissory note (which
note shall be subordinated to the Obligations in a manner reasonably
satisfactory to the Agent) or maintained in the form of open account balances in
which, in either case, the Agent has a first priority perfected security
interest under the Security Agreement at all times until such security interest
is released pursuant to Section 25 thereof.

“Permitted Investment” means:

(a) Investments existing on the Effective Date and set forth in Schedule 1.01G
hereto;

(b) Temporary Cash Investments;

(c) any Investment in a then-existing Restricted Subsidiary;

(d) payroll, travel and other advances to directors, officers and employees, in
each case in the ordinary course of business, not in excess of $1,000,000
outstanding at any time; provided that taxes payable in connection with the
issuance of Equity Interests of the Borrower in the ordinary course of business
to such directors, officers and employees shall be excluded from the calculation
of the amount of Investments outstanding under this clause (d) so long as such
taxes are not owing for more than 30 days;

(e) working capital loans to, and other Investments in, Minority-Owned
Affiliates and any other Investment in any Person engaged in any business
related to or ancillary to the provision of healthcare services or the operation
of a Healthcare Facility, so long as the aggregate amount of all Investments
made after the Effective Date pursuant to this clause (e) outstanding at any
time shall not exceed $50,000,000;

(f) Investments received as non-cash consideration in an Asset Sale made
pursuant to and in compliance with Section 7.03(c); and

(g) Investments in Cornerstone of required amounts notified to the Borrower in
writing from time to time by (i) the insurance regulatory authorities in the
Cayman Islands or (ii) the Internal Revenue Service pursuant to applicable
treasury rules or regulations or interpretations thereof; provided that the
Borrower shall promptly upon receipt of any such notice forward a copy thereof
to the Agent.

 

35



--------------------------------------------------------------------------------

“Permitted Liens” means Liens permitted to exist under Section 7.02.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pharmacy Division” means the Borrower’s pharmacy division, which provides
institutional, hospital, infusion, Mediclaim, urological and POH pharmacy
services.

“Pharmacy Eligible Accounts” means Eligible Accounts of the Borrower or a
Restricted Subsidiary arising solely from the Pharmacy Division.

“PharMerica” has the meaning set forth in the recitals.

“PIP Liability” means, at any time, the liability of the Borrower and its
Restricted Subsidiaries based on periodic interim payment reviews for
overpayments of Medicare or Medicaid reimbursements or such other aggregate
periodic interim payments received by the Borrower or its Restricted
Subsidiaries that have not yet been applied to reduce the applicable Accounts.

“PIP Reserve” means, without duplication for any other reserve hereunder, a
reserve which shall reduce availability under the Borrowing Base by an amount
equal to the PIP Liability for the then current year, as determined by the Agent
in its reasonable discretion.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Qualification” means, with respect to any report of independent public
accountants covering financial statements, a qualification to such report (such
as a

 

36



--------------------------------------------------------------------------------

“subject to” or “except for” statement therein) (i) resulting from a limitation
on the scope of examination of such financial statements or the underlying data,
(ii) as to the capability of the Person whose financial statements are being
examined to continue operations as a going concern or (iii) which could be
eliminated by changes in financial statements or notes thereto covered by such
report (such as, by the creation of or increase in a reserve or a decrease in
the carrying value of assets); provided that neither of the following shall
constitute a Qualification: (a) a consistency exception relating to a change in
accounting principles with which the independent public accountants for the
Person whose financial statements are being examined have concurred or (b) a
qualification relating to the outcome or disposition of any uncertainty,
including but not limited to threatened litigation, pending litigation being
contested in good faith, pending or threatened claims or other contingencies,
the impact of which litigation, claims, contingencies or uncertainties cannot be
determined with sufficient certainty to permit quantification in such financial
statements.

“Qualified Equity Interests” means all Equity Interests of a Person other than
Disqualified Equity Interests.

“Qualified Transaction” means (a) any sale or other transfer of, or any release
of Liens relating to, any Accounts or any books or records relating thereto, so
long as (i) the Borrower delivers to the Agent (A) at least five Business Days
prior to the proposed closing date of such transaction, a draft Borrowing Base
Certificate prepared on a pro forma basis after giving effect to such
transaction and (B) on the closing date of such transaction, a final Borrowing
Base Certificate prepared on a pro forma basis after giving effect to such
transaction and (ii) if the aggregate Credit Exposures of all Lenders exceeds
the Borrowing Base in effect on the closing date of such transaction after
giving effect thereto, the Borrower prepays Loans and pays cash to the Agent as
required by Section 2.09(c) or (b) any other sale or other transfer of, or any
other release of Liens relating to, any Accounts or any books or records
relating thereto, so long as (i) the aggregate consideration received with
respect to the transaction pursuant to which such Accounts are sold or otherwise
transferred does not exceed $10,000,000 and (ii) the aggregate book value of
Eligible Accounts sold or otherwise transferred pursuant to such transaction
does not exceed $1,000,000.

“Quarterly Measurement Date” means the last day of a Fiscal Quarter.

“Register” has the meaning set forth in Section 10.04.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

37



--------------------------------------------------------------------------------

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Rehabilitation Division” means the Borrower’s rehabilitation division, which
provides rehabilitation therapy services.

“Rehabilitation Eligible Accounts” means Eligible Accounts of the Borrower or a
Restricted Subsidiary arising solely from the Rehabilitation Division.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.

“Restricted Investment” means any Investment or Acquisition other than an
Investment or Acquisition made pursuant to Section 7.08(a).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary (except dividends payable solely in Equity
Interests of the same class), or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary; the initial Restricted Subsidiaries as of the Effective
Date are identified on Schedule 1.01B hereto.

“S&P” means Standard & Poor’s.

“Sale and Leaseback Transaction” means, with respect to any Person, an
arrangement whereby such Person enters into a lease of property previously
transferred by such Person to the lessor.

“SEC” means the United States Securities and Exchange Commission.

“Secured Obligations” has the meaning set forth in Section 1 of the Security
Agreement.

 

38



--------------------------------------------------------------------------------

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

“Security Agreement” means the Second Amended and Restated Guarantee and
Security Agreement among the Credit Parties and the Agent, substantially in the
form of Exhibit C hereto, as amended or supplemented from time to time.

“Security Agreement Supplement” means a Security Agreement Supplement,
substantially in the form of Exhibit A to the Security Agreement, whereby the
Borrower or a Subsidiary Guarantor grants (or confirms its grant of) a security
interest in additional Collateral to the Agent and, if the grantor of such
security interest is a Subsidiary that is not already a party to the Security
Agreement, such Subsidiary becomes a party thereto.

“Security Interests” has the meaning set forth in Section 1 of the Security
Agreement.

“Specified Properties” means the Healthcare Facilities and other assets listed
on Schedule 1.01H.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise

 

39



--------------------------------------------------------------------------------

Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified, a
“Subsidiary” means a subsidiary of the Borrower.

“Subsidiary Guarantor” means each Restricted Subsidiary listed on the signature
pages of the Security Agreement under the caption “Subsidiary Guarantors” and
each Subsidiary that shall, at any time after the date hereof, become a
Subsidiary Guarantor pursuant to Section 26 of the Security Agreement.

“Subsidiary Guaranty” means a guaranty by a Subsidiary Guarantor that the
Borrower will perform its obligations under the Financing Documents, the
Designated Interest Rate Agreements and in respect of the Designated Cash
Management Obligations, such guaranty to be set forth in the Security Agreement.

“Supermajority Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing 66 2/3% or more of the sum of the total Credit
Exposures and unused Commitments at such time.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including, for the avoidance of doubt, any Other Taxes.

“Temporary Cash Investment” means any investment in (i) securities issued, or
directly and fully guaranteed or insured, by the United States or any agency or
instrumentality thereof; provided that the full faith and credit of the United
States or one of its agencies is pledged in support thereof, (ii) time deposit
accounts, bankers’ acceptances, certificates of deposit and money market
deposits maturing within 180 days of the date of acquisition thereof issued by
any office located in the United States of a bank or trust company which is
organized or licensed under the laws of the United States or any State thereof
and which bank or trust company has capital, surplus and undivided profits
aggregating more than $1,000,000,000 and has outstanding debt which is rated
“P-1” (or higher) by Moody’s or “A-1” (or higher) by S&P or any money-market
fund sponsored by a registered broker dealer or mutual fund distributor,
(iii) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (i) above entered into with an
office located in the United States of a bank or trust company meeting the
qualifications described in clause (ii) above, (iv) commercial paper, maturing
not more than 180 days after the date of acquisition, issued by a corporation
(other than any Ventas Company, any Kindred Company or any Affiliate thereof)
organized under the laws of the United States or any State thereof with a
rating, at the date of acquisition, of “P-1” (or higher) by Moody’s or “A-1” (or
higher) by S&P, (v) securities with maturities of six months or less from the
date of acquisition issued or fully and unconditionally guaranteed by any State,
commonwealth or territory of the United

 

40



--------------------------------------------------------------------------------

States, or by a political subdivision or taxing authority thereof, and rated at
least “P-1” (or higher) by Moody’s or “A-1” (or higher) by S&P, (vi) money
market funds which invest substantially all of their assets in securities
described in the preceding clauses (i) through (v), and (vii) corporate bonds
issued by a corporation (other than any Ventas Company, any Kindred Company or
any Affiliate thereof) organized under the laws of the United States or any
State thereof with a rating of “A2” (or higher) by Moody’s or “A” (or higher) by
S&P, maturing within 60 months from the date of acquisition; provided that the
aggregate market value of investments of the type described in clauses (iv) and
(vii) shall be limited at all times to no more than 40% of the aggregate market
value of all Temporary Cash Investments at such time, and the aggregate market
value of such investments in any one issuer shall be limited at all times to no
more than 5% of the aggregate market value of such investments at such time.

“Third Party Insurance Accounts” means, collectively, any and all Accounts that
are not Government Receivables.

“Third Party Leases” means the leases by the Borrower or a Subsidiary Guarantor
listed and identified as “Third Party Leases” in Schedule 1.01D hereto.

“Third Party Payor” shall mean any governmental entity, insurance company,
health maintenance organization, professional provider organization or similar
entity that is obligated to make payments on any Account.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“TRICARE” means, collectively, a program of medical benefits covering former and
active members of the uniformed services and certain of their dependents,
financed and administered by the United States Departments of Defense, Health
and Human Services and Transportation, which program was formerly known as the
Civilian Health and Medical Program of the Uniformed Services (CHAMPUS), and all
laws, rules, regulations, manuals, orders and administrative, reimbursement and
other guidelines of all governmental authorities promulgated in connection with
such program (whether or not having the force of law), in each case as the same
may be amended, supplemented or otherwise modified from time to time.

“TRICARE Receivable” shall mean an Account payable pursuant to TRICARE.

“Type” refers to whether the rate of interest on any Loan, or on any Loans
comprising a Borrowing, is determined by reference to the Adjusted LIBO Rate or
the Alternate Base Rate.

 

41



--------------------------------------------------------------------------------

“UCC” has the meaning set forth in Section 1 of the Security Agreement.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title I of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

“Unrestricted Subsidiary” means Cornerstone, Transitional Hospitals Corporation
of Michigan, Inc., each Excluded Partnership, and any other Subsidiary of the
Borrower that at the time of determination has previously been designated, and
continues to be, an Unrestricted Subsidiary in accordance with Section 5.06.

“VA Receivable” has the meaning set forth in Section 1 of the Security
Agreement.

“Ventas” means Ventas, Inc., a Delaware corporation.

“Ventas Company” means Ventas or any Subsidiary of Ventas.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by their Type. Borrowings
also may be classified and referred to by Type.

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar

 

42



--------------------------------------------------------------------------------

import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

ARTICLE 2

THE CREDITS

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Credit Exposure exceeding such Lender’s Commitment, (b) the
total Credit Exposures exceeding the total Commitments or (c) the total Credit
Exposures exceeding the Borrowing Base then in effect. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Loans.

Section 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

43



--------------------------------------------------------------------------------

(b) Subject to Section 2.12, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.04(f).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of eight Eurodollar
Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the Agent of a
written Borrowing Request in a form approved by the Agent and signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

44



--------------------------------------------------------------------------------

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

Section 2.04. Letters of Credit. (a) Existing Letters of Credit. On the
Effective Date, without further action by any party hereto, the Issuing Lender
shall be deemed to have granted to each Lender, and each Lender shall be deemed
to have acquired from the Issuing Lender, a participation in each Existing
Letter of Credit equal to such Lender’s Applicable Percentage of (i) the
aggregate amount available to be drawn thereunder and (ii) the aggregate unpaid
amount of any outstanding reimbursement obligations in respect thereof. Such
participations shall be on all the same terms and conditions as participations
granted in Additional Letters of Credit under Section 2.04(e). With respect to
each Existing Letter of Credit (i) if the Issuing Lender has heretofore sold a
participation therein to a Lender, such Lender and the Issuing Lender agree that
such participation shall be automatically canceled on the Effective Date and
(ii) if the Issuing Lender has heretofore sold a participation therein to any
bank or financial institution that is not a Lender, such participation shall be
cancelled upon the Agent receiving the written consent of such bank or financial
institution to the effectiveness of this Agreement as contemplated by
Section 4.01(q).

(b) Additional Letters of Credit. Subject to the terms and conditions set forth
herein, the Borrower may request the issuance of Additional Letters of Credit
for its own account (or for the account of any Restricted Subsidiary), in a form
reasonably acceptable to the Agent and the Issuing Lender, at any time and from
time to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Lender relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control.

(c) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of an Additional Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Lender) to the
Issuing Lender and the Agent (reasonably in advance of the

 

45



--------------------------------------------------------------------------------

requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of an Additional Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the account party, the
date of issuance, amendment, renewal or extension (which shall be a Business
Day), the date on which such Letter of Credit is to expire (which shall comply
with paragraph (d) of this Section), the amount of such Letter of Credit, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit, as
applicable. If requested by the Issuing Lender, the Borrower also shall submit a
letter of credit application on the Issuing Lender’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $50,000,000, (ii) the total
Credit Exposures shall not exceed the total Commitments and (iii) the total
Credit Exposures shall not exceed the Borrowing Base then in effect.

(d) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

(e) Participations. By the issuance of an Additional Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Lender or the Lenders, the Issuing
Lender hereby grants to each Lender, and each Lender hereby acquires from the
Issuing Lender, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Agent, for the
account of the Issuing Lender, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Lender and not reimbursed by the Borrower on
the date due as provided in paragraph (f) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

46



--------------------------------------------------------------------------------

(f) Reimbursement. If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Agent an amount equal to such LC Disbursement not later than
3:00 p.m., New York City time, on the date that such LC Disbursement is made, if
the Borrower shall have received notice of such LC Disbursement prior to 11:00
a.m., New York City time, on such date, or, if such notice has not been received
by the Borrower prior to such time on such date, then not later than 3:00 p.m.,
New York City time, on (i) the Business Day that the Borrower receives such
notice, if such notice is received prior to 11:00 a.m., New York City time, on
the day of receipt, or (ii) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is not received prior to such
time on the day of receipt; provided that the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing. If the Borrower fails to make such payment when due, the Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the Agent
its Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Agent shall promptly pay to the Issuing Lender the amounts
so received by it from the Lenders. Promptly following receipt by the Agent of
any payment from the Borrower pursuant to this paragraph, the Agent shall
distribute such payment to the Issuing Lender or, to the extent that Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Lender,
then to such Lenders and the Issuing Lender as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Lender for any LC Disbursement (other than the funding of ABR Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of

 

47



--------------------------------------------------------------------------------

Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder. Neither the Agent, the
Lenders nor the Issuing Lender, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Lender;
provided that the foregoing shall not be construed to excuse the Issuing Lender
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Lender’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Lender (as finally determined by a court of competent jurisdiction), the
Issuing Lender shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Lender may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(h) Disbursement Procedures. The Issuing Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Lender shall promptly notify the
Agent and the Borrower by telephone (confirmed by telecopy) of such demand for
payment and whether the Issuing Lender has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the Issuing Lender
and the Lenders with respect to any such LC Disbursement.

(i) Interim Interest. If the Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC

 

48



--------------------------------------------------------------------------------

Disbursement, at the rate per annum then applicable to ABR Loans; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section, then Section 2.11(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing
Lender, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (f) of this Section to reimburse the Issuing Lender
shall be for the account of such Lender to the extent of such payment.

(j) Replacement of the Issuing Lender. The Issuing Lender may be replaced at any
time by written agreement among the Borrower, the Agent, the replaced Issuing
Lender and the successor Issuing Lender. The Agent shall notify the Lenders of
any such replacement of the Issuing Lender. At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Lender pursuant to Section 2.10(b). From and
after the effective date of any such replacement, (i) the successor Issuing
Lender shall have all the rights and obligations of the Issuing Lender under
this Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the replacement of
an Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.

(k) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the Agent
or the Required Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with LC Exposure representing greater than 50% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Agent, in the name of the Agent
and for the benefit of the Lenders, an amount in cash equal to the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (m) of Article 8. Such deposit shall
be held by the Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the Agent
and at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account

 

49



--------------------------------------------------------------------------------

shall be applied by the Agent to reimburse the Issuing Lender for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

Section 2.05. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Agent most recently designated by it for such purpose by notice to the
Lenders. The Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Agent in New York City and designated by the Borrower in the
applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.04(f) shall be
remitted by the Agent to the Issuing Lender.

(b) Unless the Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Agent such Lender’s share of such Borrowing, the Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Agent, then the
applicable Lender and the Borrower severally agree to pay to the Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Agent, at (i) in the case of such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of the Borrower, the interest rate applicable to ABR Loans. If
such Lender pays such amount to the Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

Section 2.06. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a

 

50



--------------------------------------------------------------------------------

Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Agent of such election by telephone by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the Agent of a
written Interest Election Request in a form approved by the Agent and signed by
the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Agent shall
advise each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

51



--------------------------------------------------------------------------------

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Agent, at the request of the Required
Lenders, so notifies the Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

Section 2.07. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.09, the total Credit Exposures would exceed (x) the total Commitments
or (y) the Borrowing Base then in effect.

(c) The Borrower shall notify the Agent of any election to terminate or reduce
the Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Agent shall advise the Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Agent on or prior to the specified effective date) if
such condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

Section 2.08. Repayment of Loans; Evidence of Indebtedness. (a) The Borrower
hereby unconditionally promises to pay to the Agent for the account of each
Lender the then unpaid principal amount of each Loan on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

52



--------------------------------------------------------------------------------

(c) The Agent shall maintain accounts in which it shall record (i) the amount of
each Loan made hereunder, the Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

Section 2.09. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Agent by telephone (confirmed by telecopy) of
any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 12:00 noon, New York City time, three Business Days
before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of
prepayment. In either case, such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.07, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.07. Promptly
following receipt of any such notice relating to a Borrowing, the Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an

 

53



--------------------------------------------------------------------------------

advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.11.

(c) If, at any time, the total Credit Exposures exceed the Borrowing Base then
in effect, the Borrower shall immediately (i) prepay Loans in an amount equal to
such excess and (ii) if such excess is greater than the outstanding principal
amount of the Loans at such time, the Borrower shall pay to the Agent an amount
in immediately available funds equal to the amount by which the Credit Exposures
exceed the Borrowing Base after giving effect to the payment made pursuant to
clause (i) above to be held for the benefit of the Lenders and the Issuing
Lender in accordance with the Collateral Documents to secure the payment of all
reimbursement obligations in respect of any LC Disbursements arising from
subsequent drawings under Letters of Credit issued hereunder. All or any portion
of any amount paid to the Agent pursuant to clause (ii) above will be returned
to the Borrower at its request accompanied by a certificate of a Financial
Officer stating that, after giving effect to such return, the Credit Exposures
will not exceed the Borrowing Base then in effect and no Default is continuing.

Section 2.10. Fees. (a) The Borrower agrees to pay to the Agent for the account
of each Lender a commitment fee, which shall accrue at the Applicable Rate on
the average daily unused amount of the Commitment of such Lender during the
period from and including the Effective Date to but excluding the date on which
such Commitment terminates. Accrued commitment fees shall be payable in arrears
on the last day of March, June, September and December of each year and the date
on which the Commitments terminate, commencing on the first such day to occur
after the Effective Date. All commitment fees shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
commitment fees, a Lender’s Commitment will be deemed to be used to the extent
of its outstanding Loans and LC Exposure.

(b) The Borrower agrees to pay (i) to the Agent for the account of each Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurodollar Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Lender a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of

 

54



--------------------------------------------------------------------------------

termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Lender’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Lender pursuant to this
paragraph shall be payable within 10 days after demand. All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The Borrower agrees to pay to the Agent, for its own account, fees payable
in the amounts and at the times separately agreed upon between the Borrower and
the Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Agent (or to the Issuing Lender, in the case of fees
payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. All fees payable hereunder, once paid, shall
not be refundable under any circumstances.

Section 2.11. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any Default has occurred and is
continuing, (i) all amounts outstanding hereunder shall bear interest, after as
well as before judgment, at a rate per annum equal to (A) in the case of
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (B) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section and (ii) the participation fees referred to in
Section 2.10(b)(i) shall be increased by 2% per annum.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan

 

55



--------------------------------------------------------------------------------

(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Agent, and such determination shall be
conclusive absent manifest error.

Section 2.12. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period; or

(b) the Agent is advised by the Required Lenders that the Adjusted LIBO Rate or
the LIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

then the Agent shall give notice thereof to the Borrower and the Lenders by
telephone or telecopy as promptly as practicable thereafter and, until the Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

Section 2.13. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Lender; or

 

56



--------------------------------------------------------------------------------

(ii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender or the Issuing Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Lender’s capital or on the capital of
such Lender’s or the Issuing Lender’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Lender, to
a level below that which such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or the Issuing Lender’s policies
and the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Lender, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Lender pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Lender, as
the case may be, notifies the Borrower of the Change in Law giving

 

57



--------------------------------------------------------------------------------

rise to such increased costs or reductions and of such Lender’s or the Issuing
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

Section 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.17, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

Section 2.15. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes; provided that if the Borrower shall be required to
deduct any Indemnified Taxes from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Agent, Lender or Issuing Lender (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

58



--------------------------------------------------------------------------------

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law; provided that the
Borrower shall not pay over to any Governmental Authority, and shall not
otherwise be liable for, such Other Taxes, to the extent such Other Taxes result
from an assignment, pledge or participation of a Lender’s interest, except with
respect to an assignment pursuant to a request by the Borrower under
Section 2.17(b).

(c) The Borrower shall indemnify the Agent, each Lender and the Issuing Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes paid by the Agent, such Lender or the Issuing Lender, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Lender, or by the Agent on its own behalf or on behalf of a Lender
or the Issuing Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate.

(f) If the Agent or a Lender has received a refund of any Indemnified Taxes as
to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.15, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.15 with
respect to the Indemnified Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the Agent or such

 

59



--------------------------------------------------------------------------------

Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Agent or such Lender in the event the Agent or such Lender is
required to repay such refund to such Governmental Authority. This Section shall
not be construed to require the Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(g) For any period with respect to which a Foreign Lender has failed to provide
the Borrower and the Agent with the appropriate documentation pursuant to
Section 2.15(e) (unless there is a change in treaty, law or regulation occurring
subsequent to the date on which documentation originally was required to be
provided, which eliminates the requirement to provide such documentation), such
Lender shall not be entitled to indemnification under Section 2.15(c) with
respect to Taxes imposed by the jurisdiction in which the Borrower is located;
provided that should a Lender, which is otherwise exempt from or subject to a
reduced rate of withholding tax, become subject to Tax or become subject to an
increased rate of Tax because of its failure to deliver any documentation
required hereunder, the Borrower shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such Taxes; provided further
that the Lender shall bear any costs of the Borrower related to the recovery of
such Taxes.

Section 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.13, 2.14 or 2.15, or otherwise) prior to
1:00 p.m., New York City time, on the date when due, in immediately available
funds, without set off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Agent at its offices at 270 Park Avenue,
New York, New York, except payments to be made directly to the Issuing Lender as
expressly provided herein and except that payments pursuant to Sections 2.13,
2.14, 2.15 and 10.03 shall be made directly to the Persons entitled thereto. The
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the Agent
to pay fully all amounts of principal, unreimbursed LC Disbursements, interest
and fees then due hereunder, such funds shall be applied (i) first, towards

 

60



--------------------------------------------------------------------------------

payment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Agent for the account of the Lenders or
the Issuing Lender hereunder that the Borrower will not make such payment, the
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Lender, as the case may be, the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders or the Issuing Lender, as the case may be, severally agrees to repay to
the Agent forthwith on demand the amount so distributed to such Lender or
Issuing Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Agent in accordance with banking industry rules on interbank
compensation.

 

61



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.04(e) or (f), 2.05(b), 2.16(d), or 10.03 then the Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Agent for the account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

Section 2.17. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.13, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.13 or 2.15, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) If any Lender requests compensation under Section 2.13, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

62



--------------------------------------------------------------------------------

Section 2.18. Release of Security Interest in Assets being Sold. The Agent shall
release specific assets (but not all or substantially all the Collateral) from
the Security Interests pursuant to Section 25 of the Security Agreement if:

(a) the Agent shall have received a written request for such release signed by
any Executive Officer or a Financial Officer stating that (x) the assets to be
released are being sold or otherwise transferred and (y) the sale or transfer
thereof does not violate Section 7.03(c) hereof (or, in the case of the
distribution of the KPS Shares, Section 7.07(a)(vii) hereof);

(b) arrangements (which, other than in connection with the KPS Share
Distribution, shall be satisfactory to the Agent) have been made so that such
release will become effective no earlier than the closing of such sale or
transfer (or, in the case of the distribution of the KPS Shares, the KPS Share
Distribution); and

(c) no Default or Enforcement Notice is in effect when such instructions are
given.

Section 2.19. Increase In Commitments. (a) The Borrower may, by written notice
to the Agent, request that the Commitments be increased by an amount not to
exceed the Incremental Amount at such time. Upon the receipt of such request by
the Agent, the Agent shall deliver a copy thereof to each Lender. Such notice
shall set forth the amount of the requested increase in the Commitments (which
shall be (i) in minimum increments of $1,000,000 and a minimum amount of
$10,000,000 or (ii) equal to the remaining Incremental Amount) and the date on
which such increase is requested to become effective (which shall be not less
than 10 Business Days nor more than 90 Business Days after the date of such
notice and which, in any event, must be on or prior to the Maturity Date), and
shall offer each Lender the opportunity to increase its Commitment by its
Applicable Percentage of the proposed increased amount. Each Lender shall, by
notice to the Borrower and the Agent given not more than 10 Business Days after
the date of the Agent’s notice, either agree to increase its Commitment by all
or a portion of the offered amount (each Lender so agreeing being an “Increasing
Lender”) or decline to increase its Commitment (and any Lender that does not
deliver such a notice within such period of 10 Business Days shall be deemed to
have declined to increase its Commitment) (each Lender so declining or being
deemed to have declined being a “Non-Increasing Lender”). In the event that, on
the 10th Business Day after the Agent shall have delivered a notice pursuant to
the second sentence of this paragraph, the Lenders shall have agreed pursuant to
the preceding sentence to increase their Commitments by an aggregate amount less
than the increase in the Commitments requested by the

 

63



--------------------------------------------------------------------------------

Borrower, the Borrower may arrange for one or more banks or other entities (any
such bank or other entity being called an “Augmenting Lender”), which may
include any Lender, to extend Commitments or increase their existing Commitments
in an aggregate amount equal to the unsubscribed amount; provided that each
Augmenting Lender, if not already a Lender hereunder, shall be subject to the
approval of the Agent and the Issuing Lender (which approvals shall not be
unreasonably withheld) and the Borrower and each Augmenting Lender shall execute
all such documentation as the Agent shall reasonably specify to evidence its
Commitment and/or its status as a Lender hereunder. Any increase in the
Commitments may be made in an amount which is less than the increase requested
by the Borrower if the Borrower is unable to arrange for, or chooses not to
arrange for, Augmenting Lenders.

(b) Each of the parties hereto hereby agrees that the Agent may take any and all
actions as may be reasonably necessary to ensure that, after giving effect to
any increase in the Commitments pursuant to this Section 2.19, the outstanding
Loans (if any) are held by the Lenders in accordance with their new Applicable
Percentages. This may be accomplished at the discretion of the Agent, following
consultation with the Borrower, (i) by requiring the outstanding Loans to be
prepaid with the proceeds of a new Borrowing, (ii) by causing Non-Increasing
Lenders to assign portions of their outstanding Loans to Increasing Lenders and
Augmenting Lenders, or (iii) by any combination of the foregoing. Any prepayment
or assignment described in this paragraph (b) shall be subject to Section 2.14,
but otherwise without premium or penalty.

(c) Notwithstanding the foregoing, no increase in the Commitments or addition of
a new Lender shall become effective under this Section 2.19 unless, (i) no
Default shall have occurred or be continuing, (ii) on the date of such increase,
the conditions set forth in paragraphs (a) and (b) of Section 4.03 shall be
satisfied and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Financial Officer of the Borrower, and
(iii) upon reasonable request by the Agent, the Agent shall have received legal
opinions and board resolutions consistent with those delivered on the Effective
Date under Sections 4.01(e) and 4.01(k)(i).

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 3.01. Corporate Existence and Power. The Borrower and each Subsidiary
Guarantor (a) is a corporation, limited liability company or partnership duly
incorporated or organized and validly existing under the laws of its
jurisdiction of incorporation or organization, (b) is in good standing under the

 

64



--------------------------------------------------------------------------------

laws of its jurisdiction of incorporation or organization and (c) has all
corporate or other powers and all material Governmental Approvals (including
without limitation those required by Medicaid Regulations and Medicare
Regulations) required to carry on its business as now conducted and as proposed
to be conducted, except for such Governmental Approvals the failure of which to
have, in the aggregate, could not be reasonably expected to have a Material
Adverse Effect. The Borrower and each Subsidiary Guarantor is in compliance with
its Organizational Documents.

Section 3.02. Corporate and Governmental Authorization; No Contravention. The
execution and delivery by the Borrower and each Subsidiary Guarantor of the
Financing Documents to which it is a party, its performance of its obligations
thereunder and, with respect to the Borrower, its borrowings hereunder, are
within its corporate or other powers, have been duly authorized by all necessary
corporate or other action, require no action by or in respect of, or filing
with, any governmental body, agency or official (other than filings necessary to
perfect the Liens created by the Collateral Documents) and do not contravene, or
constitute a default under, any Applicable Laws or any provision of its
Organizational Documents, or of any agreement or other instrument binding upon
it or result in or require the imposition of any Lien (other than the Liens
created by the Collateral Documents) on any of its assets.

Section 3.03. Binding Effect. This Agreement constitutes a valid and binding
agreement of the Borrower, and the other Financing Documents, when executed and
delivered as contemplated by this Agreement, will constitute valid and binding
obligations of each Credit Party that is a party thereto, in each case
enforceable in accordance with its terms, except as limited by general
principles of equity and by bankruptcy, insolvency, fraudulent conveyance or
other similar laws affecting creditors’ rights generally.

Section 3.04. Security Interests. On the Effective Date, the Collateral
Documents will create valid Security Interests in the Collateral to the extent
set forth therein. At all times after the Closing, the Collateral Documents will
create valid and, when financing statements are filed in the offices specified
in the Perfection Certificates (as defined in the Security Agreement) delivered
pursuant to the Security Agreement, perfected Security Interests in the
Collateral from time to time covered or purportedly covered thereby to the
extent that a security interest in such Collateral may be perfected by filing
under the UCC. Such Security Interests will be prior to all other Liens (except
Permitted Liens, other than Permitted Liens referred to in Section 7.02(g) and
any Permitted Liens arising out of any refinancings of any Indebtedness secured
by any Permitted Lien referred to in Section 7.02(g)) on such Collateral until
the applicable Security Interest is released pursuant to Section 25 of the
Security Agreement.

 

65



--------------------------------------------------------------------------------

Section 3.05. Financial Information. (a) The consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of December 31, 2006 and the
related consolidated statements of operations, cash flows and shareholders’
equity for the Fiscal Year then ended, reported on by PricewaterhouseCoopers
LLP, fairly present in all material respects, in conformity with GAAP, the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such Fiscal Year.

(b) The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of March 31, 2007 and the related consolidated statements of
operations, cash flows and shareholders’ equity for the Fiscal Quarter then
ended and for the portion of the Fiscal Year then ended, certified by a
Financial Officer, fairly present in all material respects, in conformity with
GAAP, the consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such periods.

(c) Since December 31, 2006, no event has occurred and no condition has come
into existence which (i) has had a Material Adverse Effect (other than any such
event or condition the Material Adverse Effect of which has ceased) or (ii) is
reasonably likely to have a Material Adverse Effect.

Section 3.06. Litigation. There is no action, suit or proceeding pending
against, or to the knowledge of the Borrower threatened against or affecting,
the Borrower or any Subsidiary Guarantor before any court or arbitrator or any
governmental body, agency or official (i) in which there is a reasonable
possibility of an adverse decision that could reasonably be expected to have a
Material Adverse Effect or (ii) which in any manner questions the validity of
any Financing Document.

Section 3.07. Compliance with ERISA. Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan. No member of the ERISA Group has (i) sought a waiver of the minimum
funding standard under Section 412 of the Code in respect of any Plan,
(ii) failed to make any contribution or payment to any Plan or Multiemployer
Plan or made any amendment to any Plan, which has resulted or could result in
the imposition of a Lien or the posting of a bond or other security under ERISA
or the Code or (iii) incurred any liability under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA.

Section 3.08. Taxes. The Borrower and the Subsidiary Guarantors have filed all
United States Federal income tax returns that are required to be filed by them
(or have filed appropriate extensions for filing such tax returns) and have

 

66



--------------------------------------------------------------------------------

paid prior to delinquency all taxes due pursuant to such returns or pursuant to
any assessment received by any of them, except such taxes, if any, as are being
contested in good faith and as to which reserves have been provided. The
charges, accruals and reserves on the books of the Borrower and the Subsidiary
Guarantors in respect of taxes or other similar governmental charges are in the
aggregate, in the opinion of the Borrower, adequate.

Section 3.09. Compliance with Laws. The Borrower and the Subsidiary Guarantors
are in compliance in all material respects with all Applicable Laws (including
without limitation Medicaid Regulations and Medicare Regulations), other than
such laws, rules or regulations (i) the validity or applicability of which the
Borrower or the relevant Subsidiary Guarantor is contesting in good faith or
(ii) the failure to comply with which could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 3.10. No Regulatory Restrictions on Borrowing. Neither the Borrower nor
any Subsidiary Guarantor is (i) an “investment company”, within the meaning of
the Investment Company Act of 1940, as amended, or (ii) otherwise subject to any
regulatory scheme which restricts its ability to incur Indebtedness hereunder.

Section 3.11. Environmental Matters. (a) From time to time, the Borrower reviews
the effect of Environmental Laws on the business, operations and properties of
the Borrower and the Subsidiary Guarantors, in the course of which reviews it
identifies and evaluates associated liabilities and costs, including
Environmental Liabilities. On the basis of such reviews, the Borrower has
reasonably concluded that the foregoing associated liabilities and costs are
unlikely to have a Material Adverse Effect.

(b) Except to the extent that the Environmental Liabilities of the Borrower and
the Subsidiary Guarantors that relate to or could result from the matters
referred to in this Section 3.11(b) would not exceed $2,000,000 for any one
occurrence, or $10,000,000 for any occurrences in the aggregate, no notice,
notification, demand, request for information, citation, summons, complaint or
order with respect to Hazardous Materials or any violation of or liability under
Environmental Laws is in existence or, to the knowledge of the Borrower,
proposed, threatened or anticipated with respect to or in connection with the
business conducted or to be conducted by, or in connection with the operation of
any properties owned, leased or operated by, the Borrower or any Subsidiary
Guarantor, and there are no facts, circumstances or events which could
reasonably be expected to result in any such notice, notification, demand,
request for information, citation, summons, complaint or order.

Section 3.12. Full Disclosure. The information (other than projections)
heretofore furnished in writing by the Borrower or any Subsidiary Guarantor to

 

67



--------------------------------------------------------------------------------

the Agent or any Lender, taken as a whole, for purposes of or in connection with
this Agreement or any transaction contemplated hereby did not at the time
furnished, and all such information hereafter furnished in writing by the
Borrower or any Subsidiary Guarantor to the Agent or Lender, taken as a whole,
will not at the time furnished, contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were or will be made,
not misleading. Although any projections (and the underlying assumptions) by
necessity involve uncertainties and approximations, the Borrower believes as of
the date hereof that the projections set forth in the Information Memorandum are
reasonable (and the significant assumptions upon which they are based are stated
in summary form therein), and such projections provide reasonable estimations of
the future performance of the Borrower and its Restricted Subsidiaries, subject,
as stated above, to the uncertainties and approximations inherent in any
projections. The Borrower has disclosed to the Lenders in writing (including by
way of reports filed in accordance with Section 12 of the Securities Exchange
Act) any and all facts which are known to it and which have had or could
reasonably be expected to have a Material Adverse Effect.

Section 3.13. Information as to Equity Interest and Instruments. Schedule 1.01B
hereto sets forth a correct and complete list, as of the close of business on
the Effective Date, of each Subsidiary of the Borrower, its outstanding Equity
Interests, each owner thereof and the percentage thereof owned by such owner. As
of the close of business on the Effective Date, neither the Borrower nor any of
its Subsidiaries owns any interest in any Subsidiary which is not a Restricted
Subsidiary (except as set forth in Schedule 1.01B). Except as set forth on
Schedule 3.13 hereto, no Indebtedness in an amount exceeding $5,000,000 owed to
the Borrower or any Restricted Subsidiary is evidenced by any instrument (as
such term is defined in the UCC) that is not held in a Collateral Account or
pledged to the Agent as part of the Collateral.

Section 3.14. Representations in Other Financing Documents. The representations
of each Lien Grantor in the Security Agreement and in each Security Agreement
Supplement (if any) signed by it are true.

Section 3.15. Margin Stock. (a) The Borrower does not, as of the date hereof,
expect that the Borrower or any Subsidiary Guarantor will acquire any Margin
Stock in the future. Even if they do, Margin Stock will not at any time
represent more than 25% of the value (as determined by any reasonable method) of
the assets subject to any provision of the Financing Documents that restricts
the right or ability of the Borrower or any Subsidiary Guarantor to sell, pledge
or otherwise dispose of Margin Stock owned by them or requires a prepayment of
Loans upon the exercise of any such right.

 

68



--------------------------------------------------------------------------------

(b) No part of the proceeds of any Loan or Letter of Credit will be used for the
purpose, whether immediate, incidental or ultimate, of buying or carrying Margin
Stock or for any other purpose that entails a violation of the provisions of any
regulation of the Board, including Regulation U, Regulation X and, assuming that
no broker-dealer or other “creditor” (as defined in Regulation T) extends or
maintains credit under this Agreement, Regulation T.

Section 3.16. Properties. (a) The Borrower and each Subsidiary Guarantor has
good title to, or valid leasehold interests in, all real and personal property
material to its business (including all its property subject to the Mortgages),
except for Permitted Liens and defects that in the aggregate could not
reasonably be expected to have a Material Adverse Effect.

(b) The Borrower and each Subsidiary Guarantor owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and the Subsidiary
Guarantors does not infringe upon the rights of any other Person, except for
infringements that, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

(c) Schedule 3.16 sets forth a brief description of each hospital and nursing
home and each other material real property that is owned or leased by the
Borrower or any Subsidiary Guarantor as of the Effective Date.

(d) As of the Effective Date, neither the Borrower nor any Subsidiary Guarantor
has received notice of, or has knowledge of, any pending or contemplated
condemnation proceeding affecting any property subject to a Material Leasehold
Mortgage or Fee Mortgage or any sale or disposition thereof in lieu of
condemnation. No property subject to a Fee Mortgage nor any interest therein is
subject to any right of first refusal, option or other contractual right to
purchase such property or interest therein, other than Permitted Liens.

Section 3.17. Existing Indebtedness. As of the Effective Date, the Borrower and
the Subsidiary Guarantors will have no Indebtedness outstanding other than
(i) Indebtedness evidenced by this Agreement, (ii) Indebtedness set forth on
Schedule 7.01 hereto and (iii) other Indebtedness in an aggregate principal
amount not exceeding $1,000,000.

Section 3.18. Solvency. Immediately after the Transactions to occur on the
Effective Date are consummated and after giving effect to the application of the
proceeds of each Loan made on the Effective Date, (a) the fair value of the
assets of the Borrower, and the fair value of the assets of the Restricted
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, subordinated, contingent or otherwise of the Borrower, and of
the Restricted Subsidiaries on a consolidated basis, respectively; (b) the
present fair

 

69



--------------------------------------------------------------------------------

saleable value of the property of the Borrower, and the present fair saleable
value of the property of the Restricted Subsidiaries on a consolidated basis,
will exceed the amount that will be required to pay the probable liability of
the debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured, of the Borrower, and of
the Restricted Subsidiaries on a consolidated basis, respectively; (c) the
Borrower, and the Restricted Subsidiaries on a consolidated basis, will be able
to pay their respective debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(d) neither the Borrower, nor the Restricted Subsidiaries on a consolidated
basis, will have unreasonably small capital with which to conduct the business
in which they are engaged as such business is now conducted and proposed to be
conducted after the Effective Date.

ARTICLE 4

CONDITIONS

Section 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Lender to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):

(a) The Agent shall have received from each party hereto either (i) a
counterpart of this Agreement signed by such party or (ii) facsimile or other
written confirmation satisfactory to the Agent that such party has signed a
counterpart hereof.

(b) The Agent shall have received a counterpart of the Security Agreement,
signed by the Borrower and each Subsidiary Guarantor, together with (to the
extent not already held by JPMorgan Chase Bank, N.A. in its capacity as
collateral agent under the Existing Facility) certificates evidencing all the
certificated Equity Interests listed in Schedule 1.01B (other than Equity
Interests held in Cornerstone or any Excluded Partnership) and stock powers or
other appropriate instruments of transfer relating thereto, undated and endorsed
in blank.

(c) The Agent shall have received a copy of each Master Lease Agreement not
already in its possession (together with all amendments and modifications
thereto) as in effect on the Effective Date.

(d) The Lenders, the Agent and JPMorgan Securities, Inc., as lead arranger,
shall have received all fees required to be paid, and all reasonable expenses
for which invoices have been presented, on or before the Effective Date
(including reasonable fees, charges and disbursements of Davis Polk & Wardwell
and of any local counsel to the Agent).

 

70



--------------------------------------------------------------------------------

(e) The Agent shall have received a favorable written opinion (addressed to the
Agent and the Lenders and dated the Effective Date) of each of (i) the General
Counsel of the Borrower, substantially in the form of Exhibit B.1 hereto,
(ii) the Senior Vice President of Corporate Legal Affairs of the Borrower,
substantially in the form of Exhibit B.2 hereto, (iii) Cleary Gottlieb Steen &
Hamilton LLP, special counsel for the Borrower, substantially in the form of
Exhibit B.3 hereto and (iv) Richards, Layton & Finger, P.A., special Delaware
counsel for the Borrower, substantially in the form of Exhibit B.4 hereto. The
Borrower requests such counsel to deliver such opinions.

(f) All governmental and third party consents and approvals necessary or, in the
reasonable discretion of the Agent, advisable in connection with the Financing
Documents and continuing operations of the Borrower and its Subsidiaries shall
have been obtained and be in full force and effect, and all requisite
governmental filings necessary in connection therewith have been made and all
applicable waiting periods shall have expired without in either case any action
being taken by any competent authority, except in any case or in all cases in
the aggregate such that the failure to have been obtained or made would not
reasonably be expected to have a Material Adverse Effect.

(g) No event or condition which has had or is reasonably likely to have a
Material Adverse Effect shall have occurred.

(h) There shall exist no action, suit, investigation, litigation or proceeding
pending or threatened in any court or before any arbitrator or governmental
instrumentality that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect.

(i) The Agent shall have received a completed Perfection Certificate (as defined
in the Security Agreement) with respect to each Credit Party dated the Effective
Date and signed by an executive officer of such Credit Party, together with all
attachments contemplated thereby, including copies of personal property Lien and
tax and judgment Lien searches received by the Borrower prior to the Effective
Date with respect to personal, real and mixed properties of the Borrower and the
Subsidiary Guarantors, which shall not reveal the existence of any Liens on such
properties other than (i) Permitted Liens or (ii) Liens as to which the Agent
has received evidence satisfactory to it that the obligations secured by such
Liens have been fully and finally discharged on or prior to the Effective Date.

(j) The Agent shall have received evidence that all insurance required by
Section 5.03 is in effect.

(k) The Agent shall have received, in form and substance reasonably satisfactory
to the Agent, a certificate from an appropriate officer of each of the Credit
Parties (i) attaching copies of the Organizational Documents of such Credit

 

71



--------------------------------------------------------------------------------

Party and copies of resolutions or consents of the board of directors of such
Credit Party or of its applicable partner or member authorizing the applicable
Financing Documents and the other transactions contemplated hereby, and
(ii) certifying (A) that such copies are true, correct and complete copies
thereof and that such resolutions and Organizational Documents are in full force
and effect as of the Effective Date and have been duly adopted in accordance
with the Organizational Documents of such Credit Party, and (B) as to the
signatures and incumbency of the Persons executing Financing Documents on behalf
of such Credit Party.

(l) The Agent shall have received a completed Borrowing Base Certificate dated
as of May 31, 2007 and signed by a Financial Officer.

(m) The Deposit Account Control Agreements in favor of the Agent executed in
connection with the Existing Facility shall continue to be in effect.

(n) The Agent shall have received (pursuant to the terms of the Existing
Facility or otherwise) (i) audited consolidated financial statements of the
Borrower for the two most recent Fiscal Years ended prior to the Effective Date
as to which such financial statements are available and (ii) unaudited interim
consolidated financial statements of the Borrower for each Fiscal Quarter ended
subsequent to the date of the latest financial statements delivered pursuant to
clause (i) of this paragraph as to which such financial statements are
available.

(o) The Agent shall have received a solvency certificate, in form and substance
reasonably satisfactory to the Agent, from a Financial Officer with respect to
the solvency of the Credit Parties after giving effect to the Transactions.

(p) All loans outstanding under the Existing Facility shall have been prepaid
(or shall be prepaid simultaneously with the Closing hereunder), together with
accrued interest thereon and accrued commitment and other fees thereunder, and
the Agent shall have received evidence satisfactory to it of the foregoing.

(q) The Agent shall have received written consent in form satisfactory to it to
the effectiveness of this Agreement from each party to the Existing Facility
which is not a party to this Agreement whose consent is required pursuant to
Section 10.02 of the Existing Facility.

(r) The Agent shall have received evidence satisfactory to it that each
participation in an Existing Letter of Credit heretofore granted by the Issuing
Lender to a bank or financial institution that is not a Lender has been canceled
on or before the Effective Date as contemplated by Section 2.04(a).

(s) The Agent shall have received all other documents, instruments and legal
opinions that the Agent may reasonably request relating to the existence and
good standing of the Credit Parties, the corporate or other authority for and
the

 

72



--------------------------------------------------------------------------------

validity of the Financing Documents, the creation and perfection of the Liens
contemplated by the Collateral Documents and any other matters relevant to the
transactions contemplated by the Financing Documents, all in form and substance
satisfactory to the Agent.

(t) The Agent shall have received a certificate, dated the Effective Date and
signed by the President, a Vice President or a Financial Officer, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.03.

Promptly after the Closing occurs, the Agent shall notify the Borrower and the
Lenders thereof, and such notice shall be conclusive and binding on all parties
hereto. Notwithstanding the foregoing, this Agreement shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 10.02) before 5:00 pm., New York City time, on September 30, 2007 (and,
if any such condition is not so satisfied or waived, the Commitments shall
terminate at such time).

Section 4.02. Consequences Of Effectiveness. (a) On the Effective Date
(i) without further action by any of the parties hereto, the Existing Facility
will be automatically amended and restated in its entirety to read as set forth
in this Agreement, (ii) the Commitment of each Lender party to this Agreement
shall be as set forth in Schedule 2.01, (iii) the commitment of each lender
under the Existing Facility which is not a party to this Agreement (each such
lender, a “Departing Lender”) shall terminate, (iv) each Note (as defined in the
Existing Facility) issued under the Existing Facility shall be deemed to have
been cancelled and shall be of no force and effect and shall no longer
constitute evidence of loans made thereunder and (v) each party to the Existing
Facility which is not a party to this Agreement shall cease to be a party to
this Agreement; provided that the provisions of Section 2.13, Section 2.14,
Section 2.15, and Section 10.03 of the Existing Facility shall continue to inure
to the benefit of each Departing Lender. The parties hereto acknowledge and
agree that (w) this Agreement and the other Financing Documents, whether
executed and delivered in connection herewith or otherwise, do not constitute a
novation or termination of the “Obligations” (as defined in the Existing
Facility) under the Existing Facility as in effect prior to the Effective Date
and which remain outstanding, (x) such “Obligations” are in all respects
continuing (as amended and restated hereby), (y) the Liens and security
interests as granted under the Collateral Documents securing payment of such
“Obligations” are in all respects continuing and in full force and effect and
(z) each Collateral Document entered into in connection with the Existing
Facility as and to the extent in effect immediately prior to the effectiveness
hereof is hereby reaffirmed and continues to be in full force and effect and to
inure to the benefit of the Collateral Agent and the Lenders as if executed as
of the Effective Date.

 

73



--------------------------------------------------------------------------------

(b) On and after the Effective Date, the rights and obligations of the parties
hereto shall be governed by the provisions of the Financing Documents; provided
that the rights and obligations of the parties hereto with respect to the period
prior to the Effective Date shall continue to be governed by the provisions of
the Existing Facility as in effect prior to the Effective Date.

Section 4.03. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Lender to issue, amend, renew
or extend any Letter of Credit, are each subject to receipt of the Borrower’s
request therefor in accordance herewith and to the satisfaction of the following
conditions:

(a) The representations and warranties of each Credit Party set forth in the
Financing Documents shall be true and correct on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable; provided that those representations and
warranties that speak only of a specific date shall only speak as of such date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) Except in the case of Loans made on the Effective Date, the Agent shall have
received a Borrowing Base Certificate dated no more than 31 days prior to the
extension of such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable.

(d) The total Credit Exposures, after giving effect to such extension of such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, shall not exceed the Borrowing Base as most recently
certified.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (d) of this Section.

ARTICLE 5

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

74



--------------------------------------------------------------------------------

Section 5.01. Information. The Borrower will deliver the following information
to the Agent (with copies thereof for each Lender if requested by the Agent)
and, promptly upon receipt thereof, the Agent will deliver a copy thereof to
each Lender:

(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year of the Borrower, an audited consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such Fiscal Year,
and the related audited consolidated statements of operations, cash flows and
changes in stockholders’ equity for such Fiscal Year, setting forth in each case
in comparative form the figures for the previous Fiscal Year (to the extent
available), all such financial statements reported on in a manner acceptable to
the SEC by independent public accountants of nationally recognized standing,
which report (x) shall state that such financial statements present fairly, in
all material respects, the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of the date of such financial statements and
their consolidated results of operations and cash flows for the period covered
by such financial statements in conformity with GAAP and (y) shall not contain
any Qualification;

(b) as soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, (i) an unaudited
condensed consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries together with the related condensed consolidated statements of
operations for such Fiscal Quarter and for the portion of the Fiscal Year ended
at the end of such Fiscal Quarter and of cash flows for the portion of the
Fiscal Year ended at the end of such Fiscal Quarter, setting forth in each case
in comparative form the unaudited consolidated statements of operations and cash
flows (to the extent available) for the corresponding Fiscal Quarter and the
corresponding portion of the previous Fiscal Year, all prepared in accordance
with Rule 10-01 of Regulation S-X of the General Rules and Regulations under the
Securities Act of 1933, or any successor rule that sets forth the manner in
which interim financial statements shall be prepared (subject to normal year-end
adjustments), and (ii) a certificate of a Financial Officer as to the fairness
of presentation and consistency of such financial statements;

(c) simultaneously with the delivery of each set of financial statements
referred to in Section 5.01(a) and within 15 days after the delivery of each set
of financial statements referred to in Section 5.01(b), a certificate of a
Financial Officer (i) setting forth in reasonable detail such calculations as
are required to establish whether the Borrower was in compliance with the
requirements of Article 6 on the date of such financial statements, (ii) stating
whether any Default exists on the date of such certificate and, if any Default
then exists, setting forth

 

75



--------------------------------------------------------------------------------

the details thereof and the action that the Borrower is taking or proposes to
take with respect thereto, (iii) stating whether, since the date of the Most
Recent Audited Financial Statements, an event has occurred or condition arisen
which has had a Material Adverse Effect which is not reflected in the financial
statements delivered simultaneously therewith and, if so, the nature of such
Material Adverse Effect, and (iv) stating whether, since the date of the Most
Recent Audited Financial Statements, there has been a change in the GAAP applied
in preparing the financial statements then being delivered from those applied in
preparing the Most Recent Audited Financial Statements which is material to the
financial statements then being delivered;

(d) simultaneously with the delivery of each set of annual financial statements
referred to in Section 5.01(a), a letter from the firm of independent public
accountants that reported on such statements stating (i) whether anything has
come to their attention in the course of their normal audit procedures to cause
them to believe that any Default existed on the date of such financial
statements and (ii) whether in their opinion the calculations of compliance with
the requirements of Article 6 set forth in the Financial Officer’s certificate
delivered simultaneously therewith pursuant to Section 5.01(c), to the extent
derived from data contained in the accounting records of the Borrower and its
Restricted Subsidiaries, have been determined in accordance with the relevant
provisions of this Agreement;

(e) within five Business Days after any Executive Officer or Financial Officer
obtains knowledge of any Default, if such Default is then continuing, a
certificate of a Financial Officer setting forth the details thereof and the
action that the Borrower is taking or proposes to take with respect thereto;

(f) within five Business Days after any Executive Officer or Financial Officer
obtains knowledge that an “Event of Default” (as defined under the relevant
Master Lease Agreement) under any Master Lease Agreement or an event of default
(however denominated) under a Third Party Lease has occurred and such default
could reasonably be expected to result in an Event of Default or Material
Adverse Effect and if such event is then continuing, a certificate of an
Executive Officer or Financial Officer setting forth the details thereof and the
action that the Borrower or Subsidiary Guarantor is taking or proposes to take
with respect thereto;

(g) to the extent not required to be provided pursuant to clause (f) above,
within five Business Days after any Executive Officer or Financial Officer
obtains knowledge that (i) a Facility Default (as defined in the applicable
Master Lease Agreement) has occurred or (ii) notice of termination has been
delivered, or has grounds to believe that a notice of termination is reasonably
likely to be delivered, to the Borrower or any Restricted Subsidiary by any
counterparty to any (x) Master Lease Agreement or (y) Third Party Lease in
respect of real

 

76



--------------------------------------------------------------------------------

property with a fair market value exceeding, in the case of real property
relating to a Healthcare Facility that is a hospital, $6,000,000, or in the case
of any other real property, $3,000,000, in each case, to which the Borrower or a
Restricted Subsidiary is a party, a certificate of an Executive Officer or
Financial Officer setting forth the details thereof and the action that the
Borrower or Subsidiary Guarantor is taking or proposes to take with respect
thereto;

(h) promptly after the mailing thereof to the Borrower’s shareholders generally,
copies of all financial statements, reports and proxy statements so mailed;

(i) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and annual, quarterly or current reports that the Borrower shall
have filed with the SEC (including, without limitation, any such filing made
upon consummation of the KPS Spin-Off and including pro forma consolidated
financial statements of the Borrower giving effect to the KPS Spin-Off);

(j) promptly after any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan or notice that the PBGC is
commencing an administrative process to make a determination of whether to
terminate any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or makes any amendment to any
Plan which has resulted or could result in the imposition of a Lien or the
posting of a bond or other security, a certificate of a Financial Officer
setting forth details as to such occurrence and the action, if any, which the
Borrower or the applicable member of the ERISA Group is required or proposes to
take;

(k) (i) as soon as reasonably practicable after any Executive Officer obtains
knowledge of the commencement of an action, suit or proceeding against

 

77



--------------------------------------------------------------------------------

the Borrower or any Subsidiary Guarantor before any court or arbitrator or any
governmental body, agency or official in which there is a reasonable possibility
of an adverse decision which could have a Material Adverse Effect or which in
any manner questions the validity of any Financing Document, a certificate of a
Financial Officer setting forth the nature of such action, suit or proceeding
and such additional information as may be reasonably requested by any Lender
through the Agent;

(ii) promptly after an Executive Officer obtains knowledge of one or more
judgments or orders of a court or arbitral or regulatory authority for the
payment of money aggregating in excess of $10,000,000 rendered against the
Borrower or one or more Subsidiary Guarantors, a certificate of such Executive
Officer setting forth the nature and amount of such judgment and whether the
Borrower or Subsidiary Guarantor intends to seek a stay or appeal of such
judgment and such additional information as may be reasonably requested by any
Lender through the Agent;

(l) promptly upon the Borrower’s receipt from its independent public accountants
of any management letter which indicates a material weakness in the reporting
practices of the Borrower or any Subsidiary Guarantor, a description of such
material weakness and any action being taken with respect thereto;

(m) promptly upon their becoming available, copies of all press releases and
other statements made available generally by the Borrower or any Subsidiary
Guarantor to the public concerning material developments in its business;

(n) as soon as available and in any event no later than March 31 of each Fiscal
Year, (i) cash flow, balance sheet and income statement forecasts in reasonable
detail for the Borrower and its Consolidated Subsidiaries prepared on a
quarterly basis for each Fiscal Year through the Maturity Date and, promptly
when available, any material revisions of such forecast and (ii) the Borrower’s
business and financial plans for such Fiscal Year, setting forth the assumptions
used in preparing such plans and, promptly when available, any material
revisions of such plans;

(o) within 15 Business Days of any Person becoming or ceasing to be a Restricted
Subsidiary (other than with respect to KPS and its subsidiaries in connection
with the KPS Spin-Off) or Insurance Subsidiary of the Borrower or an Excluded
Partnership, an update to Schedule 1.01B hereto setting forth the information
described in Section 3.13 with respect to each Restricted Subsidiary and
Insurance Subsidiary of the Borrower and each Excluded Partnership (it being
understood that nothing in this Section 5.01(o) shall be deemed to permit or
authorize the creation, dissolution, liquidation or acquisition of a Restricted
Subsidiary or Insurance Subsidiary of the Borrower or an Excluded Partnership
not otherwise permitted under this Agreement);

 

78



--------------------------------------------------------------------------------

(p) promptly upon request of the Agent (which request may be made on no more
than one occasion in any calendar month), a report in reasonable detail showing
the amount of Temporary Cash Investments of the Borrower and its Restricted
Subsidiaries, the banks or financial institutions at which such Temporary Cash
Investments are maintained, the then yield on such Temporary Cash Investments
and such other information relating to Temporary Cash Investments of the
Borrower and its Restricted Subsidiaries as the Agent may reasonably request;

(q) within 30 days after the end of each calendar month (and if requested by the
Agent (any such request, a “Borrowing Base Request”) at any time when the Agent
reasonably believes that the Borrowing Base Certificate then most recently
certified is materially inaccurate, as soon as reasonably available but in no
event later than five Business Days after such request), a completed Borrowing
Base Certificate calculating and certifying the Borrowing Base as of the end of
such calendar month (or in the case of a Borrowing Base Request, as of the same
date as of which the Borrowing Base Certificate with respect to which such
Borrowing Base Request relates was certified), signed on behalf of the Borrower
by a Financial Officer, in each case with supporting documentation and
additional reports with respect to the Borrowing Base as the Agent may
reasonably request; and

(r) from time to time such additional information regarding the position
(financial or otherwise), results of operations or business of the Borrower or
any Subsidiary Guarantor as any Lender may reasonably request in writing through
the Agent.

Information required to be delivered pursuant to Sections 5.01(a), 5.01(b),
5.01(h), 5.01(i) and 5.01(m) shall be deemed to have been delivered on the date
on which the Borrower provides notice to the Agent that such information has
been posted on the Borrower’s website on the Internet at
www.kindredhealthcare.com, at sec.gov/edaux/searches.htm or at another website
identified in such notice and accessible by the Lenders without charge; provided
that (i) such notice may be included in a certificate delivered pursuant to
Section 5.01(c) and (ii) the Borrower shall deliver paper copies of the
information referred to in Sections 5.01(a), 5.01(b), 5.01(h) and 5.01(i) to any
Lender that requests such delivery.

Section 5.02. Maintenance of Property. The Borrower and each Subsidiary
Guarantor will keep all property useful and necessary in its business in good
working order and condition, except for (i) ordinary wear and tear and casualty
and (ii) where failures to comply herewith would not, in the aggregate,
reasonably be expected to cause a Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

Section 5.03. Insurance. (a) The Borrower and each Subsidiary Guarantor will
maintain insurance with responsible companies in such amounts and against such
risks as is usually carried by owners of similar businesses and properties in
the same general areas in which it operates.

(b) The Borrower shall, promptly upon request by the Agent, provide the Agent
with evidence of a policy of flood insurance that covers any parcel of improved
real property that is encumbered by any Mortgage that is located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968, to the extent and in
the amounts required by such act, as amended, and as may be further amended.

(c) The Borrower will cause the Agent to be continued at all times to be named
as a loss payee (as its interests may appear) or an additional insured (but
without any liability for any premiums) under each insurance policy required to
be maintained pursuant to this Section 5.03, in each case to the extent the
Agent may be named as such under the terms of (x) the relevant insurance policy,
and (y) with respect to the Master Lease Properties, the related Master Lease
Agreement (and the Borrower will, and will cause each of the Subsidiary
Guarantors to, use its commercially reasonable efforts to cause each such
insurance policy to permit the Agent to be named as such), and the Borrower
will, and will cause each of the Subsidiary Guarantors to, amend each such
insurance policy to provide for 30 days prior written notice to the Agent in the
event of any non-renewal, cancellation or amendment of any such insurance
policy.

(d) If the Borrower or any Subsidiary Guarantor fails to maintain any insurance
policy required to be maintained under this Section 5.03, the Agent shall have
the right to maintain such policy or obtain a comparable policy, and in either
case pay the premiums therefor. If the Agent maintains or obtains any such
policy and pays the premiums therefor, the Borrower will reimburse the Agent
upon demand for its expenses in connection therewith, including interest thereon
for each day at a rate per annum equal to the Default Rate.

Section 5.04. Payment of Obligations; Compliance with Law and Contractual
Obligations. (a) The Borrower and each Subsidiary Guarantor will pay its
Indebtedness and other obligations, including Tax liabilities, before the same
shall become delinquent or in default, except where (i) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (ii) the
Borrower or the relevant Subsidiary Guarantor has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, (iii) such
contest effectively suspends collection of the contested obligation and the
enforcement of any Lien securing such obligation and (iv) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.

 

80



--------------------------------------------------------------------------------

(b) The Borrower and each Subsidiary Guarantor will comply in all material
respects with all Applicable Laws (including Medicare Regulations, Medicaid
Regulations, Environmental Laws and ERISA and the rules and regulations
thereunder), except where (i) the necessity of compliance therewith is contested
in good faith by appropriate measures or proceedings, in which case adequate and
reasonable reserves will be established in accordance with GAAP and notice of
each such contest (other than contests in the ordinary course of business) shall
be given to the Agent, or (ii) failures to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(c) The Borrower and each Subsidiary Guarantor will comply in all material
respects with all contractual obligations that are material to its business,
except where failures to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 5.05. Maintenance of Existence, Rights, etc. The Borrower and each
Subsidiary Guarantor will preserve, renew and keep in full force and effect its
existence and its rights, privileges, licenses and franchises necessary or
desirable in the normal conduct of business; provided that nothing in this
Section shall prohibit (a) any transaction permitted by Section 7.03(a), (b) the
loss of any rights, privileges, licenses and franchises if the loss thereof, in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect or (c) the Borrower or any Subsidiary Guarantor from changing its name so
long as the Borrower or such Subsidiary Guarantor, as the case may be, complies
with the requirements of the Security Agreement in connection with such name
change.

Section 5.06. Designation Of Restricted and Unrestricted Subsidiaries. (a) The
Borrower may designate any Subsidiary, including a newly acquired or created
Subsidiary, to be an Unrestricted Subsidiary if the sum of the total assets of
such Subsidiary (or, if any such Subsidiary itself has Subsidiaries, the
consolidated total assets of such Subsidiary and its Consolidated Subsidiaries)
and every other Unrestricted Subsidiary (other than Cornerstone and the Excluded
Partnerships), in each case determined as of the date of the Most Recent
Financial Statements, does not exceed 5% of the consolidated total assets of the
Borrower and its Consolidated Subsidiaries (excluding, for purposes of such
calculation but only to the extent included therein, (x) the assets of
Cornerstone unless at such time the Equity Interests of Cornerstone are subject
to a pledge or other security interest in favor of the Agent for the benefit of
the Lenders as contemplated by Section 5.09(f) and (y) the assets of the
Excluded Partnerships) and the designation would not cause a Default; provided
that:

(i) such Subsidiary does not own any capital stock of the Borrower or any
Restricted Subsidiary;

 

81



--------------------------------------------------------------------------------

(ii) such Subsidiary does not hold any Indebtedness of, or any Lien on any
property of, the Borrower or any Restricted Subsidiary, in each case except to
the extent permitted by Section 7.01 or 7.02, respectively;

(iii) at the time of designation, the designation would be permitted under
Section 7.08;

(iv) to the extent the Indebtedness of the Subsidiary is not Non-Recourse Debt,
any Guarantee or other credit support thereof by the Borrower or any Restricted
Subsidiary is permitted under Sections 7.01 and 7.08;

(v) the Subsidiary is not party to any transaction or arrangement with the
Borrower or any Restricted Subsidiary that would not be permitted under
Section 7.04; and

(vi) neither the Borrower nor any Restricted Subsidiary has any obligation to
subscribe for additional Equity Interests of the Subsidiary or to maintain or
preserve its financial condition or cause it to achieve specified levels of
operating results except to the extent permitted by Sections 7.01 and 7.08.

Once so designated the Subsidiary will remain an Unrestricted Subsidiary,
subject to paragraph (b).

(b) (i) If as of the date of the Most Recent Financial Statements, the
conditions specified in paragraph (a) are not satisfied, the Borrower shall
immediately designate one or more Unrestricted Subsidiaries as Restricted
Subsidiaries to the extent required to ensure that the conditions specified in
paragraph (a) would have been satisfied as of the date of the Most Recent
Financial Statements, subject to the consequences set forth in paragraph (d).

(ii) The Borrower may designate an Unrestricted Subsidiary to be a Restricted
Subsidiary if the designation would not cause a Default.

(c) Upon a Restricted Subsidiary becoming an Unrestricted Subsidiary,

(i) all existing Investments of the Borrower and the Restricted Subsidiaries
therein (valued at the Borrower’s proportional share of the fair market value of
its assets less liabilities) will be deemed made at that time;

(ii) all existing capital stock or Indebtedness of the Borrower or a Restricted
Subsidiary held by it will be deemed incurred at that time, and all Liens on
property of the Borrower or a Restricted Subsidiary held by it will be deemed
incurred at that time;

 

82



--------------------------------------------------------------------------------

(iii) all existing transactions between it and the Borrower or any Restricted
Subsidiary will be deemed entered into at that time;

(iv) it is released at that time from the Security Agreement; and

(v) it will cease to be subject to the provisions of this Agreement as a
Restricted Subsidiary.

(d) Upon an Unrestricted Subsidiary becoming a Restricted Subsidiary,

(i) all of its Indebtedness will be deemed incurred at that time for purposes of
Section 7.01, but will not be considered the sale or issuance of Equity
Interests for purposes of Sections 7.03(c) or 7.06;

(ii) Investments therein previously charged under Section 7.08 will be credited
thereunder;

(iii) it must issue a Guarantee of the Loans pursuant to Section 5.08 and
execute a Security Agreement Supplement pursuant to Section 5.09; and

(iv) it will thenceforward be subject to the provisions of this Agreement as a
Restricted Subsidiary.

(e) Any designation by the Borrower of a Subsidiary of the Borrower as a
Restricted Subsidiary or Unrestricted Subsidiary will be evidenced to the Agent
by promptly filing with the Agent a certificate of an Executive Officer and a
Financial Officer certifying that the designation complied with the foregoing
provisions.

(f) Notwithstanding anything to the contrary in this Section 5.06, the Borrower
may designate KPS and its subsidiaries as Unrestricted Subsidiaries; provided
that (w) such designation shall not be made more than 10 days prior to the
effective date of the KPS Spin-Off, (x) the Borrower shall evidence such
designation to the Agent by promptly filing with the Agent a certificate of an
Executive Officer and a Financial Officer notifying the Agent of such
designation and certifying that such designation complies with the following
provisions of this proviso (the “KPS Designation”), (y) after giving effect to
the KPS Designation, KPS and each such subsidiary shall satisfy the requirements
of clauses (a)(i), (a)(ii), (a)(iv), (a)(v) and (a)(vi) of Section 5.06 and
(z) at the time of, and immediately after giving effect to, the KPS Designation,
no Default shall have occurred and be continuing.

 

83



--------------------------------------------------------------------------------

Section 5.07. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Restricted Subsidiaries to, permit any representatives
designated by the Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with such officers
designated for such purposes by a Financial Officer, such other officers as may
be reasonably designated for such purposes by the Agent and independent
accountants, all at such reasonable times and as often as reasonably requested.

Section 5.08. Guarantees by Future Restricted Subsidiaries. Within 30 Business
Days after any Person becomes or is deemed to have become a Restricted
Subsidiary or ceases to be an Excluded Partnership (provided that such Person
remains a Subsidiary), the Borrower shall (i) cause such Person to guarantee the
Borrower’s obligations hereunder pursuant to the Security Agreement and
(ii) deliver to the Agent such legal opinions (which, unless the Agent
reasonably requests otherwise, may be delivered by in-house counsel to the
Borrower) and other documents as the Agent may reasonably request relating to
the existence of such Person, the corporate or other authority for and validity
of its guarantee pursuant to the Security Agreement and any other matters
relevant thereto, all in form and substance satisfactory to the Agent. Without
limiting the foregoing, the Borrower shall cause each Restricted Subsidiary to
at all times guarantee the Borrower’s obligations hereunder pursuant to the
Security Agreement.

Section 5.09. Future Assets to be Added to Collateral. (a) Within 30 Business
Days after any Person becomes or is deemed to have become a Restricted
Subsidiary, an Insurance Subsidiary or ceases to be an Excluded Partnership
(provided that such Person remains a Subsidiary) after the date hereof, the
Borrower shall cause all Equity Interests in such Person owned by the Borrower
or the Subsidiary Guarantors to be pledged under the Security Agreement;
provided that if regulatory consent is required to permit any such pledge of
Equity Interests in an insurance subsidiary, (i) such pledge shall not be
required unless such regulatory consent is reasonably obtainable and (ii) if
such regulatory consent is reasonably obtainable, the Borrower shall exercise
all reasonable efforts to obtain it and shall not be required to pledge such
Equity Interests until it is obtained.

(b) If at any time after the Effective Date the Borrower or a Subsidiary
Guarantor acquires a fee interest in a Material Real Property (other than any
Specified Property) that is not included in the Collateral, the Borrower shall,
within five Business Days after it or such Subsidiary Guarantor acquires such
Material Real Property, provide notice thereof to the Agent and, within 60 days

 

84



--------------------------------------------------------------------------------

after it or such Subsidiary Guarantor acquires such Material Real Property,
cause such Material Real Property to be added to the Collateral by delivering to
the Agent a Fee Mortgage with respect thereto and the appropriate UCC form for
the related fixture filing, all in form and substance reasonably satisfactory to
the Agent.

(c) Within 45 days after the commencement of each Fiscal Year, the Borrower
shall deliver a leasehold report to the Agent setting forth a list of each
Material Real Property leased by it or any Subsidiary Guarantor under a lease
with respect to which its or such Subsidiary Guarantor’s leasehold interest is
not included in the Collateral. The Agent may (and if it is requested to do so
by the Required Lenders shall) request the Borrower to cause any such leasehold
interest not subject to a negative pledge to be added to the Collateral by
delivering to the Agent a Leasehold Mortgage with respect thereto and the
appropriate UCC form for the related fixture filing, all in form and substance
reasonably satisfactory to the Agent. The Borrower shall, and shall cause each
Subsidiary Guarantor to, attempt in good faith to cause any such lease of a
Material Real Property to (i) not contain a negative pledge (subject to
prevailing market conditions) and (ii) contain provisions for the benefit of a
leasehold mortgagee comparable to those contained in the Master Lease Agreements
and to obtain a non-disturbance agreement with respect to such lease on
customary terms.

(d) Within 30 Business Days (except in respect of clause (iii) below, where the
period shall be 60 Business Days) after any Person becomes a Restricted
Subsidiary or ceases to be an Excluded Partnership (provided that such Person
remains a Subsidiary), the Borrower will (i) cause such Person to sign and
deliver a Security Agreement Supplement granting a Lien or Liens on
substantially all the personal property included in its assets (with the
exceptions set forth in the first proviso at the end of Section 3 of the
Security Agreement and such other exceptions as the Agent shall approve in
writing) to the Agent to secure its Secured Obligations, (ii) cause such Person
to comply with the provisions thereof and of the Security Agreement and
(iii) cause the Material Real Property owned by such Person to be added to the
Collateral by delivering to the Agent a Fee Mortgage with respect thereto and
the appropriate UCC form for the related fixture filing, all in form and
substance reasonably satisfactory to the Agent.

(e) If any Specified Property referred to in Schedule 1.01H with a fair market
value exceeding $6,000,000 (in the case of a hospital) or $3,000,000 (in all
other cases) has not been sold on or prior to the date with respect to such
Specified Property indicated on Schedule 1.01H (other than to the Borrower or
any Subsidiary of the Borrower), the Borrower shall promptly (and in any event
by no later than such date indicated on Schedule 1.01H) cause such Specified
Property to be added to the Collateral by delivering to the Agent a Mortgage
with respect thereto. Prior to such time, the Borrower shall ensure that no Lien
(other than Permitted Encumbrances) over any such Specified Property is granted
to any Person.

 

85



--------------------------------------------------------------------------------

(f) If at any time the granting of a pledge or other security interest over the
Equity Interests in Cornerstone is not prohibited by Cayman Islands law, the
Borrower shall ensure that a pledge or such other security interest over such
Equity Interests is granted to the Agent for the benefit of the Lenders and that
stock certificates evidencing such Equity Interests are delivered as soon as
practicable to the Agent together with signed stock powers or other appropriate
instruments of transfer relating thereto. Prior to such time, the Borrower shall
ensure that no Lien over such Equity Interests is granted to any Person.

(g) Whenever any asset is added to the Collateral pursuant to this Section, the
Borrower shall (i) allow a review and other due diligence to be performed by the
Agent on such asset, and (ii) deliver to the Agent such legal opinions (which,
unless the Agent reasonably requests otherwise, may be delivered by in-house
counsel to the Borrower), title insurance and other documents as the Agent may
reasonably request relating to the existence of the relevant Lien Grantor, the
corporate or other authority for and validity of the Collateral Documents
applicable thereto, the creation and perfection (or due recordation) of the Lien
purportedly created thereby and any other matters relevant thereto, all in form
and substance satisfactory to the Agent.

Section 5.10. Condemnation Events. If any Condemnation Event occurs with respect
to property owned or leased by the Borrower or any of its Restricted
Subsidiaries, or if any negotiation or proceeding is commenced which might
result in such a Condemnation Event, or if any such Condemnation Event is
proposed or threatened, the Borrower or such Restricted Subsidiary (i) will,
promptly after receiving notice or obtaining knowledge thereof, do all things
deemed necessary or appropriate by it to preserve its interest in such property
and promptly make claim for awards payable with respect thereto and diligently
pursue to conclusion such claim and any suit, action or other proceeding
necessary or appropriate to obtain payment thereof and (ii) if such property is
included in the Borrowing Base, will not settle any such claim, negotiation or
proceeding without the consent of the Agent if an Enforcement Notice is in
effect.

Section 5.11. Use of Proceeds and Letters of Credit. (a) The proceeds of the
Loans shall be used by the Borrower (i) to finance the working capital needs of
the Borrower and its Restricted Subsidiaries in the ordinary course of business
on and after the Effective Date and (ii) for general corporate purposes of the
Borrower and its Restricted Subsidiaries on and after the Effective Date,
including Acquisitions and other Investments permitted pursuant to Section 7.08;
provided that no part of the proceeds of any Loan will be used for the purpose,
whether immediate, incidental or ultimate, of buying or carrying Margin Stock or
for any other purpose that entails a violation of the provisions of any
regulation of the

 

86



--------------------------------------------------------------------------------

Board, including Regulation U, Regulation X and, assuming that no broker-dealer
or other “creditor” (as defined in Regulation T) extends or maintains credit
under this Agreement, Regulation T.

(b) The Letters of Credit will be used for general corporate purposes of the
Borrower and its Restricted Subsidiaries.

Section 5.12. Borrowing Base Reviews. The Borrower shall, and shall cause each
of its Restricted Subsidiaries to, permit any representatives designated by the
Agent (including any consultants, accountants, lawyers and appraisers retained
by the Agent) to, upon reasonable notice to the Borrower, conduct evaluations
and appraisals (any such evaluation or appraisal, a “Borrowing Base Review”) of
the assets included in the Borrowing Base and the Borrower’s computation of the
Borrowing Base and such other assets and other financial information and
properties of the Borrower or its Restricted Subsidiaries as the Agent may
require. Borrowing Base Reviews shall be conducted during regular business
hours. The Borrower agrees to, and shall cause each of its Restricted
Subsidiaries to, modify or adjust the computation of the Borrowing Base (which
may include maintaining additional reserves or modifying the eligibility
criteria for the components of the Borrowing Base) to the extent reasonably
required by the Agent or the Required Lenders as a result of any such Borrowing
Base Review. The Borrower shall pay the fees (including internally allocated
fees and expenses of employees of the Agent) and expenses of any such
representatives retained by the Agent as to which invoices have been furnished
to conduct any such evaluation or appraisal, including the reasonable fees and
expenses associated with collateral monitoring services performed by the
Collateral Agent Services Group of the Agent.

Section 5.13. Environmental Matters. From time to time after the Closing, the
Borrower will review the effect of Environmental Laws on the business,
operations and properties of the Borrower and the Subsidiary Guarantors, in the
course of which reviews it will identify and evaluate associated liabilities and
costs, including all Environmental Liabilities. If, on the basis of such
reviews, the Borrower reasonably concludes that the foregoing associated
liabilities and costs are likely to have a Material Adverse Effect, the Borrower
shall promptly deliver a certificate to the Agent setting forth its conclusion
and the action that the Borrower proposes to take with respect thereto.

Section 5.14. Post-Closing. (a) The Borrower shall notify the Administrative
Agent, promptly upon the occurrence thereof, of the consummation of each of the
KPS Cash Distribution, the KPS Spin-Off and the KPS Share Distribution.

(b) (i) The Lenders hereby authorize the Agent, in its sole discretion and from
time to time, to enter into one or more Additional Encumbrance Letters

 

87



--------------------------------------------------------------------------------

pursuant to which the Liens and other title defects referred to therein shall,
to the extent set forth therein, constitute Permitted Liens for purposes hereof.
The Lenders confirm and agree, without limiting the generality of the
exculpatory provisions of Article 9, that in the absence of gross negligence or
willful misconduct, the Agent shall not be liable to any Lender on account of
entering into any Additional Encumbrance Letter and any consequences thereof.

(ii) The Borrower shall comply with the provisions of each Additional
Encumbrance Letter.

(c) Within 90 days after the Effective Date (or such longer period as agreed by
the Agent), the Borrower shall deliver or cause to be delivered to the Agent
(i) an amendment to each Fee Mortgage and Material Leasehold Mortgage, (ii) a
flood determination notice to the extent required by law or under bank
regulations, and (iii) with respect to each Fee Mortgage, (A) a modification
endorsement to each title insurance policy with respect thereto (or new title
policy in states where such endorsements are not available) and (B) an appraisal
performed by a certified or licensed appraiser conforming to the applicable
requirements of Title XI of the Financial Institutions Reform, Recovery and
Enforcement Act of 1989 and the regulations thereunder (with the Borrower to be
responsible for the costs of each such appraisal) to the extent legally
required, in each case in form and substance reasonably satisfactory to the
Agent.

ARTICLE 6

FINANCIAL COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

Section 6.01. Minimum Fixed Charge Coverage Ratio (EBITDAR). (a) At each
Quarterly Measurement Date on or after the Effective Date, the ratio of
(i) Consolidated EBITDAR for the four consecutive Fiscal Quarters then ended to
(ii) the sum of Consolidated Interest Expense plus Consolidated Rental Expense,
in each case for the same four Fiscal Quarters, will not be less than 1.25 to 1.

(b) For purposes of calculating the foregoing ratio, if any corporation or other
entity becomes or ceases to be a Restricted Subsidiary during the period for
which Consolidated EBITDAR is to be calculated, Consolidated EBITDAR shall be
calculated as if such corporation or other entity had been acquired or had
ceased to be a Restricted Subsidiary, as the case may be, at the beginning of
such period, to the extent that the relevant financial information with respect
to it for the portion of such period prior to such acquisition or cessation, as
the case may be, can be determined with reasonable accuracy.

 

88



--------------------------------------------------------------------------------

ARTICLE 7

NEGATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

Section 7.01. Limitation on Indebtedness; Certain Equity Securities. (a) The
Borrower shall not, and shall not permit any Restricted Subsidiary to, incur or
be liable with respect to (i) any Indebtedness of a type described in clause
(i), (ii), (iii) or (iv) of the definition of “Indebtedness” in Section 1.01 or
(ii) any Guarantee of any such Indebtedness described in clause (i) above,
except:

(i) Indebtedness outstanding under the Financing Documents;

(ii) Indebtedness existing on the Effective Date and set forth in Schedule 7.01,
but not any extensions, renewals or replacements of any such Indebtedness;

(iii) Capital Lease Obligations incurred or assumed after the Effective Date;
provided that the aggregate outstanding principal amount of Indebtedness
permitted by this clause (iii) and by clause (iv) shall not at any time exceed
$50,000,000;

(iv) Indebtedness incurred or assumed after the Effective Date for the purpose
of financing all or any part of the cost of acquiring or constructing an asset
of the Borrower or a Restricted Subsidiary; provided that (A) such Indebtedness
is secured by a Lien on such asset that is permitted by Section 7.02(f) and
(B) the aggregate outstanding principal amount of all Indebtedness permitted by
clause (iii) and this clause (iv) shall not at any time exceed $50,000,000;

(v) Indebtedness of any Person that becomes a Restricted Subsidiary after the
Effective Date in connection with an Acquisition; provided that such
Indebtedness was outstanding before such Person became a Restricted Subsidiary
and was not incurred in contemplation thereof;

 

89



--------------------------------------------------------------------------------

(vi) Indebtedness incurred after the Effective Date and Guarantees of
Indebtedness entered into after the Effective Date; provided that (A) the
Indebtedness so incurred or Guaranteed is incurred in exchange for or to repay,
prepay, repurchase, redeem, defease, retire or refinance (“refinance”) any
outstanding Indebtedness of the Borrower or any Restricted Subsidiary otherwise
permitted by this Section and (B) the principal amount of the Indebtedness so
incurred or Guaranteed shall not exceed the unpaid principal amount of the
Indebtedness so exchanged or refinanced;

(vii) Permitted Intercompany Indebtedness;

(viii) Guarantees by the Borrower of any Indebtedness of any Restricted
Subsidiary and Guarantees by any Restricted Subsidiary of Indebtedness of the
Borrower or any other Restricted Subsidiary, in each case of Indebtedness
permitted hereunder;

(ix) Indebtedness consisting of (A) trade obligations or (B) accrued current
liabilities for services rendered to the Borrower or any Restricted Subsidiary,
in each case, arising in the ordinary course of business;

(x) Indebtedness under Interest Rate Agreements (including Designated Interest
Rate Agreements) of the Borrower or any Restricted Subsidiary relating to
Indebtedness permitted to be incurred and outstanding under this Section and
entered into in the ordinary course of business for the purpose of limiting
interest rate risks and not for speculation;

(xi) Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing-house transfers of funds;

(xii) other unsecured Indebtedness in an aggregate principal amount not
exceeding $10,000,000 at any time outstanding; provided that the aggregate
outstanding principal amount of Indebtedness of the Borrower’s Restricted
Subsidiaries permitted by this clause (xii) shall not at any time exceed
$5,000,000; and

(xiii) other secured Indebtedness in an aggregate principal amount not exceeding
$1,000,000 at any time outstanding.

(b) The Borrower shall not issue any preferred stock or other preferred Equity
Interests other than Qualified Equity Interests.

 

90



--------------------------------------------------------------------------------

(c) The Borrower shall not permit any Restricted Subsidiary to issue any
preferred stock or other preferred Equity Interests other than to the Borrower
or any other Restricted Subsidiary.

Section 7.02. Negative Pledge. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, create, assume or suffer to exist any Lien on any
asset now owned or hereafter acquired by it (or any income therefrom or any
right to receive income therefrom), except:

(a) Liens created pursuant to the Collateral Documents;

(b) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Effective Date and set forth in Schedule 7.02;
provided that (i) such Lien shall not apply to any other property or asset of
the Borrower or any Restricted Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the Effective Date;

(c) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Restricted Subsidiary; provided that such Lien was not created in
contemplation of such event and does not extend to any other property of the
Borrower or any Restricted Subsidiary;

(d) any Lien existing on any asset of any Person at the time such Person becomes
a Restricted Subsidiary or merges into the Borrower or any of its Restricted
Subsidiaries in connection with an Acquisition; provided that such Lien was not
created in contemplation of such event and does not extend to any other property
of the Borrower or any Restricted Subsidiary;

(e) Liens upon the assets of the Borrower and its Restricted Subsidiaries
subject to Capital Lease Obligations to the extent incurred or assumed after the
Effective Date in reliance on Section 7.01(a)(iii); provided that (i) such Liens
only serve to secure the payment of Indebtedness arising under such Capital
Lease Obligation, (ii) the Lien encumbering the asset giving rise to the Capital
Lease Obligation does not encumber any other asset of the Borrower or any
Restricted Subsidiary and (iii) the aggregate outstanding principal amount of
all Indebtedness secured pursuant to this clause (e) and clause (f) after the
Effective Date shall not exceed $50,000,000;

(f) any Lien on any asset securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the cost of acquiring or constructing
such asset; provided that (i) such Lien attaches to such asset concurrently with
or within 180 days after the acquisition or completion of construction thereof
and attaches to no asset other than such asset so financed and (ii) the
aggregate outstanding principal amount of all Indebtedness secured pursuant to
clause (e) and this clause (f) after the Effective Date shall not exceed
$50,000,000;

 

91



--------------------------------------------------------------------------------

(g) Liens securing Indebtedness of the Borrower or a Restricted Subsidiary to
the Borrower or any other Restricted Subsidiary;

(h) any Lien arising out of the refinancing (as defined in Section 7.01(a)(vi))
of any Indebtedness secured by any Lien permitted by this Section, provided that
the principal amount of such Indebtedness is not increased and such refinanced
Indebtedness is not secured by any additional assets;

(i) Permitted Encumbrances;

(j) Liens on deposit account balances and Temporary Cash Investments in an
amount not exceeding $2,000,000 securing Interest Rate Agreements (other than
Designated Interest Rate Agreements); and

(k) other Liens securing Indebtedness or other obligations in an aggregate
amount not exceeding $1,000,000 at any time outstanding.

Section 7.03. Consolidations, Mergers and Asset Sales.

(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
consolidate or merge with or into, or sell, lease or otherwise dispose of all or
substantially all of its assets to, any other Person, or liquidate or dissolve,
except that:

(i) the Borrower may merge with any Person if the Borrower is the surviving
corporation and, immediately after such merger (and giving effect thereto), no
Default shall have occurred and be continuing;

(ii) any Restricted Subsidiary may merge or consolidate with or into any Person
(other than the Borrower, except in a transaction permitted by clause (i) above)
and any Restricted Subsidiary may transfer all or substantially all of its
assets to any Person, in each case if, immediately after such transaction (and
giving effect thereto), no Default shall have occurred and be continuing and
(A) the surviving corporation or transferee is a Restricted Subsidiary, (B) such
merger, consolidation or transfer of all or substantially all assets is in
conjunction with a disposition by the Borrower and its Restricted Subsidiaries
of their entire investment in such Restricted Subsidiary and such disposition is
not prohibited by any provision of the Financing Documents (other than this
subsection (a)), (C) the Required Lenders shall have consented to such
transaction, (D) such transaction is permitted by Section 7.03(c) or (E) such
transaction complies with Section 7.03(c)(i) and is solely in respect of any
Specified Property; and

 

92



--------------------------------------------------------------------------------

(iii) any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not adverse in any material respect to the
Lenders.

(b) If the Borrower and its Restricted Subsidiaries dispose of their entire
investment in any Restricted Subsidiary as permitted by subsection (a) above,
the Agent shall at the Borrower’s request, concurrently with or at any time
after such disposition, release all security interests in Equity Interests in
such Restricted Subsidiary granted by the Borrower and its Restricted
Subsidiaries to the Agent. In addition (i) such Restricted Subsidiary’s
Subsidiary Guaranty shall be automatically released and it shall cease to be a
party to the Security Agreement, in each case concurrently with such
disposition, and (ii) the Agent shall at the Borrower’s request, concurrently
with or at any time after such disposition, release all security interests
granted by such Restricted Subsidiary to secure its Subsidiary Guaranty and
return to such Restricted Subsidiary any of its assets held by the Agent under
the Collateral Documents.

(c) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
make any Asset Sale (other than of the Specified Properties), unless:

(i) the consideration received from such Asset Sale shall be in an amount at
least equal to the fair market value thereof (as determined in good faith by the
Borrower or such Restricted Subsidiary (which determination, if the sale price
exceeds $5,000,000, shall be evidenced by a resolution of the Borrower’s or such
Restricted Subsidiary’s Board of Directors) as at the time of such Asset Sale);
and

(ii) immediately after such Asset Sale is consummated, (x) at least 80% of the
aggregate consideration received for all Asset Sales (other than Asset Sales in
respect of Specified Properties) consummated after the Effective Date shall be
in the form of cash received at closing and (y) the aggregate book value of all
assets sold pursuant to Asset Sales consummated after the Effective Date (other
than Asset Sales in respect of Specified Properties) would not exceed an amount
equal to 15% of the consolidated assets of the Borrower and its Restricted
Subsidiaries as shown on the Most Recent Financial Statements;

provided that except in the case of a Qualified Transaction, any sale or other
transfer of, or any release of Liens relating to, any Accounts or any books or
records relating thereto in connection with any Asset Sale will require the
prior written consent of the Required Lenders.

 

93



--------------------------------------------------------------------------------

Notwithstanding anything in this Section 7.03 to the contrary, so long as no
Event of Default has occurred and is continuing, the Borrower and its
Subsidiaries may make Permitted Delinquent Account Assignments. For purposes of
Section 7.03(c)(ii)(y), the book value of the assets disposed of in each
transaction shall be the book value of such assets on the books of the Borrower
or the relevant Restricted Subsidiary, as applicable, immediately before such
disposition.

Section 7.04. Limitations on Transactions with Affiliates. The Borrower shall
not, and shall not permit any Restricted Subsidiary to, directly or indirectly,
pay any funds to or for the account of, make any Investment in, lease, sell,
transfer or otherwise dispose of any assets, tangible or intangible, to, or
participate in, or effect any transaction in connection with any joint
enterprise or other joint arrangement with, any Affiliate; provided that the
foregoing shall not prohibit:

(a) the Borrower or any Restricted Subsidiary from performing its obligations
under the Existing Affiliate Agreements;

(b) the Borrower or any Restricted Subsidiary from making any Investment in
Minority-Owned Affiliates permitted by Section 7.08;

(c) the Borrower or any Restricted Subsidiary from making sales or leases to or
purchases or leases from any Affiliate and, in connection therewith, extending
credit or making payments, or from making payments for services rendered by any
Affiliate, if such sales, leases or purchases are made or such services are
rendered in the ordinary course of business and on terms and conditions at least
as favorable to the Borrower or such Restricted Subsidiary as the terms and
conditions which would apply in a similar transaction with a Person not an
Affiliate;

(d) transactions between or among the Credit Parties not involving any other
Affiliate;

(e) the Borrower or any Restricted Subsidiary from making payments of principal,
interest and premium on any of its Indebtedness held by an Affiliate if the
terms of such Indebtedness are substantially as favorable to the Borrower or
such Restricted Subsidiary as the terms which could have been obtained at the
time of the creation of such Indebtedness from a lender which was not an
Affiliate;

(f) to the extent permitted by Section 7.08, the Borrower or any Restricted
Subsidiary from participating in, or effecting any transaction in connection
with, any joint enterprise or other joint arrangement with any Affiliate if the
Borrower or such Restricted Subsidiary participates in the ordinary course of
its business and on a basis no less advantageous than the basis on which such
Affiliate participates;

 

94



--------------------------------------------------------------------------------

(g) the Borrower or any Restricted Subsidiary from maintaining, entering into or
adopting any executive or employee incentive or compensation plan, contract or
other arrangement (including any loans or extensions of credit in connection
therewith to the extent permitted by Section 7.08), or any arrangement to
terminate any of the foregoing, if such plan, contract, or arrangement has been
or is approved either (x) at any time by the shareholders of the Borrower in
accordance with such voting requirements as may be applicable or (y) at any time
by the board of directors of the Borrower or such Restricted Subsidiary (or a
duly constituted committee of such board) at a meeting at which a quorum of
disinterested directors is present;

(h) to the extent permitted by Section 7.08, the Borrower or any Restricted
Subsidiary from making any loan, guarantee or other accommodation in accordance
with the Borrower’s policies and practices concerning employee relocation in the
ordinary course of its business;

(i) any Restricted Payments permitted by Section 7.07; or

(j) the Borrower or any Restricted Subsidiary from, in connection with the KPS
Spin-Off (and, in each case, to the extent that the applicable counterparty is
at such time an “Affiliate” of the Borrower as defined herein), (i) providing
customary assistance to the arrangers under a commitment letter among KPS,
PharMerica, NewCo and such arrangers with respect to the syndication of the New
KPS Credit Facility; provided that neither the Borrower nor any Restricted
Subsidiary shall provide any material financial support to KPS or to such
arrangers in connection therewith, (ii) entering into and performing its
obligations under any agreement with NewCo and/or its subsidiaries contemplated
by, or entered into in connection with, the Master Transaction Agreement dated
as of October 25, 2006 as amended from time to time, and (iii) guaranteeing the
obligations of NewCo and/or its subsidiaries under any of the leases set forth
on Schedule 7.04(j) hereto; provided further, that the transactions referred to
in clause (ii) above shall be those described in or contemplated by the amended
registration statement on form S-4/S-1 filed by Safari Holding Corporation with
the Securities and Exchange Commission on May 23, 2007 (registration no.
333-142940), as the same may be further amended from time to time, or any
exhibit thereto.

Section 7.05. Limitation on Restrictions Affecting Subsidiaries. The Borrower
shall not, and shall not permit any Restricted Subsidiary to, enter into, or
suffer to exist, any agreement (other than the Financing Documents and, in the
case of clause (c), the Master Lease Agreements) which prohibits or limits the
ability of any Restricted Subsidiary to (a) pay dividends or make any other

 

95



--------------------------------------------------------------------------------

distributions or pay any Indebtedness owed to the Borrower or any other
Restricted Subsidiary; (b) make loans or advances to the Borrower or any other
Restricted Subsidiary or (c) create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, to secure the obligations of the Borrower and the Subsidiary
Guarantors under the Financing Documents; provided that the foregoing shall not
prohibit any such prohibition or limitation contained in:

(i) any document relating to Indebtedness secured by a Lien permitted by
Section 7.02, insofar as the provisions thereof limit grants of junior liens on
the assets securing such Indebtedness;

(ii) any operating lease or capital lease, insofar as the provisions thereof
limit grants of a security interest in, or other assignments of, the related
leasehold interest to any other Person; and

(iii) if a Person becomes a Restricted Subsidiary after the date hereof, any
agreement that is binding on such Person and was not entered into in
contemplation of its becoming a Restricted Subsidiary, insofar as such agreement
limits such Person’s ability to take any action described in clause (a), (b) or
(c) of this Section, provided that either:

(A) such limitation is terminated within 60 days after such Person becomes a
Restricted Subsidiary; or

(B) not more than 5% of Consolidated EBITDAR for any period of four consecutive
Fiscal Quarters is attributable, in the aggregate, to Persons that become
Restricted Subsidiaries after the date hereof and remain subject to such
limitations more than 60 days after becoming Restricted Subsidiaries.

Section 7.06. Limitation on Sale or Issuance of Equity Interests of
Subsidiaries. The Borrower shall not, and shall not permit any Restricted
Subsidiary to, directly or indirectly, sell or issue any Equity Interests of a
Restricted Subsidiary unless:

(a) the sale or issuance is to the Borrower or another Restricted Subsidiary; or

(b) (i) if, after giving effect to the sale or issuance, the Restricted
Subsidiary would no longer be a Restricted Subsidiary, all remaining Investments
of the Borrower and the Restricted Subsidiaries in such former Restricted
Subsidiary (valued at an amount equal to the Borrower’s remaining proportional
share of the fair market value of such former Restricted Subsidiary’s assets
less liabilities), if deemed made at that time, would be permitted under
Section 7.08 and (ii) the Borrower complies with Section 7.03(c) with respect to
the sale or issuance.

 

96



--------------------------------------------------------------------------------

Section 7.07. Restricted Payments. (a) The Borrower shall not, and shall not
permit any Restricted Subsidiary to, declare or make any Restricted Payment on
or after the Effective Date, except that:

(i) any Restricted Subsidiary may declare and make Restricted Payments to the
Borrower or any other Restricted Subsidiary;

(ii) the Borrower may purchase, redeem or otherwise acquire or retire for value
any of its Equity Interests held by officers, directors or employees or former
officers, directors or employees (or their estates or beneficiaries under their
estates), upon death, disability, retirement, severance or termination of
employment; provided that the aggregate amount expended pursuant to this clause
(ii) from and after the Effective Date does not exceed $1,000,000;

(iii) the Borrower may declare or make Restricted Payments if at the time of,
and after giving effect to, the Restricted Payment:

(A) the Borrower can demonstrate that if it were subject to an
Indebtedness-incurrence test that required it to demonstrate on a pro forma
basis that, after giving effect to the incurrence of additional Indebtedness, it
would meet a Fixed Charge Coverage Ratio (EBITDA) of at least 4.0:1, it could,
on the date of such declaration and of such payment, incur at least $1.00 of
additional Indebtedness pursuant to such test, and

(B) the aggregate amount expended for all Restricted Payments made pursuant to
this clause (iii) during any Fiscal Year would not exceed the sum of:

(1) 50% of Consolidated Net Income calculated for the immediately preceding
Fiscal Year (such calculation to be based on financial statements for such
immediately preceding Fiscal Year that have been provided pursuant to this
Agreement); plus

(2) for each Fiscal Year ending after December 31, 2007, the amount (if any) by
which (x) the amount of Restricted Payments for the immediately preceding Fiscal
Year permitted to be made pursuant to clause (1) above (without including any
carryover amount from any prior Fiscal Year) exceeded (y) the amount of

 

97



--------------------------------------------------------------------------------

Restricted Payments actually made during such immediately preceding Fiscal Year
pursuant to clause (1) above;

(iv) the Borrower may, in connection with the payment of a dividend on its
shares of common stock that is payable in additional shares of such common
stock, pay cash in lieu of delivering fractional shares of such common stock;
provided that the aggregate amount expended pursuant to this clause (iv) during
the term of this Agreement does not exceed $2,000,000;

(v) if at the time of, and after giving effect thereto, the Borrower can
demonstrate that it can meet the Indebtedness-incurrence test referred to in
clause (iii)(A) above, the Borrower may purchase, redeem or otherwise acquire or
retire for value shares of its common stock; provided that the aggregate amount
expended pursuant to this clause (v) from or after the Effective Date does not
exceed $150,000,000;

(vi) if at the time of, and after giving effect thereto, the Borrower can
demonstrate that it can meet the Indebtedness-incurrence test referred to in
clause (iii)(A) above, the Borrower may make additional Restricted Payments in
an aggregate amount expended for all such Restricted Payments made pursuant to
this clause (vi) from or after the Effective Date not to exceed $25,000,000; and

(vii) the Borrower may effect the KPS Share Distribution; provided that prior to
or simultaneously with the KPS Share Distribution, Kindred Healthcare Operating
shall have received the proceeds of the KPS Cash Distribution;

provided that Restricted Payments may be declared and made pursuant to clauses
(ii), (iii), (iv), (v), (vi) or (vii) only if at the time of, and after giving
effect to, the Restricted Payment, no Default shall have occurred and be
continuing.

(b) The Borrower will not, and will not permit any Restricted Subsidiary to,
furnish any funds to or make any Investment in an Unrestricted Subsidiary or
other Person for purposes of enabling it to make any Restricted Payment that
could not be made directly by the Borrower or a Restricted Subsidiary in
accordance with the provisions of this Section.

Section 7.08. Limitations on Acquisitions and Investments. (a) The Borrower
shall not, and shall not permit any Restricted Subsidiary to, make any
Acquisitions or make, acquire or hold any other Investments, except:

(i) Permitted Investments;

 

98



--------------------------------------------------------------------------------

(ii) Acquisitions involving Healthcare Facilities the sole consideration for
which consists of Qualified Equity Interests of the Borrower;

(iii) Acquisitions of the Specified Properties; and

(iv) Investments funded with Casualty Proceeds to the extent such Investments
are effected to replace or rebuild the asset in respect of which such Casualty
Proceeds were received.

(b) Notwithstanding the foregoing (but subject to the proviso below), the
Borrower and its Restricted Subsidiaries may make Restricted Investments
involving Healthcare Facilities and assets incidental thereto (including any
Restricted Investment referred to in clause (y) of the proviso below) if, at the
time of, and after giving effect to, each such Restricted Investment:

(i) no Default shall have occurred and be continuing; and

(ii) the aggregate amount of such Restricted Investment and all other Restricted
Investments made in reliance on this clause (b) from and after the Effective
Date (net of, with respect to a Restricted Investment in any particular Person
made pursuant to this clause, the after-tax cash return thereon received after
the Effective Date as a result of any sale for cash, repayment, redemption,
liquidating distribution or other cash realization (not included in Consolidated
Net Income), but not to exceed the amount of such Restricted Investment in such
Person made after the Effective Date in reliance on this clause (b)) plus the
aggregate principal amount of related Indebtedness incurred pursuant to
Section 7.01(a)(v) and still outstanding (including any refinance thereof
pursuant to Section 7.01(a)(vi)) does not exceed $500,000,000;

provided that (x) this clause (b) shall not be used to make any Investment in
any Unrestricted Subsidiary and (y) for purposes of this clause (b), in the case
of a sale or issuance of Equity Interests of a Restricted Subsidiary as a result
of which such Restricted Subsidiary would no longer be a Subsidiary, all
remaining Investments of the Borrower and the Restricted Subsidiaries in such
former Restricted Subsidiary immediately after giving effect to such transaction
(valued at an amount equal to the Borrower’s remaining proportional share of the
fair market value of such former Restricted Subsidiary’s assets less
liabilities) shall be deemed made at the time such transaction is consummated.

(c) Notwithstanding anything to the contrary in this Section 7.08, from and
after the time that KPS is designated as an Unrestricted Subsidiary, the
Borrower shall not, and shall not permit any Restricted Subsidiary to, directly
or indirectly, make any additional Investments in KPS unless otherwise permitted
under Section 7.04 and this Section 7.08.

 

99



--------------------------------------------------------------------------------

Section 7.09. No Change of Fiscal Periods. The Borrower shall not change the
date on which any of its Fiscal Years or Fiscal Quarters ends, unless the
Required Lenders shall have consented to such change (which consent may be
conditioned on the amendment of any covenant herein that would be affected by
such change to eliminate the effect thereof).

Section 7.10. Limitation on Business.

(a) The Borrower shall not engage in any activities other than owning Equity
Interests in Cornerstone and other Subsidiaries that own, operate or manage
Healthcare Facilities, and financing activities and other activities reasonably
related to such ownership.

(b) The Borrower shall not permit any of its Restricted Subsidiaries to engage
in any business, other than the business of owning, operating or managing
Healthcare Facilities and any business reasonably incidental thereto.

Section 7.11. Limitation on Sale and Leaseback Transactions. The Borrower shall
not, and shall not permit any Restricted Subsidiary to, enter into any Sale and
Leaseback Transaction with respect to any property or asset unless:

(1) the Borrower or the Restricted Subsidiary would be entitled to:

(A) incur Indebtedness in an amount equal to the Attributable Indebtedness with
respect to such Sale and Leaseback Transaction pursuant to Section 7.01(a), and

(B) create a Lien on such property or asset securing such Attributable
Indebtedness pursuant to Section 7.02,

in which case, the corresponding Indebtedness and Lien will be deemed incurred
pursuant to those provisions, and

(2) the Borrower complies with Section 7.03(c) in respect of such transaction.

Section 7.12. No Modification of Certain Documents without Consent. The Borrower
shall not, and shall not permit any Restricted Subsidiary to, consent to or
solicit any amendment or supplement to, or any waiver or other modification of
any Master Lease Agreement, if the effect thereof could reasonably be expected
to cause a Material Adverse Effect.

 

100



--------------------------------------------------------------------------------

Section 7.13. Limitation on Cash not held in Collateral Accounts. The Borrower
will not permit the aggregate amount of all collected funds and Temporary Cash
Investments held by the Borrower and its Restricted Subsidiaries in accounts,
other than the Collateral Accounts, to exceed $2,000,000 at the close of
business on any two consecutive Business Days; provided that this Section shall
not apply to deposits with trade creditors, landlords, bonding companies and
other similar deposits made in the ordinary course of business and consistent
with past practice.

Section 7.14. Limitation on Designated Interest Rate Agreements and Designated
Cash Management Obligations. The Borrower will not designate any Interest Rate
Agreement or Cash Management Obligations as Secured Obligations for purposes of
the Security Agreement if, immediately after giving effect to such designation,
the aggregate notional principal amount of all such agreements then in effect
which are Secured Obligations would exceed the aggregate amount of the
Commitments at such time in effect hereunder.

Section 7.15. Payments for Consents. The Borrower shall not, and shall not
permit any of its Subsidiaries or Affiliates to, directly or indirectly, pay or
cause to be paid any consideration, whether by way of interest, fee or
otherwise, to any Lender for or as an inducement to any consent, waiver or
amendment of any of the terms or provisions of this Agreement or the other
Financing Documents unless such consideration is offered to be paid or agreed to
be paid to all Lenders that consent, waive or agree to amend such term or
provision within the time period set forth in the solicitation documents
relating to the consent, waiver or amendment.

Section 7.16. Limitations on Capital Expenditures. The Borrower will not permit
the aggregate amount of Capital Expenditures made in any Fiscal Year to exceed
$250,000,000, plus for each Fiscal Year ending after December 31, 2007, the
amount (if any) by which (x) the amount of Capital Expenditures for the
immediately preceding Fiscal Year (without including any carryover amount from
any prior Fiscal Year) exceeded (y) the amount of Capital Expenditures actually
made during such immediately preceding Fiscal Year.

ARTICLE 8

DEFAULTS

Section 8.01. Events of Default. If one or more of the following events (each,
an “Event of Default”) shall have occurred and be continuing:

(a) (i) any principal of any Loan or any reimbursement obligation in respect of
any LC Disbursement shall not be paid when due, or (ii) any interest thereon
shall not be paid within one Business Day after the due date thereof, or

 

101



--------------------------------------------------------------------------------

(iii) any fee payable pursuant to Section 2.10 shall not be paid within three
Business Days after the due date thereof, or (iv) any other fee or other amount
payable hereunder to or for the account of any Agent or any Lender shall not be
paid within five Business Days after the due date thereof; or

(b) the Borrower shall fail to observe or perform any covenant contained in
(i) Section 5.01(q), and such failure shall continue unremedied for a period of
three Business Days, or (ii) Section 5.01(e), Section 5.01(f), Article 6 or
Article 7; or

(c) the Borrower or any Subsidiary Guarantor shall fail to observe or perform
any of its covenants or agreements contained in the Financing Documents (other
than those covered by clause (a) or (b) above) for 30 days after written notice
thereof has been given to the Borrower by the Agent at the request of any
Lender; provided that: (i) if such failure relates primarily to the operation
of, or to the use, maintenance, protection, preservation or status of property
with an aggregate fair market value less than or equal to $5,000,000, such
failure shall not constitute an Event of Default and (ii) in the case of any
such failure relating primarily to the operation of, or to the use, maintenance,
protection, preservation or status of property with an aggregate fair market
value greater than $5,000,000, then (x) if such failure relates primarily to the
operation of, or to the use, maintenance, protection, preservation or status of
such property used directly in the operation of a particular Healthcare Facility
that is a Master Lease Property and there is a representation, covenant or
agreement dealing with substantially the same subject matter in the applicable
Master Lease Agreement, such failure shall not constitute an Event of Default
pursuant to this clause (c) and instead shall be governed solely by Sections
8.01(g) and 8.01(k) below; and (y) if such failure relates primarily to the
operation of, or to the use, maintenance, protection, preservation or status of
such property used directly in the operation of one or more Healthcare
Facilities that are subject to one or more Third Party Leases and it would not
be an Event of Default under Section 8.01(h) if at such time all such Third
Party Leases were terminated (or the surrender or repossession of the property
leased thereunder were required), such failure shall not constitute an Event of
Default pursuant to this Section 8.01(c); or

(d) any representation, warranty, certification or statement made or deemed made
by the Borrower or any Subsidiary Guarantor in any Financing Document or in any
certificate, financial statement or other document delivered pursuant thereto
shall prove to have been incorrect in any material respect when made or deemed
made; or

(e) the Borrower or any Subsidiary Guarantor shall fail to make one or more
payments (whether of principal or interest) in respect of Material Indebtedness
when due or within any period of grace applicable to such payments; or

 

102



--------------------------------------------------------------------------------

(f) any event or condition shall occur that (i) results in the acceleration of
the maturity of any Material Indebtedness or (ii) enables (or, with the giving
of notice or lapse of time or both, would enable) the holder or holders of
Material Indebtedness or any Person acting on behalf of such holder or holders
to accelerate the maturity thereof; provided that it shall not be an Event of
Default under this clause (f) if such event or condition is an event of default
under the instrument evidencing such Material Indebtedness and arises with
respect to an Event of Default (as defined in the applicable Master Lease
Agreement) and no other event of default shall have then occurred and be
continuing under such instrument; or

(g) except as would not be reasonably expected to result in a Material Adverse
Effect, (x) the termination of the lease of one or more Healthcare Facilities
under a Master Lease Agreement, or the surrender or repossession of one or more
Healthcare Facilities leased thereunder, prior to the scheduled termination
thereof; provided that this subsection (g)(x) shall not apply to (A) any
voluntary termination of a lease of a Healthcare Facility at a time when no
Event of Default (as defined in the Master Lease Agreement) exists thereunder or
is reasonably likely to occur or (B) any termination of a lease of a Healthcare
Facility pursuant to a purchase option exercised in accordance with the terms
thereof;

(y) any Event of Default (as defined in any Master Lease Agreement) occurs and
is continuing and such Event of Default remains uncured for a period of 10 days
after written notice thereof has been given to the Borrower by the Agent at the
request of the Required Lenders; provided that if the only such Events of
Default that have occurred and are continuing are Facility Defaults (as defined
in any Master Lease Agreement) and the number of Healthcare Facilities to which
such Facility Defaults relate does not exceed 15, such condition shall not
constitute an Event of Default pursuant to this subsection (g)(y); or

(h) except as would not be reasonably expected to result in a Material Adverse
Effect, one or more events or conditions shall occur that result in, or enable
the counter-party thereunder to require, the termination of one or more Third
Party Leases, or the surrender or repossession of the property leased
thereunder, prior to the scheduled termination thereof; provided that this
subsection (h) shall not apply to any voluntary termination of a Third Party
Lease by the Borrower or a Subsidiary Guarantor at a time when no default by it
thereunder exists or is reasonably likely to occur; or

(i) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $10,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the

 

103



--------------------------------------------------------------------------------

ERISA Group, any plan administrator or any combination of the foregoing; or the
PBGC shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $10,000,000; or

(j) one or more Enforceable Judgments for the payment of money aggregating in
excess of $10,000,000 shall be rendered against the Borrower or one or more of
the Subsidiary Guarantors and shall not have been satisfied; or

(k) any Lien created or purported to be created by any of the Collateral
Documents shall at any time fail to constitute a valid and perfected Lien on all
of the Collateral purported to be subject to such Lien, subject to no prior or
equal Lien (other than Permitted Liens), or the Borrower or any Subsidiary
Guarantor shall so assert in writing; provided that it shall not be an Event of
Default under this clause (k) if the Liens in question are not valid or not
perfected, or are subject to such other Liens, only in respect of Collateral
(x) with an aggregate fair market value not in excess of $5,000,000 during the
term of this Agreement or (y) used directly in the operation of one or more
particular Healthcare Facilities (i) that are Master Lease Properties and the
number of such facilities does not exceed 15 or (ii) that are subject to one or
more Third Party Leases and it would not be an Event of Default under
Section 8.01(h) if at such time all such Third Party Leases were terminated (or
the surrender or repossession of the property leased thereunder were required);
or

(l) any Subsidiary Guarantor’s Subsidiary Guaranty shall at any time fail to
constitute a valid and binding agreement of such Subsidiary Guarantor (except as
expressly permitted by any Financing Document), or any Subsidiary Guarantor, or
any Person acting on behalf of any Subsidiary Guarantor, shall so assert in
writing; or

(m) (i) the Borrower or any Subsidiary Guarantor shall commence a voluntary case
or other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take

 

104



--------------------------------------------------------------------------------

any corporate action to authorize any of the foregoing; or (ii) an involuntary
case or other proceeding shall be commenced against the Borrower or any
Subsidiary Guarantor seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against it under the Federal bankruptcy laws as now or hereafter in
effect; or

(n) any Person or group of Persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act) shall have acquired beneficial ownership (within
the meaning of Rule 13d-3 promulgated by the SEC under said Act) of more than
50% of the outstanding shares of common stock of the Borrower; or, during any
period of 24 consecutive calendar months, individuals who were members of the
board of directors of the Borrower on the first day of such period (together
with any new directors whose election or appointment by such members or whose
nomination for election by the shareholders of the Borrower was approved by a
vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) shall cease to constitute a majority of the
board of directors of the Borrower,

then, and in every such event the Agent or the Required Lenders may:

(i) by notice to the Borrower terminate the Commitments and they shall thereupon
terminate,

(ii) by notice to the Issuing Lender instruct the Issuing Lender not to extend
the expiry date of any outstanding Letter of Credit, and

(iii) by notice to the Borrower, declare the Loans and all other amounts in
respect of the Obligations (in each case together with accrued interest thereon)
to be, and they shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower;

provided that if any event specified above in Section 8.01(m) occurs, then
without notice to the Borrower or any other act by the Agent or any Lender, the
Commitments shall thereupon terminate and all the Loans and all other amounts in
respect of the Obligations (in each case together with accrued interest thereon)
shall become immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

105



--------------------------------------------------------------------------------

Section 8.02. Notice of Default. The Agent shall give notice to the Borrower
under Section 8.01 promptly upon being requested to do so by the Required
Lenders and shall thereupon notify all the Lenders thereof.

Section 8.03. Enforcement Notice. If the Agent is (i) instructed to do so by the
Required Lenders at any time after the Loans become immediately due and payable
pursuant to Section 8.01(m), or (ii) instructed to do so by the Required Lenders
at any time after the Loans have been declared due and payable pursuant to
Section 8.01, the Administrative Agent shall deliver to the Collateral Agent an
Enforcement Notice directing the Collateral Agent to exercise one or more
specific remedies under the Collateral Documents or any other right or remedy
available at law or in equity. Concurrently with the delivery of any such
Enforcement Notice to the Collateral Agent, all outstanding Loans and all other
amounts in respect of the Obligations not theretofore declared due and payable
shall automatically become immediately due and payable.

ARTICLE 9

THE AGENTS

Each of the Lenders and the Issuing Lender hereby irrevocably appoints JPMorgan
Chase Bank, N.A. as its agent and authorizes JPMorgan Chase Bank, N.A., in its
capacity as administrative agent and collateral agent, (i) to sign and deliver
the Collateral Documents and (ii) to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms of the Financing
Documents, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Agent hereunder.

The Agent shall not have any duties or obligations except those expressly set
forth in the Financing Documents. Without limiting the generality of the
foregoing, (a) the Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Financing Documents that the Agent is required to exercise
in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth in the
Financing

 

106



--------------------------------------------------------------------------------

Documents, the Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Agent or any of its Affiliates in any capacity. The Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.02) or in the
absence of its own gross negligence or willful misconduct. The Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Agent by the Borrower or a Lender, and the Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any
Financing Document, (ii) the contents of any certificate, report or other
document delivered thereunder or in connection therewith, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth in any Financing Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Financing Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article 4 or elsewhere in any Financing Document, other than to confirm receipt
of items expressly required to be delivered to the Agent, or (vi) the existence,
genuineness or value of any of the Collateral or the validity, perfection,
recordation, priority or enforceability of any Lien on any of the Collateral.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Agent. The Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Agent may resign at any time by notifying the

 

107



--------------------------------------------------------------------------------

Lenders, the Issuing Lender and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders and the Issuing Lender, appoint a successor Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Agent’s resignation hereunder, the provisions of this
Article and Section 10.03 shall continue in effect for the benefit of such
retiring Agent, its sub agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Financing Document, any related agreement or any document
furnished hereunder or thereunder.

Nothing in any Financing Document shall impose on Citicorp USA, Inc., in its
capacity as syndication agent, or on any of General Electric Capital
Corporation, The CIT Group/Business Credit, Inc. or Wells Fargo Foothill, in its
capacity as Co-Documentation Agent, any duty or responsibility whatsoever.

ARTICLE 10

MISCELLANEOUS

Section 10.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 680 South Fourth Street, Louisville, KY 40202,
Attention of the Chief Financial Officer, Treasurer and General Counsel
(Telecopy Nos. (502) 596-4141 and (502) 596-4170 and (502) 596-4715);

 

108



--------------------------------------------------------------------------------

(ii) if to the Agent (including in its capacity as a Lender or Issuing Lender),
to JPMorgan Agency Services, 1111 Fannin - 10th Floor, Houston, TX 77002,
Attention of John Ngo (Telephone No. (713) 750-2931; Telecopy No.
(713) 750-2782), with a copy to JPMorgan Chase Bank, N.A. - Client Credit
Management, 270 Park Avenue - 4th Floor, New York, NY 10017, Attention of Dawn
Lee Lum (Telephone No. (212) 270-2472; Telecopy No. (212) 270-3279) and to
JPMorgan Chase Bank, N.A. – IB-ABL Portfolio Management, 530 Fifth Avenue - 8th
Floor, New York, NY 10036, Attention of Lisa Dee Hanson (Telephone No.
(212) 837-3304; Telecopy No. (212) 837-3333); and

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Agent; provided that the foregoing shall not apply to notices pursuant to
Article 2 unless otherwise agreed by the Agent and the applicable Lender. The
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 10.02. Waivers; Amendments. (a) No failure or delay by the Agent, the
Issuing Lender or any Lender in exercising any right or power hereunder or under
any other Financing Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agent, the Issuing Lender and the Lenders under the
Financing Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any
Financing Document or consent to any departure by the Borrower or any Restricted
Subsidiary therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for

 

109



--------------------------------------------------------------------------------

which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Agent, any Lender or the Issuing Lender may
have had notice or knowledge of such Default at the time.

(b) No Financing Document or provision thereof may be waived, amended or
modified except, in the case of this Agreement, by an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or, in the case of
any other Financing Document, by an agreement or agreements in writing entered
into by the parties thereto with the consent of the Required Lenders; provided
that no such agreement shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender;

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby;

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby;

(iv) release all or substantially all of the Collateral from the Security
Interests or release all or substantially all of the Restricted Subsidiaries
from their obligations under the Subsidiary Guarantees (except in each case as
expressly provided in the Financing Documents) without the written consent of
each Lender;

(v) increase any advance rate or add any asset category to the Borrowing Base
without the written consent of the Supermajority Lenders;

(vi) change any of the provisions of this Section or the definition of “Required
Lenders” or “Supermajority Lenders” or any other provision of any Financing
Document specifying the number or percentage of Lenders required to waive, amend
or modify any rights thereunder or make any determination or grant any consent
thereunder without the written consent of each Lender; or

(vii) change Section 2.16(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender;

 

110



--------------------------------------------------------------------------------

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Agent or the Issuing Lender without the prior
written consent of the Agent or the Issuing Lender, as the case may be.

Notwithstanding anything to the contrary in this Section 10.02, the Borrower and
the Agent may, without the input or consent of the other Lenders, effect such
amendments to this Agreement and the other Financing Documents as may be
necessary or appropriate in the opinion of the Agent to effect the provisions of
Section 2.19.

Section 10.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by the Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Agent, in connection with the syndication of the credit facilities
provided for herein, the preparation, execution, delivery and administration of
this Agreement and the other Financing Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, (iii) the fees and out-of pocket expenses of
the Agent’s initial and ongoing borrowing base and collateral examinations,
periodic field examinations and real estate appraisals, and the monthly and
other monitoring of assets performed by the Agent, subject to any limits on such
fees and expenses set forth in this Agreement and (iv) all reasonable
out-of-pocket expenses incurred by the Agent, the Issuing Lender or any Lender,
including the fees, charges and disbursements of any counsel for the Agent, the
Issuing Lender or any Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement and the other Financing
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such out-of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Agent, the Issuing Lender and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Financing Document or any
agreement or instrument contemplated thereby, the performance by the parties to
the Financing Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions

 

111



--------------------------------------------------------------------------------

contemplated thereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Agent or the Issuing Lender under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Agent or the Issuing Lender,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agent or the Issuing Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than five days
after written demand therefor.

Section 10.04. Successors And Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Lender that issues any Letter of Credit), except that (i) the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the

 

112



--------------------------------------------------------------------------------

parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Lender that issues any Letter of
Credit), Participants (to the extent provided in paragraph (c) of this Section)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Agent, the Issuing Lender and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if a
Default has occurred and is continuing, any other assignee;

(B) the Agent, provided that no consent of the Agent shall be required for an
assignment of any Commitment to an assignee that is a Lender immediately prior
to giving effect to such assignment or an Affiliate of such a Lender; and

(C) the Issuing Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the Agent) shall
not be less than $5,000,000, and, immediately after giving effect to such
assignment, the assigning Lender shall have (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Agent) Commitments and Loans aggregating at least $5,000,000, in each case
unless each of the Borrower and the Agent otherwise consent, provided that no
such consent of the Borrower shall be required if a Default has occurred and is
continuing;

 

113



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more “credit contacts” to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
related parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including federal and state securities laws.

For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.13, 2.14, 2.15, and 10.03). Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

114



--------------------------------------------------------------------------------

(iv) The Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Agent, the Issuing Lender and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Agent or the
Issuing Lender, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Financing Documents and to approve any amendment,
modification or waiver of any provision of the Financing Documents; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.13, 2.14
and 2.15 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by

 

115



--------------------------------------------------------------------------------

law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.16(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.15(e) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 10.05. Survival. All covenants, agreements, representations and
warranties made by the Credit Parties in the Financing Documents and in the
certificates or other instruments delivered in connection with or pursuant to
the Financing Documents shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the
Financing Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Agent, the Issuing Lender or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.13, 2.14, 2.15 and
10.03 and Article 9 shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

Section 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when

 

116



--------------------------------------------------------------------------------

taken together shall constitute a single contract. This Agreement, the other
Financing Documents and any separate letter agreements with respect to fees
payable to the Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

Section 10.07. Severability. Any provision of any Financing Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

Section 10.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Financing
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such

 

117



--------------------------------------------------------------------------------

New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in any
Financing Document shall affect any right that the Agent, the Issuing Lender or
any Lender may otherwise have to bring any action or proceeding relating to any
Financing Document against any Credit Party or its properties in the courts of
any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to any Financing Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in any Financing
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

Section 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY FINANCING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12. Confidentiality. (a) Each of the Agent, the Issuing Lender and
the Lenders agrees to maintain the confidentiality of the Information (as

 

118



--------------------------------------------------------------------------------

defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party to this Agreement, (v) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to any
Financing Document or the enforcement of rights thereunder, (vi) subject to an
agreement containing provisions substantially the same as those of this Section,
to (A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (vii) with the consent
of the Borrower or (viii) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section or (B) becomes
available to the Agent, the Issuing Lender or any Lender on a nonconfidential
basis from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Agent, the Issuing Lender or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Notwithstanding
anything herein to the contrary, any party hereto (and any employee,
representative or other agent of thereof) may disclose to any and all persons,
without limitation of any kind, the U.S. federal income tax treatment and the
U.S. federal income tax structure of the transactions contemplated hereby and
all materials of any kind (including opinions or other tax analyses) that are
provided to it relating to such tax treatment and tax structure. However, no
disclosure of any information relating to such tax treatment or tax structure
may be made to the extent nondisclosure is reasonably necessary in order to
comply with applicable securities laws.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN Section 10.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL

 

119



--------------------------------------------------------------------------------

NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE CREDIT PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

Section 10.13. USA PATRIOT ACT. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

Section 10.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 10.15. Margin Stock. Each Lender represents to the Agent and each other
Lender that it in good faith is not relying upon any Margin Stock as collateral
in the extension or maintenance of the credit provided for in this Agreement.

 

120



--------------------------------------------------------------------------------

Section 10.16. Application Of Proceeds Under Mortgages. Notwithstanding anything
to the contrary in Section 5.06 of any Mortgage, the proceeds of any sale of, or
other disposition of, all or any part of the mortgaged or trust property
described in such Mortgage shall be applied as follows: first, as provided in
clause “first” in Section 5.06(a) of such Mortgage, and second, as provided in
clauses “second,” “third” and “fourth” of Section 20 of the Security Agreement.

 

121



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

KINDRED HEALTHCARE, INC. By:  

/s/ Hank Robinson

Name:   Hank Robinson Title:   Sr. V.P. Tax & Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as Administrative Agent, Collateral Agent and as a Lender

By:  

/s/ Dawn Lee Lum

Name:   Dawn Lee Lum Title:   Executive Director

 

 

 

 

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS ALLIED IRISH BANKS, P.L.C. By:  

/s/ Albert Perez

Name:   Albert Perez Title:   Vice President

 

ALLIED IRISH BANKS, P.L.C. By:  

/s/ Mia Bolin

Name:   Mia Bolin Title:   Assistant Vice President

 

 

 

 

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY By:  

/s/ R. Andrew Bean

Name:   R. Andrew Bean Title:   Senior Vice President

 

 

 

 

 

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE CIT GROUP/BUSINESS CREDIT, INC. By:  

/s/ John Finore

Name:   John Finore Title:   Vice President

 

 

 

 

 

 

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITICORP USA, INC. By:  

/s/ William Washburn

Name:   William Washburn Title:   Vice President and Director

 

 

 

 

 

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:  

/s/ Jeffrey A. Thieman

Name:   Jeffrey A. Thieman Title:   Vice President

 

 

 

 

 

 

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION

By:  

/s/ Dennis Cloud

Name:   Dennis Cloud Title:   Duly Authorized Signatory

 

 

 

 

 

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

MERRILL LYNCH CAPITAL CORPORATION, a division of Merrill Lynch Business
Financial Services, Inc.

By:  

/s/ Paula K. Berry

Name:   Paula K. Berry Title:   Vice President

 

 

 

 

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

NATIONAL CITY BANK By:  

/s/ Erica E. Dowd

Name:   Erica E. Dowd Title:   Vice President

 

 

 

 

 

 

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

NORTH FORK BUSINESS CAPITAL CORP. By:  

/s/ Thomas F. Furst

Name:   Thomas F. Furst Title:   Vice President

 

 

 

 

 

 

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, N.A. By:  

/s/ Patricia S. Robertson

Name:   Patricia S. Robertson Title:   Senior Vice President

 

 

 

 

 

 

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC. By:  

/s/ Jim Fuller

Name:   Jim Fuller Title:   Vice President & Co-Head

 

 

 

 

 

 

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ David A. Wombwell

Name:   David A. Wombwell Title:   Senior Vice President

 

 

 

 

 

 

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH By:  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director

 

By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL INC. By:  

/s/ Katy Brooks

Name:   Katy Brooks Title:   Vice President

 

 

 

 

 

 

 

SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1.01A

DISCONTINUED OPERATIONS

 

Facility #

  

Facility name

  

Facility type

0117

   SARASOTA FL (EAST MANOR)    Nursing center

0181/0922

   HUDSON FL-WINDSOR WOODS    Nursing center

0245

   ST PETERSBURG FL (BAY POINTE)    Nursing center

0268

   FORT MEYERS FL (LEE COUNTY)    Nursing center

0372

   TAMPA FL - CARROLLWOOD    Nursing center

0637

   SPRING HILL FL (EVERGREEN WOODS)    Nursing center

0836

   HILLHAVEN REHAB CENTER    Nursing center

0837

   CAPE CORAL FL    Nursing center

1217

   BRADENTON FL-CASA MORA REHAB    Nursing center

1220

   CLEARWATER FL-HIGHLAND PINES    Nursing center

1233

   ST.PETERSBURG FL-ABBEY REHAB    Nursing center

0115

   REHAB CENTER OF PALM BEACHES    Nursing center

0124

   SANFORD FL    Nursing center

0125

   TITUSVILLE FL    Nursing center

0246

   OAKS AT AVON NURSING AND REHAB    Nursing center

0610

   BOCA RATON REHAB CTR    Nursing center

1218

   POMPANO BEACH FL-NORTH BROWARD    Nursing center

1232

   POMPANO BEACH FL-POMPANO REHAB    Nursing center

1230

   NORMANDY TERRACE N. (CLSD 5/31/03)    Nursing center

1234

   SAN PEDRO    Nursing center

0523

   BRIGHTON MA - W. PK ALZ & NSG    Nursing center

0527

   NEEDAM MA-BRIARWOOD    Nursing center

0528

   MARLBOROUGH MA-WESTRIDGE    Nursing center

0538

   WEST ROXBURY MA    Nursing center

0565

   NORWICH CT-HAMILTON PAVILION    Nursing center

1226

   STAMFORD CT-HOMESTEAD HEALTH    Nursing center

0772

   WISCONSIN RAPIDS WI-FAMILY HC    Nursing center

0783

   LEXINGTON CENTRE FOR HEALTH    Nursing center

1223

   EASTON PA - EASTWOOD NURSING    Nursing center

1225

   OWENSBORO KY - HERMITAGE NURSING    Nursing center

0540

   WEST ROXBURY MA-BROOK FARM    Nursing center

0860/0861

   THE GREENS AT CREEKSIDE    Nursing center and ALF

0197

   OSHKOSH WI (MEDICAL & REHAB)    Nursing center

0786

   PADUCAH KY-PADUCAH CENTRE    Nursing center

0434

   LIVINGSTON HEALTH & REHAB    Nursing center

0227

   CORINTH MS-ALCORN COUNTY    Nursing center

0212

   SAN LUIS OBISPO CA    Nursing center

1235

   SHREVE PORT LA-IRVING PLACE    Nursing center

1236

   WARNER ROBINS GA-WRN ROB REHAB    Nursing center

0296

   CHALET VILLAGE HEALTH & REHAB    Nursing center

1219

   LAKE CITY GA-ATHENA RHB CLAYTON    Nursing center

0160

   SEATTLE WA-FIRST HILL    Nursing center

0171

   PINE MEADOWS HEALTHCARE/REHAB    Nursing center

0174

   CAMDEN TN HC/REHAB    Nursing center

0175

   JEFFERSON CITY HEALTH & REHAB    Nursing center

0178

   MEMPHIS TN (SHELBY PINES)    Nursing center

 

1.01A-1



--------------------------------------------------------------------------------

0179

   HUNTINGDON TN REHAB/NURSING CTR    Nursing center

0183

   RIPLEY TN HC & REHAB    Nursing center

0184

   BLOUNTVILLE TN-GREYSTONE    Nursing center

0287

   VINCENNES IN-CRESTVIEW    Nursing center

0295

   WHITEHOUSE OH    Nursing center

0531

   VEN MA-NICHOLS HOUSE    Nursing center

0849

   DENVER CO-ILIFF    Nursing center

0344

   NEWARK, OH-MCMILLEN    Apartments

0454

   SALEM, OR-SUNNYGLEN    Apartments

0136

   DURHAM NC (LASALLE)    Nursing center

0138

   ASHEVILLE NC    Nursing center

0182

   CORDOVA TN (HEALTH/NURSING CTR)    Nursing center

0185

   VANCOUVER WA-HH HOME HEALTH    Nursing center

0190

   WINSTON-SALEM NC (REHAB/HC)    Nursing center

0219

   EMMETT ID    Nursing center

0279

   LEBANON KY (CEDARS OF LEBANON)    Nursing center

0286

   EVANSVILLE IN (COLUMBIA NRSG)    Nursing center

0320

   BURLINGAME CA    Nursing center

0420

   MAYWOOD ACRES HEALTHCARE    Nursing center

0461

   EDMONDS WA    Nursing center

0552

   ROCKLAND ME-SHORE VILLAGE    Nursing center

0558

   WALDOBORO ME-FIELDCREST    Nursing center

0578

   WEST LAFAYETTE REHAB & NSG CTR    Nursing center

0583

   BROCKTON MA-EMBASSY HOUSE    Nursing center

0742

   PHOENIX AZ-HH HEALTH & REHAB    Nursing center

0746

   HOMESTEAD HEALTHCARE & REHAB    Nursing center

0779

   BEDFORD IN-WESTVIEW    Nursing center

0802

   AKRON OH-BRIDGEPARK    Nursing center

0804

   BIRMINGHAM AL (REHAB/HC)    Nursing center

1238

   TUCKER GA-TUCKER NURSING CTR    Nursing center

0722

   KENANSVILLE NC-GUARDIAN    Nursing center

4659

   KINDRED HOSPITAL - MINNESOTA    Hospital

4677

   KINDRED HOSPITAL - METRO DETROIT    Hospital

4314

   KINDRED PULMONARY UNIT OF PASSAIC    Hospital

4361

   KINDRED PULMONARY AT THE MEADOWLANDS    Hospital

4620

   LAGRANGE COMMUNITY HOSPITAL    Hospital

4693

   MENLO PARK SURGICAL HOSPITAL    Hospital

4675

   KINDRED HOSPITAL - DETROIT    Hospital    HOSPITAL ANCILLARY SERVICES
(SLEEPCOR)    Ancillary Services

2516

   2516 VNA/CPS PHARMACEUTICAL SERVICES    Pharmacy

2519

   2519 VNAIS ANAHEIM    Pharmacy

 

1.01A-2



--------------------------------------------------------------------------------

SCHEDULE 1.01B

RESTRICTED SUBSIDIARIES, UNRESTRICTED SUBSIDIARIES AND EXCLUDED PARTNERSHIPS

I. KINDRED CORPORATIONS AND L.L.C.S

 

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

1.  

Avery Manor Nursing, L.L.C.

  

DE

  

Kindred Nursing Centers East, L.L.C.

   100% of the membership interests    100   

RS

2.  

Bayberry Care Center, L.L.C.

  

DE

  

California Nursing Centers, L.L.C.

   100% of the membership interests    100   

RS

3.  

Braintree Nursing, L.L.C.

  

DE

  

Kindred Nursing Centers East, L.L.C.

   100% of the membership interests    100   

RS

4.  

California Nursing Centers, L.L.C.

  

DE

  

Kindred Nursing Centers West, L.L.C.

   100% of the membership interests    100   

RS

5.  

Care Center of Rossmoor, L.L.C.

  

DE

  

California Nursing Centers, L.L.C.

   100% of the membership interests    100   

RS

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-1



--------------------------------------------------------------------------------

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

6.  

Caribbean Behavioral Health Systems, Inc.

  

NV

  

Kindred Healthcare Operating, Inc.

   1,000 shares of common stock, par value $1.00 per share    100   

RS

7.  

Cornerstone Insurance Company

  

CI

  

Kindred Healthcare, Inc.

   1,000,000 shares of common stock, par value $1.00 per share    100   

US

8.  

Country Estates Nursing, L.L.C.

  

DE

  

Kindred Nursing Centers East, L.L.C.

   100% of the membership interests    100   

RS

9.  

Courtland Gardens Health Center, Inc.

  

CT

  

PersonaCare of Connecticut, Inc.

   1,000 shares of common stock, no par value per share    100   

RS

10.  

Forestview Nursing, L.L.C.

  

DE

  

Kindred Nursing Centers East, L.L.C.

   100% of the membership interests    100   

RS

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-2



--------------------------------------------------------------------------------

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

11.  

Goddard Nursing, L.L.C.

  

DE

  

Kindred Hospitals East, L.L.C.

   100% of the membership interests    100   

RS

12.  

Greenbrae Care Center, L.L.C.

  

DE

  

California Nursing Centers, L.L.C.

   100% of the membership interests    100   

RS

13.  

Greens Nursing and Assisted Living, L.L.C.

  

DE

  

Kindred Nursing Centers East, L.L.C.

   100% of the membership interests    100   

RS

14.  

Harborlights Nursing, L.L.C.

  

DE

  

Kindred Nursing Centers East, L.L.C.

   100% of the membership interests    100   

RS

15.  

Helian ASC of Northridge, Inc.

  

CA

  

Helian Health Group, Inc.

   100,000 shares of common stock, no par value per share    100   

RS

16.  

Helian Health Group, Inc.

  

DE

  

Kindred Healthcare Operating, Inc.

   1,000 shares of common stock, par value $.001 per share    100   

RS

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-3



--------------------------------------------------------------------------------

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

17.  

Highgate Nursing, L.L.C.

  

DE

  

Kindred Nursing Centers East, L.L.C.

   100% of the membership interests    100   

RS

18.  

Highlander Nursing, L.L.C.

  

DE

  

Kindred Nursing Centers East, L.L.C.

   100% of the membership interests    100   

RS

19.  

Homestead Health Center, Inc.

  

CT

  

PersonaCare of Connecticut, Inc.

   1,000 shares of common stock, no par value per share    100   

RS

20.  

J. B. Thomas Hospital, Inc.

  

MA

  

Kindred Healthcare Operating, Inc.

   1,000 shares of common stock, par value $1.00 per share    100   

RS

21.  

Kindred Acute Pulmonary East, Inc.

  

DE

  

Kindred Healthcare Operating, Inc.

   100 shares of common stock, par value $.25 per share    100   

RS

22.  

Kindred Braintree Hospital, L.L.C.

  

DE

  

Kindred Hospitals East, L.L.C.

   100% of the membership interests    100   

RS

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-4



--------------------------------------------------------------------------------

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

23.  

Kindred Development 4, L.L.C.

  

DE

  

Kindred Nursing Centers West, L.L.C.

   100% of the membership interests    100   

RS

24.  

Kindred Development 7, L.L.C.

  

DE

  

Kindred Nursing Centers East, L.L.C.

   100% of the membership interests    100   

RS

25.  

Kindred Development 8, L.L.C.

  

DE

  

Kindred Nursing Centers East, L.L.C.

   100% of the membership interests    100   

RS

26.  

Kindred Development 9, L.L.C.

  

DE

  

Kindred Nursing Centers East, L.L.C.

   100% of the membership interests    100   

RS

27.  

Kindred Development 10, L.L.C.

  

DE

  

Kindred Nursing Centers East, L.L.C.

   100% of the membership interests    100   

RS

28.  

Kindred Development 11, L.L.C.

  

DE

  

Kindred Nursing Centers East, L.L.C.

   100% of the membership interests    100   

RS

29.  

Kindred Development 12, L.L.C.

  

DE

  

Kindred Nursing Centers East, L.L.C.

   100% of the membership interests    100   

RS

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-5



--------------------------------------------------------------------------------

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

30.  

Kindred Development 13, L.L.C.

  

DE

  

Kindred Nursing Centers East, L.L.C.

   100% of the membership interests    100   

RS

31.  

Kindred Development 15, L.L.C.

  

DE

  

Kindred Hospitals East, L.L.C.

   100% of the membership interests    100   

RS

32.  

Kindred Development 17, L.L.C.

  

DE

  

Kindred Hospitals East, L.L.C.

   100% of the membership interests    100   

RS

33.  

Kindred Development 27, L.L.C.

  

DE

  

Kindred Healthcare Operating, Inc.

   100% of the membership interests    100   

RS

34.  

Kindred Development 28, L.L.C.

  

DE

  

Kindred Healthcare Operating, Inc.

   100% of the membership interests    100   

RS

35.  

Kindred Development 29, L.L.C.

  

DE

  

Kindred Healthcare Operating, Inc.

   100% of the membership interests    100   

RS

36.  

Kindred Development Holdings 3, L.L.C.

  

DE

  

Kindred Nursing Centers East, L.L.C.

   100% of the membership interests    100   

RS

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-6



--------------------------------------------------------------------------------

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

37.  

Kindred Development Holdings 5, L.L.C.

  

DE

  

Kindred Nursing Centers East, L.L.C.

   100% of the membership interests    100   

RS

38.  

Kindred Healthcare Operating, Inc.

  

DE

  

Kindred Healthcare, Inc.

   100 shares of common stock, par value $.25 per share    100   

RS

39.  

Kindred Healthcare Services, Inc.

  

DE

  

Kindred Healthcare Operating, Inc.

   100 shares of common stock, par value $.25 per share    100   

RS

40.  

Kindred Holdings, L.L.C.

  

DE

  

Kindred Healthcare Operating, Inc.

   100% of the membership interests    100   

RS

41.  

Kindred Home Care Services, Inc.

  

DE

  

Kindred Healthcare Operating, Inc.

   100 shares of common stock, par value $.25 per share    100   

RS

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-7



--------------------------------------------------------------------------------

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

42.  

Kindred Hospice, Inc.

  

KY

  

Kindred Healthcare Services, Inc.

   60 shares of common stock, no par value per share    100    RS 43.  

Kindred Hospital-Pittsburgh-North Shore, L.L.C. f/k/a Kindred Development 14,
L.L.C.

  

DE

  

Kindred Hospitals East, L.L.C.

   100% of the membership interests    100    RS 44.  

Kindred Hospitals East, L.L.C.

  

DE

  

Kindred Healthcare Operating, Inc.

   100% of the membership interests    100    RS 45.  

Kindred Hospital Palm Beach, L.L.C.

  

DE

  

Kindred Hospitals East, L.L.C.

   100% of the membership interests    100    RS 46.  

Kindred Hospital-Springfield, L.L.C.

  

DE

  

Kindred Hospitals East, L.L.C.

   100% of the membership interests    100    RS 47.  

Kindred Hospital-Toledo, L.L.C.

  

DE

  

Kindred Hospitals East, L.L.C.

   100% of the membership interests    100    RS 48.  

Kindred Hospitals West, L.L.C.

  

DE

  

Kindred Healthcare Operating, Inc.

   100% of the membership interests    100    RS

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-8



--------------------------------------------------------------------------------

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

49.  

Kindred Nevada, L.L.C.

  

DE

  

Kindred Healthcare Operating, Inc.

   100% of the membership interests    100    RS 50.  

Kindred Nursing Centers East, L.L.C.

  

DE

  

Kindred Healthcare Operating, Inc.

   100% of the membership interests    100    RS 51.  

Kindred Nursing Centers North, L.L.C.

  

DE

  

Kindred Healthcare Operating, Inc.

   100% of the membership interests    100    RS 52.  

Kindred Nursing Centers South, L.L.C.

  

DE

  

Kindred Healthcare Operating, Inc.

   100% of the membership interests    100    RS 53.  

Kindred Nursing Centers West, L.L.C.

  

DE

  

Kindred Healthcare Operating, Inc.

   100% of the membership interests    100    RS 54.  

Kindred Rehab Services, Inc.

  

DE

  

Kindred Healthcare Operating, Inc.

   10,000 shares of common stock, par value $.001 per share    100    RS

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-9



--------------------------------------------------------------------------------

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

55.  

Kindred Support Services, L.L.C.

  

DE

  

Kindred Healthcare Operating, Inc.

   100% of the membership interests    100    RS 56.  

Kindred Systems, Inc.

  

DE

  

Kindred Healthcare Operating, Inc.

   100 shares of common stock, par value $.25 per share    100    RS 57.  

Lafayette Health Care Center, Inc.

  

GA

  

Kindred Healthcare Operating, Inc.

   1,000 shares of common stock, no par value per share    100    RS 58.  

Laurel Lake Health and Rehabilitation, L.L.C.

  

DE

  

Kindred Nursing Centers East, L.L.C.

   100% of the membership interests    100    RS 59.  

Maine Assisted Living, L.L.C.

  

DE

  

Kindred Nursing Centers West, L.L.C.

   100% of the membership interests    100    RS 60.  

Massachusetts Assisted Living, L.L.C.

  

DE

  

Kindred Nursing Centers East, L.L.C.

   100% of the membership interests    100    RS

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-10



--------------------------------------------------------------------------------

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

61.  

Meadows Nursing, L.L.C.

  

DE

  

Kindred Nursing Centers East, L.L.C.

   100% of the membership interests    100    RS 62.  

MedEquities, Inc.

  

CA

  

Helian ASC of Northridge, Inc.

   10,000 shares of common stock, no par value per share    100    RS 63.  

Medical Hill Rehab Center, L.L.C.

  

DE

  

California Nursing Centers, L.L.C.

   100% of the membership interests    100    RS 64.  

Pacific Coast Care Center, L.L.C.

  

DE

  

California Nursing Centers, L.L.C.

   100% of the membership interests    100    RS 65.  

PeopleFirst Mid-South, L.L.C.

  

DE

  

Kindred Rehab Services, Inc.

   100% of the membership interests    100    RS 66.  

PersonaCare of Connecticut, Inc.

  

CT

  

Kindred Healthcare Operating, Inc.

   1,000 shares of common stock, no par value per share    100    RS

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-11



--------------------------------------------------------------------------------

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

67.  

PersonaCare of Georgia, Inc.

  

DE

  

Kindred Healthcare Operating, Inc.

   1,000 shares of common stock, par value $.001 per share    100    RS 68.  

PersonaCare of Huntsville, Inc.

  

DE

  

Kindred Healthcare Operating, Inc.

   1,000 shares of common stock, par value $.001 per share    100    RS 69.  

PersonaCare of Ohio, Inc.

  

DE

  

Kindred Healthcare Operating, Inc.

   1,000 shares of common stock, par value $.001 per share    100    RS 70.  

PersonaCare of Pompano East, Inc.

  

DE

  

Kindred Healthcare Operating, Inc.

   1,000 shares of common stock, par value $.001 per share    100    RS 71.  

PersonaCare of Reading, Inc.

  

DE

  

Kindred Healthcare Operating, Inc.

   1,000 shares of common stock, par value $.001 per share    100    RS

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-12



--------------------------------------------------------------------------------

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

72.  

PersonaCare of Shreveport, Inc.

  

DE

  

Kindred Healthcare Operating, Inc.

   1,000 shares of common stock, par value $.001 per share    100    RS 73.  

PersonaCare of Warner Robins, Inc.

  

DE

  

Kindred Healthcare Operating, Inc.

   1,000 shares of common stock, par value $.001 per share    100    RS 74.  

PersonaCare of Wisconsin, Inc.

  

DE

  

Kindred Healthcare Operating, Inc.

   1,000 shares of common stock, par value $.001 per share    100    RS 75.  

ProData Systems, Inc.

  

AL

  

Kindred Home Care and Hospice Indiana Partnership

   333.33 shares of common stock, par value $1.00 per share    100    RS 76.  

Rehab Staffing, L.L.C.

  

DE

  

Kindred Rehab Services, Inc.

   100% of the membership interests    100    RS

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-13



--------------------------------------------------------------------------------

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

77.  

Siena Care Center, L.L.C.

  

DE

  

California Nursing Centers, L.L.C.

   100% of the membership interests    100    RS 78.  

Smith Ranch Care Center, L.L.C.

  

DE

  

California Nursing Centers, L.L.C.

   100% of the membership interests    100    RS 79.  

Southern California Specialty Care, Inc.

  

CA

  

Specialty Healthcare Services, Inc.

   100 shares of common stock, no par value per share    100    RS 80.  

Specialty Healthcare Services, Inc.

  

DE

  

Kindred Healthcare Operating, Inc.

   3,000 shares of common stock, par value $0.01 per share    100    RS 81.  

Specialty Hospital of Cleveland, Inc.

  

OH

  

Specialty Healthcare Services, Inc.

   100 shares of common stock, par value $.01 per share    100    RS

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-14



--------------------------------------------------------------------------------

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

82.  

Specialty Hospital of Philadelphia, Inc.

  

PA

  

Specialty Healthcare Services, Inc.

   250 shares of common stock, par value $.01 per share    100    RS 83.  

Specialty Hospital of South Carolina, Inc.

  

SC

  

Specialty Healthcare Services, Inc.

   250 shares of common stock, par value $.01 per share    100    RS 84.  

Springfield Park View Hospital, L.L.C.

  

DE

  

Kindred Hospitals East, L.L.C.

   100% of the membership interests    100    RS 85.  

THC – Chicago, Inc.

  

IL

  

Kindred Healthcare Operating, Inc.

   1,000 shares of common stock, par value $1.00 per share    100    RS 86.  

THC – Houston, Inc.

  

TX

  

Kindred Healthcare Operating, Inc.

   1,000 shares of common stock, par value $1.00 per share    100    RS

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-15



--------------------------------------------------------------------------------

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

87.  

THC – North Shore, Inc.

  

IL

  

THC – Chicago, Inc.

   1,000 shares of common stock, par value $1.00 per share    100    RS 88.  

THC – Orange County, Inc.

  

CA

  

Kindred Healthcare Operating, Inc.

   1,000 shares of common stock, par value $1.00 per share    100    RS 89.  

THC – Seattle, Inc.

  

WA

  

Kindred Healthcare Operating, Inc.

   1,000 shares of common stock, par value $1.00 per share    100    RS 90.  

Tower Hill Nursing, L.L.C.

  

DE

  

Kindred Nursing Centers East, L.L.C.

   100% of the membership interests    100    RS 91.  

Transitional Hospitals Corporation of Indiana, Inc.

  

IN

  

Kindred Healthcare Operating, Inc.

   1,000 shares of common stock, par value $1.00 per share    100    RS

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-16



--------------------------------------------------------------------------------

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

92.  

Transitional Hospitals Corporation of Louisiana, Inc.

  

LA

  

Kindred Healthcare Operating, Inc.

   1,000 shares of common stock, par value $1.00 per share    100    RS 93.  

Transitional Hospitals Corporation of Michigan, Inc.

  

MI

  

Kindred Healthcare Operating, Inc.

   1,000 shares of common stock, par value $1.00 per share    100    US 94.  

Transitional Hospitals Corporation of Nevada, Inc.

  

NV

  

Kindred Healthcare Operating, Inc.

   1,000 shares of common stock, par value $1.00 per share    100    RS 95.  

Transitional Hospitals Corporation of New Mexico, Inc.

  

NM

  

Kindred Healthcare Operating, Inc.

   1,000 shares of common stock, par value $1.00 per share    100    RS 96.  

Transitional Hospitals Corporation of Tampa, Inc.

  

FL

  

Kindred Healthcare Operating, Inc.

   1,000 shares of common stock, par value $1.00 per share    100    RS

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-17



--------------------------------------------------------------------------------

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

97.  

Transitional Hospitals Corporation of Texas, Inc.

  

TX

  

Kindred Healthcare Operating, Inc.

   1,000 shares of common stock, par value $1.00 per share    100    RS 98.  

Transitional Hospitals Corporation of Wisconsin, Inc.

  

WI

  

Kindred Healthcare Operating, Inc.

   1,000 shares of common stock, par value $1.00 per share    100    RS 99.  

Tucker Nursing Center, Inc.

  

GA

  

Kindred Healthcare Operating, Inc.

   500 shares of common stock, par value $1.00 per share    100    RS 100.  

Ygnacio Valley Care Center, L.L.C.

  

DE

  

California Nursing Centers, L.L.C.

   100% of the membership interests    100    RS

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-18



--------------------------------------------------------------------------------

II. KINDRED PARTNERSHIPS

 

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

101.  

Foothill Nursing Company Partnership

  

CA

  

Kindred Nursing Centers West, L.L.C.

   Partnership Interest    50(GP)    RS        

Kindred Nursing Centers Limited Partnership

   Partnership Interest    50(GP)    102.  

Fox Hill Village Partnership

  

MA

  

Kindred Healthcare Operating, Inc.

   Partnership Interest    50(GP)    EP/US 103.  

Hillhaven–MSC Partnership

  

CA

  

Kindred Nursing Centers West, L.L.C.

   Partnership Interest    50(GP)    RS        

Kindred Hospitals West, L.L.C.

   Partnership Interest    50(GP)    104.  

Kindred Home Care and Hospice Indiana Partnership

  

IN

  

Kindred Home Care Services, Inc.

   Partnership Interest    50(GP)    RS        

Kindred Hospice, Inc.

   Partnership Interest    50(GP)   

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-19



--------------------------------------------------------------------------------

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

105.  

Kindred Hospitals Limited Partnership

  

DE

  

Kindred Nursing Centers Limited Partnership

   Partnership Interest    1(GP)    RS        

Kindred Hospitals West, L.L.C.

   Partnership Interest    1(GP),


98(LP)

   106.  

Kindred Nursing Centers Central Limited Partnership

  

DE

  

Kindred Nursing Centers Limited Partnership

   Partnership Interest    1(GP)    RS        

Kindred Healthcare Operating, Inc.

   Partnership Interest    1(GP),


98(LP)

   107.  

Kindred Nursing Centers Limited Partnership

  

DE

  

Kindred Hospitals Limited Partnership

   Partnership Interest    1(GP)    RS        

Kindred Nursing Centers East, L.L.C.

   Partnership Interest    1(GP),


98(LP)

   108.  

Northridge Surgery Center Development, Ltd.

  

CA

  

MedEquities, Inc.

   Partnership Interest    43(GP)    EP/US

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-20



--------------------------------------------------------------------------------

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

109.  

Northridge Surgery Center, Ltd.

  

CA

  

Northridge Surgery Center Development, Ltd.

   Partnership Interest    38(GP)    EP/US        

Helian Health Group, Inc.

   Partnership Interest    13.5(LP)           

Helian ASC of Northridge, Inc.

   Partnership Interest    13(GP),


6(LP)

   110.  

Starr Farm Partnership

  

VT

  

Kindred Nursing Centers East, L.L.C.

   Partnership Interest    50(GP)    EP/US

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-21



--------------------------------------------------------------------------------

II. KPS CORPORATIONS AND LLCS

 

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

111.  

Advanced Infusion Systems, Inc.

  

CA

  

Kindred Pharmacy Services, Inc.

   1,000 shares of common stock, no par value per share    100    RS 112.  

KPS-6, Inc.

  

DE

  

Kindred Institutional Pharmacy Services, Inc.

   100 shares of common stock, par value $0.25 per share    100    RS 113.  

KPS-7, Inc.

  

DE

  

Kindred Institutional Pharmacy Services, Inc.

   100 shares of common stock, par value $0.25 per share    100    RS 114.  

KPS-8, Inc.

  

DE

  

Kindred Institutional Pharmacy Services, Inc.

   100 shares of common stock, par value $0.25 per share    100    RS

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-22



--------------------------------------------------------------------------------

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

115.  

KPS-9, Inc.

  

DE

  

Kindred Institutional Pharmacy Services, Inc.

   100 shares of common stock, par value $0.25 per share    100    RS 116.  

KPS-10, Inc.

  

DE

  

Kindred Institutional Pharmacy Services, Inc.

   100 shares of common stock, par value $0.25 per share    100    RS 117.  

KPS Baltimore, L.L.C.

  

DE

  

Kindred Institutional Pharmacy Services, Inc.

   100% of the membership interests    100    RS 118.  

KPS Chicago, Inc.

  

DE

  

Kindred Institutional Pharmacy Services, Inc.

   100 shares of common stock, par value $0.25 per share    100    RS 119.  

KPS Dallas Holdings, L.L.C.

  

DE

  

Kindred Institutional Pharmacy Services, Inc.

   100% of the membership interests    100    US

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-23



--------------------------------------------------------------------------------

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

120.  

KPS Denver, L.L.C.

  

DE

  

KPS Mountain, Inc.

   51% of the membership interests.    51    US 121.  

KPS East, Inc.

  

DE

  

Kindred Institutional Pharmacy Services, Inc.

   100 shares of common stock, par value $0.25 per share    100    RS 122.  

KPS Fredericksburg, L.L.C.

  

DE

  

Kindred Institutional Pharmacy Services, Inc.

   100% of the membership interests    100    RS 123.  

KPS Kentucky, L.L.C.

  

DE

  

Kindred Institutional Pharmacy Services, Inc.

   100% of the membership interests    100    RS 124.  

KPS Great Falls, Inc.

  

DE

  

Kindred Institutional Pharmacy Services, Inc.

   100 shares of common stock, par value $0.25 per share    100    RS 125.  

KPS Houston Holdings, L.L.C.

  

DE

  

Kindred Institutional Pharmacy Services, Inc.

   100% of the membership interests    100    US

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-24



--------------------------------------------------------------------------------

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

126.  

KPS Midwest, Inc.

  

DE

  

Kindred Institutional Pharmacy Services, Inc.

   100 shares of common stock, par value $0.25 per share    100    RS 127.  

KPS Mountain, Inc.

  

DE

  

Kindred Institutional Pharmacy Services, Inc.

   100 shares of common stock, par value $0.25 per share    100    RS 128.  

KPS Nashville, L.L.C.

  

DE

  

Kindred Institutional Pharmacy Services, Inc.

   100% of the membership interests    100    RS 129.  

KPS Orlando, Inc.

  

DE

  

Kindred Institutional Pharmacy Services, Inc.

   100 shares of common stock, par value $0.25 per share    100    RS 130.  

KPS Pennsylvania, Inc.

  

DE

  

Kindred Institutional Pharmacy Services, Inc.

   100 shares of common stock, par value $0.25 per share    100    RS

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-25



--------------------------------------------------------------------------------

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

131.  

KPS Phoenix, L.L.C.

  

DE

  

Kindred Institutional Pharmacy Services, Inc.

   51% of the membership interests.    51    US 132.  

KPS San Antonio Holdings, L.L.C.

  

DE

  

Kindred Institutional Pharmacy Services, Inc.

   100% of the membership interests    100    US 133.  

KPS Seattle, Inc.

  

DE

  

Kindred Institutional Pharmacy Services, Inc.

   100 shares of common stock, par value $0.25 per share    100    RS 134.  

KPS Tennessee, L.L.C.

  

DE

  

Kindred Institutional Pharmacy Services, Inc.

   100% of the membership interests    100    RS 135.  

KPS Wisconsin, Inc.

  

DE

  

Kindred Institutional Pharmacy Services, Inc.

   100 shares of common stock, par value $0.25 per share    100    RS 136.  

Kindred Healthcare Pharmacy, L.L.C.

  

DE

  

Kindred Institutional Pharmacy Services, Inc.

   100% of membership interests    100    RS

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-26



--------------------------------------------------------------------------------

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

137.  

Kindred Hospital Pharmacy Services, Inc.

  

DE

  

Kindred Pharmacy Services, Inc.

   100 shares of common stock, par value $.25 per share    100    RS 138.  

Kindred Institutional Pharmacy Services, Inc.

  

DE

  

Kindred Pharmacy Services, Inc.

   100 shares of common stock, par value $.25 per share    100    RS 139.  

Kindred Development 26, L.L.C.

  

DE

  

Kindred Institutional Pharmacy Services, Inc.

   100% of the membership interests    100    US 140.  

Kindred Pharmacy Services, Inc.

  

DE

  

Kindred Healthcare Operating, Inc.

   10 shares of common stock, par value $100.00 per share    100    RS 141.  

KPS Dallas Limited Partnership

  

DE

  

KPS Dallas Holdings, L.L.C.

   Partnership Interest    1(GP)    EP/US        

Kindred Institutional Pharmacy Services, Inc.

   Partnership Interest    50(LP)   

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-27



--------------------------------------------------------------------------------

No.  

Name

  

State of
Organization

  

Holder of Stock/Ownership Interest

  

Outstanding
Equity
Interest

   Percentage
Interest   

Status(1)

142.  

KPS Houston Limited Partnership

  

DE

  

KPS Houston Holdings, L.L.C.

   Partnership Interest    1(GP)    EP/US        

Kindred Institutional Pharmacy Services, Inc.

   Partnership Interest    50(LP)    143.  

KPS San Antonio Limited Partnership

  

DE

  

KPS San Antonio Holdings, L.L.C.

   Partnership Interest    1(GP)    EP/US        

Kindred Institutional Pharmacy Services, Inc.

   Partnership Interest    50(LP)    144.  

Visiting Nurse Advanced Infusion Systems – Newbury Park

  

CA

  

Advanced Infusion Systems, Inc.

   Partnership Interest    51.01(GP)    EP/US

--------------------------------------------------------------------------------

(1): EP=Excluded Partnership

RS=Restricted Subsidiary

US=Unrestricted Subsidiary

 

1.01B-28



--------------------------------------------------------------------------------

SCHEDULE 1.01C

EXISTING AFFILIATE AGREEMENTS

 

FACILITY

 

AGREEMENT

 

RELEVANT AFFILIATE

949

Ledgewood Rehab. & Nsg.

87 Herrick Street

Beverly, MA

  Management Agreement dated as of 1985, by and between The Hillhaven
Corporation (whose obligations have been assumed by Kindred Healthcare
Operating, Inc.), and Ledgewood Health Care Corporation, a Massachusetts
corporation   Ledgewood Health Care Corporation

983

Clark House Nrsg. Ctr.

30 Longwood Drive

Westwood, MA

  Long Term Care Facility Management Agreement dated as of July 1, 1990, by and
between First Healthcare Corporation (whose obligations have been assumed by
Kindred Nursing Centers East, LLC), and Fox Hill Village Partnership, a
Massachusetts general partnership   Fox Hill Village Partnership

995

Starr Farm Nursing Center

98 Starr Farm Road

Burlington, VT

  Agreement to Provide Management Services to a Health Care Facility dated as of
December 30, 1986, by and between First Healthcare Corporation (whose
obligations have been assumed by Kindred Healthcare Operating, Inc.), and Starr
Farm Partnership, a Vermont general partnership   Starr Farm Partnership

 

1.01C-1



--------------------------------------------------------------------------------

SCHEDULE 1.01D

INITIAL MASTER LEASE PROPERTIES & THIRD PARTY LEASES

 

Initial Master Lease #1:      Initial Master Leased Properties          

State/Facility #:

  

Facility Name:

    

County, City, State Location:

  

Facility Type:

  

Index #:

AZ#436    Valley Healthcare & Rehab Center      Pima, Tucson, AZ   
Nursing center    ML#1-1 AZ#4-656    Kindred Hospital – Phoenix      Maricopa,
Phoenix, AZ    Hospital    ML#1-3 CA#150    Nob Hill Healthcare Center      San
Francisco, San Francisco, CA    Nursing center    ML#5-1 CA#167    Canyonwood
Nursing & Rehab Center      Shasta, Redding, CA    Nursing center    ML#5-2
CA#335    Lawton Healthcare Center      San Francisco, San Francisco, CA   
Nursing center    ML#5-3 CA#525+    La Veta Healthcare Center      Orange,
Orange, CA    Nursing center    ML#1-4 CA#738    Bay View Nursing & Rehab Center
     Alameda, Alameda, CA    Nursing center    ML#1-5 CA#4822    Kindred
Hospital – San Leandro      Alameda, San Leandro, CA    Hospital    ML#1-6
CA#4842    Kindred Hospital – Orange County      Orange, Westminster, CA   
Hospital    ML#1-7 CA#4848    Kindred Hospital – San Diego      San Diego, San
Diego, CA    Hospital    ML#1-8 CA#4-693    Recovery Inn of Menlo Park      San
Mateo, Menlo Park, CA    Hospital    ML#1-9* CO#745    Aurora Care Center     
Arapahoe, Aurora, CO    Nursing center    ML#1-10 CT#562    Andrew House
Healthcare      Hartford, New Britain, CT    Nursing center    ML#1-11 CT#567   
Nutmeg Pavilion      New London, New London, CT    Nursing center    ML#1-12
FL#4-602    Kindred Hospital – Coral Gables      Dade, Coral Gables, FL   
Hospital    ML#1-13 FL#4-652    Kindred Hospital – North Florida      Clay,
Green Cove Springs, FL    Hospital    ML#1-14 GA#660    Savannah Specialty Care
Center      Chatham, Savannah, GA    Nursing center    ML#5-4 ID#218    Cascade
Care Center      Canyon, Caldwell, ID    Nursing center    ML#1-15 ID#221   
Lewiston Rehab & Care Center      Ney Perce, Lewiston, ID    Nursing center   
ML#5-5 ID#409    Mountain Valley Care and Rehab      Shoshone, Kellogg, ID   
Nursing center    ML#1-16 IL#4-637    Kindred Hospital – Chicago North     
Cook, Chicago, IL    Hospital    ML#1-17 IL#4-690    Kindred Hospital –
Northlake      Cook, Northlake, IL    Hospital    ML#1-18

 

1.01D-1



--------------------------------------------------------------------------------

IN#112    Royal Oaks Healthcare & Rehab Center      Vigo, Terre Haute, IN   
Nursing center    ML#5-6 IN#113    Southwood Health & Rehab Center      Vigo,
Terre Haute, IN    Nursing center    ML#5-7 IN#406    Muncie Health Care & Rehab
     Delaware, Muncie, IN    Nursing center    ML#5-9 IN#4-620    LaGrange
Community Hospital      LaGrange, LaGrange, IN    Hospital    ML#1-20* IN#4-638
   Kindred Hospital – Indianapolis      Marion, Indianapolis, IN    Hospital   
ML#1-21 KY#280    Winchester Center for Health/Rehab      Clark, Winchester, KY
   Nursing center    ML#5-10 KY#784    North Centre for Health & Rehab     
Jefferson, Louisville, KY    Nursing center    ML#1-22 KY#4-633    Kindred
Hospital – Louisville      Jefferson, Louisville, KY    Hospital    ML#1-23
ME#550    Norway Rehabilitation & Living Center      Oxford, Norway, ME   
Nursing center    ML#1-24 ME#555    Brentwood Rehab & Nursing Center     
Cumberland, Yarmouth, ME    Nursing center    ML#1-26 MA#327    Laurel Ridge
Rehab & Nursing Center      W. Roxbury, Jamaica Plain, MA    Nursing center   
ML#1-28 MA#501    Blue Hills Alzheimers Care Center      Stoughton, Stoughton,
MA    Nursing center    ML#5-11 MA#507    Country Manor Rehab & Nursing Center
     Essex, Newburyport, MA    Nursing center    ML#1-29 MA#516    Hammersmith
House Nursing & Care Center      Essex, Saugus, MA    Nursing center    ML#1-30
MA#518    Timberlyn Heights Nursing & Alzheimers Center      Bershire, Great
Barrington, MA    Nursing center    ML#1-31 MA#529    Bolton Manor Nursing Home
     Middlesex, Marlborough, MA    Nursing center    ML#5-12 MA#537    Quincy
Rehab & Nursing Center      Norfolk, Quincy, MA    Nursing center    ML#5-13
MA#573    Eagle Pond Rehab & Living Center      Barnstable, S. Dennis, MA   
Nursing center    ML#5-14 MA#581    Blueberry Hill Healthcare      Essex,
Beverly, MA    Nursing center    ML#5-15 MA#582    Colony House Nursing & Rehab
Center      Plymouth, Abington, MA    Nursing center    ML#1-32 MA#588    Walden
Rehab & Nursing Center      Middlesex, Concord, MA    Nursing center    ML#5-16
MA#985/198    Harrington House Nursing & Rehab Center      Norfolk, Walpole, MA
   Nursing center    ML#1-33 MO#4-680    Kindred Hospital – St. Louis      St.
Louis, St. Louis, MO    Hospital    ML#1-34 MT#416    Park Place Health Care
Center      Cascade, Great Falls, MT    Nursing center    ML#1-35 MT#433   
Parkview Acres Care & Rehab Center      Beaverhead, Dillon, MT    Nursing center
   ML#1-36 NV#640    Las Vegas Healthcare & Rehab Center      Clark, Las Vegas,
NV    Nursing center    ML#1-37 NH#591    Dover Rehab & Living Center     
Strafford, Dover, NH    Nursing center    ML#5-17 NH#593    Hanover Terrace
Healthcare      Hanover, Hanover, NH    Nursing center    ML#5-18 NC#137   
Sunnybrook Alzheimers & Healthcare Spec.      Wake, Raleigh, NC    Nursing
center    ML#5-19 NC#138    Blue Ridge Rehab & Healthcare Center      Buncombe,
Asheville, NC    Nursing center    ML#5-20 NC#188    Cypress Pointe Rehab &
Healthcare Center      New Hanover, Wilmington, NC    Nursing center    ML#5-21

 

1.01D-2



--------------------------------------------------------------------------------

NC#190    Winston-Salem Rehab & Healthcare Center      Forsyth, Winston-Salem,
NC    Nursing center    ML#5-22 NC#191    Silas Creek Manor      Forsyth,
Winston-Salem, NC    Nursing center    ML#1-38 NC#704    Guardian Care of
Roanoke Rapids      Halifax, Roanoke Rapids, NC    Nursing center    ML#5-23
NC#707    Rehab & Nursing Center of Monroe      Union, Monroe, NC    Nursing
center    ML#5-24 NC#724    Rehab & Health Center of Gastonia      Gaston,
Gastonia, NC    Nursing center    ML#5-25 NC#806    Chapel Hill Rehab &
Healthcare Center      Orange, Chapel Hill, NC    Nursing center    ML#1-39
OH#560    Franklin Woods Health Care Center      Franklin, Columbus, OH   
Nursing center    ML#5-26 OH#572    Winchester Place Nursing & Rehab Center     
Franklin, Canal Winchester, OH    Nursing center    ML#5-27 OH#577    Minerva
Park Nursing & Rehab Center      Franklin, Columbus, OH    Nursing center   
ML#1-40 OH#635    Coshocton Health & Rehab Center      Coshocton, Coshocton, OH
   Nursing center    ML#5-28 OH#868    Lebanon Country Manor      Warren,
Lebanon, OH    Nursing center    ML#1-41 OK#4-618    Kindred Hospital – Oklahoma
City      Oklahoma, Oklahoma City, OK    Hospital    ML#1-42 OR#452    Sunnyside
Care Center      Marion, Salem, OR    Nursing center    ML#1-43 PA#4-619   
Kindred Hospital – Pittsburgh      Allegheny, Oakdale, PA    Hospital    ML#1-44
TN#132    Madison Healthcare & Rehab Center      Davidson, Madison, TN   
Nursing center    ML#1-45 TN#884    Masters Health Care Center      Putnam,
Algood, TN    Nursing center    ML#5-29 TN#4-628    Kindred Hospital –
Chattanooga      Hamilton, Chattanooga, TN    Hospital    ML#1-46 UT#140   
Wasatch Care Center      Weber, Ogden, UT    Nursing center    ML#1-47 UT#247   
St. George Care and Rehab Center      Washington, St. George, UT    Nursing
center    ML#5-30 UT#655    Federal Heights Rehab & Nursing Center      Salt
Lake, Salt Lake City, UT    Nursing center    ML#5-31 VA#825    Nansemond Pointe
Rehab & Healthcare Center      Suffolk, Suffolk, VA    Nursing center    ML#5-32
VA#829    River Pointe Rehab & Healthcare Center      Princess Anne,
Virginia Beach, VA    Nursing center    ML#5-33 WA#114    Arden Rehabilitation &
Healthcare Center      King, Seattle, WA    Nursing center    ML#1-48 WA#127   
Northwest Continuum Care Center      Cowlitz, Longview, WA    Nursing center   
ML#1-49 WA#462    Queen Anne Healthcare      King, Seattle, WA    Nursing center
   ML#1-51 WA#165    Rainier Vista Care Center      Pierce, Puyallup, WA   
Nursing center    ML#5-34 WA#180    Kindred of Vancouver Healthcare & Rehab     
Clark, Vancouver, WA    Nursing center    ML#5-35 WI#767    Colony Oaks Care
Center      Outagamie, Appleton, WI    Nursing center    ML#1-52 WI#769    North
Ridge Medical & Rehab Center      Manitowoc, Manitowoc, WI    Nursing center   
ML#1-53

 

1.01D-3



--------------------------------------------------------------------------------

WI#775    Sheridan Medical Complex      Kenosha, Kenosha, WI    Nursing center
   ML#5-36 WI#776    Woodstock Health & Rehab Center      Kenosha, Kenosha, WI
   Nursing center    ML#5-37 WY#441    Mountain Towers Healthcare & Rehab     
Laramie, Cheyenne, WY    Nursing center    ML#1-54 WY#482    Wind River
Healthcare & Rehab Center      Fremont, Riverton, WY    Nursing center   
ML#5-38 WY#483    Sage View Care Center      Sweetwater, Rock Springs, WY   
Nursing center    ML#5-39 Initial Master Lease #2:                 

State/Facility #:

  

Facility Name:

    

County, City, State Location:

  

Facility Type:

  

Index #:

AZ#743    Desert Life Rehab & Care Center      Pima, Tucson, AZ    Nursing
center    ML#2-2 CA#4807    Kindred Hospital – Ontario      San Bernadino,
Ontario, CA    Hospital    ML#2-5 CO#744    Cherry Hills Health Care Center     
Arapahoe, Englewood, CO    Nursing center    ML#2-6 FL#4-611    Kindred Hospital
– St. Petersburg      Pinellas, St. Petersburg, FL    Hospital    ML#2-7
FL#4-674    Kindred Hospital – Central Tampa      Hillsborough, Tampa, FL   
Hospital    ML#2-8 GA#1228    Lafayette Nursing & Rehab Center      Fayette,
Fayetteville, GA    Nursing center    ML#2-9 ID#216    Hillcrest Rehab/Care
Center      Ada, Boise, ID    Nursing center    ML#2-10 ID#222    Nampa Care
Center      Boise, Nampa, ID    Nursing center    ML#2-11 ID#223    Weiser
Rehabilitation & Care      Washington, Weiser, ID    Nursing center    ML#2-12
IL#4-615    Kindred Hospital – Sycamore      De Kalb, Sycamore, IL    Hospital
   ML#2-13 IN#111    Rolling Hills Health Care Center      Floyd, New Albany, IN
   Nursing center    ML#2-14 IN#294    Windsor Estates Health & Rehab Center
     Howard, Kokomo, IN    Nursing center    ML#2-15 IN#407    Parkwood Health
Care Center      Boone, Lebanon, IN    Nursing center    ML#2-16 IN#780   
Columbus Health & Rehab Center      Bartholomew, Columbus, IN    Nursing center
   ML#2-17 KY#278    Oakview Nursing & Rehab Center      Marshall, Calvert City,
KY    Nursing center    ML#2-18 KY#282    Maple Manor Healthcare Center     
Muhlenberg, Greenville, KY    Nursing center    ML#2-19 ME#545    Eastside Rehab
and Living Center      Penobscot, Bangor, ME    Nursing center    ML#2-20 ME#549
   Kennebunk Nursing Center      York, Kennebunk, ME    Nursing center   
ML#2-21 MA#508    Crawford Skilled Nursing & Rehab Center      Bristol, Fall
River, MA    Nursing center    ML#2-22 MA#513    Hallmark Nursing & Rehab Center
     Bristol, New Bedford, MA    Nursing center    ML#2-23 MA#532    Hillcrest
Nursing Home      Worcester, Fitchburg, MA    Nursing center    ML#2-24 MA#534
   Country Gardens Sk. Nursing & Rehab      Essex, Swansea, MA    Nursing center
   ML#2-25

 

1.01D-4



--------------------------------------------------------------------------------

MA#584    Franklin Sk. Nursing & Rehab Center      Franklin, Franklin, MA   
Nursing center    ML#2-26 MO#4-612    Kindred Hospital – Kansas City     
Jackson, Kansas City, MO    Hospital    ML#2-27 NV#641    Torrey Pines Care
Center      Clark, Las Vegas, NV    Nursing center    ML#2-28 NH#592+   
Greenbrier Terrace Healthcare      Hillsborough, Nashua, NH    Nursing center   
ML#2-29 NC#706    Guardian Care of Henderson      Vance, Henderson, NC   
Nursing center    ML#2-31 NC#711    Guardian Care of Kinston      Lenoir,
Kinston, NC    Nursing center    ML#2-32 NC#726    Guardian Care of Elizabeth
City      Pasquotank, Elizabeth City, NC    Nursing center    ML#2-33 OH#634   
Cambridge Health & Rehab Center      Guernsey, Cambridge, OH    Nursing center
   ML#2-35 RI#1-224    Health Havens Nursing & Rehab Center      Providence,
East Providence, RI    Nursing center    ML#2-36 TN#822    Primacy Healthcare &
Rehab Center      Shelby, Memphis, TN    Nursing center    ML#2-37 TX#4-653   
Kindred Hospital – Ft. Worth Southwest      Tarrant, Ft. Worth, TX    Hospital
   ML#2-38 TX#4-654    Kindred Hospital – Houston Northwest      Harris,
Houston, TX    Hospital    ML#2-39 TX#4-668    Kindred Hospital – Ft. Worth West
     Tarrant, Ft. Worth, TX    Hospital    ML#2-40 UT#690    Wasatch Valley
Rehabilitation      Salt Lake, Salt Lake City, UT    Nursing center    ML#2-41
VA#826    Harbour Pointe Medical & Rehab Center      Norfolk, VA    Nursing
center    ML#2-42 VA#842    Bay Pointe Medical & Rehab Centre      Princess
Anne, Virginia Beach, VA    Nursing center    ML#2-43 WA#168    Lakewood
Healthcare Center      Pierce, Lakewood, WA    Nursing center    ML#2-44 WI#289
   San Luis Medical & Rehab Center      Brown, Green Bay, WI    Nursing center
   ML#2-45 WI#766    Colonial Manor Medical & Rehab Center      Marathon,
Wausau, WI    Nursing center    ML#2-46 Initial Master Lease #3:               
 

State/Facility #:

  

Facility Name:

    

County, City, State Location:

  

Facility Type:

  

Index #:

AL#824+    Rehab & Healthcare Center of Mobile      Mobile, Mobile, AL   
Nursing center    ML#3-1 AZ#851    Villa Campana Health Center      Pima,
Tucson, AZ    Nursing center    ML#3-2 CA#210    Californian Care Center     
Kern, Bakersfield, CA    Nursing center    ML#3-3 CA#411    Alta Vista
Healthcare Center      Riverside, Riverside, CA    Nursing center    ML#3-4
CA#4-644    THC – Orange County      Orange, Brea, CA    Hospital    ML#3-5
CO#873    Brighton Care Center      Adams, Brighton, CO    Nursing center   
ML#3-6

 

1.01D-5



--------------------------------------------------------------------------------

CT#563    Camelot Nursing & Rehab Center      New London, New London, CT   
Nursing center    ML#3-7 CT#568    Parkway Pavilion Healthcare      Hartford,
Enfield, CT    Nursing center    ML#3-8 FL#4876    Kindred Hospital – Hollywood
     Broward, Hollywood, FL    Hospital    ML#3-9 GA#155    Savannah Rehab &
Nursing Center      Chatham, Savannah, GA    Nursing center    ML#3-10 GA#645   
Specialty Care of Marietta      Cobb, Marietta, GA    Nursing center    ML#3-11
IN#269    Meadowvale Health & Rehab Center      Wells, Bluffton, IN    Nursing
center    ML#3-13 IN#694    Wedgewood Healthcare Center      Clark, Clarksville,
IN    Nursing center    ML#3-14 KY#281    Riverside Manor Healthcare     
McLean, Calhoun, KY    Nursing center    ML#3-16 KY#782    Danville Centre for
Health & Rehab      Boyle, Danville, KY    Nursing center    ML#3-17 ME#544   
Augusta Rehabilitation Center      Kennebec, Augusta, ME    Nursing center   
ML#3-18 ME#547    Brewer Rehabilitation & Living Center      Penobscot, Brewer,
ME    Nursing center    ML#3-19 ME#554    Westgate Manor      Penobscot, Bangor,
ME    Nursing center    ML#3-20 MA#506    Presentation Nursing & Rehab Center
     Suffolk, Brighton, MA    Nursing center    ML#3-21 MA#514    Sachem Nursing
& Rehab Center      Plymouth, East Bridgewater, MA    Nursing center    ML#3-22
MA#539    Newton & Wellesley Alzheimer Center      Norfolk, Wellesley, MA   
Nursing center    ML#3-23 MA#587    River Terrace      Worcester, Lancaster, MA
   Nursing center    ML#3-24 MA#4-673    Kindred Hospital – Boston Northshore
     Essex, Peabody, MA    Hospital    ML#3-25 MA#4-688    Kindred Hospital –
Boston      Suffolk, Boston, MA    Hospital    ML#3-26 NV#4-647    THC – Las
Vegas Hospital      Clark, Las Vegas, NV    Nursing center    ML#3-28 NC#116   
Pettigrew Rehab & Healthcare Center      Durham, Durham, NC    Nursing center   
ML#3-29 NC#143    Raleigh Rehab & Healthcare Center      Wake, Raleigh, NC   
Nursing center    ML#3-30 NC#307    Lincoln Nursing Center      Lincoln,
Lincoln, NC    Nursing center    ML#3-31 NC#713    Guardian Care of Zebulon     
Wake, Zebulon, NC    Nursing center    ML#3-32 NC#4-662    Kindred Hospital –
Greensboro      Guilford, Greensboro, NC    Hospital    ML#3-33 OR#453   
Medford Rehab & Healthcare Center      Jackson, Medford, OR    Nursing center   
ML#3-34 PA#1-237    Wyomissing Nursing & Rehab Center      Berks, Reading, PA   
Nursing center    ML#3-35 TX#4-635    Kindred Hospital – San Antonio      Bexar,
San Antonio, TX    Hospital    ML#3-37 TX#4-660    Kindred Hospital – Mansfield
     Tarrant, Mansfield, TX    Hospital    ML#3-38 UT#230    Crosslands Rehab &
Health Care Center      Salt Lake, Salt Lake City, UT    Nursing center   
ML#3-39 WI#770    Vallhaven Care Center      Winnebago, Neenah, WI    Nursing
center    ML#3-41 WI#773    Mt. Carmel Medical & Rehab Center      Racine,
Burlington, WI    Nursing center    ML#3-42 WI#774    Mt. Carmel Medical & Rehab
Center      Milwaukee, Milwaukee, WI    Nursing center    ML#3-43

 

1.01D-6



--------------------------------------------------------------------------------

Initial Master Lease #4:                 

State/Facility #:

  

Facility Name:

    

County, City, State Location:

  

Facility Type:

  

Index #:

AL#791    Rehab & Healthcare Center of Huntsville      Madison, Huntsville, AL
   Nursing center    ML#4-1 AZ#853    Kachina Point Health Care & Rehab     
Yavapai, Sedona, AZ    Nursing center    ML#4-2 AZ#4-658    Kindred Hospital –
Tucson      Pima, Tucson, AZ    Hospital    ML#4-3 CA#350    Valley Gardens
Health Care & Rehab      San Joaquin, Stockton, CA    Nursing center    ML#4-4
CA#982/148    Village Square Nursing & Rehab Center      San Diego, San Marcos,
CA    Nursing center    ML#4-5 CO#859    Castle Garden Care Center      Adams,
Northglenn, CO    Nursing center    ML#4-6 CO#4-665    Kindred Hospital – Denver
     Denver, Denver, CO    Hospital    ML#4-7 CT#566    Windsor Rehab &
Healthcare Center      Hartford, Windsor, CT    Nursing center    ML#4-8 CT#1221
   Courtland Gardens Health Center, Inc.      Fairfield, Stamford, CT    Nursing
center    ML#4-9 FL#4-645/46    Kindred Hospital – Ft. Lauderdale      Broward,
Ft. Lauderdale, FL    Hospital    ML#4-10 ID#225    Moscow Care Center     
Latah, Moscow, ID    Nursing center    ML#4-12 IL#4871    Kindred Hospital –
Lake Shore      Cook, Chicago, IL    Hospital    ML#4-13 IN#131    Kindred
Corydon Nursing Care Center      Harrison, Corydon, IN    Nursing center   
ML#4-14 IN#209    Valley View Health Care Center      Elkhart, Elkhart, IN   
Nursing center    ML#4-15 IN#213    Wildwood Healthcare Center      Marion,
Indianapolis, IN    Nursing center    ML#4-16 IN#290    Bremen Healthcare Center
     Marshall, Bremen, IN    Nursing center    ML#4-17 KY#277    Rosewood Health
Care Center      Warren, Bowling Green, KY    Nursing center    ML#4-18 KY#785
   Hillcrest Health Care Center      Davies, Owensboro, KY    Nursing center   
ML#4-19 KY#787    Woodland Terrace Health Care Facility      Hardin,
Elizabethtown, KY    Nursing center    ML#4-20 KY#864    Harrodsburg Health Care
Center      Mercer, Harrodsburg, KY    Nursing center    ML#4-21 LA#4-666   
Kindred Hospital – New Orleans      Orleans Parish, New Orleans, LA    Hospital
   ML#4-22 ME#546    Winship Green Nursing Center      Sagadahoc, Bath, ME   
Nursing center    ML#4-23 MA#503    Brigham Manor Nursing & Rehab Center     
Suffolk, Newburyport, MA    Nursing center    ML#4-24 MA#517    Oakwood Rehab &
Nursing Center      Worcester, Webster, MA    Nursing center    ML#4-25 MA#526
   Brittany Healthcare Center      Middlesex, Natick, MA    Nursing center   
ML#4-26 MA#542+    Den-Mar Rehab & Nursing Center      Essex, Rockport, MA   
Nursing center    ML#4-27

 

1.01D-7



--------------------------------------------------------------------------------

MA#585    Great Barrington Rehab & Nursing Center      Berkshire, Gt.
Barrington, MA    Nursing center    ML#4-29 NM#4-664+    Kindred Hospital –
Albuquerque      Bernalillo, Albuquerque, NM    Nursing center    ML#4-31 NC#146
   Rose Manor Health Care Center      Durham, Durham, NC    Nursing center   
ML#4-32 NC#723+    Guardian Care of Rocky Mount      Nash, Rocky Mount, NC   
Nursing center    ML#4-33 OH#569    Chillicothe Nursing & Rehab Center     
Ross, Chillicothe, OH    Nursing center    ML#4-34 OH#570    Pickerington
Nursing & Rehab Center      Fairfield, Pickerington, OH    Nursing center   
ML#4-35 OH#571    Logan Health Care Center      Hocking, Logan, OH    Nursing
center    ML#4-36 PA#4-614    Kindred Hospital – Philadelphia      Philadelphia,
Philadelphia, PA    Hospital    ML#4-38 RI#1-231    Oak Hill Nursing & Rehab
Center      Providence, Pawtucket, RI    Nursing center    ML#4-39 TX#4-685+   
Kindred Hospital – Houston      Harris, Houston, TX    Hospital    ML#4-40
VT#559+    Birchwood Terrace      Chittenden, Burlington, VT    Nursing center
   ML#4-41 WA#158    Bellingham Health Care & Rehab Svc.      Whatcom,
Bellingham, WA    Nursing center    ML#4-42 WI#765    Eastview Medical & Rehab
Center      Langlade, Antigo, WI    Nursing center    ML#4-43 WI#771    Kennedy
Park Medical & Rehab Center      Marathon, Schofield, WI    Nursing center   
ML#4-44 WY#481    South Central Wyoming Healthcare & Rehab      Carbon, Rawlins,
WY    Nursing center    ML#4-45         Third Party Leases Third Party Leases:
                

State/Facility #:

  

Facility Name:

    

County, City, State Location:

  

Facility Type:

  

Status:

AL#1-227    Big Spring Specialty Care Center      Madison, Huntsville, AL   
Nursing center    Operating AZ#796    Hacienda Rehabilitation and Care Center
     Cochise, Sierra Vista, AZ    Nursing center    Operating AZ#4511    Kindred
Hospital Arizona - Northwest Phoenix      Maricopa, Peoria, AZ    Hospital   
Operating AZ#4826    Kindred Hospital of Scottsdale      Maricopa, Scottsdale,
AZ    Hospital    Operating CA#205    Hacienda Care Center      Alameda,
Livermore, CA    Nursing center    Operating CA#275    Fifth Avenue Health Care
Center      Marin, San Rafael, CA    Nursing center    Operating CA#368    Santa
Cruz Healthcare Center      Santa Cruz, Santa Cruz, CA    Nursing center   
Operating CA#600    Care Center of Rossmoor      Walnut Creek, CA    Nursing
center    Operating CA#601    Bayberry Care Center      Concord, CA    Nursing
center    Operating

 

1.01D-8



--------------------------------------------------------------------------------

CA#602    Greenbrae Care Center      Greenbrae, CA    Nursing center   
Operating CA#603    Medical Hill Rehabilitation Center      Oakland, CA   
Nursing center    Operating CA#605    Pacific Coast Care Center      Salinas, CA
   Nursing center    Operating CA#606    Smith Ranch Care Center      San
Rafael, CA    Nursing center    Operating CA#607    Ygnacio Valley Care Center
     Walnut Creek, CA    Nursing center    Operating CA#608    Siena Care Center
     Auburn, CA    Nursing center    Operating CA#4825    Kindred Hospital of
Santa Ana      Orange, Santa Ana, CA    Hospital    Operating *         San
Diego, Oceanside, CA   

Hospital-in-Hospital

(“HIH”)

   Non-operating CO#849    Iliff Care Center      Denver, Denver, CO    Nursing
center    Operating FL#246    The Oaks at Avon      Highlands, Avon Park, FL   
Nursing center    Subleased FL#4508    Kindred Hospital Ocala      Marion,
Ocala, FL   

Hospital-in-Hospital

(“HIH”)

   Operating FL#4-640    Kindred Hospital Tampa      Hillsborough, Tampa, FL   
Hospital    Operating GA#4-670    Kindred Hospital – Atlanta      Clayton,
Atlanta, GA    Hospital    Operating GA#1-219    PersonaCare of Clayton     
Clayton, Lake City, GA    Nursing center    Operating IL#4-667    Kindred
Hospital – Chicago Central      Cook, Chicago, IL    Hospital    Operating
IN#194    Kindred at Eagle Creek      Marion, Indianapolis, IN    Nursing center
   Operating IN#199    Kindred at Sellersburg      Clark, Clark, IN    Nursing
center    Operating IN#204    Angel River Health and Rehabilitation     
Warrick, Newburgh, IN    Nursing center    Operating IN#224    Regency Place of
Castleton      Marion, Indianapolis, IN    Nursing center    Operating IN#232   
Regency Place of Dyer      Lake, Dyer, IN    Nursing center    Operating IN#240
   Regency Place of Greenwood      Johnson, Greenwood, IN    Nursing center   
Operating IN#287    Crestview      Knox, Vincennes, IN    Nursing center   
Operating IN#288    Indian Creek Health and Rehabilitation Center      Harrison,
Corydon, IN    Nursing center    Operating IN#296    Chalet Village Health and
Rehabilitation Center      Adams, Berne, IN    Nursing center    Non-operating
IN#402    Regency Place of Fort Wayne      Allen, Ft. Wayne, IN    Nursing
center    Operating IN#403    Regency Place of Greenfield      Hancock,
Greenfield, IN    Nursing center    Operating IN#404    Regency Place of
Lafayette      Tippecanoe, Lafayette, IN    Nursing center    Operating IN#405
   Regency Place of South Bend      St. Joseph, South Bend, IN    Nursing center
   Operating IN#4-672    Kindred Hospital – Indianapolis South      Johnson,
Greenwood, IN   

Hospital-in-Hospital

(“HIH”)

   Operating *         Johnson, Greenwood, IN    Hospital    Non-operating

 

1.01D-9



--------------------------------------------------------------------------------

KY#248    Liberty Care Center      Casey, Liberty, KY    Nursing center   
Operating KY#271    Heritage Manor Health Care Center      Graves, Mayfield, KY
   Nursing center    Operating KY#4502    Kindred Hospital Louisville @ Jewish
Hospital      Jefferson, Louisville, KY   

Hospital-in-Hospital

(“HIH”)

   Operating LA#1-235    Irving Place Rehabilitation and Nursing Center     
Caddo, Shreveport, LA    Nursing center    Operating MA#541    Westborough
Health Care Center      Worcester, Westborough, MA    Nursing center   
Operating MA#680    Country Estates of Agawam      Hampden, Agawam, MA   
Nursing center    Operating MA#681    Highgate Manor Center for Health and
Rehabilitation      Norfolk, Dedham, MA    Nursing center    Operating MA#682   
Avery Manor      Norfolk, Needham, MA    Nursing center    Operating MA#683   
Tower Hill Center for Health and Rehabilitation      Norfolk, Canton, MA   
Nursing center    Operating MA#684    Harborlights Rehabilitation and Nursing
Center      South Boston, MA    Nursing center    Operating MA#685    Braintree
Manor Rehabilitation and Nursing Center      Norfolk, Braintree, MA    Nursing
center    Operating MA#686    Forestview Nursing Home of Wareham      Plymouth,
Wareham, MA    Nursing center    Operating MA#687    Highlander Rehabilitation
and Nursing Center      Bristol, Fall River, MA    Nursing center    Operating
MA#688    Laurel Lake Center for Health and Rehabilitation      Berkshire, Lee,
MA    Nursing center    Operating MA#689    The Meadows Rehabilitation and
Nursing Center      Rochdale, MA    Nursing center    Operating MA#750    Avery
Crossings      Norfolk, Needham, MA   

Assisted living

center

   Operating MA#751    The Village at Laurel Lake      Berkshire, Lee, MA   

Assisted living

center

   Operating MA#752    Village Crossings at Cape Elizabeth      Cumberland, Cape
Elizabeth, ME   

Assisted living

center

   Operating MA#753    The Monarch Center of Saco      York, Saco, ME   

Assisted living

center

   Operating MA#4515    Kindred Hospital Northeast - Waltham      Middlesex,
Waltham, MA   

Hospital-in-Hospital

(“HIH”)

   Operating MA#4516    Kindred Hospital Park View - Central Mass      Rochdale,
MA    Hospital    Operating MA#4520    Kindred Hospital Northeast - Braintree
     Norfolk, Braintree, MA    Hospital    Operating MA#4521    Kindred Hospital
Northeast - Natick      Natick, MA   

Hospital-in-Hospital

(“HIH”)

   Operating MA#4526    Kindred Hospital Northeast - Stoughton      Norfolk,
Stoughton, MA    Hospital    Operating MA#4528    Kindred Hospital Park View
     Hampden, Springfield, MA    Hospital    Operating MA#4534    Goddard
Rehabilitation and Nursing Center      Norfolk, Stoughton, MA    Nursing center
   Operating

 

1.01D-10



--------------------------------------------------------------------------------

MO#263    Ozark Mountain Regional Health      Stone, Crane, MO    Nursing center
   Operating MO#265    Table Rock Health Care Center      Stone, Kimberling
City, MO    Nursing center    Operating MO#266    Table Rock Residential Center
     Stone, Kimberling City, MO    Apartments    Operating MO#4504    Kindred
Hospital St. Louis - St. Anthony’s      St. Louis, St. Louis, MO   

Hospital-in-Hospital

(“HIH”)

   Operating *         St. Louis, St. Louis, MO   

Hospital-in-Hospital

(“HIH”)

   Non-operating NV#4505    Kindred Hospital - Las Vegas at Desert Springs
Hospital      Las Vegas, NV   

Hospital-in-Hospital

(“HIH”)

   Operating *         Clark, Las Vegas, NV   

Hospital-in-Hospital

(“HIH”)

   Non-operating NJ#4501    Kindred Hospital New Jersey - Morris County     
Morris, Dover, NJ   

Hospital-in-Hospital

(“HIH”)

   Operating NJ#4505    Kindred Hospital Las Vegas @ Desert Springs Hospital
     Clark, Las Vegas, NV   

Hospital-in-Hospital

(“HIH”)

   Operating NJ#4506    Kindred Hospital New Jersey - Rahway      Union, Rahway,
NJ   

Hospital-in-Hospital

(“HIH”)

   Operating NJ#4509    Kindred Hospital New Jersey - Wayne      Passaic, Wayne,
NJ   

Hospital-in-Hospital

(“HIH”)

   Operating NM#4808    Kindred Hospital Albuquerque Sandia      Bernalillo,
Albuquerque, NM   

Hospital-in-Hospital

(“HIH”)

   Operating NC#193    Rehabilitation and Healthcare Center of Alamance     
Alamance, Graham, NC    Nursing center    Operating NC#717    Guardian Care of
Scotland Neck      Halifax, Scotland Neck, NC    Nursing center    Operating
NC#718    Guardian Care of Ahoskie      Hertford, Ahoskie, NC    Nursing center
   Operating NC#722    Guardian Care of Kenansville      Duplin, Kennansville,
NC    Nursing center    Operating OH#237    Newark Healthcare Center     
Licking, Newark, OH    Nursing center    Operating OH#295    Whitehouse Country
Manor      Lucas, Whitehouse, OH    Nursing center    Operating OH#870   
Community Health Care Center      Marion, Marion, OH    Nursing center   
Operating OH#1-229    The LakeMed Nursing and Rehabilitation Center      Lake,
Painesville, OH    Nursing center    Operating OH#4500    Kindred Hospital of
Dayton      Montgomery, Dayton, OH    Hospital    Non-operating OH#4805   
Kindred Hospital Cleveland      Cuyahoga, Cleveland, OH   

Hospital-in-Hospital

(“HIH”)

   Operating OH#4542    Kindred Hospital Cleveland      Cuyahoga, Cleveland, OH
   Hospital    Operating

 

1.01D-11



--------------------------------------------------------------------------------

OK#4507    Kindred Hospital Oklahoma City - South      Oklahoma, Oklahoma City,
OK   

Hospital-in-Hospital

(“HIH”)

   Operating PA#4802    Kindred Hospital Wyoming Valley      Luzerne,
Wilkes-Barre, PA   

Hospital-in-Hospital

(“HIH”)

   Operating PA#4806    Kindred Hospital Delaware County      Delaware, Darby,
PA   

Hospital-in-Hospital

(“HIH”)

   Operating PA#4817    Kindred Hospital @ Heritage Valley      Beaver, Beaver,
PA   

Hospital-in-Hospital

(“HIH”)

   Operating SC#4804    Kindred Hospital Charleston      Charleston, Charleston,
SC   

Hospital-in-Hospital

(“HIH”)

   Operating TN#171    Pine Meadows Healthcare and Rehabilitation Center     
Hardeman, Bolivar, TN    Nursing center    Non-operating TN#174    Camden
Healthcare and Rehabilitation Center      Benton, Camden, TN    Nursing center
   Non-operating TN#175    Jefferson City Health and Rehabilitation Center     
Jefferson, Jefferson City, TN    Nursing center    Non-operating TN#177   
Louden Healthcare Center      Loudon, Loudon, TN    Nursing center    Operating
TN#178    Shelby Pines Rehabilitation and Healthcare Center      Shelby, Memphis
TN    Nursing center    Non-operating TN#179    Huntingdon Health and
Rehabilitation Center      Carroll, Huntingdon, TN    Nursing center   
Non-operating TN#183    Ripley Healthcare and Rehabilitation Center     
Landerdale, Ripley, TN    Nursing center    Non-operating TN#184    Greystone
Health Care Center      Sullivan, Blountville, TN    Nursing center   
Non-operating TN#187    Maryville Healthcare and Rehabilitation Center     
Blount, Maryville, TN    Nursing center    Operating TN#189    Fairpark
Healthcare Center      Blount, Maryville, TN    Nursing center    Operating
TN#274    Smith County Health Care Center      Smith, Carthage, TN    Nursing
center    Operating TN#789    Northhaven Health Care Center      Knox,
Knoxville, TN    Nursing center    Operating TN#4868    Kindred Hospital
Nashville      Davidson, Nashville, TN   

Hospital-in-Nursing

Center (“HINC”)

   Operating TX#4610    Kindred Hospital - Dallas      Dallas, Dallas, TX   
Hospital    Operating TX#4-657    Kindred Hospital – Bay Area-Houston     
Harris, Pasadena, TX    Hospital    Operating TX#4686    Kindred Hospital White
Rock      Dallas, Dallas, TX   

Hospital-in-Hospital

(“HIH”)

   Operating TX#4803    Kindred Hospital of Corpus Christi      Nueces, Corpus
Christi, TX    Hospital    Operating TX#4811    Kindred Hospital Walnut Hill
     Dallas, Dallas, TX   

Hospital-in-Hospital

(“HIH”)

   Operating *         Bexar, San Antonio, TX    Hospital    Non-operating
VA#4529    Kindred Hospital Richmond      Richmond, VA    Hospital   
Non-operating WI#1-216    Middleton Village Nursing and Rehabilitation Center
     Dane, Middleton, WI    Nursing center    Operating

 

1.01D-12



--------------------------------------------------------------------------------

SCHEDULE 1.01E

MATERIAL LEASEHOLD MORTGAGES

 

Initial Master Lease #1:

Facility #:

  

Facility Name:

    

County, City, State Location:

  

Facility Type:

CA#167    Canyonwood Nursing & Rehab Center      Shasta, Redding, CA    Nursing
center CA#335    Lawton Healthcare Center      San Francisco, San Francisco, CA
   Nursing center CA#4822    Kindred Hospital – San Leandro      Alameda, San
Leandro, CA    Hospital CA#4842    Kindred Hospital – Orange County      Orange,
Westminster, CA    Hospital FL#4-602    Kindred Hospital – Coral Gables     
Dade, Coral Gables, FL    Hospital FL#4-652    Kindred Hospital – North Florida
     Clay, Green Cove Springs, FL    Hospital IL#4-637    Kindred Hospital –
Chicago North      Cook, Chicago, IL    Hospital IL#4-690    Kindred Hospital –
Northlake      Cook, Northlake, IL    Hospital IN#112    Royal Oaks Healthcare &
Rehab Center      Vigo, Terre Haute, IN    Nursing center IN#113    Southwood
Health & Rehab Center      Vigo, Terre Haute, IN    Nursing center IN#4-638   
Kindred Hospital – Indianapolis      Marion, Indianapolis, IN    Hospital
KY#4-633    Kindred Hospital – Louisville      Jefferson, Louisville, KY   
Hospital MA#582    Colony House Nursing & Rehab Center      Plymouth, Abington,
MA    Nursing center MO#4-680    Kindred Hospital – St. Louis      St. Louis,
St. Louis, MO    Hospital MT#416    Park Place Health Care Center      Cascade,
Great Falls, MT    Nursing center OK#4-618    Kindred Hospital – Oklahoma City
     Oklahoma, Oklahoma City, OK    Hospital OR#452    Sunnyside Care Center
     Marion, Salem, OR    Nursing center PA#4-619    Kindred Hospital –
Pittsburgh      Allegheny, Oakdale, PA    Hospital TN#884    Masters Health Care
Center      Putnam, Algood, TN    Nursing center TN#4-628    Kindred Hospital –
Chattanooga      Hamilton, Chattanooga, TN    Hospital WA#114    Arden
Rehabilitation & Healthcare Center      King, Seattle, WA    Nursing center
WA#462    Queen Anne Healthcare      King, Seattle, WA    Nursing center

 

1.01E-1



--------------------------------------------------------------------------------

Initial Master Lease #2:

State/Facility #:

  

Facility Name:

  

County, City, State Location:

  

Facility Type:

CA#4807    Kindred Hospital – Ontario    San Bernadino, Ontario, CA    Hospital
FL#4-611    Kindred Hospital – St. Petersburg    Pinellas, St. Petersburg, FL   
Hospital FL#4-674    Kindred Hospital – Central Tampa    Hillsborough, Tampa, FL
   Hospital GA#1228    Lafayette Nursing & Rehab Center    Fayette,
Fayetteville, GA    Nursing center IL#4-615    Kindred Hospital – Sycamore    De
Kalb, Sycamore, IL    Hospital MO#4-612    Kindred Hospital – Kansas City   
Jackson, Kansas City, MO    Hospital NH#592+    Greenbrier Terrace Healthcare   
Hillsborough, Nashua, NH    Nursing center TN#822    Primacy Healthcare & Rehab
Center    Shelby, Memphis, TN    Nursing center TX#4-654    Kindred Hospital –
Houston Northwest    Harris, Houston, TX    Hospital TX#4-668    Kindred
Hospital – Ft. Worth West    Tarrant, Ft. Worth, TX    Hospital Initial Master
Lease #3:

State/Facility #:

  

Facility Name:

  

County, City, State Location:

  

Facility Type:

CA#4-644    THC – Orange County    Orange, Brea, CA    Hospital FL#4876   
Kindred Hospital – Hollywood    Broward, Hollywood, FL    Hospital MA#539   
Newton & Wellesley Alzheimer Center    Norfolk, Wellesley, MA    Nursing center
MI#4-675    Kindred Hospital – Detroit    Wayne, Lincoln, MI    Hospital
NV#4-647    THC – Las Vegas Hospital    Clark, Las Vegas, NV    Nursing center
NC#4-662    Kindred Hospital – Greensboro    Guilford, Greensboro, NC   
Hospital OR#453    Medford Rehab & Healthcare Center    Jackson, Medford, OR   
Nursing center TX#4-635    Kindred Hospital – San Antonio    Bexar, San Antonio,
TX    Hospital WI#770    Vallhaven Care Center    Winnebago, Neenah, WI   
Nursing center Initial Master Lease #4:

State/Facility #:

  

Facility Name:

  

County, City, State Location:

  

Facility Type:

AZ#853    Kachina Point Health Care & Rehab    Yavapai, Sedona, AZ    Nursing
center CA#350    Valley Gardens Health Care & Rehab    San Joaquin, Stockton, CA
   Nursing center CO#4-665    Kindred Hospital – Denver    Denver, Denver, CO   
Hospital

 

1.01E-2



--------------------------------------------------------------------------------

FL#4-645/46    Kindred Hospital – Ft. Lauderdale    Broward, Ft. Lauderdale, FL
   Hospital IL#4871    Kindred Hospital – Lake Shore    Cook, Chicago, IL   
Hospital KY#785    Hillcrest Health Care Center    Davies, Owensboro, KY   
Nursing center LA#4-666    Kindred Hospital – New Orleans    Orleans Parish, New
Orleans, LA    Hospital NM#4-664+    Kindred Hospital – Albuquerque   
Bernalillo, Albuquerque, NM    Nursing center PA#4-614    Kindred Hospital –
Philadelphia    Philadelphia, Philadelphia, PA    Hospital TX#4-685+    Kindred
Hospital – Houston    Harris, Houston, TX    Hospital WI#771    Kennedy Park
Medical & Rehab Center    Marathon, Schofield, WI    Nursing center THIRD PARTY
LEASES Third Party Leases:

State/Facility #:

  

Facility Name:

  

County, City, State Location:

  

Facility Type:

FL#4-640    Kindred Hospital Tampa    Hillsborough, Tampa, FL    Hospital Ground
Lease Properties

State/Facility #:

  

Facility Name:

  

County, City, State Location:

  

Facility Type:

CA#4503+    Kindred Hospital Modesto    Stanislaus, Modesto, CA    Hospital
KY#781+    Bashford East Health Care    Jefferson, Louisville, KY    Nursing
center

 

1.01E-3



--------------------------------------------------------------------------------

SCHEDULE 1.01F

INITIAL OWNED PROPERTIES

 

Facility Name:

  

County, City, State Location:

  

Facility Type:

  

Index #:

Nineteenth Avenue Healthcare Center    San Francisco, San Francisco, CA   
Nursing center    Operating Golden Gate Healthcare Center    San Francisco, San
Francisco, CA    Nursing center    Operating Victorian Healthcare Center    San
Francisco, San Francisco, CA    Nursing center    Operating Kindred Hospital –
Sacramento    Sacramento, Folsom, CA    Hospital    Operating Kindred Hospital –
La Mirada    La Mirada, CA    Hospital    Operating Kindred Hospital – San
Gabriel Valley    Los Angeles, West Covina, CA    Hospital    Operating Kindred
Hospital – Los Angeles    Los Angeles, Los Angeles, CA    Hospital    Operating
   Riveria Beach, FL    Hospital    Non-operating Caldwell Care Center   
Canyon, Caldwell, ID    Nursing center    Operating    Springfield, IL   
Nursing center    Non-operating Kindred Hospital – Las Vegas (Flamingo)   
Clark, Las Vegas, NV    Hospital    Operating Kindred Hospital Pittsburgh –
North Shore    Pittsburgh, PA    Hospital    Operating Kindred Hospital
Philadelphia – Havertown    Havertown, PA    Hospital    Non-operating Kindred
Hospital – Tarrant County (Arlington)    Tarrant, Arlington, TX    Hospital   
Operating First Hill Care Center    King, Seattle, WA    Nursing center   
Non-operating Kindred Hospital – Seattle    King, Seattle, WA    Hospital   
Operating

 

1.01F-1



--------------------------------------------------------------------------------

SCHEDULE 1.01G

INVESTMENTS EXISTING ON THE EFFECTIVE DATE

 

HOLDER

  

INVESTMENT

Kindred Rehab Services, Inc.    $4,600,000 Promissory Note and $900,000
Promissory Note by Marie Swaim, Robert L. Hopkins and The Robert L. Hopkins
Trust relating to a lease for facility OH#1-229 (LakeMed Nursing and
Rehabilitation Center, Painesville, OH) Kindred Healthcare Operating, Inc.   
7,500 shares in Ledgewood Health Care Corporation, a Massachusetts corporation
Kindred Healthcare Operating, Inc.    50% general partnership interest in Fox
Hill Village Partnership, a Massachusetts general partnership Kindred Nursing
Centers East, LLC    50% general partnership interest in Starr Farm Partnership,
a Vermont partnership Advanced Infusion Systems, Inc.    51.01% general
partnership interest in Visiting Nurse Advanced Infusion Systems – Newbury Park,
a California general partnership Northridge Surgery Center Development, Ltd.   
38% general partnership interest in Northridge Surgery Center, Ltd., a
California limited partnership Helian ASC of Northridge, Inc.    13% general
partnership interest in Northridge Surgery Center, Ltd., a California limited
partnership Helian Health Group, Inc.    13.5% limited partnership interest in
Northridge Surgery Center, Ltd., a California limited partnership Helian ASC of
Northridge, Inc.    6% limited partnership interest in Northridge Surgery
Center, Ltd., a California limited partnership MedEquities, Inc.    43% general
partnership interest in Northridge Surgery Center Development, Ltd., a
California limited partnership KPS Mountain, Inc.    51% membership interest in
KPS Denver, LLC Kindred Institutional Pharmacy Services, Inc.    51% membership
interest in KPS Phoenix, LLC Kindred Institutional Pharmacy Services, Inc.   
50% limited partnership interest in KPS Houston Limited Partnership Kindred
Institutional Pharmacy Services, Inc.    50% limited partnership interest in KPS
Dallas Limited Partnership Kindred Institutional Pharmacy Services, Inc.    50%
limited partnership interest in KPS San Antonio Limited Partnership

 

1.01G-1



--------------------------------------------------------------------------------

SCHEDULE 1.01H

SPECIFIED PROPERTIES

 

State/

  

Facility Name:

  

County, City, State Location:

  

Facility Type:

  

Index #:

AL#804+    Rehab & Healthcare Center of Birmingham    Jefferson, Birmingham, AL
   Nursing center    ML#2-1 AZ#742    Sonoran Rehab & Care Center    Maricopa,
Phoenix, AZ    Nursing center    ML#1-2 CA#320    Magnolia Gardens Care Center
   San Mateo, Burlingame, CA    Nursing center    ML#2-3 CA#420    Maywood Acres
Healthcare Center    Ventura, Oxnard, CA    Nursing center    ML#2-4 GA#1238   
Tucker Nursing Center    De Kalb, Tucker, GA    Nursing center    ML#4-11 ID#219
   Emmett Rehabilitation & Healthcare    Gem, Emmett, ID    Nursing center   
ML#3-12 IN#286    Columbia Healthcare Facility    Vanderburgh, Evansville, IN   
Nursing center    ML#5-8 IN#779    Westview Nursing & Rehab Center    Lawrence,
Bedford, IN    Nursing center    ML#1-19 KY#279    Cedars of Lebanon Nursing
Center    Marion, Lebanon, KY    Nursing center    ML#3-15 MA#583    Embassy
House Sk. Nursing & Rehab    Plymouth, Brockton, MA    Nursing center    ML#4-28
ME#552    Shore Village Rehab & Nursing Center    Knox, Rockland, ME    Nursing
center    ML#1-25 ME#558    Fieldcrest Manor Nursing Home    Lincoln, Waldoboro,
ME    Nursing center    ML#1-27 MI#4-675    Kindred Hospital – Detroit    Wayne,
Lincoln, MI    Hospital    ML#3-27 NC#136    LaSalle Healthcare Center   
Durham, Durham, NC    Nursing center    ML#2-30 NC#138    Blue Ridge Rehab &
Healthcare Center    Buncombe, Asheville, NC    Nursing center    ML#5-20 NC#190
   Winston-Salem Rehab & Healthcare Center    Forsyth, Winston-Salem, NC   
Nursing center    ML#5-22 NE#746    Homestead Health Care & Rehab Center   
Lancaster, Lincoln, NE    Nursing center    ML#4-30 OH#578    West Lafayette
Rehab & Nursing Center    Coshocton, West Lafayette, OH    Nursing center   
ML#2-34 OH#802    Bridgepark Center for Rehab & Nursing Services    Summit,
Akron, OH    Nursing center    ML#4-37 TN#182    Cordova Rehab & Nursing Center
   Shelby, Cordova, TN    Nursing center    ML#3-36 WA#185    Heritage Health &
Rehab Center    Clark, Vancouver, WA    Nursing center    ML#1-50 WA#461   
Edmonds Rehab & Healthcare Center    Snohomish, Edmonds, WA    Nursing center   
ML#3-40    Properties with “+” are subject to a ground lease         

 

1.01H-1



--------------------------------------------------------------------------------

SCHEDULE 1.01I

EXISTING LETTERS OF CREDIT

None

 

1.01I-1



--------------------------------------------------------------------------------

SCHEDULE 1.01J

EXCLUDED PROPERTIES

 

FACILITY ID#

  

NAME

  

CITY, COUNTY, STATE

HCPI Properties

TN#174

   Camden Healthcare and Rehabilitation Center    Benton, Camden, TN

TN#175

   Jefferson City Health and Rehabilitation Center    Jefferson, Jefferson City,
TN

TN#171

   Pine Meadows    Hareman, Bolivar, TN

TN#183

   Ripley Health Care and Rehabilitation    Lauderdale, Ripley, TN

TN#178

   Shelby Pines Rehabilitation and Healthcare Center    Shelby, Memphis TN

TN#179

   Huntingdon Health and Rehabilitation Center    Carroll, Huntingdon, TN

TN#184

   Greystone Health Care Center    Sullivan, Blountville, TN

IN#287

   Crestview    Knox, Vincennes, IN

OH#295

   Whitehouse Country Manor    Lucas, Whitehouse, OH

MA#531

   Nichols House Nursing Home    Bristol, Fairhaven, MA

CO#849

   Iliff Care Center    Denver, Denver, CO

TX#4610

   Kindred Hospital - Dallas    Dallas, Dallas, TX

GA#4-670

   Kindred Hospital – Atlanta    Clayton, Atlanta, GA

WI#4610

   Kindred Hospital – Milwaukee    Greenfield, WI

MA#540

   Brook Farm Rehab and Nursing Center    West Roxbury, MA

MO#860/861

   The Greens at Creekside    Kansas City, MO

TN#274

   Smith County Health Care Center    Smith, Carthage, TN

WI#197

   OshKosh Medical & Rehab Center    Oshkosh, WI Ventas Properties

NC#136

   Durham NC LaSalle    Durham, Durham, NC

NC#138

   Blue Ridge Rehab & Healthcare Center    Buncombe, Asheville, NC

TN#182

   Cordova TN Health Nursing Center    Shelby, Cordova, TN

WA #185

   Vancouver WA HH Home Health    Clark, Vancouver, WA

NC#190

   Winston Salem NC Rehab HC    Forsyth, Winston Salem, NC

ID#219

   Heritage Health & Rehab Center    Clark, Vancouver, WA

KY#279

   Cedars of Lebanon Nursing Center    Marion, Lebanon, KY

 

1.01J-1



--------------------------------------------------------------------------------

IN#286    Columbia Healthcare Facility    Vanderburgh, Evansville, IN CA#320   
Magnolia Gardens Care Center    San Mateo, Burlingame, CA CA#420    Maywood
Acres Healthcare Center    Ventura, Oxnard, CA WA#461    Edmonds Rehab &
Healthcare Center    Snohomish, Edmonds, WA ME#552    Shore Village Rehab &
Nursing Center    Knox, Rockland, ME ME#558    Shore Village Rehab & Nursing
Center    Knox, Rockland, ME OH#578    West Lafayette Rehab & Nursing Center   
Coshocton, West Lafayette, OH MA#583    Embassy House Sk. Nursing & Rehab   
Plymouth, Brockton, MA AZ#742    Sonoran Rehab & Care Center    Maricopa,
Phoenix, AZ NE#746    Homestead Health Care & Rehab Center    Lancaster,
Lincoln, NE IN#779    Westview Nursing & Rehab Center    Lawrence, Bedford, IN
OH#802    Bridgepark Center for Rehab & Nursing Services    Summit, Akron, OH
AL#804    Rehab & Healthcare Center of Birmingham    Jefferson, Birmingham, AL
GA#1238    Tucker Nursing Center    De Kalb, Tucker, GA MI#4675    MI#4-675   
Kindred Hospital – Detroit

 

1.01J-2



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender

   Allocation   

Title

JPMorgan Chase Bank, N.A.

   $ 60,000,000    Administrative Agent

Citicorp USA Inc.

     60,000,000    Syndication Agent

General Electric Capital Corporation

     60,000,000    Co-Documentation Agent

The CIT Group / Business Credit, Inc.

     53,000,000    Co-Documentation Agent

Wells Fargo Foothill Inc.

     43,000,000    Co-Documentation Agent

UBS AG, Stamford Branch

     40,000,000    Participant

Fifth Third Bank, Kentucky, Inc.

     35,000,000    Participant

Siemens Financial Services, Inc.

     30,000,000    Participant

Merrill Lynch Capital

     30,000,000    Participant

U.S. Bank National Association

     20,000,000    Participant

Allied Irish Banks PLC

     15,000,000    Participant

North Fork Business Capital Corp.

     15,000,000    Participant

PNC Bank, N.A.

     15,000,000    Participant

Branch Banking and Trust Company

     14,000,000    Participant

National City Bank

     10,000,000    Participant

Total allocations

   $ 500,000,000   

 

2.01-1



--------------------------------------------------------------------------------

SCHEDULE 3.13

EXISTING INSTRUMENTS

 

1. $4,600,000 Promissory Note and $900,000 Promissory Note by Marie Swaim,
Robert L. Hopkins and The Robert L. Hopkins Trust relating to a lease for
facility OH#1-229 (LakeMed Nursing and Rehabilitation Center, Painesville, OH).

 

3.13-1



--------------------------------------------------------------------------------

SCHEDULE 3.16

REAL PROPERTY INFORMATION

 

            Material Lease Properties Initial Master Lease #1:                 

State/Facility #:

  

Facility Name:

    

County, City, State Location:

  

Facility Type:

  

Index #:

AZ#436    Valley Healthcare & Rehab Center      Pima, Tucson, AZ    Nursing
center    ML#1-1 AZ#4-656    Kindred Hospital – Phoenix      Maricopa, Phoenix,
AZ    Hospital    ML#1-3 CA#150    Nob Hill Healthcare Center      San
Francisco, San Francisco, CA    Nursing center    ML#5-1 CA#167    Canyonwood
Nursing & Rehab Center      Shasta, Redding, CA    Nursing center    ML#5-2
CA#335    Lawton Healthcare Center      San Francisco, San Francisco, CA   
Nursing center    ML#5-3 CA#525+    La Veta Healthcare Center      Orange,
Orange, CA    Nursing center    ML#1-4 CA#738    Bay View Nursing & Rehab Center
     Alameda, Alameda, CA    Nursing center    ML#1-5 CA#4822    Kindred
Hospital – San Leandro      Alameda, San Leandro, CA    Hospital    ML#1-6
CA#4842    Kindred Hospital – Orange County      Orange, Westminster, CA   
Hospital    ML#1-7 CA#4848    Kindred Hospital – San Diego      San Diego, San
Diego, CA    Hospital    ML#1-8 CA#4-693    Recovery Inn of Menlo Park      San
Mateo, Menlo Park, CA    Hospital    ML#1-9* CO#745    Aurora Care Center     
Arapahoe, Aurora, CO    Nursing center    ML#1-10 CT#562    Andrew House
Healthcare      Hartford, New Britain, CT    Nursing center    ML#1-11 CT#567   
Nutmeg Pavilion      New London, New London, CT    Nursing center    ML#1-12
FL#4-602    Kindred Hospital – Coral Gables      Dade, Coral Gables, FL   
Hospital    ML#1-13 FL#4-652    Kindred Hospital – North Florida      Clay,
Green Cove Springs, FL    Hospital    ML#1-14 GA#660    Savannah Specialty Care
Center      Chatham, Savannah, GA    Nursing center    ML#5-4 ID#218    Cascade
Care Center      Canyon, Caldwell, ID    Nursing center    ML#1-15 ID#221   
Lewiston Rehab & Care Center      Ney Perce, Lewiston, ID    Nursing center   
ML#5-5 ID#409    Mountain Valley Care and Rehab      Shoshone, Kellogg, ID   
Nursing center    ML#1-16

 

3.16-1



--------------------------------------------------------------------------------

IL#4-637    Kindred Hospital – Chicago North      Cook, Chicago, IL    Hospital
   ML#1-17 IL#4-690    Kindred Hospital – Northlake      Cook, Northlake, IL   
Hospital    ML#1-18 IN#112    Royal Oaks Healthcare & Rehab Center      Vigo,
Terre Haute, IN    Nursing center    ML#5-6 IN#113    Southwood Health & Rehab
Center      Vigo, Terre Haute, IN    Nursing center    ML#5-7 IN#406    Muncie
Health Care & Rehab      Delaware, Muncie, IN    Nursing center    ML#5-9
IN#4-620    LaGrange Community Hospital      LaGrange, LaGrange, IN    Hospital
   ML#1-20* IN#4-638    Kindred Hospital – Indianapolis      Marion,
Indianapolis, IN    Hospital    ML#1-21 KY#280    Winchester Center for
Health/Rehab      Clark, Winchester, KY    Nursing center    ML#5-10 KY#784   
North Centre for Health & Rehab      Jefferson, Louisville, KY    Nursing center
   ML#1-22 KY#4-633    Kindred Hospital – Louisville      Jefferson, Louisville,
KY    Hospital    ML#1-23 ME#550    Norway Rehabilitation & Living Center     
Oxford, Norway, ME    Nursing center    ML#1-24 ME#555    Brentwood Rehab &
Nursing Center      Cumberland, Yarmouth, ME    Nursing center    ML#1-26 MA#327
   Laurel Ridge Rehab & Nursing Center      W. Roxbury, Jamaica Plain, MA   
Nursing center    ML#1-28 MA#501    Blue Hills Alzheimers Care Center     
Stoughton, Stoughton, MA    Nursing center    ML#5-11 MA#507    Country Manor
Rehab & Nursing Center      Essex, Newburyport, MA    Nursing center    ML#1-29
MA#516    Hammersmith House Nursing & Care Center      Essex, Saugus, MA   
Nursing center    ML#1-30 MA#518    Timberlyn Heights Nursing & Alzheimers
Center      Bershire, Great Barrington, MA    Nursing center    ML#1-31 MA#529
   Bolton Manor Nursing Home      Middlesex, Marlborough, MA    Nursing center
   ML#5-12 MA#537    Quincy Rehab & Nursing Center      Norfolk, Quincy, MA   
Nursing center    ML#5-13 MA#573    Eagle Pond Rehab & Living Center     
Barnstable, S. Dennis, MA    Nursing center    ML#5-14 MA#581    Blueberry Hill
Healthcare      Essex, Beverly, MA    Nursing center    ML#5-15 MA#582    Colony
House Nursing & Rehab Center      Plymouth, Abington, MA    Nursing center   
ML#1-32 MA#588    Walden Rehab & Nursing Center      Middlesex, Concord, MA   
Nursing center    ML#5-16 MA#985/198    Harrington House Nursing & Rehab Center
     Norfolk, Walpole, MA    Nursing center    ML#1-33 MO#4-680    Kindred
Hospital – St. Louis      St. Louis, St. Louis, MO    Hospital    ML#1-34 MT#416
   Park Place Health Care Center      Cascade, Great Falls, MT    Nursing center
   ML#1-35 MT#433    Parkview Acres Care & Rehab Center      Beaverhead, Dillon,
MT    Nursing center    ML#1-36 NV#640    Las Vegas Healthcare & Rehab Center
     Clark, Las Vegas, NV    Nursing center    ML#1-37 NH#591    Dover Rehab &
Living Center      Strafford, Dover, NH    Nursing center    ML#5-17

 

3.16-2



--------------------------------------------------------------------------------

NH#593    Hanover Terrace Healthcare      Hanover, Hanover, NH    Nursing center
   ML#5-18 NC#137    Sunnybrook Alzheimers & Healthcare Spec.      Wake,
Raleigh, NC    Nursing center    ML#5-19 NC#188    Cypress Pointe Rehab &
Healthcare Center      New Hanover, Wilmington, NC    Nursing center    ML#5-21
NC#191    Silas Creek Manor      Forsyth, Winston-Salem, NC    Nursing center   
ML#1-38 NC#704    Guardian Care of Roanoke Rapids      Halifax, Roanoke Rapids,
NC    Nursing center    ML#5-23 NC#707    Rehab & Nursing Center of Monroe     
Union, Monroe, NC    Nursing center    ML#5-24 NC#724    Rehab & Health Center
of Gastonia      Gaston, Gastonia, NC    Nursing center    ML#5-25 NC#806   
Chapel Hill Rehab & Healthcare Center      Orange, Chapel Hill, NC    Nursing
center    ML#1-39 OH#560    Franklin Woods Health Care Center      Franklin,
Columbus, OH    Nursing center    ML#5-26 OH#572    Winchester Place Nursing &
Rehab Center      Franklin, Canal Winchester, OH    Nursing center    ML#5-27
OH#577    Minerva Park Nursing & Rehab Center      Franklin, Columbus, OH   
Nursing center    ML#1-40 OH#635    Coshocton Health & Rehab Center     
Coshocton, Coshocton, OH    Nursing center    ML#5-28 OH#868    Lebanon Country
Manor      Warren, Lebanon, OH    Nursing center    ML#1-41 OK#4-618    Kindred
Hospital – Oklahoma City      Oklahoma, Oklahoma City, OK    Hospital    ML#1-42
OR#452    Sunnyside Care Center      Marion, Salem, OR    Nursing center   
ML#1-43 PA#4-619    Kindred Hospital – Pittsburgh      Allegheny, Oakdale, PA   
Hospital    ML#1-44 TN#132    Madison Healthcare & Rehab Center      Davidson,
Madison, TN    Nursing center    ML#1-45 TN#884    Masters Health Care Center
     Putnam, Algood, TN    Nursing center    ML#5-29 TN#4-628    Kindred
Hospital – Chattanooga      Hamilton, Chattanooga, TN    Hospital    ML#1-46
UT#140    Wasatch Care Center      Weber, Ogden, UT    Nursing center    ML#1-47
UT#247    St. George Care and Rehab Center      Washington, St. George, UT   
Nursing center    ML#5-30 UT#655    Federal Heights Rehab & Nursing Center     
Salt Lake, Salt Lake City, UT    Nursing center    ML#5-31 VA#825    Nansemond
Pointe Rehab & Healthcare Center      Suffolk, Suffolk, VA    Nursing center   
ML#5-32 VA#829    River Pointe Rehab & Healthcare Center      Princess Anne,
Virginia Beach, VA    Nursing center    ML#5-33 WA#114    Arden Rehabilitation &
Healthcare Center      King, Seattle, WA    Nursing center    ML#1-48 WA#127   
Northwest Continuum Care Center      Cowlitz, Longview, WA    Nursing center   
ML#1-49 WA#462    Queen Anne Healthcare      King, Seattle, WA    Nursing center
   ML#1-51

 

3.16-3



--------------------------------------------------------------------------------

WA#165    Rainier Vista Care Center      Pierce, Puyallup, WA    Nursing center
   ML#5-34 WA#180    Kindred of Vancouver Healthcare & Rehab      Clark,
Vancouver, WA    Nursing center    ML#5-35 WI#767    Colony Oaks Care Center
     Outagamie, Appleton, WI    Nursing center    ML#1-52 WI#769    North Ridge
Medical & Rehab Center      Manitowoc, Manitowoc, WI    Nursing center   
ML#1-53 WI#775    Sheridan Medical Complex      Kenosha, Kenosha, WI    Nursing
center    ML#5-36 WI#776    Woodstock Health & Rehab Center      Kenosha,
Kenosha, WI    Nursing center    ML#5-37 WY#441    Mountain Towers Healthcare &
Rehab      Laramie, Cheyenne, WY    Nursing center    ML#1-54 WY#482    Wind
River Healthcare & Rehab Center      Fremont, Riverton, WY    Nursing center   
ML#5-38 WY#483    Sage View Care Center      Sweetwater, Rock Springs, WY   
Nursing center    ML#5-39 Initial Master Lease #2:

State/Facility #:

  

Facility Name:

    

County, City, State Location:

  

Facility Type:

  

Index #:

AZ#743    Desert Life Rehab & Care Center      Pima, Tucson, AZ    Nursing
center    ML#2-2 CA#4807    Kindred Hospital – Ontario      San Bernadino,
Ontario, CA    Hospital    ML#2-5 CO#744    Cherry Hills Health Care Center     
Arapahoe, Englewood, CO    Nursing center    ML#2-6 FL#4-611    Kindred Hospital
– St. Petersburg      Pinellas, St. Petersburg, FL    Hospital    ML#2-7
FL#4-674    Kindred Hospital – Central Tampa      Hillsborough, Tampa, FL   
Hospital    ML#2-8 GA#1228    Lafayette Nursing & Rehab Center      Fayette,
Fayetteville, GA    Nursing center    ML#2-9 ID#216    Hillcrest Rehab/Care
Center      Ada, Boise, ID    Nursing center    ML#2-10 ID#222    Nampa Care
Center      Boise, Nampa, ID    Nursing center    ML#2-11 ID#223    Weiser
Rehabilitation & Care      Washington, Weiser, ID    Nursing center    ML#2-12
IL#4-615    Kindred Hospital – Sycamore      De Kalb, Sycamore, IL    Hospital
   ML#2-13 IN#111    Rolling Hills Health Care Center      Floyd, New Albany, IN
   Nursing center    ML#2-14 IN#294    Windsor Estates Health & Rehab Center
     Howard, Kokomo, IN    Nursing center    ML#2-15 IN#407    Parkwood Health
Care Center      Boone, Lebanon, IN    Nursing center    ML#2-16 IN#780   
Columbus Health & Rehab Center      Bartholomew, Columbus, IN    Nursing center
   ML#2-17 KY#278    Oakview Nursing & Rehab Center      Marshall, Calvert City,
KY    Nursing center    ML#2-18 KY#282    Maple Manor Healthcare Center     
Muhlenberg, Greenville, KY    Nursing center    ML#2-19 ME#545    Eastside Rehab
and Living Center      Penobscot, Bangor, ME    Nursing center    ML#2-20

 

3.16-4



--------------------------------------------------------------------------------

ME#549    Kennebunk Nursing Center      York, Kennebunk, ME    Nursing center   
ML#2-21 MA#508    Crawford Skilled Nursing & Rehab Center      Bristol, Fall
River, MA    Nursing center    ML#2-22 MA#513    Hallmark Nursing & Rehab Center
     Bristol, New Bedford, MA    Nursing center    ML#2-23 MA#532    Hillcrest
Nursing Home      Worcester, Fitchburg, MA    Nursing center    ML#2-24 MA#534
   Country Gardens Sk. Nursing & Rehab      Essex, Swansea, MA    Nursing center
   ML#2-25 MA#584    Franklin Sk. Nursing & Rehab Center      Franklin,
Franklin, MA    Nursing center    ML#2-26 MO#4-612    Kindred Hospital – Kansas
City      Jackson, Kansas City, MO    Hospital    ML#2-27 NV#641    Torrey Pines
Care Center      Clark, Las Vegas, NV    Nursing center    ML#2-28 NH#592+   
Greenbrier Terrace Healthcare      Hillsborough, Nashua, NH    Nursing center   
ML#2-29 NC#706    Guardian Care of Henderson      Vance, Henderson, NC   
Nursing center    ML#2-31 NC#711    Guardian Care of Kinston      Lenoir,
Kinston, NC    Nursing center    ML#2-32 NC#726    Guardian Care of Elizabeth
City      Pasquotank, Elizabeth City, NC    Nursing center    ML#2-33 OH#634   
Cambridge Health & Rehab Center      Guernsey, Cambridge, OH    Nursing center
   ML#2-35 RI#1-224    Health Havens Nursing & Rehab Center      Providence,
East Providence, RI    Nursing center    ML#2-36 TN#822    Primacy Healthcare &
Rehab Center      Shelby, Memphis, TN    Nursing center    ML#2-37 TX#4-653   
Kindred Hospital – Ft. Worth Southwest      Tarrant, Ft. Worth, TX    Hospital
   ML#2-38 TX#4-654    Kindred Hospital – Houston Northwest      Harris,
Houston, TX    Hospital    ML#2-39 TX#4-668    Kindred Hospital – Ft. Worth West
     Tarrant, Ft. Worth, TX    Hospital    ML#2-40 UT#690    Wasatch Valley
Rehabilitation      Salt Lake, Salt Lake City, UT    Nursing center    ML#2-41
VA#826    Harbour Pointe Medical & Rehab Center      Norfolk, VA    Nursing
center    ML#2-42 VA#842    Bay Pointe Medical & Rehab Centre      Princess
Anne, Virginia Beach, VA    Nursing center    ML#2-43 WA#168    Lakewood
Healthcare Center      Pierce, Lakewood, WA    Nursing center    ML#2-44 WI#289
   San Luis Medical & Rehab Center      Brown, Green Bay, WI    Nursing center
   ML#2-45 WI#766    Colonial Manor Medical & Rehab Center      Marathon,
Wausau, WI    Nursing center    ML#2-46

 

3.16-5



--------------------------------------------------------------------------------

Initial Master Lease #3:

State/Facility #:

  

Facility Name:

    

County, City, State Location:

  

Facility Type:

  

Index #:

AL#824+    Rehab & Healthcare Center of Mobile      Mobile, Mobile, AL   
Nursing center    ML#3-1 AZ#851    Villa Campana Health Center      Pima,
Tucson, AZ    Nursing center    ML#3-2 CA#210    Californian Care Center     
Kern, Bakersfield, CA    Nursing center    ML#3-3 CA#411    Alta Vista
Healthcare Center      Riverside, Riverside, CA    Nursing center    ML#3-4
CA#4-644    THC – Orange County      Orange, Brea, CA    Hospital    ML#3-5
CO#873    Brighton Care Center      Adams, Brighton, CO    Nursing center   
ML#3-6 CT#563    Camelot Nursing & Rehab Center      New London, New London, CT
   Nursing center    ML#3-7 CT#568    Parkway Pavilion Healthcare      Hartford,
Enfield, CT    Nursing center    ML#3-8 FL#4876    Kindred Hospital – Hollywood
     Broward, Hollywood, FL    Hospital    ML#3-9 GA#155    Savannah Rehab &
Nursing Center      Chatham, Savannah, GA    Nursing center    ML#3-10 GA#645   
Specialty Care of Marietta      Cobb, Marietta, GA    Nursing center    ML#3-11
IN#269    Meadowvale Health & Rehab Center      Wells, Bluffton, IN    Nursing
center    ML#3-13 IN#694    Wedgewood Healthcare Center      Clark, Clarksville,
IN    Nursing center    ML#3-14 KY#281    Riverside Manor Healthcare     
McLean, Calhoun, KY    Nursing center    ML#3-16 KY#782    Danville Centre for
Health & Rehab      Boyle, Danville, KY    Nursing center    ML#3-17 ME#544   
Augusta Rehabilitation Center      Kennebec, Augusta, ME    Nursing center   
ML#3-18 ME#547    Brewer Rehabilitation & Living Center      Penobscot, Brewer,
ME    Nursing center    ML#3-19 ME#554    Westgate Manor      Penobscot, Bangor,
ME    Nursing center    ML#3-20 MA#506    Presentation Nursing & Rehab Center
     Suffolk, Brighton, MA    Nursing center    ML#3-21 MA#514    Sachem Nursing
& Rehab Center      Plymouth, East Bridgewater, MA    Nursing center    ML#3-22
MA#539    Newton & Wellesley Alzheimer Center      Norfolk, Wellesley, MA   
Nursing center    ML#3-23 MA#587    River Terrace      Worcester, Lancaster, MA
   Nursing center    ML#3-24 MA#4-673    Kindred Hospital – Boston Northshore
     Essex, Peabody, MA    Hospital    ML#3-25 MA#4-688    Kindred Hospital –
Boston      Suffolk, Boston, MA    Hospital    ML#3-26 NV#4-647    THC – Las
Vegas Hospital      Clark, Las Vegas, NV    Nursing center    ML#3-28 NC#116   
Pettigrew Rehab & Healthcare Center      Durham, Durham, NC    Nursing center   
ML#3-29 NC#143    Raleigh Rehab & Healthcare Center      Wake, Raleigh, NC   
Nursing center    ML#3-30 NC#307    Lincoln Nursing Center      Lincoln,
Lincoln, NC    Nursing center    ML#3-31 NC#713    Guardian Care of Zebulon     
Wake, Zebulon, NC    Nursing center    ML#3-32 NC#4-662    Kindred Hospital –
Greensboro      Guilford, Greensboro, NC    Hospital    ML#3-33

 

3.16-6



--------------------------------------------------------------------------------

OR#453    Medford Rehab & Healthcare Center      Jackson, Medford, OR    Nursing
center    ML#3-34 PA#1-237    Wyomissing Nursing & Rehab Center      Berks,
Reading, PA    Nursing center    ML#3-35 TX#4-635    Kindred Hospital – San
Antonio      Bexar, San Antonio, TX    Hospital    ML#3-37 TX#4-660    Kindred
Hospital – Mansfield      Tarrant, Mansfield, TX    Hospital    ML#3-38 UT#230
   Crosslands Rehab & Health Care Center      Salt Lake, Salt Lake City, UT   
Nursing center    ML#3-39 WI#770    Vallhaven Care Center      Winnebago,
Neenah, WI    Nursing center    ML#3-41 WI#773    Mt. Carmel Medical & Rehab
Center      Racine, Burlington, WI    Nursing center    ML#3-42 WI#774    Mt.
Carmel Medical & Rehab Center      Milwaukee, Milwaukee, WI    Nursing center   
ML#3-43 Initial Master Lease #4:

State/Facility #:

  

Facility Name:

    

County, City, State Location:

  

Facility Type:

  

Index #:

AL#791    Rehab & Healthcare Center of Huntsville      Madison, Huntsville, AL
   Nursing center    ML#4-1 AZ#853    Kachina Point Health Care & Rehab     
Yavapai, Sedona, AZ    Nursing center    ML#4-2 AZ#4-658    Kindred Hospital –
Tucson      Pima, Tucson, AZ    Hospital    ML#4-3 CA#350    Valley Gardens
Health Care & Rehab      San Joaquin, Stockton, CA    Nursing center    ML#4-4
CA#982/148    Village Square Nursing & Rehab Center      San Diego, San Marcos,
CA    Nursing center    ML#4-5 CO#859    Castle Garden Care Center      Adams,
Northglenn, CO    Nursing center    ML#4-6 CO#4-665    Kindred Hospital – Denver
     Denver, Denver, CO    Hospital    ML#4-7 CT#566    Windsor Rehab &
Healthcare Center      Hartford, Windsor, CT    Nursing center    ML#4-8 CT#1221
   Courtland Gardens Health Center, Inc.      Fairfield, Stamford, CT    Nursing
center    ML#4-9 FL#4-645/46    Kindred Hospital – Ft. Lauderdale      Broward,
Ft. Lauderdale, FL    Hospital    ML#4-10 ID#225    Moscow Care Center     
Latah, Moscow, ID    Nursing center    ML#4-12 IL#4871    Kindred Hospital –
Lake Shore      Cook, Chicago, IL    Hospital    ML#4-13 IN#131    Kindred
Corydon Nursing Care Center      Harrison, Corydon, IN    Nursing center   
ML#4-14 IN#209    Valley View Health Care Center      Elkhart, Elkhart, IN   
Nursing center    ML#4-15 IN#213    Wildwood Healthcare Center      Marion,
Indianapolis, IN    Nursing center    ML#4-16 IN#290    Bremen Healthcare Center
     Marshall, Bremen, IN    Nursing center    ML#4-17 KY#277    Rosewood Health
Care Center      Warren, Bowling Green, KY    Nursing center    ML#4-18 KY#785
   Hillcrest Health Care Center      Davies, Owensboro, KY    Nursing center   
ML#4-19

 

3.16-7



--------------------------------------------------------------------------------

KY#787    Woodland Terrace Health Care Facility      Hardin, Elizabethtown, KY
   Nursing center    ML#4-20 KY#864    Harrodsburg Health Care Center     
Mercer, Harrodsburg, KY    Nursing center    ML#4-21 LA#4-666    Kindred
Hospital – New Orleans      Orleans Parish, New Orleans, LA    Hospital   
ML#4-22 ME#546    Winship Green Nursing Center      Sagadahoc, Bath, ME   
Nursing center    ML#4-23 MA#503    Brigham Manor Nursing & Rehab Center     
Suffolk, Newburyport, MA    Nursing center    ML#4-24 MA#517    Oakwood Rehab &
Nursing Center      Worcester, Webster, MA    Nursing center    ML#4-25 MA#526
   Brittany Healthcare Center      Middlesex, Natick, MA    Nursing center   
ML#4-26 MA#542+    Den-Mar Rehab & Nursing Center      Essex, Rockport, MA   
Nursing center    ML#4-27 MA#585    Great Barrington Rehab & Nursing Center     
Berkshire, Gt. Barrington, MA    Nursing center    ML#4-29 NM#4-664+    Kindred
Hospital – Albuquerque      Bernalillo, Albuquerque, NM    Nursing center   
ML#4-31 NC#146    Rose Manor Health Care Center      Durham, Durham, NC   
Nursing center    ML#4-32 NC#723+    Guardian Care of Rocky Mount      Nash,
Rocky Mount, NC    Nursing center    ML#4-33 OH#569    Chillicothe Nursing &
Rehab Center      Ross, Chillicothe, OH    Nursing center    ML#4-34 OH#570   
Pickerington Nursing & Rehab Center      Fairfield, Pickerington, OH    Nursing
center    ML#4-35 OH#571    Logan Health Care Center      Hocking, Logan, OH   
Nursing center    ML#4-36 PA#4-614    Kindred Hospital – Philadelphia     
Philadelphia, Philadelphia, PA    Hospital    ML#4-38 RI#1-231    Oak Hill
Nursing & Rehab Center      Providence, Pawtucket, RI    Nursing center   
ML#4-39 TX#4-685+    Kindred Hospital – Houston      Harris, Houston, TX   
Hospital    ML#4-40 VT#559+    Birchwood Terrace      Chittenden, Burlington, VT
   Nursing center    ML#4-41 WA#158    Bellingham Health Care & Rehab Svc.     
Whatcom, Bellingham, WA    Nursing center    ML#4-42 WI#765    Eastview Medical
& Rehab Center      Langlade, Antigo, WI    Nursing center    ML#4-43 WI#771   
Kennedy Park Medical & Rehab Center      Marathon, Schofield, WI    Nursing
center    ML#4-44 WY#481    South Central Wyoming Healthcare & Rehab     
Carbon, Rawlins, WY    Nursing center    ML#4-45

 

3.16-8



--------------------------------------------------------------------------------

        Third Party Leases Third Party Leases:

State/Facility #:

  

Facility Name:

    

County, City, State Location:

  

Facility Type:

  

Status:

AL#1-227    Big Spring Specialty Care Center      Madison, Huntsville, AL   
Nursing center    Operating AZ#796    Hacienda Rehabilitation and Care Center
     Cochise, Sierra Vista, AZ    Nursing center    Operating AZ#4511    Kindred
Hospital Arizona - Northwest Phoenix      Maricopa, Peoria, AZ    Hospital   
Operating AZ#4826    Kindred Hospital of Scottsdale      Maricopa, Scottsdale,
AZ    Hospital    Operating CA#205    Hacienda Care Center      Alameda,
Livermore, CA    Nursing center    Operating CA#275    Fifth Avenue Health Care
Center      Marin, San Rafael, CA    Nursing center    Operating CA#368    Santa
Cruz Healthcare Center      Santa Cruz, Santa Cruz, CA    Nursing center   
Operating CA#600    Care Center of Rossmoor      Walnut Creek, CA    Nursing
center    Operating CA#601    Bayberry Care Center      Concord, CA    Nursing
center    Operating CA#602    Greenbrae Care Center      Greenbrae, CA   
Nursing center    Operating CA#603    Medical Hill Rehabilitation Center     
Oakland, CA    Nursing center    Operating CA#605    Pacific Coast Care Center
     Salinas, CA    Nursing center    Operating CA#606    Smith Ranch Care
Center      San Rafael, CA    Nursing center    Operating CA#607    Ygnacio
Valley Care Center      Walnut Creek, CA    Nursing center    Operating CA#608
   Siena Care Center      Auburn, CA    Nursing center    Operating CA#4825   
Kindred Hospital of Santa Ana      Orange, Santa Ana, CA    Hospital   
Operating *         San Diego, Oceanside, CA   

Hospital-in-Hospital

(“HIH”)

   Non-operating CO#849    Iliff Care Center      Denver, Denver, CO    Nursing
center    Operating FL#246    The Oaks at Avon      Highlands, Avon Park, FL   
Nursing center    Subleased FL#4508    Kindred Hospital Ocala      Marion,
Ocala, FL   

Hospital-in-Hospital

(“HIH”)

   Operating FL#4-640    Kindred Hospital Tampa      Hillsborough, Tampa, FL   
Hospital    Operating GA#4-670    Kindred Hospital – Atlanta      Clayton,
Atlanta, GA    Hospital    Operating GA#1-219    PersonaCare of Clayton     
Clayton, Lake City, GA    Nursing center    Operating IL#4-667    Kindred
Hospital – Chicago Central      Cook, Chicago, IL    Hospital    Operating
IN#194    Kindred at Eagle Creek      Marion, Indianapolis, IN    Nursing center
   Operating IN#199    Kindred at Sellersburg      Clark, Clark, IN    Nursing
center    Operating IN#204    Angel River Health and Rehabilitation     
Warrick, Newburgh, IN    Nursing center    Operating IN#224    Regency Place of
Castleton      Marion, Indianapolis, IN    Nursing center    Operating IN#232   
Regency Place of Dyer      Lake, Dyer, IN    Nursing center    Operating

 

3.16-9



--------------------------------------------------------------------------------

IN#240    Regency Place of Greenwood      Johnson, Greenwood, IN    Nursing
center    Operating IN#287    Crestview      Knox, Vincennes, IN    Nursing
center    Operating IN#288    Indian Creek Health and Rehabilitation Center     
Harrison, Corydon, IN    Nursing center    Operating IN#296    Chalet Village
Health and Rehabilitation Center      Adams, Berne, IN    Nursing center   
Non-operating IN#402    Regency Place of Fort Wayne      Allen, Ft. Wayne, IN   
Nursing center    Operating IN#403    Regency Place of Greenfield      Hancock,
Greenfield, IN    Nursing center    Operating IN#404    Regency Place of
Lafayette      Tippecanoe, Lafayette, IN    Nursing center    Operating IN#405
   Regency Place of South Bend      St. Joseph, South Bend, IN    Nursing center
   Operating IN#4-672    Kindred Hospital – Indianapolis South      Johnson,
Greenwood, IN   

Hospital-in-Hospital

(“HIH”)

   Operating *         Johnson, Greenwood, IN    Hospital    Non-operating
KY#248    Liberty Care Center      Casey, Liberty, KY    Nursing center   
Operating KY#271    Heritage Manor Health Care Center      Graves, Mayfield, KY
   Nursing center    Operating KY#4502    Kindred Hospital Louisville @ Jewish
Hospital      Jefferson, Louisville, KY   

Hospital-in-Hospital

(“HIH”)

   Operating LA#1-235    Irving Place Rehabilitation and Nursing Center     
Caddo, Shreveport, LA    Nursing center    Operating MA#541    Westborough
Health Care Center      Worcester, Westborough, MA    Nursing center   
Operating MA#680    Country Estates of Agawam      Hampden, Agawam, MA   
Nursing center    Operating MA#681    Highgate Manor Center for Health and
Rehabilitation      Norfolk, Dedham, MA    Nursing center    Operating MA#682   
Avery Manor      Norfolk, Needham, MA    Nursing center    Operating MA#683   
Tower Hill Center for Health and Rehabilitation      Norfolk, Canton, MA   
Nursing center    Operating MA#684    Harborlights Rehabilitation and Nursing
Center      South Boston, MA    Nursing center    Operating MA#685    Braintree
Manor Rehabilitation and Nursing Center      Norfolk, Braintree, MA    Nursing
center    Operating MA#686    Forestview Nursing Home of Wareham      Plymouth,
Wareham, MA    Nursing center    Operating MA#687    Highlander Rehabilitation
and Nursing Center      Bristol, Fall River, MA    Nursing center    Operating

 

3.16-10



--------------------------------------------------------------------------------

MA#688    Laurel Lake Center for Health and Rehabilitation      Berkshire, Lee,
MA    Nursing center    Operating MA#689    The Meadows Rehabilitation and
Nursing Center      Rochdale, MA    Nursing center    Operating MA#750    Avery
Crossings      Norfolk, Needham, MA    Assisted living center    Operating
MA#751    The Village at Laurel Lake      Berkshire, Lee, MA    Assisted living
center    Operating MA#752    Village Crossings at Cape Elizabeth     
Cumberland, Cape Elizabeth, ME    Assisted living center    Operating MA#753   
The Monarch Center of Saco      York, Saco, ME    Assisted living center   
Operating MA#4515    Kindred Hospital Northeast - Waltham      Middlesex,
Waltham, MA   

Hospital-in-Hospital

(“HIH”)

   Operating MA#4516    Kindred Hospital Park View - Central Mass      Rochdale,
MA    Hospital    Operating MA#4520    Kindred Hospital Northeast - Braintree
     Norfolk, Braintree, MA    Hospital    Operating MA#4521    Kindred Hospital
Northeast - Natick      Natick, MA   

Hospital-in-Hospital

(“HIH”)

   Operating MA#4526    Kindred Hospital Northeast - Stoughton      Norfolk,
Stoughton, MA    Hospital    Operating MA#4528    Kindred Hospital Park View
     Hampden, Springfield, MA    Hospital    Operating MA#4534    Goddard
Rehabilitation and Nursing Center      Norfolk, Stoughton, MA    Nursing center
   Operating MO#263    Ozark Mountain Regional Health      Stone, Crane, MO   
Nursing center    Operating MO#265    Table Rock Health Care Center      Stone,
Kimberling City, MO    Nursing center    Operating MO#266    Table Rock
Residential Center      Stone, Kimberling City, MO    Apartments    Operating
MO#4504    Kindred Hospital St. Louis - St. Anthony’s      St. Louis, St. Louis,
MO   

Hospital-in-Hospital

(“HIH”)

   Operating *         St. Louis, St. Louis, MO   

Hospital-in-Hospital

(“HIH”)

   Non-operating NV#4505    Kindred Hospital - Las Vegas at Desert Springs
Hospital      Las Vegas, NV   

Hospital-in-Hospital

(“HIH”)

   Operating *         Clark, Las Vegas, NV   

Hospital-in-Hospital

(“HIH”)

   Non-operating NJ#4501    Kindred Hospital New Jersey - Morris County     
Morris, Dover, NJ   

Hospital-in-Hospital

(“HIH”)

   Operating

 

3.16-11



--------------------------------------------------------------------------------

NJ#4505    Kindred Hospital Las Vegas @ Desert Springs Hospital      Clark, Las
Vegas, NV   

Hospital-in-Hospital

(“HIH”)

   Operating NJ#4506    Kindred Hospital New Jersey - Rahway      Union, Rahway,
NJ   

Hospital-in-Hospital

(“HIH”)

   Operating NJ#4509    Kindred Hospital New Jersey - Wayne      Passaic, Wayne,
NJ   

Hospital-in-Hospital

(“HIH”)

   Operating NM#4808    Kindred Hospital Albuquerque Sandia      Bernalillo,
Albuquerque, NM   

Hospital-in-Hospital

(“HIH”)

   Operating NC#193    Rehabilitation and Healthcare Center of Alamance     
Alamance, Graham, NC    Nursing center    Operating NC#717    Guardian Care of
Scotland Neck      Halifax, Scotland Neck, NC    Nursing center    Operating
NC#718    Guardian Care of Ahoskie      Hertford, Ahoskie, NC    Nursing center
   Operating NC#722    Guardian Care of Kenansville      Duplin, Kennansville,
NC    Nursing center    Operating OH#237    Newark Healthcare Center     
Licking, Newark, OH    Nursing center    Operating OH#295    Whitehouse Country
Manor      Lucas, Whitehouse, OH    Nursing center    Operating OH#870   
Community Health Care Center      Marion, Marion, OH    Nursing center   
Operating OH#1-229    The LakeMed Nursing and Rehabilitation Center      Lake,
Painesville, OH    Nursing center    Operating OH#4500    Kindred Hospital of
Dayton      Montgomery, Dayton, OH    Hospital    Non-operating OH#4805   
Kindred Hospital Cleveland      Cuyahoga, Cleveland, OH   

Hospital-in-Hospital

(“HIH”)

   Operating OH#4542    Kindred Hospital Cleveland      Cuyahoga, Cleveland, OH
   Hospital    Operating OK#4507    Kindred Hospital Oklahoma City - South     
Oklahoma, Oklahoma City, OK   

Hospital-in-Hospital

(“HIH”)

   Operating PA#4802    Kindred Hospital Wyoming Valley      Luzerne,
Wilkes-Barre, PA   

Hospital-in-Hospital

(“HIH”)

   Operating PA#4806    Kindred Hospital Delaware County      Delaware, Darby,
PA   

Hospital-in-Hospital

(“HIH”)

   Operating PA#4817    Kindred Hospital @ Heritage Valley      Beaver, Beaver,
PA   

Hospital-in-Hospital

(“HIH”)

   Operating SC#4804    Kindred Hospital Charleston      Charleston, Charleston,
SC   

Hospital-in-Hospital

(“HIH”)

   Operating

 

3.16-12



--------------------------------------------------------------------------------

TN#171    Pine Meadows Healthcare and Rehabilitation Center      Hardeman,
Bolivar, TN    Nursing center    Non-operating TN#174    Camden Healthcare and
Rehabilitation Center      Benton, Camden, TN    Nursing center    Non-operating
TN#175    Jefferson City Health and Rehabilitation Center      Jefferson,
Jefferson City, TN    Nursing center    Non-operating TN#177    Louden
Healthcare Center      Loudon, Loudon, TN    Nursing center    Operating TN#178
   Shelby Pines Rehabilitation and Healthcare Center      Shelby, Memphis TN   
Nursing center    Non-operating TN#179    Huntingdon Health and Rehabilitation
Center      Carroll, Huntingdon, TN    Nursing center    Non-operating TN#183   
Ripley Healthcare and Rehabilitation Center      Landerdale, Ripley, TN   
Nursing center    Non-operating TN#184    Greystone Health Care Center     
Sullivan, Blountville, TN    Nursing center    Non-operating TN#187    Maryville
Healthcare and Rehabilitation Center      Blount, Maryville, TN    Nursing
center    Operating TN#189    Fairpark Healthcare Center      Blount, Maryville,
TN    Nursing center    Operating TN#274    Smith County Health Care Center     
Smith, Carthage, TN    Nursing center    Operating TN#789    Northhaven Health
Care Center      Knox, Knoxville, TN    Nursing center    Operating TN#4868   
Kindred Hospital Nashville      Davidson, Nashville, TN   

Hospital-in-Nursing

Center (“HINC”)

   Operating TX#4610    Kindred Hospital - Dallas      Dallas, Dallas, TX   
Hospital    Operating TX#4-657    Kindred Hospital – Bay Area-Houston     
Harris, Pasadena, TX    Hospital    Operating TX#4686    Kindred Hospital White
Rock      Dallas, Dallas, TX   

Hospital-in-Hospital

(“HIH”)

   Operating TX#4803    Kindred Hospital of Corpus Christi      Nueces, Corpus
Christi, TX    Hospital    Operating TX#4811    Kindred Hospital Walnut Hill
     Dallas, Dallas, TX   

Hospital-in-Hospital

(“HIH”)

   Operating *         Bexar, San Antonio, TX    Hospital    Non-operating
VA#4529    Kindred Hospital Richmond      Richmond, VA    Hospital   
Non-operating WI#1-216    Middleton Village Nursing and Rehabilitation Center
     Dane, Middleton, WI    Nursing center    Operating

 

3.16-13



--------------------------------------------------------------------------------

            Owned Properties

State/Facility #:

  

Facility Name:

    

County, City, State Location:

  

Facility Type:

   Index #: CA#162    Nineteenth Avenue Healthcare Center      San Francisco,
San Francisco, CA    Nursing center    Operating CA#909    Golden Gate
Healthcare Center      San Francisco, San Francisco, CA    Nursing center   
Operating CA#911    Victorian Healthcare Center      San Francisco, San
Francisco, CA    Nursing center    Operating CA#4503+    Kindred Hospital
Modesto      Stanislaus, Modesto, CA    Hospital    Operating CA#4809    Kindred
Hospital - Sacramento      Sacramento, Folsom, CA    Hospital    Operating
CA#4823    Kindred Hospital - La Mirada      La Mirada, CA    Hospital   
Operating CA#4824    Kindred Hospital - San Gabriel Valley      Los Angeles,
West Covina, CA    Hospital    Operating CA#4895    Kindred Hospital - Los
Angeles      Los Angeles, Los Angeles, CA    Hospital    Operating *        
Riveria Beach, FL    Hospital    Non-operating ID#217    Caldwell Care Center
     Canyon, Caldwell, ID    Nursing center    Operating KY#781+    Bashford
East Health Care      Jefferson, Louisville, KY    Nursing center    Operating
MA#531    Nichols House Nursing Home      Bristol, Fairhaven, MA    Nursing
center    Operating NV#4801    Kindred Hospital - Las Vegas (Flamingo)     
Clark, Las Vegas, NV    Hospital    Operating PA#4541    Kindred Hospital
Pittsburgh - North Shore      Pittsburgh, PA    Hospital    Operating PA#4510   
Kindred Hospital Philadelphia - Havertown      Havertown, PA    Hospital   
Non-operating TX#4649    Kindred Hospital - Tarrant County (Arlington)     
Tarrant, Arlington, TX    Hospital    Operating WA#160    First Hill Care Center
     King, Seattle, WA    Nursing center    Non-operating WA#4643    Kindred
Hospital - Seattle      King, Seattle, WA    Hospital    Operating   

--------------------------------------------------------------------------------

             

*  This property is also a Specified Property listed on Schedule 1.01H.

              Properties highlighted with “+” are subject to a ground lease     
     

 

3.16-14



--------------------------------------------------------------------------------

            Specified Properties

State/Facility #:

  

Facility Name:

    

County, City, State Location:

  

Facility Type:

  

Index #:

AL#804+    Rehab & Healthcare Center of Birmingham      Jefferson, Birmingham,
AL    Nursing center    ML#2-1 AZ#742    Sonoran Rehab & Care Center     
Maricopa, Phoenix, AZ    Nursing center    ML#1-2 CA#320    Magnolia Gardens
Care Center      San Mateo, Burlingame, CA    Nursing center    ML#2-3 CA#420   
Maywood Acres Healthcare Center      Ventura, Oxnard, CA    Nursing center   
ML#2-4 GA#1238    Tucker Nursing Center      De Kalb, Tucker, GA    Nursing
center    ML#4-11 ID#219    Emmett Rehabilitation & Healthcare      Gem, Emmett,
ID    Nursing center    ML#3-12 IN#286    Columbia Healthcare Facility     
Vanderburgh, Evansville, IN    Nursing center    ML#5-8 IN#779    Westview
Nursing & Rehab Center      Lawrence, Bedford, IN    Nursing center    ML#1-19
KY#279    Cedars of Lebanon Nursing Center      Marion, Lebanon, KY    Nursing
center    ML#3-15 MA#583    Embassy House Sk. Nursing & Rehab      Plymouth,
Brockton, MA    Nursing center    ML#4-28 ME#552    Shore Village Rehab &
Nursing Center      Knox, Rockland, ME    Nursing center    ML#1-25 ME#558   
Fieldcrest Manor Nursing Home      Lincoln, Waldoboro, ME    Nursing center   
ML#1-27 MI#4-675    Kindred Hospital – Detroit      Wayne, Lincoln, MI   
Hospital    ML#3-27 NC#136    LaSalle Healthcare Center      Durham, Durham, NC
   Nursing center    ML#2-30 NC#138    Blue Ridge Rehab & Healthcare Center     
Buncombe, Asheville, NC    Nursing center    ML#5-20 NC#190    Winston-Salem
Rehab & Healthcare Center      Forsyth, Winston-Salem, NC    Nursing center   
ML#5-22 NE#746    Homestead Health Care & Rehab Center      Lancaster, Lincoln,
NE    Nursing center    ML#4-30 OH#578    West Lafayette Rehab & Nursing Center
     Coshocton, West Lafayette, OH    Nursing center    ML#2-34 OH#802   
Bridgepark Center for Rehab & Nursing Services      Summit, Akron, OH    Nursing
center    ML#4-37 TN#182    Cordova Rehab & Nursing Center      Shelby, Cordova,
TN    Nursing center    ML#3-36 WA#185    Heritage Health & Rehab Center     
Clark, Vancouver, WA    Nursing center    ML#1-50 WA#461    Edmonds Rehab &
Healthcare Center      Snohomish, Edmonds, WA    Nursing center    ML#3-40

 

3.16-15



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING INDEBTEDNESS

In addition to the Existing Facility (which will be paid on the Effective Date),
the Borrower and its Restricted Subsidiaries have incurred the following
Indebtedness.

 

CREDITOR

 

PRINCIPAL BALANCE1

 

DESCRIPTION

Middleton Village  

$943,847

(debt due March 31, 2017)

  mortgage on real and personal property – Nursing Center by PersonaCare of
Wisconsin, Inc.

--------------------------------------------------------------------------------

1

All balances as of March 31, 2007.

 

7.01-1



--------------------------------------------------------------------------------

Schedule 7.02

EXISTING LIENS

 

Credit Party/ Office

  

Filing

Date

  

Filing

Number

  

Secured Party

  

Lien Description

BAYBERRY CARE CENTER, L.L.C.            

DE

UCC

      SOS    02/05/2007    2007 0484542    Ocadian Care Centers, LLC    All
intangible personal property owned by Ocadian Care Centers, LLC located on the
real property situated in the City of Concord, County of Contra Costa, State of
California (Bayberry nursing facility) CALIFORNIA NURSING CENTERS, L.L.C.      
      DE    SOS    UCC    02/05/2007    2007 0484468   
Ocadian Care Centers, LLC    All intangible personal property owned by Ocadian
Care Centers, LLC located on the real property situated in the City of Walnut
Creek, County of Contra Costa, State of California (Ygnacio nursing facility)   
      02/05/2007    2007 0484492    Ocadian Care Centers, LLC    All intangible
personal property owned by Ocadian Care Centers, LLC located on the real
property situated in the City of Larkspur, County of Marin, State of California
(Greenbrae nursing facility)

 

7.02-1



--------------------------------------------------------------------------------

         02/05/2007    2007 0484500    Ocadian Care Centers, LLC   

All intangible personal property owned by

Ocadian Care Centers, LLC located on the real

property situated in the City of Auburn, County

of Placer, State of California (Siena nursing

facility)

         02/05/2007    2007 0484526    Ocadian Care Centers, LLC   

All intangible personal property owned by

Ocadian Care Centers, LLC located on the real

property situated in the Rancho National and

City of Salinas, County of Monterey, State of

California (Pacific Coast nursing facility)

         02/05/2007    2007 0484542    Ocadian Care Centers, LLC   

All intangible personal property owned by

Ocadian Care Centers, LLC located on the real

property situated in the City of Concord,

County of Contra Costa, State of California

(Bayberry nursing facility)

         02/05/2007    2007 0484567    Ocadian Care Centers, LLC   

All intangible personal property owned by

Ocadian Care Centers, LLC located on the real

property situated in the City of San Rafael,

County of Marin, State of California (Smith

Ranch nursing facility)

 

7.02-2



--------------------------------------------------------------------------------

         02/05/2007    2007 0484583    Ocadian Care Centers, LLC   

All intangible personal property owned by

Ocadian Care Centers, LLC located on the real

property situated in the City of Oakland, County

of Alameda, State of California (Medical Hill

rehabilitation facility)

         02/05/2007    2007 0484591    Ocadian Care Centers, LLC   

All intangible personal property owned by

Ocadian Care Centers, LLC located on the real

property situated in the City of Walnut Creek,

County of Contra Costa, State of California

(Rossmoor nursing facility)

CARE CENTER OF ROSSMOOR, L.L.C.             DE    SOS    UCC    02/05/2007   
2007 0484591    Ocadian Care Centers, LLC   

All intangible personal property owned by

Ocadian Care Centers, LLC located on the real

property situated in the City of Walnut Creek,

County of Contra Costa, State of California

(Rossmoor nursing facility)

 

7.02-3



--------------------------------------------------------------------------------

GREENBRAE CARE CENTER, L.L.C.             DE    SOS    UCC    02/05/2007    2007
0484492    Ocadian Care Centers, LLC   

All intangible personal property owned by

Ocadian Care Centers, LLC located on the real

property situated in the City of Larkspur,

County of Marin, State of California (Greenbrae

nursing facility)

KINDRED HEALTHCARE, INC.             DE    SOS    UCC    03/28/2002    20985147
   Republic Bank    Equipment          04/15/2002    21109135    Beckman
Coulter, Incorporated    Equipment          05/02/2002    21293160    Marlin
Leasing Corp.    Equipment          07/16/2002    21948581    Republic Bank   
Equipment          09/13/2002    22346157    Republic Bank    Equipment         
12/11/2002    23088014    CIT Technology Financing Services, Inc.    Equipment
         04/03/2003    30946031    Republic Bank    Equipment         
06/10/2003    31456170    Marlin leasing Corp.    Equipment          05/12/2003
   31502965    Republic Bank    Equipment          05/12/2003    31503047   
Republic Bank    Equipment          05/12/2003    31503146    Republic Bank   
Equipment          07/11/2003    31996142    Kings Dominion, LLC    Equipment

 

7.02-4



--------------------------------------------------------------------------------

        

07/05/2005

 

07/21/2005

 

04/20/2006

  

52139708

 

52282847

 

61406016

  

Todd McKinley

 

Prime Alliance Bank

 

Republic Bank, Inc.

            10/08/2003    32729492    IOS Capital    Equipment         

10/17/2002

 

04/28/2004

 

08/03/2005

  

32789223

 

41183898

 

52401793

   Creekridge Capital LLC    Equipment          10/24/2003    32829284   
Republic Bank    Equipment         

10/30/2003

 

12/12/2003

  

32848383

 

33281964

  

CCA Financial, LLC

 

Suntrust Bank

   Equipment          12/31/2003    40183352    Republic Bank    Equipment      
   03/29/2004    40968158    Republic Bank    Equipment          04/19/2004   
41270919    Republic Bank    Equipment          04/28/2004    41352436   
Republic Bank    Equipment          06/03/2004    41695644    Republic Bank   
Equipment          07/09/2004    41922154    CIT Technology Financing Services,
Inc.    Equipment

 

7.02-5



--------------------------------------------------------------------------------

        

07/26/2004

 

08/09/2006

  

42093674

 

62757839

  

FPC Funding II LLC

 

Susquehanna Patriot Commercial Leasing Company, Inc.

   Equipment          07/27/2004    42149591    Republic Bank    Equipment      
   08/31/2004    42454850    Marlin Leasing Corp.    Equipment         

09/15/2004

 

08/09/2006

  

42584672

 

62757862

  

FPC Funding II LLC

 

Susquehanna Patriot Commercial Leasing Company, Inc.

   Equipment         

09/15/2004

 

08/09/2006

  

42584821

 

62757904

  

FPC Funding II LLC

 

Susquehanna Patriot Commercial Leasing Company, Inc.

   Equipment          01/28/2005    50366782    JAG Funding    Equipment      
   03/29/2005    51055012    Republic Bank    Equipment          06/08/2005   
51785790    Republic Bank    Equipment

 

7.02-6



--------------------------------------------------------------------------------

         07/26/2005    52295062    Dade Behring Finance Co. LLC    Equipment   
      07/26/2005    52295070    Dade Behring Finance Co. LLC    Equipment      
   12/20/2005    53941342    Marlin Leasing Corp.    Equipment         
05/23/2006    61742022    Cardinal Health 301, LLC    Equipment         
03/27/2007    2007 1124618    IOS Capital    Equipment          05/02/2007   
2007 1640860    IOS Capital    Equipment          06/14/2007    2007 2241163   
IOS Capital    Equipment KINDRED HEALTHCARE OPERATING, INC.             DE   
SOS    UCC    09/21/2001    11214746    U.S. Bank Trust N.A. as Custodian or
Trustee    Equipment          10/24/2001    11490502    U.S. Bank Trust N.A. as
Custodian or Trustee    Equipment          10/24/2001    11490510    U.S. Bank
Trust N.A. as Custodian or Trustee    Equipment          10/24/2001    11490536
   U.S. Bank Trust N.A. as Custodian or Trustee    Equipment          10/24/2001
   11490767    U.S. Bank Trust N.A. as Custodian or Trustee    Equipment

 

7.02-7



--------------------------------------------------------------------------------

         10/24/2001    11490858    U.S. Bank Trust N.A. as Custodian or Trustee
   Equipment          11/21/2001    11791982    U.S. Bank Trust N.A. as
Custodian or Trustee    Equipment          11/21/2001    11792345    U.S. Bank
Trust N.A. as Custodian or Trustee    Equipment          11/29/2001    20030118
   U.S. Bank Trust N.A. as Custodian or Trustee    Equipment          01/15/2002
   20342034    U.S. Bank Trust N.A. as Custodian or Trustee    Equipment      
   01/22/2002    20382501    U.S. Bank Trust N.A. as Custodian or Trustee   
Equipment          02/21/2002    20757181    U.S. Bank Trust N.A. as Custodian
or Trustee    Equipment          07/15/2002    21942394    U.S. Bank Trust N.A.
as Custodian or Trustee    Equipment          12/20/2002    30075336    U.S.
Bank Trust N.A. as Custodian or Trustee    Equipment         

02/03/2003

 

08/03/2004

  

30292493

 

42171751

   Baxter Healthcare Corporation    Equipment

 

7.02-8



--------------------------------------------------------------------------------

        

01/13/2004

 

01/23/2004

 

11/29/2004

  

40092892

 

40189078

 

43333624

  

IFC Credit Corporation

 

Lakeside Bank

 

West Suburban Bank

   Equipment KINDRED HEALTHCARE SERVICES, INC.             DE    SOS    UCC   
10/21/2002    22646333    General Electric Capital Corporation    Equipment   
      03/18/2003    30666753    Baxter Healthcare Corporation    Equipment      
   03/18/2003    30666779    Baxter Healthcare Corporation    Equipment         
05/11/2004    41308636    Sysco Food Services of Central California, Inc.   
Equipment KINDRED HOSPITALS EAST, L.L.C.             DE    SOS    UCC   

07/11/2003

 

07/05/2005

  

31996142

 

52139708

  

Kings Dominion, LLC

 

Todd McKinley

   Equipment

 

7.02-9



--------------------------------------------------------------------------------

        

07/21/2005

 

04/20/2006

 

  

52282847

 

61406016

 

  

Prime Alliance Bank

 

Republic Bank, Inc.

            01/12/2004    40074833    CIT Technology Financing Services, Inc.   
Equipment          12/31/2003    40183352    Republic Bank    Equipment         
04/18/2007    2007 1545028    CIT Technology Financing Services, Inc.   
Equipment KINDRED HOSPITALS LIMITED PARTNERSHIP             DE    SOS    UCC   
07/29/2002    22001588    Baxter Healthcare Corporation    Equipment         
11/04/2002    22776882    Baxter Healthcare Corporation    Equipment         
02/26/2003    30478688    Baxter Healthcare Corporation    Equipment         

03/21/2003

 

02/16/2004

  

30717184

 

40418618

   Baxter Healthcare Corporation    Equipment         

03/21/2003

 

08/03/2004

  

30717804

 

42176669

   Baxter Healthcare Corporation    Equipment

 

7.02-10



--------------------------------------------------------------------------------

         03/21/2003    30721400    Baxter Healthcare Corporation    Equipment   
      04/14/2004    41055237    Centennial Bank, Inc.    Equipment         
10/11/2004    42847624    Baxter Healthcare Corporation    Equipment KINDRED
NURSING CENTERS EAST, L.L.C.             DE    SOS    UCC    08/16/2002   
22118507    Americorp Financial, Inc.    Equipment          08/02/2004   
42164038    Health Care Property Investors, Inc.   

Fixtures and personal property located at

Carthage Facility; precautionary filing for

notice purposes relating to lease

KINDRED NURSING CENTERS LIMITED PARTNERSHIP             DE    SOS    UCC   
08/02/2004    42164038    Health Care Property Investors, Inc.   

Fixtures and personal property located at

Carthage Facility, precautionary filing for

notice purposes relating to lease

        

11/30/2004

 

09/22/2005

  

43346899

 

52938729

  

ALTO Financial Services

 

Tokyo Leasing (U.S.A.), Inc.

   Equipment

 

7.02-11



--------------------------------------------------------------------------------

KINDRED NURSING CENTERS WEST, L.L.C.             DE    SOS    UCC    08/02/2004
   42164038 UCC    Health Care Property Investors, Inc.    Fixtures and personal
property located at Carthage Facility, precautionary filing for notice purposes
relating to lease KINDRED REHAB SERVICES, INC.            

DE

   SOS    UCC   

10/17/2003

04/28/2004

08/03/2005

  

32789223

41183898

52401793

   Creekridge Capital LLC    Equipment MEDICAL HILL REHAB CENTER, L.L.C.      
      DE    SOS    UCC    02/05/2007    2007 0484583    Ocadian Care Centers,
LLC    All intangible personal property owned by Ocadian Care Centers, LLC
located on the real property situated in the City of Oakland, County of Alameda,
State of California (Medical Hill rehabilitation facility)

 

7.02-12



--------------------------------------------------------------------------------

PACIFIC COAST CARE CENTER, L.L.C.             DE    SOS    UCC    02/05/2007   
2007 0484526    Ocadian Care Centers, LLC   

All intangible personal property owned by

Ocadian Care Centers, LLC located on the real

property situated in the Rancho National and

City of Salinas, County of Monterey, State of

California (Pacific Coast nursing facility)

SIENA CARE CENTER, L.L.C.             DE    SOS    UCC   

08/07/2002

 

08/08/2002

 

05/14/2007

  

21978968

 

21984081

 

2007 1854701

  

Ziegler Financing Corporation

 

Capstone Realty Advisors LLC

  

Fixture filing and other collateral re: facility

located in Auburn, California

         02/05/2007   

2007 0484500

UCC

   Ocadian Care Centers, LLC   

All intangible personal property owned by

Ocadian Care Centers, LLC located on the real

property situated in the City of Auburn, County

of Placer, State of California (Siena nursing

facility)

SMITH RANCH CARE CENTER, L.L.C.             DE    SOS    UCC    02/05/2007   

2007 0484567

UCC

   Ocadian Care Centers, LLC   

All intangible personal property owned by

Ocadian Care Centers, LLC located on the real

property situated in the City of San Rafael,

County of Marin, State of California (Smith

Ranch nursing facility)

 

7.02-13



--------------------------------------------------------------------------------

SOUTHERN CALIFORNIA SPECIALTY CARE, INC.             CA    SOS    UCC   
08/03/2001   

0121860243

UCC

   Olympus America Inc.    Equipment          06/28/2005    05-7032257536 UCC   
Ricoh Business Systems    Equipment THC—CHICAGO, INC.             IL    SOS   
UCC    10/09/2001   

4446859 FS

UCC

   Republic Bank    Equipment          05/14/2003   

7004982 FS

UCC

   Baxter Healthcare Corporation    Equipment THC—HOUSTON, INC.             TX
   SOS    UCC   

03/12/2004

 

01/25/2005

  

04-0060368714

 

05-00004501

   Baxter Healthcare Corporation    Equipment THC—NORTH SHORE, INC.            
IL    SOS    UCC    12/19/2001    4477392 FS    Total Management Systems, Inc.
   Equipment          02/26/2003    6610315 FS    Baxter Healthcare Corporation
   Equipment          01/18/2007    11727646 FS    Total Management Systems,
inc.    Equipment

 

7.02-14



--------------------------------------------------------------------------------

TRANSITIONAL HOSPITALS CORPORATION OF TEXAS, INC.             TX    SOS    UCC
  

08/29/2002

 

04/16/2004

  

02-0042440591

 

04-00642700

   Baxter Healthcare Corporation    Equipment         

03/14/2003

 

04/16/2004

  

03-0020580614

 

04-00642916

   Baxter Healthcare Corporation    Equipment YGNACIO VALLEY CARE CENTER, L.L.C.
            DE    SOS    UCC    02/05/2007    2007 0484468    Ocadian Care
Centers, LLC   

All intangible personal property owned by

Ocadian Care Centers, LLC located on the real

property situated in the City of Walnut Creek,

County of Contra Costa, State of California

(Ygnacio nursing facility)

 

7.02-15



--------------------------------------------------------------------------------

Schedule 7.04 (b)

KPS LEASES WITH GUARANTEES

 

Location

  

Lessor

  

Lease Title

  

Guaranteed by

Boca Raton, FL    Lynn Kaufman Development, Ltd.    Office/Service Lease, dated
January 22, 2002, by and between KPS East, Inc. and Lynn Kaufman Development,
Ltd.    Kindred Healthcare Operating, Inc. Franklin, TN    Duke Realty Limited
Partnership    Lease Agreement, dated May 13, 2005, by and between Duke Realty
Limited Partnership and KPS Nashville, Inc.    Kindred Healthcare Operating,
Inc. Hatfield, PA    Industry Road Industrial Associates, LP    Lease Agreement,
dated June 6, 2002, by and between KPS Pennsylvania, Inc. and Industry Road
Industrial Associates, LP    Kindred Healthcare, Inc. Orlando, FL    Liberty
Property Limited Partnership    Industrial Lease Agreement, dated April 21,
2004, by and between Kindred Institutional Pharmacy Services, Inc. and Liberty
Property Limited Partnership    Kindred Healthcare Operating, Inc.
South Windsor, CT    425 Sullivan Avenue, LLC    Lease Agreement by and between
KPS East, Inc. and 425 Sullivan Avenue, LLC    Kindred Healthcare Operating,
Inc.

 

7.04(b)-1



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit and guarantees in such facilities) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.      Assignor:   

 

         

2.      Assignee:

  

 

         [and is an Affiliate/Approved Fund of [identify Lender]1]   

3.      Borrower:

   Kindred Healthcare, Inc.      

--------------------------------------------------------------------------------

1

Select as applicable.

 

A-1



--------------------------------------------------------------------------------

4.      Agent:    JPMorgan Chase Bank, N.A., as the Agent under the Credit
Agreement 5.      Credit Agreement:    The Second Amended and Restated Credit
Agreement dated as of July 18, 2007 among Kindred Healthcare, Inc., the Lenders
party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent and
Collateral Agent.

 

A-2



--------------------------------------------------------------------------------

6.      Assigned Interest:

 

Aggregate Amount of

Commitment/Loans

for all Lenders

  

Amount of

Commitment/Loans

Assigned

  

Percentage Assigned

of

Commitment/Loans2

$

   $    %

$

   $    %

$

   $    %

Effective Date:                              , 20     [TO BE INSERTED BY AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

--------------------------------------------------------------------------------

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

A-3



--------------------------------------------------------------------------------

[Consented to and]3 Accepted: JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:  

 

Title:   [Consented to:]4 KINDRED HEALTHCARE, INC., as

Borrower

By:  

 

Title:   Consented to: JPMORGAN CHASE BANK, N.A., as

Issuing Lender

By:  

 

Title:  

--------------------------------------------------------------------------------

3

To be added only if the consent of the Agent is required by the terms of
Section 10.04 of the Credit Agreement.

4

To be added only if the consent of the Borrower is required by the terms of
Section 10.04 of the Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Financing Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Financing
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Financing Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Financing Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(a) or (b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Agent or any other Lender, and (v) if it is a Foreign Lender, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Financing
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Financing Documents are required to be
performed by it as a Lender.

 

A-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by the law of the State of New York.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B.1

FORM OF OPINION OF THE GENERAL COUNSEL OF THE BORROWER

See separately executed document.

 

B-1



--------------------------------------------------------------------------------

July 18, 2007

To each of the Lenders and the Agent referred to below

c/o JPMorgan Chase Bank, N.A.

as Administrative Agent and Collateral Agent

270 Park Avenue

New York, NY 10017

Ladies and Gentlemen:

In my capacity as general counsel of Kindred Healthcare, Inc., a Delaware
corporation (“Kindred”), I have acted as general counsel of each of the Persons
listed on Annex A hereto (the “Covered Companies”) in connection with (i) the
Second Amended and Restated Credit Agreement dated as of July 18, 2007 (the
“Credit Agreement”) among Kindred, the Lenders party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent (the
“Agent”), Citicorp USA, Inc., as Syndication Agent and General Electric Capital
Corporation, The CIT Group/Business Credit, Inc. and Wells Fargo Foothill, as
Co-Documentation Agents, (ii) the other Financing Documents and (iii) the Master
Lease Agreements referred to therein. This opinion is being rendered to you
pursuant to Section 4.01(e)(i) of the Credit Agreement.

Unless otherwise defined herein, capitalized terms defined in the Credit
Agreement or the Second Amended and Restated Guarantee and Security Agreement
dated as of July 18, 2007 (the “Security Agreement”) among Kindred, the
Subsidiary Guarantors party thereto and JPMorgan Chase Bank, N.A., as Collateral
Agent, are used herein as defined therein.

I, or attorneys in the legal department of Kindred under my direction, have
reviewed originals or copies certified or otherwise identified to my
satisfaction of each of the agreements listed on Annex B hereto (the “Covered
Financing Documents”), the Master Lease Agreements and such other corporate
records, documents, instruments and certificates of public officials, and have
conducted such other investigations of fact and law, as I have deemed necessary
or advisable for purposes of this opinion.

Upon the basis of the foregoing, and subject to the further assumptions and
qualifications set forth below, I am of the opinion that:

1. Each Covered Company is validly existing in good standing as a corporation,
limited liability company or partnership under the laws of its jurisdiction of
incorporation or

 

1



--------------------------------------------------------------------------------

organization, with power and authority (corporate or other) to own its
properties and conduct its business.

2. Each Covered Company has been qualified as a foreign corporation, limited
liability company or partnership for the transaction of business and is in good
standing under the laws of each other jurisdiction in which it owns or leases
properties, or conducts any business, so as to require such qualification,
except where failures to be so qualified would not, in the aggregate, have a
Material Adverse Effect.

3. All of the outstanding shares of capital stock pledged under the Security
Agreement have been duly and validly issued, are fully paid and non-assessable,
and are owned directly or indirectly by the applicable Lien Grantor as set forth
in the Security Agreement, free and clear of all Liens, except the Liens in
favor of the Collateral Agent or otherwise permitted under the Credit Agreement
or the Security Agreement.

4. To the best of my knowledge after due inquiry, upon consummation by the
Covered Companies of the transactions contemplated under the Credit Agreement on
the Effective Date, no Covered Company is, or with the giving of notice or lapse
of time or both would be, in breach of any of the terms and provisions of, or in
default under, (a) its Organizational Documents, (b) any indenture, mortgage,
deed of trust or loan agreement, (c) any lease or other agreement or instrument
known to me after due inquiry to which any Covered Company is a party or by
which it or any of its properties is bound or (d) any judgment, decree or order,
except for violations and defaults which in the aggregate would not have a
Material Adverse Effect.

5. To the best of my knowledge after due inquiry, the execution and delivery by
each Covered Company of the Covered Financing Documents and the Master Lease
Agreements to which it is a party and the consummation of the transactions
contemplated therein do not, and the performance by each of its obligations
thereunder will not:

(a) conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument known to me after due inquiry
to which any Covered Company is a party or by which any Covered Company is bound
or result in the creation or imposition of any Lien upon any property or assets
of any Covered Company;

(b) result in any violation of the terms or provisions of the Organizational
Documents of any Covered Company or any applicable law or statute or any rule or
regulation or governmental agency or body or any judgment, decree or order of
any court having jurisdiction over any Covered Company or any of its properties;
or

(c) require any consent, approval, authorization, registration or qualification
of or with any governmental authority of the United States of America or the
State of New York that in my experience normally would be applicable to general
business entities with respect to such execution, delivery or performance,
except (i) such filings and other actions as may be required to

 

2



--------------------------------------------------------------------------------

perfect the Liens in favor of the Collateral Agent that the Covered Financing
Documents purport to create, (ii) Intellectual Property Filings, (iii) with
respect to any securities pledged under the Security Agreement, any actions as
may be required under federal or state securities laws in connection with a
disposition of such securities, (iv) any other filings required after the date
hereof pursuant to Section 5.09 of the Credit Agreement and (v) filings of UCC
continuation statements when required;

except, in each case, for such conflicts, breaches, defaults, Liens and
violations which in the aggregate would not be material to the Covered
Companies, taken as a whole, and would not otherwise have a Material Adverse
Effect.

6. Each Covered Company owns, possesses or has obtained all licenses, permits,
certificates, consents, orders, approvals and other authorizations from, and has
made all declarations and filings with, all Federal, state, local and other
governmental authorities, all self-regulatory organizations and all courts and
other tribunals, domestic or foreign, necessary to own or lease, as the case may
be, and to operate its properties and to carry on its business as conducted as
of the date hereof, except where failures to own, possess or obtain any such
licenses, permits, certificates, consents, orders, approvals or other
authorizations would not have, and could not reasonably be expected to have, in
the aggregate a Material Adverse Effect; no Covered Company has received any
notice of any proceeding relating to revocation or modification of any such
license, permit, certificate, consent, order, approval or other authorization,
except where such revocations or modifications would not have, and could not
reasonably be expected to have, in the aggregate a Material Adverse Effect; and
each Covered Company is in compliance with all laws and regulations relating to
the conduct of its business except where such noncompliance would not have, and
could not reasonably be expected to have, in the aggregate a Material Adverse
Effect.

7. The chief executive office of each Covered Company for purposes of KRS
355.9-103(3)(d) is 680 South Fourth Street, Louisville, Kentucky 40202.

8. Each Covered Financing Document and Master Lease Agreement has been duly
authorized by all necessary action of the Covered Companies party thereto, and
each Covered Financing Document and Master Lease Agreement has been duly
executed and delivered under the law of the State of New York by each Covered
Company party thereto and is a valid and legally binding obligation of each
Covered Company party thereto, enforceable in accordance with its terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

I am a member of the bar of the State of California. The foregoing opinions
(with the exception of paragraphs (1) and (2), above) are limited to the Federal
laws of the United States, and the law of the States of California and New York,
the General Corporation Law of the State of Delaware, the Limited Liability
Company Act of the State of Delaware and the Revised Uniform Limited Partnership
Act of the State of Delaware. In rendering the foregoing opinions, I have relied
as to matters involving the application of law of the State of New York, the
General

 

3



--------------------------------------------------------------------------------

Corporation Law of the State of Delaware, the Limited Liability Company Act of
the State of Delaware and the Revised Uniform Limited Partnership Act of the
State of Delaware, upon the opinion of Cleary Gottlieb Steen & Hamilton LLP
dated and delivered to you today (the “Cleary Opinion”), and to the extent the
Cleary Opinion is stated to be based on any assumption or to be given in
reliance on any certificate or other document or to be subject to any
limitation, qualification or exemption, the opinions expressed herein in
reliance on such opinion are based upon the same assumption, are given in
reliance on the certificate or document, and are subject to the same limitation,
qualification or exemption. I have also relied as to matters of fact, on
information obtained from public officials and other sources believed by me to
be responsible. With respect to the opinions expressed in paragraph (1) above, I
have relied upon certificates of good standing issued by the Secretary of State
of the respective jurisdiction of incorporation of each Covered Company. In
addition, I have assumed that the Covered Documents have been duly authorized,
executed and delivered by all parties thereto other than the Covered Companies
parties thereto.

This opinion is rendered solely to you, as a Lender, and in the case of JPMorgan
Chase Bank N.A., as Administrative Agent and Collateral Agent, solely for your
benefit in your capacity as such in connection with the transactions
contemplated by the Credit Agreement. This opinion letter is not to be relied on
by or furnished to any other person or used, circulated, quoted or otherwise
referred to for any other purpose. Notwithstanding the foregoing, a copy of this
opinion may be furnished to, and relied upon by, any transferee of a Lender’s
rights and obligations under the Credit Agreement properly transferred in
accordance with the Credit Agreement, and you or any such transferee may show
this opinion to any governmental authority pursuant to requirements of
applicable law or regulations. The opinions expressed herein are rendered on and
as of the date hereof, and I assume no obligation to advise you or any such
transferee or governmental authority or any other person, or to make any
investigations, as to any legal developments or factual matters arising
subsequent to the date hereof that might affect the opinions expressed herein.

 

Very truly yours,    M. Suzanne Riedman

 

4



--------------------------------------------------------------------------------

Annex A - Covered Companies

 

1. Kindred Healthcare, Inc., a Delaware corporation.

 

2. Each Restricted Subsidiary listed in Schedule 1.01B to the Credit Agreement.

 

5



--------------------------------------------------------------------------------

Annex B - Covered Financing Documents

 

1. the Credit Agreement

 

2. the Security Agreement

 

3. the Deposit Account Control Agreements

 

4. the Securities Account Control Agreement

 

5. the Copyright Security Agreement

 

6. the Trademark Security Agreement

 

6



--------------------------------------------------------------------------------

EXHIBIT B.2

FORM OF OPINION OF THE SENIOR VICE PRESIDENT OF CORPORATE LEGAL

AFFAIRS OF THE BORROWER

See separately executed document.

 

B-2



--------------------------------------------------------------------------------

July 18, 2007

To each of the Lenders and the Agent referred to below

c/o JPMorgan Chase Bank, N.A.

as Administrative Agent and Collateral Agent

270 Park Avenue

New York, NY 10017

Ladies and Gentlemen:

This opinion is being rendered to you in my capacity as Senior Vice President of
Corporate Legal Affairs and Corporate Secretary of Kindred Healthcare, Inc., a
Delaware corporation (the “Borrower”), in connection with (i) Second Amended and
Restated Credit Agreement dated as of July 18, 2007 (the “Credit Agreement”)
among Kindred, the Lenders party thereto (the “Lenders”), JPMorgan Chase Bank,
N.A., as Administrative Agent and Collateral Agent (the “Agent”), Citicorp USA,
Inc., as Syndication Agent and General Electric Capital Corporation, The CIT
Group/Business Credit, Inc. and Wells Fargo Foothill, as Co-Documentation
Agents, and the other Financing Documents referred to therein and (ii) the
Master Lease Agreements referred to therein. This opinion is being issued to you
pursuant to Section 4.01(e)(ii) of the Credit Agreement.

Unless otherwise defined herein, capitalized terms defined in the Credit
Agreement or Second the Amended and Restated Guarantee and Security Agreement
dated as of July 18, 2007 among Kindred Healthcare, Inc., the Subsidiary
Guarantors party thereto and JPMorgan Chase Bank, N.A., as Collateral Agent are
used herein as defined therein.

I have examined originals or copies, certified or otherwise identified to my
satisfaction, of each of the agreements listed on Annex A hereto (the “Covered
Financing Documents”), the Master Lease Agreements and such other documents,
corporate records, certificates of public officials and other instruments, and
have conducted such other investigations of fact and law, as I have deemed
necessary or advisable for purposes of this opinion.

Upon the basis of the foregoing, I am of the opinion that:

1. To the best of my knowledge after due inquiry, the execution and delivery by
each of the Persons listed on Annex B hereto (each, a “Covered Company”) and its
performance of its obligations under the Covered Financing Documents and the
Master Lease Agreements to which it is a party and the consummation of the
transactions contemplated therein will not require any action by or in respect
of, or filing with, any governmental body, agency or official, except (i) such
filings and other actions as may be required to perfect the Liens in favor of
the Collateral Agent that the Covered Financing Documents purport to create,
(ii) Intellectual Property Filings, (iii) with respect to any securities pledged
under the Security Agreement, any actions as may be required under federal or
state securities laws in connection with a disposition of such securities,
(iii) the due recordation of memoranda of lease with respect to the Master Lease
Agreements and any assignment thereof to the Borrower, (iv) the due recordation
of the Material Leasehold



--------------------------------------------------------------------------------

Mortgages, (v) the due recordation of the Material Fee Mortgages, (vi) any other
filings required after the date hereof pursuant to Section 5.09 of the Credit
Agreement and (vii) filings of Uniform Commercial Code continuation statements
when required.

2. The financing statements attached hereto as Annex C are in appropriate form
for filing with the Secretary of State of the Commonwealth of Kentucky. To the
extent that a security interest in the Personal Property Collateral may be
perfected by the filing of a financing statement in the Commonwealth of
Kentucky, the security interest in the Personal Property Collateral will be
perfected upon the filing of such financing statements with the Secretary of
State of the Commonwealth of Kentucky, and no further filing or recording of any
document or instrument or other action will be required so to perfect such
security interest, except that (i) continuation statements with respect to each
such financing statement must be filed within five years after the date of
filing of such financing statements and (ii) additional filings may be necessary
if any Lien Grantor changes its name or its location (as defined in
Section 9-307 of the Uniform Commercial Code as in effect in the Commonwealth of
Kentucky).

I am a member of the bar of the Commonwealth of Kentucky. The foregoing opinions
are limited to the laws of the Commonwealth of Kentucky and I am expressing no
opinion as to the effect of laws of any other jurisdiction.

 

2



--------------------------------------------------------------------------------

This opinion is rendered solely to you, as a Lender, and in the case of JPMorgan
Chase Bank, N.A., as Administrative Agent and Collateral Agent, solely for your
benefit in your capacity as such in connection with the transactions
contemplated by the Credit Agreement. This opinion letter is not to be relied on
by or furnished to any other person or used, circulated, quoted or otherwise
referred to for any other purpose. Notwithstanding the foregoing, a copy of this
opinion may be furnished to, and relied upon by, any transferee of a Lender’s
rights and obligations under the Credit Agreement properly transferred in
accordance with the Credit Agreement, and any such transferee may show this
opinion to any governmental authority pursuant to requirements of applicable law
or regulations. The opinions expressed herein are rendered on and as of the date
hereof, and I assume no obligation to advise you or any such transferee or
governmental authority or any other person, or to make any investigations, as to
any legal developments or factual matters arising subsequent to the date hereof
that might affect the opinions expressed herein.

 

Very truly yours,    Joseph L. Landenwich

 

3



--------------------------------------------------------------------------------

Annex A – Covered Financing Documents

 

1. Credit Agreement

 

2. Security Agreement

 

3. Deposit Account Control Agreements

 

4. Securities Account Control Agreements

 

5. Copyright Security Agreement

 

6. Trademark Security Agreement

 

A-1



--------------------------------------------------------------------------------

Annex B – Covered Companies

 

1. the Borrower

 

2. each Restricted Subsidiary listed in Schedule 1.01B to the Credit Agreement

 

B-1



--------------------------------------------------------------------------------

Annex C – Financing Statements

On File with Davis Polk & Wardwell

 

C-1



--------------------------------------------------------------------------------

EXHIBIT B.3

FORM OF OPINION OF CLEARY GOTTLIEB STEEN & HAMILTON LLP,

SPECIAL COUNSEL FOR THE BORROWER

See separately executed document.

 

B-3



--------------------------------------------------------------------------------

Writer’s Direct Dial: (212) 225-2590

E-Mail: apodolsky@cgsh.com

July 18, 2007

To each of the Lenders and the Agent referred to below

c/o JPMorgan Chase Bank, N.A.,

as Administrative Agent and Collateral Agent

270 Park Avenue

New York, NY 10017

Ladies and Gentlemen:

We have acted as special counsel to Kindred Healthcare, Inc., a Delaware
corporation (the “Company” and, collectively with each Restricted Subsidiary
listed in Schedule 1.01B to the Second Amended and Restated Credit Agreement
referred to below, the “Covered Companies”), in connection with the $500,000,000
Second Amended and Restated Credit Agreement dated as of July 18, 2007 (the
“Credit Agreement”) among the Company, the Lenders party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral
Agent (the “Agent”), Citicorp USA, Inc., as Syndication Agent and General
Electric Capital Corporation, The CIT Group/Business Credit, Inc. and Wells
Fargo Foothill, as Co-Documentation Agents. This opinion letter is furnished to
you pursuant to Section 4.01(e)(iii) of the Credit Agreement.

Unless otherwise defined herein, capitalized terms defined in the Credit
Agreement or the other Financing Documents are used herein as defined therein.

In arriving at the opinions expressed below, we have reviewed the following
documents:

 

  (a) an executed copy of the Credit Agreement;

 

  (b) an executed copy of the Security Agreement;



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

As Administrative Agent and Collateral Agent, et. al.

July 18, 2007

p. 2

 

  (c) an executed copy of the Copyright Security Agreement, dated as of June 28,
2004, among the Company, the Lien Grantors party thereto and the Agent;

 

  (d) an executed copy of the Copyright Security Agreement, dated as of July 18,
2007, among the Company, the Lien Grantors party thereto and the Agent;

 

  (e) an executed copy of the Trademark Security Agreement, dated as of June 28,
2004, among the Company, the Lien Grantors party thereto and the Agent;

 

  (f) an executed copy of the Trademark Security Agreement, dated as of July 18,
2007, among the Company, the Lien Grantors party thereto and the Agent;

 

  (g) an executed copy of each of the promissory notes dated as of July 18, 2007
delivered to the lenders listed on Schedule I pursuant to Section 2.08(e) of the
Credit Agreement; and

 

  (h) the other documents furnished by the Company pursuant to Article 4 of the
Credit Agreement.

The documents referenced in items (a), (b), (d), (f) and (g) above are
collectively referred to herein as the “Currently Executed Covered Documents”
and the documents referenced in items (c) and (e) above are collectively
referred to herein as the “Previously Executed Covered Documents.” The Currently
Executed Covered Documents and the Previously Executed Covered Documents are
collectively referred to herein as the “Covered Documents.”

In addition, we have reviewed the originals or copies certified or otherwise
identified to our satisfaction of all such corporate, limited liability company
or limited partnership records of each Covered Company that is organized as a
corporation, limited liability company or limited partnership under the laws of
the State of New York or Delaware (each such Covered Company, a “Domestic
Covered Company”), and such other instruments and other certificates of public
officials, officers and representatives of each Domestic Covered Company and
such other persons, and we have made such investigations of law, as we have
deemed necessary as a basis for the opinions expressed below.

In rendering the opinions expressed below, we have assumed the authenticity of
all documents submitted to us as originals and the conformity to the originals
of all documents submitted to us as copies. In addition, we have assumed and
have not verified the accuracy as to factual matters of each document we have
reviewed (including, without limitation, the accuracy of the representations and
warranties of each Covered Company in the Covered Documents).



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

As Administrative Agent and Collateral Agent, et. al.

July 18, 2007

p. 3

 

Based upon the foregoing, and subject to the further assumptions and
qualifications set forth below, it is our opinion that:

1. Each Domestic Covered Company has corporate, limited liability company or
limited partnership power (as the case may be) to enter into each Currently
Executed Covered Document to which it is a party. Each Domestic Covered Company
had, as of the date thereof, corporate, limited liability company or limited
partnership power (as the case may be) to enter into each Previously Executed
Covered Document to which it is a party.

2. The execution and delivery of each Currently Executed Covered Document have
been, and the execution and delivery of each Previously Executed Covered
Document were, duly authorized by all necessary corporate, limited liability
company or limited partnership action (as the case may be) of each Domestic
Covered Company party thereto.

3. Each Currently Executed Covered Document has been, and each Previously
Executed Covered Document was, duly executed and delivered under the law of the
State of New York by each Covered Company party thereto, and is a valid and
binding obligation of each Covered Company party thereto, enforceable in
accordance with its terms.

4. The execution and delivery by each Covered Company party thereto of each
Currently Executed Covered Document do not, and of each Previously Executed
Covered Document did not, and the performance by each such Covered Company of
its obligations thereunder will not, require any consent, approval,
authorization, registration or qualification of or with any governmental
authority of the United States of America or the State of New York that in our
experience normally would be applicable to general business entities with
respect to such execution, delivery or performance, except (i) such filings and
other actions as may be required to perfect the Liens in favor of the Collateral
Agent that the Covered Documents purport to create, (ii) Intellectual Property
Filings, (iii) with respect to any securities pledged under the Security
Agreement, any actions as may be required under federal or state securities laws
in connection with a disposition of such securities, (iv) any other filings
required after the date hereof pursuant to Section 5.09 of the Credit Agreement,
(v) filings of UCC continuation statements when required and (vi) such other
consents, authorizations, approvals or filings, if any, as may be required in
connection with the performance of the Covered Documents due to the specific
nature or scope of any particular business or activity conducted, or asset held,
by a Covered Company.

5. The Collateral Documents create a security interest, in favor of the
Collateral Agent for the benefit of the Secured Parties, in each Lien Grantor’s
rights in the items of collateral pledged by it and listed in Section 3 of the
Security Agreement (the “Collateral”), to the extent Article 9 of the UCC is
applicable thereto, to secure the Secured Obligations, except that the Security
Agreement will create a security interest in any such portion of the Collateral
pledged by such Lien Grantor in which such Lien Grantor has no present rights
only when such Lien Grantor acquires rights therein.



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

As Administrative Agent and Collateral Agent, et. al.

July 18, 2007

p. 4

 

6. With respect to that portion of the Collateral that consists of instruments
(within the meaning of Section 9-102 of the UCC) or Certificated Securities
(within the meaning of Section 8-102(a)(4) of the UCC), the Collateral Agent
will have a perfected first priority security interest for the benefit of the
Secured Parties in each such instrument or Certificated Security from time to
time delivered, duly indorsed in the name of the Collateral Agent or, in the
case of an instrument, in blank to the Collateral Agent in the State of New
York, which security interest will remain a perfected first priority security
interest for as long as possession thereof is continuously maintained in the
State of New York by the Collateral Agent.

7. The security interest in the Personal Property Collateral will continue in
any “identifiable proceeds” (within the meaning of the UCC) of such Personal
Property Collateral to the extent and subject to the limitations provided in
Section 9-315 of the UCC.

8. The making of the Loans, the issuance of the Letters of Credit and the use of
proceeds thereof as contemplated by the Credit Agreement do not violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System
(the “Board”).

In rendering the opinions set forth above, we express no opinion with respect
to:

(i) the validity, binding effect or enforceability of any provision in the
Security Agreement or any other Covered Document that purports to (a) impose on
the Collateral Agent or any other person standards for the care of Personal
Property Collateral in its possession other than as provided for in
Section 9-207 of the UCC, (b) permit the Collateral Agent or any other person to
vote or otherwise exercise any rights with respect to any of the Personal
Property Collateral absent compliance with the requirements of applicable laws
and regulations as to the voting of or other exercise of rights with respect to
such Personal Property Collateral, (c) waive, or consent to the absence of
compliance with, any rights of any Covered Company, or duties owing to it as a
matter of law, except to the extent that the Covered Company may so waive or
consent under applicable law, (d) provide indemnification of any person to the
extent such provision covers or could be construed to cover losses or claims
under federal or state securities laws or to the extent inconsistent with public
policy, or (e) render conclusive any determination or calculation made by a
party to any Covered Document; and

(ii) the priority of any security interest in or to any of the Personal Property
Collateral or the perfection of any security interest in or to any of the
Personal Property Collateral, other than as specifically expressed in such
opinions.

In addition, in rendering the opinions set forth above, we have assumed that the
Previously Executed Covered Documents remain in full force and effect in the
same form as on their respective dates of execution and have not been
subsequently amended, supplemented or otherwise modified and authorization
thereof has not been modified or rescinded.

In addition, in rendering the opinions set forth in paragraph 5, 6 and 7 above,
we have assumed that the relevant Lien Grantor has rights in the Collateral
pledged by it (and we express no opinion with respect thereto).



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

As Administrative Agent and Collateral Agent, et. al.

July 18, 2007

p. 5

 

In addition, in rendering the opinion in paragraph 6 above, we have assumed that
as of the date hereof and at any time an Instrument or a Certificated Security
is delivered to the Collateral Agent for the benefit of the Secured Parties, the
relevant Lien Grantor will own Collateral consisting of an Instrument or
Certificated Security free and clear of any lien, claim or encumbrance (and we
express no opinion with respect thereto), each signature on any endorsement or
stock power is genuine and duly authorized and compliance with any restrictive
endorsements or other restrictions on or procedures required for transfer of
interests in the Collateral. We express no opinion with respect to the priority
of the security interest of the Collateral Agent for the benefit of the Secured
Parties against (i) any lien, claim or other interest that arises by operation
of law and is given priority over perfected security interests, (ii) any lien or
claim in favor of the United States or any agency or instrumentality thereof
(including without limitation liens arising under the federal or state tax laws
or ERISA), and (iii) any claim given priority pursuant to 31 U.S.C. §3713. In
addition, insofar as the security interest secures “future advances” within the
meaning of the UCC, the priority of such security interest will be subject to
the limitations set forth in Section 9-323 of the UCC.

With respect to the foregoing opinions, (a) we have assumed that each Covered
Company and each other party to such agreement has satisfied those legal
requirements that are applicable to it to the extent necessary to make such
agreement or obligation enforceable against it (except that no such assumption
is made as to any Covered Company regarding matters of the federal law of the
United States of America, the law of the State of New York, the General
Corporation Law of the State of Delaware, the Limited Liability Company Act of
the State of Delaware or the Revised Uniform Limited Partnership Act of the
State of Delaware that in our experience normally would be applicable to general
business entities with respect to such agreement or obligation) and (b) such
opinions are subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity.

In addition, certain of the remedial provisions of the Covered Documents may be
further limited or rendered unenforceable by other applicable laws or judicially
adopted principles, which, however, in our judgment do not make the remedies
provided for therein (taken as a whole) inadequate for the practical realization
of the principal benefits purported to be afforded thereby (except for the
economic consequences of procedural or other delay).

The opinions set forth above are subject to the following qualifications:

(a) In rendering the opinion in paragraph 4 above, we have assumed that the
Covered Companies are subject only to New York State laws and regulations
generally applicable to companies doing business in the State of New York.

(b) In rendering the opinion in paragraph 8 above, we have assumed that none of
the Lenders is a “creditor” within the meaning of Regulation T of the Board or a
“foreign branch of a broker-dealer” within the meaning of Regulation X of the
Board.

(c) We express no opinion as to (i) either Sections 2.16 or 10.08 of the Credit
Agreement or Section 2(g) of the Security Agreement insofar as any such Section
provides that



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

As Administrative Agent and Collateral Agent, et. al.

July 18, 2007

p. 6

 

any holder of a participation in a Loan or LC Reimbursement Obligation may
exercise set-off or similar rights with respect to such participation and
(ii) the applicability or effect of the law of any jurisdiction other than the
State of New York wherein any Lender may be located or wherein enforcement of
the Credit Agreement or any of the other Covered Documents may be sought that
limits the rates of interest legally chargeable or collectible.

(d) With respect to the submission in any Covered Document to the jurisdiction
of a United States federal court sitting in the State of New York, we express no
opinion as to the subject matter jurisdiction of any such court to adjudicate
any action relating to the Covered Document where jurisdiction based on
diversity of citizenship under 28 U.S.C. §1332 does not exist.

(e) Our opinion in paragraph 1 above is subject to the effective rate of
interest payable by the Company in connection with the transactions contemplated
by the Financing Documents being not in excess of 25% per annum.

(f) We have assumed that any assignments made by or among the Lenders of their
rights and obligations under the Credit Agreement will not contravene New York
Judiciary Law Section 489 (which makes it a criminal offense to take an
assignment of a debt obligation with the intent of and for the purpose of
bringing an action or proceeding thereon).

(g) The waiver of defenses contained in Section (2)(b) of the Security Agreement
may be ineffective to the extent that any such defense involves a matter of
public policy in New York.

(h) We express no opinion with respect to the enforceability of the restriction
on assignment contained in Section 10.04(a)(i) of the Credit Agreement.

The foregoing opinions are limited to the federal law of the United States, the
law of the State of New York, the General Corporation Law of the State of
Delaware, the Limited Liability Company Act of the State of Delaware and the
Revised Uniform Limited Partnership Act of the State of Delaware, but we express
no opinion as to any state securities or Blue Sky laws, United States federal
securities laws or any other regulations or laws specific to the healthcare
industry.

We are furnishing this opinion letter to you, as a Lender, and in the case of
JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent, solely
for your benefit in your capacity as such in connection with the transactions
contemplated by the Credit Agreement. This opinion letter is not to be relied on
by or furnished to any other person or used, circulated, quoted or otherwise
referred to for any other purpose. Notwithstanding the foregoing, a copy of this
opinion may be furnished to, and relied upon by, any transferee of a Lender’s
rights and obligations under the Credit Agreement properly transferred in
accordance with the Credit Agreement, and any such transferee may show this
opinion to any governmental authority pursuant to requirements of applicable law
or regulations. The opinions expressed herein are rendered on and as of the date
hereof, and we assume no obligation to advise you or any such



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

As Administrative Agent and Collateral Agent, et. al.

July 18, 2007

p. 7

 

transferee or governmental authority or any other person, or to make any
investigations, as to any legal developments or factual matters arising
subsequent to the date hereof that might affect the opinions expressed herein.

 

Very truly yours, CLEARY GOTTLIEB STEEN & HAMILTON LLP By       Andrea G.
Podolsky, a Partner



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

As Administrative Agent and Collateral Agent, et. al.

July 18, 2007

p. 8

 

Schedule I

 

1. PNB BANK N.A.

 

2. GENERAL ELECTRIC CAPITAL CORPORATION

 

3. BRANCH BANKING AND TRUST COMPANY

 

4. NORTH FORK BUSINESS CAPITAL CORP.

 

5. SIEMENS FINANCIAL SERVICES, INC.



--------------------------------------------------------------------------------

EXHIBIT B.4

FORM OF OPINION OF RICHARDS, LAYTON & FINGER, SPECIAL DELAWARE

COUNSEL FOR THE BORROWER

See separately executed document.

 

B-4



--------------------------------------------------------------------------------

RICHARDS, LAYTON & FINGER

A PROFESSIONAL ASSOCIATION

ONE RODNEY SQUARE

920 NORTH KING STREET

WILMINGTON, DELAWARE 19801

(302) 651-7700

FAX: (302) 651-7701

WWW.RLF.COM

July 18, 2007

To Each of the Persons Listed

on Schedule A Attached Hereto

 

  Re: Kindred Healthcare, Inc.

Ladies and Gentlemen:

We have acted as special Delaware counsel for Kindred Healthcare, Inc., a
Delaware corporation (“Kindred”), and each of the entities listed on Schedule B
attached hereto (collectively, the “Subsidiary Guarantors” and, together with
Kindred, the “Companies”) in connection with the matters set forth herein. At
your request, this opinion is being furnished to you.

For purposes of giving the opinions hereinafter set forth, our examination of
documents has been limited to the examination of originals or copies of the
following:

(a) The Certificate of Incorporation, Certificate of Formation or Certificate of
Limited Partnership, as the case may be, of each of the Companies, as amended
and/or restated through the date hereof (collectively, the “Certificates”), as
filed in the office of the Secretary of State of the State of Delaware (the
“Secretary of State”);

(b) The Second Amended and Restated Guarantee and Security Agreement, dated as
of July 18, 2007 (the “Security Agreement”), among Kindred, the Subsidiary
Guarantors, the other Subsidiary Guarantors (as defined therein) party thereto
and JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank, a New York
banking corporation), a national banking association (“JPMorgan”), as collateral
agent (in such capacity, the “Collateral Agent”);

(c) The Second Amended and Restated Credit Agreement, dated as of July 18, 2007
(the “Credit Agreement”), among Kindred, the lenders party thereto, the
Collateral Agent, JPMorgan, as administrative agent, Citicorp USA, Inc., as
syndication agent, and General Electric Capital Corporation, The CIT
Group/Business Credit, Inc. and Wells Fargo Foothill, as co-documentation
agents;



--------------------------------------------------------------------------------

To Each of the Persons Listed

on Schedule A Attached Hereto

July 18, 2007

Page 2

 

(d) The Financing Statements on form UCC-1, naming each of the Companies as
debtors and the Collateral Agent as secured party, in the forms attached hereto
and marked as Exhibit “A” (collectively, the “Financing Statements”), as filed
with the Secretary of State (Uniform Commercial Code Section) (the “Division”);
and

(e) A Good Standing Certificate for each of the Companies, each dated July 17,
2007, obtained from the Secretary of State.

Initially capitalized terms used herein and not otherwise defined are used as
defined in the Security Agreement.

For purposes of this opinion, we have not reviewed any documents other than the
documents listed in paragraphs (a) through (e) above. In particular, we have not
reviewed any document (other than the documents listed in paragraphs (a) through
(e) above) that is referred to in or incorporated by reference into any document
reviewed by us. We have assumed that there exists no provision in any document
that we have not reviewed that is inconsistent with the opinions stated herein.
We have conducted no independent factual investigation of our own but rather
have relied solely upon the foregoing documents, the statements and information
set forth therein and the additional matters recited or assumed herein, all of
which we have assumed to be true, complete and accurate in all material
respects.

With respect to all documents examined by us, we have assumed that (i) all
signatures on documents examined by us are genuine, (ii) all documents submitted
to us as originals are authentic, and (iii) all documents submitted to us as
copies conform with the original copies of those documents.

For purposes of this opinion, we have assumed (i) that none of the Certificates
has been amended and that no such amendment is pending or has been proposed,
(ii) that each of the Companies is organized solely under the laws of the State
of Delaware, (iii) that there are no proceedings pending or contemplated for
(A) the merger, consolidation, conversion, dissolution, liquidation or
termination of any of the Companies, or (B) any of the Companies’ transfer to or
domestication in any other jurisdiction, (iv) except for the changes in name
from “Kindred Development 6, L.L.C.” to “Greens Nursing and Assisted Living,
L.L.C.” and from “Kindred Development 16, L.L.C.” to “Kindred Hospital Palm
Beach, L.L.C”, that none of the Companies has changed its name, whether by
amendment of its organizational documents, by reorganization or otherwise,
within the last four months, (v) the due organization, due formation or due
creation, as the case may be, and valid existence in good standing of each party
to the documents examined by us under the laws of the jurisdiction governing its
organization, formation or creation, (vi) the legal capacity of natural persons
who are signatories to the documents examined by us, (vii) that each of the
parties to the documents examined by us has the power and authority to execute
and deliver, and to perform its obligations under, such documents, (viii) the



--------------------------------------------------------------------------------

To Each of the Persons Listed

on Schedule A Attached Hereto

July 18, 2007

Page 3

 

due authorization, execution and delivery by all parties thereto of all
documents examined by us, and (ix) that each of the documents examined by us
constitutes a valid and binding agreement of the parties thereto, and is
enforceable against the parties thereto, in accordance with its terms. In
addition, we assume no responsibility for the filing of any continuation
statements or amendments with respect to the Financing Statements with the
Division or any other governmental office or agency.

This opinion is limited to the laws of the State of Delaware (excluding the
insurance, securities and blue sky laws of the State of Delaware), and we have
not considered and express no opinion on the laws of any other jurisdiction,
including federal laws (including federal bankruptcy law) and rules and
regulations relating thereto. Our opinions are rendered only with respect to
Delaware laws and rules, regulations and orders thereunder that are currently in
effect.

Based upon the foregoing, and upon our examination of such questions of law and
statutes of the State of Delaware as we have considered necessary or
appropriate, and subject to the assumptions, qualifications, limitations and
exceptions set forth herein, we are of the opinion that:

1. Each of the Financing Statements is in an appropriate form for filing with
the Division and has been duly filed with the Division and the fees and document
taxes, if any, payable in connection with the said filings of each of the
Financing Statements have been paid in full.

2. Insofar as Article 9 of the Uniform Commercial Code as in effect in the State
of Delaware on the date hereof (the “Delaware UCC”) is applicable (without
regard to conflict of laws principles), the Collateral Agent has a perfected
security interest in the Companies’ rights in that portion of the Collateral in
which a security interest may be perfected by the filing of a UCC Financing
Statement with the Division (the “Filing Collateral”) and the proceeds (as
defined in Section 9-102(a)(64) of the Delaware UCC) thereof.

We note, however, that it is our understanding that the legal name of the
secured party as of the date of this opinion is JPMorgan Chase Bank, National
Association and, therefore, certain of the Financing Statements should be
amended to correctly reflect JPMorgan Chase Bank, National Association, as the
secured party of record.

3. Each of the Companies is a “registered organization” for purposes of Article
9 of the Delaware UCC. Each of the Companies is “located” (within the meaning of
Section 9-307 of the Delaware UCC) in the State of Delaware. Under Article 9 of
the Delaware UCC (including the choice of laws provisions thereof), while a
debtor is “located” in a jurisdiction, the local law of that jurisdiction
governs perfection of a nonpossessory security interest in collateral if the
collateral constitutes “accounts,” “general intangibles,” “negotiable



--------------------------------------------------------------------------------

To Each of the Persons Listed

on Schedule A Attached Hereto

July 18, 2007

Page 4

 

documents,” “goods” (other than as-extracted collateral, timber to be cut, goods
covered by a certificate of title, and goods as to which a security interest
therein is perfected by filing a fixture filing), “instruments” or “chattel
paper.”

4. The Financing Statements include not only all the types of information
required by Section 9-502(a) of the Delaware UCC, but also the types of
information without which the Division may refuse to accept the Financing
Statements pursuant to Section 9-516 of the Delaware UCC.

5. Insofar as Article 9 of the Delaware UCC is applicable (without regard to
conflict of laws principles), the provisions of the Security Agreement are
sufficient to constitute authorization by the Companies of the filing of the
Financing Statements for purposes of Section 9-509 of the Delaware UCC.

The opinions expressed above are subject to the following additional
assumptions, qualifications, limitations and exceptions:

A. We have assumed that (i) the Companies have sufficient rights in the
Collateral and have received sufficient value and consideration in connection
with the security interest granted under the Security Agreement for the security
interest of the Collateral Agent to attach, and we express no opinion as to the
nature or extent of the Companies’ rights in, or title to, any portion of the
Collateral, and (ii) the Security Agreement reasonably identifies the
Collateral. Accordingly, we have assumed that the security interest in the
Filing Collateral and the proceeds (as defined in Section 9-102(a)(64) of the
Delaware UCC) thereof have been duly created and have attached. In addition, we
have assumed that none of the Collateral consists of a type of collateral
described in Section 9-501(a)(l) of the Delaware UCC.

B. The opinions set forth above are limited to Article 9 of the Delaware UCC,
and therefore such opinions do not address (i) laws of jurisdictions other than
the State of Delaware, and of the State of Delaware except for Article 9 of the
Delaware UCC, (ii) collateral of a type not subject to Article 9 of the Delaware
UCC, and (iii) what law governs perfection of the security interest granted in
the collateral covered by this opinion.

C. We have assumed that the Financing Statements are currently effective and on
file with the Division, and have not been amended, assigned, terminated or
otherwise modified as of the date hereof.

D. We note that further filings under the Delaware UCC may be necessary to
preserve and maintain (to the extent established and perfected by the filing of
the Financing Statements as described herein) the perfection of the security
interests of the Collateral Agent in the Filing Collateral, including, without
limitation, the following:



--------------------------------------------------------------------------------

To Each of the Persons Listed

on Schedule A Attached Hereto

July 18, 2007

Page 5

 

(i) appropriate continuation filings to be made within the period of six months
prior to the expiration of five year anniversary dates from the date of the
original filing of the Financing Statements;

(ii) filings required with respect to proceeds of collateral under
Section 9-315(d) of the Delaware UCC;

(iii) filings required within four months of the change of name, identity or
structure made by or with respect to any of the Companies, to the extent set
forth in Sections 9-507 and 9-508 of the Delaware UCC;

(iv) filings required within four months of a change by any of the Companies of
its location to another jurisdiction, to the extent set forth in Sections 9-301
and 9-316 of the Delaware UCC; and

(v) filings required within one year after the transfer of collateral to a
person or entity that becomes a debtor and is located in another jurisdiction,
to the extent set forth in Section 9-316 of the Delaware UCC.

E. We do not express any opinion as to the perfection of any security interest
in any portion of the Collateral in which a security interest cannot be
perfected by the filing of a Financing Statement with the Division. In addition,
no opinion is expressed herein concerning (i) any collateral other than the
Filing Collateral and the proceeds (as defined in Section 9-102(a)(64) of the
Delaware UCC) thereof, (ii) any portion of the Filing Collateral that
constitutes a “commercial tort claim” (as defined in Section 9-102(a)(13) of the
Delaware UCC), (iii) any consumer transaction, or (iv) any security interest in
goods covered by a certificate of title statute. Further, we do not express any
opinion as to the perfection of any security interest in (i) Filing Collateral
acquired by the Companies after the date hereof, or (ii) proceeds (as defined in
Section 9-102(a)(64) of the Delaware UCC) of the Filing Collateral, except to
the extent that such proceeds consist of cash proceeds (as defined in
Section 9-102(a)(9) of the Delaware UCC) that are identifiable cash proceeds (as
contemplated by Sections 9-315(b) and (d) of the Delaware UCC), subject,
however, to the limitations of Section 9-315 of the Delaware UCC.

F. We do not express any opinion as to the priority of any security interest.

G. We call to your attention that under the Delaware UCC, actions taken by a
secured party (e.g., releasing or assigning the security interest, delivering
possession of the collateral to the debtor or another person and voluntarily
subordinating a security interest) may affect the validity, perfection, or
priority of a security interest.

H. The opinion expressed in paragraph 2 above is subject to the effect of
(i) bankruptcy, insolvency, moratorium, receivership, reorganization,
liquidation, fraudulent



--------------------------------------------------------------------------------

To Each of the Persons Listed

on Schedule A Attached Hereto

July 18, 2007

Page 6

 

conveyance and transfer and other similar laws relating to or affecting the
rights and remedies of creditors generally, and (ii) principles of equity
(regardless of whether considered and applied in a proceeding in equity or at
law).

We understand that you will rely as to matters of Delaware law upon this opinion
in connection with the transactions contemplated by the Security Agreement. In
addition, your successors and assigns (including, without limitation, any
trustee in connection with a securitization) and any rating agency may rely as
to matters of Delaware law upon this opinion in connection with the matters set
forth herein, subject to the understanding that the opinions rendered herein are
given on the date hereof and such opinions are rendered only with respect to
facts existing on the date hereof and laws, rules and regulations currently in
effect. In connection with the foregoing, we hereby consent to your and your
successors’ and assigns’ (including, without limitation, any trustee in
connection with a securitization) and any such rating agency’s relying as to
matters of Delaware law upon this opinion. Except as stated above, without our
prior written consent, this opinion may not be furnished or quoted to, or relied
upon by, any other person or entity for any purpose.

 

        Very truly yours,  

WAY/TCB/MYS



--------------------------------------------------------------------------------

Schedule A

Each of the Companies

JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent under
the Credit Agreement and the Security Agreement

The Lenders party to the Credit Agreement



--------------------------------------------------------------------------------

Schedule B

Avery Manor Nursing, L.L.C. (formerly known as Kindred Development 39, L.L.C.)

Bayberry Care Center, L.L.C.

Braintree Nursing, L.L.C. (formerly known as Kindred Development 34, L.L.C.)

California Nursing Centers, L.L.C.

Care Center of Rossmoor, L.L.C.

Country Estates Nursing, L.L.C. (formerly known as Kindred Development 33,
L.L.C.)

Forestview Nursing, L.L.C. (formerly known as Kindred Development 41, L.L.C.)

Goddard Nursing, L.L.C. (formerly known as Kindred Development 44, L.L.C.)

Greenbrae Care Center, L.L.C.

Greens Nursing and Assisted Living, L.L.C. (formerly known as Kindred
Development 6, L.L.C)

Harborlights Nursing, L.L.C. (formerly known as Kindred Development 40, L.L.C.)

Helian Health Group, Inc.

Highgate Nursing, L.L.C. (formerly known as Kindred Development 36, L.L.C.)

Highlander Nursing, L.L.C. (formerly known as Kindred Development 37, L.L.C.)

Kindred Acute Pulmonary East, Inc.

Kindred Braintree Hospital, L.L.C. (formerly known as Kindred Development 43,
L.L.C.)

Kindred Development 4, L.L.C.

Kindred Development 7, L.L.C.

Kindred Development 8, L.L.C.

Kindred Development 9, L.L.C.

Kindred Development 10, L.L.C.

Kindred Development 11, L.L.C.

Kindred Development 12, L.L.C.

Kindred Development 13, L.L.C.

Kindred Development 15, L.L.C.

Kindred Development 17, L.L.C.

Kindred Development 27, L.L.C.

Kindred Development 28, L.L.C.

Kindred Development 29, L.L.C.

Kindred Development Holdings 3, L.L.C. (formerly known as Kindred Development 3,
L.L.C.)

Kindred Development Holdings 5, L.L.C. (formerly known as Kindred Development 5,
L.L.C.)

Kindred Healthcare Operating, Inc. (formerly known as Vencor Operating, Inc.)

Kindred Healthcare Services, Inc. (formerly known as Vencare, Inc.)

Kindred Holdings, L.L.C. (formerly known as Vencor Holdings, L.L.C.)

Kindred Home Care Services, Inc. (formerly known as Vencor Home Health Services,
Inc. and Vencor Home Care Services, Inc.)

Kindred Hospital-Pittsburgh-North Shore, L.L.C. (formerly known as Kindred
Development 14, L.L.C.)

Kindred Hospitals East, L.L.C. (formerly known as New Vencor Hospitals East,
L.L.C. and Vencor Hospitals East, L.L.C.)

Kindred Hospital Palm Beach, L.L.C. (formerly known as Kindred Development 16,
L.L.C.)

Kindred Hospital-Springfield, L.L.C. (formerly known as Kindred Development 30,
L.L.C.)

Kindred Hospital-Toledo, L.L.C. (formerly known as Kindred Development 2,
L.L.C.)

Kindred Hospitals West, L.L.C. (formerly known as Vencor Hospitals West, L.L.C.)

Kindred Nevada, L.L.C. (formerly known as Vencor Nevada, L.L.C.)



--------------------------------------------------------------------------------

Kindred Nursing Centers East, L.L.C. (formerly known as Vencor Nursing Centers
East, L.L.C.)

Kindred Nursing Centers North, L.L.C. (formerly known as Vencor Nursing Centers
North, L.L.C.)

Kindred Nursing Centers South, L.L.C. (formerly known as Vencor Nursing Centers
South, L.L.C.)

Kindred Nursing Centers West, L.L.C. (formerly known as Vencor Nursing Centers
West, L.L.C.)

Kindred Rehab Services, Inc. (formerly known as TheraTx Acquisition Corp.,
TheraTx, Incorporated and Vencare Rehab Services, Inc.)

Kindred Support Services, L.L.C. (formerly known as Vencor Nursing Centers
Central, L.L.C. and Kindred Nursing Centers Central, L.L.C.)

Kindred Systems, Inc. (formerly known as Ventech Systems, Inc.)

Laurel Lake Health and Rehabilitation, L.L.C. (formerly known as Kindred
Development 38, L.L.C.)

Maine Assisted Living, L.L.C. (formerly known as Kindred Development 32, L.L.C.)

Massachusetts Assisted Living, L.L.C. (formerly known as Kindred Development 31,
L.L.C.)

Meadows Nursing, L.L.C. (formerly known as Kindred Development 45, L.L.C.)

Medical Hill Rehab Center, L.L.C.

Pacific Coast Care Center, L.L.C.

Peoplefirst Mid-South, L.L.C.

PersonaCare of Georgia, Inc.

PersonaCare of Huntsville, Inc.

PersonaCare of Ohio, Inc.

PersonaCare of Pompano East, Inc.

PersonaCare of Reading, Inc.

PersonaCare of Shreveport, Inc.

PersonaCare of Warner Robins, Inc. (formerly known as PersonaCare of Madison,
Inc.)

PersonaCare of Wisconsin, Inc.

Rehab Staffing, L.L.C. (formerly known as Kindred Development 19, L.L.C.)

Siena Care Center, L.L.C.

Smith Ranch Care Center, L.L.C.

Specialty Healthcare Services, Inc. (formerly known as Specialty Hospitals of
America, Inc.)

Springfield Park View Hospital, L.L.C. (formerly known as Kindred Development
42, L.L.C.)

Tower Hill Nursing, L.L.C. (formerly known as Kindred Development 35, L.L.C.)

Ygnacio Valley Care Center, L.L.C.

Kindred Hospitals Limited Partnership (formerly known as Vencor Hospital Limited
Partnership and Vencor Hospitals Limited Partnership)

Kindred Nursing Centers Central Limited Partnership (formerly known as Vencor
Nursing Centers Central Limited Partnership) Kindred Nursing Centers Limited
Partnership (formerly known as Vencor Nursing Centers Limited Partnership)

KPS-6, Inc.

KPS-7, Inc.

KPS-8, Inc.

KPS-9, Inc.

KPS-10, Inc.

KPS Baltimore, L.L.C. (formerly known as Kindred Development 25, L.L.C.)

KPS Chicago, Inc. (formerly known as KPS-5, L.L.C.)

KPS Dallas Holdings, L.L.C. (formerly known as Kindred Development 20, L.L.C.
and KPS Dallas, L.L.C.)



--------------------------------------------------------------------------------

KPS Denver, L.L.C. (formerly known as Kindred Development 1, L.L.C.)

KPS East, Inc.

KPS Fredericksburg, L.L.C. (formerly known as Kindred Development 24, L.L.C.)

KPS Kentucky, L.L.C.

KPS Great Falls, Inc. (formerly known as KPS-2, Inc.)

KPS Houston Holdings, L.L.C. (formerly known as Kindred Development 23, L.L.C.
and KPS Houston, L.L.C.)

KPS Midwest, Inc.

KPS Mountain, Inc.

KPS Nashville, L.L.C. (formerly known as KPS-4, Inc. and KPS Nashville, Inc.)

KPS Orlando, Inc. (formerly known as KPS-1, Inc.)

KPS Pennsylvania, Inc. (formerly known as KPS-3, Inc.)

KPS Phoenix, L.L.C. (formerly known as Kindred Development 21, L.L.C.)

KPS San Antonio Holdings, L.L.C. (formerly known as Kindred Development 22,
L.L.C. and KPS San Antonio, L.L.C.)

KPS Seattle, Inc.

KPS Tennessee, L.L.C. (formerly known as Kindred Development 18, L.L.C.)

KPS Wisconsin, Inc.

Kindred Healthcare Pharmacy, L.L.C.

Kindred Hospital Pharmacy Services, Inc. (formerly known as Vencor Provider
Network, Inc. and Kindred Provider Network, Inc.)

Kindred Institutional Pharmacy Services, Inc. (formerly known as Vencor
Pediatric Care, Inc. and Kindred Pediatric Care, Inc.)

Kindred Development 26, L.L.C.

Kindred Pharmacy Services, Inc. (formerly known as Medi-$ave Pharmacies, Inc.
and Medi-save Pharmacies, Inc.)



--------------------------------------------------------------------------------

Exhibit A

Financing Statements



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SECURITY AGREEMENT

See separately executed document.

 

C-1



--------------------------------------------------------------------------------

Execution Version

SECOND AMENDED AND RESTATED GUARANTEE

AND SECURITY AGREEMENT

dated as of

July 18, 2007

among

KINDRED HEALTHCARE, INC.,

THE SUBSIDIARY GUARANTORS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

          PAGE

SECTION 1.

   Definitions    1

SECTION 2.

   Guarantees by Subsidiary Guarantors    12

SECTION 3.

   Grant of Security Interest    15

SECTION 4.

   General Representations and Warranties    18

SECTION 5.

   Further Assurances; General Covenants    20

SECTION 6.

   Accounts    22

SECTION 7.

   Chattel Paper and Instruments    23

SECTION 8.

   Commercial Tort Claims    24

SECTION 9.

   Material Government Contracts    25

SECTION 10.

   Recordable Intellectual Property    26

SECTION 11.

   Investment Property    27

SECTION 12.

   Investment Property Collateral Accounts    30

SECTION 13.

   Controlled Deposit Accounts    30

SECTION 14.

   Cash Collateral Accounts    31

SECTION 15.

   Operation of Collateral Accounts    32

SECTION 16.

   Transfer of Record Ownership    33

SECTION 17.

   Right to Vote Securities    34

SECTION 18.

   Certain Cash Distributions    35

SECTION 19.

   Remedies upon Enforcement Notice    35

SECTION 20.

   Application of Proceeds    37

SECTION 21.

   Fees and Expenses; Indemnification    38

SECTION 22.

   Authority to Administer Collateral    40

SECTION 23.

   Limitation on Duty in Respect of Collateral    40

SECTION 24.

   General Provisions Concerning the Collateral Agent    41

SECTION 25.

   Termination of Security Interests; Release of Collateral    44

SECTION 26.

   Additional Subsidiary Guarantors and Lien Grantors    44

SECTION 27.

   Additional Secured Obligations    45

SECTION 28.

   Notices    45

SECTION 29.

   No Implied Waivers; Remedies Not Exclusive    47

SECTION 30.

   Successors and Assigns    47

SECTION 31.

   Amendments and Waivers    47

SECTION 32.

   Choice of Law    48

SECTION 33.

   Waiver of Jury Trial    49

SECTION 34.

   Severability    49

SECTION 35.

   Counterparts    49

SECTION 36.

   Consequences Of Effectiveness    49

SECTION 37.

   Withdrawal of Enforcement Notice    50



--------------------------------------------------------------------------------

SCHEDULES:   

Schedule 1

   Securities and Securities Accounts Owned by Original Lien Grantors

Schedule 2

   List of Material Government Contracts EXHIBITS:   

Exhibit A

   Form of Security Agreement Supplement

Exhibit B

   Form of Copyright Security Agreement

Exhibit C

   Form of Patent Security Agreement

Exhibit D

   Form of Trademark Security Agreement

Exhibit E

   Form of Perfection Certificate

Exhibit F

   Form of Issuer Control Agreement

Exhibit G

   Form of Securities Account Control Agreement

Exhibit H

   Form of Deposit Account Control Agreement

Exhibit I-1

   Form of Assignment of Government Contract

Exhibit I-2

   Form of Notice of Assignment of Government Contract

 

ii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED GUARANTEE AND SECURITY AGREEMENT

SECOND AMENDED AND RESTATED AGREEMENT dated as of July 18, 2007 among KINDRED
HEALTHCARE, INC., the SUBSIDIARY GUARANTORS party hereto and JPMORGAN CHASE
BANK, N.A., as Collateral Agent.

WHEREAS, the Borrower, certain financial institutions, and the agents party
thereto are parties to an Amended and Restated Credit Agreement dated as of
June 28, 2004 (as subsequently amended, the “Existing Credit Agreement”);

WHEREAS, the Borrower and certain of the Subsidiary Guarantors have previously
entered into the Existing Security Agreement (as defined below);

WHEREAS, the Borrower, certain financial institutions and the Administrative
Agent propose to amend and restate the Existing Credit Agreement (as such
amended and restated agreement may be further amended from time to time, the
“Amended Credit Agreement”); and

WHEREAS, on the Effective Date (as defined in the Amended Credit Agreement), the
Existing Security Agreement will also be amended and restated in its entirety to
read as set forth in this Agreement;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

SECTION 1. Definitions.

(a) Terms Defined in Credit Agreement. Terms defined in the Credit Agreement and
not otherwise defined in subsection (b) or (c) of this Section have, as used
herein, the respective meanings provided for therein.

(b) Terms Defined in UCC. As used herein, each of the following terms has the
meaning specified in the UCC:

 

Term    UCC

Authenticate

   9-102

Certificated Security

   8-102

Chattel Paper

   9-102

Commercial Tort Claim

   9-102

Deposit Account

   9-102

Document

   9-102



--------------------------------------------------------------------------------

Term    UCC

Entitlement Holder

   8-102

Entitlement Order

   8-102

Equipment

   9-102

Financial Asset

   8-102 & 103

General Intangibles

   9-102

Goods

   9-102

Instrument

   9-102

Inventory

   9-102

Investment Property

   9-102

Payment Intangible

   9-102

Record

   9-102

Securities Account

   8-501

Securities Intermediary

   8-102

Security

   8-102 & 103

Security Entitlement

   8-102

Supporting Obligations

   9-102

Tangible Chattel Paper

   9-102

Uncertificated Security

   8-102

(c) Additional Definitions. The following additional terms, as used herein, have
the following meanings:

“Account” has the meaning specified in Section 9-102 of the UCC; provided that
the term “Account” shall not include a Lien Grantor’s right, title and interest
in and to any Retained Collection Rights.

“Assignment of Claims Act” has the meaning specified in Section 9(e).

“Borrower” means Kindred Healthcare, Inc., a Delaware corporation.

“Cash Collateral Account” has the meaning set forth in Section 14.

“Cash Distributions” means dividends, interest and other distributions and
payments (including proceeds of liquidation, sale or other disposition) made or
received in cash upon or with respect to any Collateral.

“Collateral” means all property, whether now owned or hereafter acquired, on
which a security interest or other Lien is granted or purports to be granted to
the Collateral Agent pursuant to the Collateral Documents. When used with
respect to a specific Lien Grantor, the term “Collateral” means all its property
on which such a security interest or other Lien is granted or purports to be
granted.

 

2



--------------------------------------------------------------------------------

“Collateral Accounts” means the Cash Collateral Accounts, the Controlled Deposit
Accounts, the Controlled Securities Accounts and the Investment Property
Collateral Accounts.

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the holders of the Secured Obligations under the Financing
Documents.

“Collateral Documents” means this Agreement, the Security Agreement Supplements,
the Deposit Account Control Agreements, the Issuer Control Agreements, the
Securities Account Control Agreements, the Mortgages, the Intellectual Property
Security Agreements and all other supplemental or additional security
agreements, control agreements, mortgages or similar instruments delivered
pursuant to the Financing Documents.

“Contingent Secured Obligation” means, at any time, any Secured Obligation (or
portion thereof) that is contingent in nature at such time, including any
Secured Obligation that is:

(i) an obligation to reimburse a bank for drawings not yet made under a letter
of credit issued by it;

(ii) an obligation under a Designated Interest Rate Agreement to make payments
that cannot be quantified at such time;

(iii) any other obligation (including any guarantee) that is contingent in
nature at such time; or

(iv) an obligation to provide collateral to secure any of the foregoing types of
obligations.

“Control” has the following meanings:

(a) when used with respect to any Security or Security Entitlement, the meaning
specified in UCC Section 8-106; and

(b) when used with respect to any Deposit Account, the meaning specified in UCC
Section 9-104.

“Controlled Deposit Account” means a Deposit Account (i) that is subject to a
Deposit Account Control Agreement or (ii) as to which the Collateral Agent is
the Depositary Bank’s “customer” (as defined in UCC Section 4-104).

“Controlled Securities Account” means a Securities Account that (i) is
maintained in the name of a Lien Grantor at an office of a Securities
Intermediary

 

3



--------------------------------------------------------------------------------

located in the United States and (ii) together with all Financial Assets
credited thereto and all related Security Entitlements, is subject to a
Securities Account Control Agreement among such Lien Grantor, the Collateral
Agent and such Securities Intermediary.

“Copyright License” means any agreement now or hereafter in existence granting
to any Lien Grantor, or pursuant to which any Lien Grantor grants to any other
Person, any right to use, copy, reproduce, distribute, prepare derivative works,
display or publish any records or other materials on which a Copyright is in
existence or may come into existence, including any agreement identified in
Schedule 1 to any Copyright Security Agreement.

“Copyrights” means all the following: (i) all copyrights under the laws of the
United States or any other country (whether or not the underlying works of
authorship have been published), all registrations and recordings thereof, all
copyrightable works of authorship (whether or not published), and all
applications for copyrights under the laws of the United States or any other
country, including registrations, recordings and applications in the United
States Copyright Office or in any similar office or agency of the United States,
any State thereof or any other country or any political subdivision thereof,
including those described in Schedule 1 to any Copyright Security Agreement,
(ii) all renewals of any of the foregoing, (iii) all claims for, and rights to
sue for, past or future infringements of any of the foregoing, and (iv) all
income, royalties, damages and payments now or hereafter due or payable with
respect to any of the foregoing, including damages and payments for past or
future infringements thereof.

“Copyright Security Agreement” means one or more Copyright Security Agreements,
substantially in the form of Exhibit B, executed and delivered by a Lien Grantor
in favor of the Collateral Agent for the benefit of the Secured Parties.

“Credit Agreement” means the Second Amended and Restated Credit Agreement dated
as of the date hereof among the Borrower, the Lenders party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent and Collateral Agent, Citicorp USA,
Inc., as Syndication Agent, and General Electric Capital Corporation, The CIT
Group/Business Credit, Inc. and Wells Fargo Foothill, as Co-Documentation
Agents, as the same may be further amended or restated from time to time.

“Deposit Account Control Agreement” means, with respect to any Deposit Account
of any Lien Grantor, a Deposit Account Control Agreement substantially in the
form of Exhibit H (with any changes that the Collateral Agent shall have
approved) among such Lien Grantor, the Collateral Agent and the relevant
Depositary Bank, (i) providing that such Depositary Bank will comply

 

4



--------------------------------------------------------------------------------

with instructions originated by the Collateral Agent directing disposition of
the funds in such Deposit Account without further consent by such Lien Grantor
and (ii) subordinating to the relevant Security Interest all claims of the
Depositary Bank to such Deposit Account (except its right to deduct its normal
operating charges and any uncollected funds previously credited thereto).

“Depositary Bank” means a bank at which a Controlled Deposit Account is
maintained.

“Equity Interest” means (i) in the case of a corporation, any shares of its
capital stock, (ii) in the case of a limited liability company, any membership
interest therein, (iii) in the case of a partnership, any partnership interest
(whether general or limited) therein, (iv) in the case of any other business
entity, any participation or other interest in the equity or profits thereof,
(v) any warrant, option or other right to acquire any Equity Interest described
in this definition or (vi) any Security Entitlement in respect of any Equity
Interest described in this definition.

“Existing Security Agreement” means the Amended and Restated Guarantee and
Security Agreement, dated as of June 28, 2004 (and as further amended
heretofore), among Kindred Healthcare, Inc., the subsidiary guarantors party
thereto and JPMorgan Chase Bank, as collateral agent, as in effect immediately
prior to the Effective Date.

“Federal Government” means the federal government of the United States or any
agency or instrumentality thereof.

“Foreign Subsidiary” means any Subsidiary which is a “controlled foreign
corporation” within the meaning of the Internal Revenue Code of 1986, as amended
from time to time.

“Intellectual Property” means (i) Patents, (ii) Patent Licenses,
(iii) Trademarks, (iv) Trademark Licenses, (v) Copyrights, (vi) Copyright
Licenses, (vii) confidential information, (viii) proprietary technology,
(ix) trade secrets, (x) domain names and (xi) mask works, and all rights in or
under any of the foregoing.

“Intellectual Property Filing” means (i) with respect to any Patent, Patent
License, Trademark or Trademark License, the filing of the applicable Patent
Security Agreement or Trademark Security Agreement with the United States Patent
and Trademark Office, together with an appropriately completed recordation form,
and (ii) with respect to any Copyright or Copyright License, the filing of the
applicable Copyright Security Agreement with the United States Copyright Office,
together with an appropriately completed recordation form, in

 

5



--------------------------------------------------------------------------------

each case sufficient to record the Security Interest granted to the Collateral
Agent in such Recordable Intellectual Property.

“Intellectual Property Security Agreement” means a Copyright Security Agreement,
a Patent Security Agreement or a Trademark Security Agreement.

“Investment Property Collateral Account” has the meaning specified in
Section 12.

“Issuer Control Agreement” means an Issuer Control Agreement substantially in
the form of Exhibit F (with any changes that the Collateral Agent shall have
approved).

“LC Reimbursement Obligations” means, at any time, all obligations of the
Borrower to reimburse the Issuing Lender for amounts paid by it in respect of
drawings under Letters of Credit.

“Lien Grantors” means the Borrower and the Subsidiary Guarantors.

“Liquid Investment” means a Temporary Cash Investment (other than commercial
paper) that matures within 30 days after it is first included in the Collateral.

“LLC Interest” means a membership interest or similar interest in a limited
liability company.

“Loan Obligations” means all principal of all Loans and LC Reimbursement
Obligations outstanding from time to time under the Credit Agreement, all
interest (including Post-Petition Interest) on such Loans and LC Reimbursement
Obligations and all other amounts now or hereafter payable pursuant to any
Financing Document.

“Loan/Hedging Obligations” means (i) the Loan Obligations and (ii) all
obligations of the Borrower arising under the Designated Interest Rate
Agreements.

“Material Commercial Tort Claim” means a Commercial Tort Claim involving a claim
for more than $5,000,000.

“Material Government Contract” means a contract, between a Lien Grantor and
either (i) the Federal Government or (ii) a state or local government or any
agency or instrumentality thereof, that provides (or can reasonably be expected
to provide) for payments to such Lien Grantor in an aggregate amount exceeding
$5,000,000; provided that applicable federal, state or local law do not prohibit
the granting of a security interest in, or Lien upon, such contract.

 

6



--------------------------------------------------------------------------------

“Medicaid Receivable” means any Account with respect to which the obligor is a
state governmental authority (or agent thereof) obligated to pay, pursuant to
federal or state Medicaid program statutes or regulations, for services rendered
to eligible beneficiaries thereunder.

“Medicare Receivable” means any Account with respect to which the obligor is a
federal governmental authority (or agent thereof) obligated to pay, pursuant to
federal Medicare program statutes or regulations, for services rendered to
eligible beneficiaries thereunder.

“Non-Contingent Secured Obligation” means at any time any Secured Obligation (or
portion thereof) that is not a Contingent Secured Obligation at such time.

“Opinion of Counsel” means a written opinion of legal counsel (who may be
counsel to a Lien Grantor or other counsel, in either case approved by the
Collateral Agent) addressed and delivered to the Collateral Agent.

“Original Lien Grantor” means any Lien Grantor that grants a Lien on any of its
assets hereunder on the Effective Date.

“own” refers to the possession of sufficient rights in property to grant a
security interest therein as contemplated by UCC Section 9-203, and “acquire”
refers to the acquisition of any such rights.

“Partnership Interest” means a partnership interest, whether general or limited.

“Patent License” means any agreement now or hereafter in existence granting to
any Lien Grantor, or pursuant to which any Lien Grantor grants to any other
Person, any right with respect to any Patent or any invention now or hereafter
in existence, whether patentable or not, whether a patent or application for
patent is in existence on such invention or not, and whether a patent or
application for patent on such invention may come into existence or not,
including any agreement identified in Schedule 1 to any Patent Security
Agreement.

“Patents” means (i) all letters patent and design letters patent of the United
States or any other country and all applications for letters patent or design
letters patent of the United States or any other country, including applications
in the United States Patent and Trademark Office or in any similar office or
agency of the United States, any State thereof or any other country or any
political subdivision thereof, including those described in Schedule 1 to any
Patent Security Agreement, (ii) all reissues, divisions, continuations,
continuations in part, revisions and extensions of any of the foregoing,
(iii) all claims for, and

 

7



--------------------------------------------------------------------------------

rights to sue for, past or future infringements of any of the foregoing and
(iv) all income, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing, including damages and payments for past or
future infringements thereof.

“Patent Security Agreement” means a Patent Security Agreement, substantially in
the form of Exhibit C, executed and delivered by a Lien Grantor in favor of the
Collateral Agent for the benefit of the Secured Parties.

“Perfection Certificate” means, with respect to any Lien Grantor, a certificate
substantially in the form of Exhibit E, completed and supplemented with the
schedules and attachments contemplated thereby to the satisfaction of the
Collateral Agent, and signed by an officer of such Lien Grantor; provided that
in the case of Perfection Certificates required to be delivered in connection
with the Closing, such requirements may be satisfied as to all Lien Grantors
through the delivery on their behalf by the Borrower of Perfection Certificates,
duly executed by a Financial Officer, that sets forth in a form satisfactory to
the Collateral Agent all of the information required to be provided.

“Permitted Liens” means (i) the Security Interests and (ii) any other Liens on
the Collateral permitted to be created or assumed or to exist pursuant to
Section 7.02 of the Credit Agreement.

“Personal Property Collateral” means all property included in the Collateral
except Real Property Collateral.

“Pledged”, when used in conjunction with any type of asset, means at any time an
asset of such type that is included (or that creates rights that are included)
in the Collateral at such time. For example, “Pledged Equity Interest” means an
Equity Interest that is included in the Collateral at such time.

“Post-Petition Interest” means any interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of any one or more of the Lien Grantors (or would accrue but
for the operation of applicable bankruptcy or insolvency laws), whether or not
such interest is allowed or allowable as a claim in any such proceeding.

“Proceeds” means all proceeds of, and all other profits, products, rents or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Collateral, including all claims of the relevant Lien Grantor against third
parties for loss of, damage to or destruction of, or for proceeds payable under,
or unearned premiums with respect to, policies of insurance in respect of, any

 

8



--------------------------------------------------------------------------------

Collateral, and any condemnation or requisition payments with respect to any
Collateral.

“Real Property Collateral” means all real property (including leasehold
interests in real property) included in the Collateral.

“Recordable Intellectual Property” means (i) any Patent registered with the
United States Patent and Trademark Office, and any Patent License with respect
to a Patent so registered, (ii) any Trademark registered with the United States
Patent and Trademark Office, and any Trademark License with respect to a
Trademark so registered and (iii) any Copyright registered with the United
States Copyright Office and any Copyright License with respect to a Copyright so
registered, and all rights in or under any of the foregoing.

“Release Conditions” means the following conditions for releasing all the
Secured Guarantees and terminating all the Security Interests:

(i) all Commitments under the Credit Agreement shall have expired or been
terminated;

(ii) all Non-Contingent Secured Obligations shall have been paid in full; and

(iii) no Contingent Secured Obligation (other than contingent indemnification
and expense reimbursement obligations as to which no claim shall have been
asserted) shall remain outstanding;

provided that the condition in clause (iii) shall not apply to outstanding
Letters of Credit if (x) no Event of Default has occurred and is continuing and
(y) the Borrower has granted to the Collateral Agent, for the benefit of the
Lenders, a security interest in Temporary Cash Investments acceptable to the
Required Lenders (or causes a bank acceptable to the Required Lenders to issue a
letter of credit naming the Collateral Agent as beneficiary) in an amount
exceeding 105% of the LC Exposure (plus any accrued and unpaid interest thereon)
as of the date of such termination, on terms and conditions and pursuant to
documentation reasonably satisfactory to the Required Lenders.

“Retained Collection Rights” means, with respect to any Medicaid Receivable,
Medicare Receivable, VA Receivable, TRICARE Receivable or CHAMPUS Receivable of
any Lien Grantor, the right of such Lien Grantor to collect and receive from the
obligor thereon payments in respect of such Receivable in the absence of a court
order requiring such obligor to submit payments thereon directly to a Person
other than such Lien Grantor.

 

9



--------------------------------------------------------------------------------

“Secured Agreement”, when used with respect to any Secured Obligation, refers
collectively to each instrument, agreement or other document that sets forth
obligations of the Borrower, obligations of a guarantor and/or rights of the
holder with respect to such Secured Obligation.

“Secured Guarantee” means, with respect to each Subsidiary Guarantor, its
guarantee of the Secured Obligations under Section 2 hereof or Section 1 of a
Security Agreement Supplement.

“Secured Obligations” means (i) the Loan Obligations and (ii) all obligations
(if any) designated by the Borrower as additional Secured Obligations pursuant
to Section 27.

“Secured Parties” means the holders from time to time of the Secured
Obligations.

“Secured Party Requesting Notice” means, at any time, a Secured Party that has,
at least five Business Days prior thereto, delivered to the Collateral Agent a
written notice (i) stating that it holds one or more Secured Obligations and
wishes to receive copies of the notices referred to in Section 24(g) and
(ii) setting forth its address, facsimile number and e-mail address to which
copies of such notices should be sent.

“Securities Account Control Agreement” means, when used with respect to a
Securities Account, a Securities Account Control Agreement substantially in the
form of Exhibit G (with any changes that the Collateral Agent shall have
approved) among the relevant Securities Intermediary, the relevant Lien Grantor
and the Collateral Agent to the effect that such Securities Intermediary will
comply with Entitlement Orders originated by the Collateral Agent with respect
to such Securities Account without further consent by the relevant Lien Grantor.

“Security Agreement Supplement” means a Security Agreement Supplement,
substantially in the form of Exhibit A, signed and delivered to the Collateral
Agent for the purpose of adding a Subsidiary as a party hereto pursuant to
Section 26 and/or adding additional property to the Collateral.

“Security Interests” means the Liens granted by the Lien Grantors under the
Collateral Documents.

“Subsidiary Guarantor” means each Subsidiary listed on the signature pages
hereof under the caption “Subsidiary Guarantors” and each Subsidiary that shall,
at any time after the date hereof, become a Subsidiary Guarantor pursuant to
Section 26.

 

10



--------------------------------------------------------------------------------

“Trademark License” means any agreement now or hereafter in existence granting
to any Lien Grantor, or pursuant to which any Lien Grantor grants to any other
Person, any right to use any Trademark, including any agreement identified in
Schedule 1 to any Trademark Security Agreement.

“Trademarks” means: (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, brand names, trade dress, prints and labels on which any of the foregoing
have appeared or appear, package and other designs, and all other source or
business identifiers, and all general intangibles of like nature, and the rights
in any of the foregoing which arise under applicable law, (ii) the goodwill of
the business symbolized thereby or associated with each of them, (iii) all
registrations and applications in connection therewith, including registrations
and applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, including those described in
Schedule 1 to any Trademark Security Agreement, (iv) all renewals of any of the
foregoing, (v) all claims for, and rights to sue for, past or future
infringements of any of the foregoing and (vi) all income, royalties, damages
and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof.

“Trademark Security Agreement” means one or more Trademark Security Agreement,
substantially in the form of Exhibit D, executed and delivered by a Lien Grantor
in favor of the Collateral Agent for the benefit of the Secured Parties.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Security Interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

“VA Receivable” means any Account payable pursuant to CHAMPVA.

“United States” means the United States of America.

(d) Terms Generally. The definitions of terms herein (including those
incorporated by reference to the UCC or to another document) apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms.

 

11



--------------------------------------------------------------------------------

The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, (iii) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Sections, Exhibits and Schedules
shall be construed to refer to Sections of, and Exhibits and Schedules to, this
Agreement and (v) the word “property” shall be construed to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 2. Guarantees by Subsidiary Guarantors.

(a) Secured Guarantees. Each Subsidiary Guarantor, jointly and severally,
unconditionally and irrevocably guarantees the full and punctual payment of each
Secured Obligation as and when the same shall become due and payable (whether at
stated maturity, upon acceleration or otherwise). If the Borrower fails to pay
any Secured Obligation punctually when due and payable, each Subsidiary
Guarantor unconditionally agrees that it will forthwith on demand pay the amount
not so paid at the place and in the manner specified in the relevant Secured
Agreement.

(b) Secured Guarantees Unconditional. The obligations of each Subsidiary
Guarantor under its Secured Guarantee shall be unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:

(i) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of the Borrower, any other Subsidiary Guarantor or any other
Person under any Secured Agreement, by operation of law or otherwise;

(ii) any modification, waiver or amendment of or supplement to any Secured
Agreement;

(iii) any release, impairment, non-perfection or invalidity of any direct or
indirect security, or of any guarantee or other liability of any third

 

12



--------------------------------------------------------------------------------

party, for any obligation of the Borrower, any other Subsidiary Guarantor or any
other Person under any Secured Agreement;

(iv) any change in the corporate existence, structure or ownership of the
Borrower, any other Subsidiary Guarantor or any other Person or any of their
respective subsidiaries, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting the Borrower, any other Subsidiary Guarantor or any
other Person or any of their assets or any resulting release or discharge of any
obligation of the Borrower, any other Subsidiary Guarantor or any other Person
under any Secured Agreement;

(v) the existence of any claim, set-off or other right whatsoever (in any case,
whether based on contract, tort or any other theory) that such Subsidiary
Guarantor may have at any time against the Borrower, any other Subsidiary
Guarantor, any Secured Party or any other Person, whether in connection with the
Financing Documents or any unrelated transactions, provided that nothing herein
shall prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

(vi) any invalidity or unenforceability relating to or against the Borrower, any
other Subsidiary Guarantor or any other Person for any reason of any Secured
Agreement, or any provision of applicable law or regulation purporting to
prohibit the payment of any Secured Obligation by the Borrower, any other
Subsidiary Guarantor or any other Person; or

(vii) any other act or omission to act or delay of any kind by the Borrower, any
other Subsidiary Guarantor, any other party to any Secured Agreement, any
Secured Party or any other Person, or any other circumstance whatsoever that
might, but for the provisions of this clause (vii), constitute a legal or
equitable discharge of or defense to any obligation of any Subsidiary Guarantor
hereunder (other than a discharge arising from the payment in full of the
Secured Obligations).

(c) Release of Secured Guarantees. (i) All the Secured Guarantees will be
released when all the Release Conditions are satisfied. If at any time any
payment of a Secured Obligation is rescinded or must be otherwise restored or
returned upon the insolvency or receivership of the Borrower or otherwise, the
Secured Guarantees shall be reinstated with respect thereto as though such
payment had been due but not made at such time.

(ii) If all the capital stock of a Subsidiary Guarantor or all the assets of a
Subsidiary Guarantor are sold to a Person other than the Borrower or one of its
Subsidiaries in a transaction permitted by the Credit

 

13



--------------------------------------------------------------------------------

Agreement (any such sale, a “Sale of Subsidiary Guarantor”) or upon a Subsidiary
Guarantor becoming an Unrestricted Subsidiary in accordance with Section 5.06 of
the Credit Agreement (any such event, an “Unrestricted Subsidiary Designation”),
the Collateral Agent shall release such Subsidiary Guarantor from its Secured
Guarantee. Such release shall not require the consent of any Secured Party, and
the Collateral Agent shall be fully protected in relying on a certificate of the
Borrower as to whether any particular sale constitutes a Sale of Subsidiary
Guarantor or as to whether any particular event constitutes an Unrestricted
Subsidiary Designation.

(iii) In addition to any release permitted by subsection (ii), the Collateral
Agent may release any Secured Guarantee with the prior written consent of the
Required Lenders; provided that any release of all or substantially all the
Secured Guarantees shall require the consent of all the Lenders.

(d) Waiver by Subsidiary Guarantors. Each Subsidiary Guarantor irrevocably
waives acceptance hereof, presentment, demand, protest and any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any Person against the Borrower, any other Subsidiary Guarantor or any
other Person.

(e) Subrogation. A Subsidiary Guarantor that makes a payment with respect to a
Secured Obligation hereunder shall be subrogated to the rights of the payee
against the Borrower with respect to such payment; provided that no Subsidiary
Guarantor shall enforce any payment by way of subrogation against the Borrower,
or by reason of contribution against any other guarantor of such Secured
Obligation, until all the Release Conditions have been satisfied.

(f) Stay of Acceleration. If acceleration of the time for payment of any Secured
Obligation by the Borrower is stayed by reason of the insolvency or receivership
of the Borrower or otherwise, all Secured Obligations otherwise subject to
acceleration under the terms of any Secured Agreement shall nonetheless be
payable by the Subsidiary Guarantors hereunder forthwith upon demand by the
Collateral Agent made, (i) in the case of any Loans, at the request of the
Required Lenders, (ii) in the case of obligations under a Designated Interest
Rate Agreement, at the request of the relevant Interest Hedge Counterparty, or
(iii) in the case of any Cash Management Obligations, at the request of the
relevant Lender providing the cash management services in respect of such Cash
Management Obligations.

(g) Right of Set-Off. If an Event of Default shall have occurred and be
continuing or if any Secured Obligation is not paid promptly when due, each of
the

 

14



--------------------------------------------------------------------------------

Secured Parties and their respective Affiliates is authorized, at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations at any time owing by such Secured Party
or Affiliate to or for the credit or the account of any Subsidiary Guarantor
against any of and all the obligations of such Subsidiary Guarantor now or
hereafter existing under its Secured Guarantee, irrespective of whether or not
such Secured Party shall have made any demand thereunder and although such
obligations may be unmatured. The rights of each Secured Party under this
subsection are in addition to all other rights and remedies (including other
rights of set-off) that such Secured Party may have. Notwithstanding the
foregoing, so long as any of the deposit accounts numbered 323-272711,
323-368417 or 323-272738 receives directly the payment of any Medicare
Receivables, Medicaid Receivables, CHAMPUS Receivables, TRICARE Receivables or
VA Receivables, neither any Secured Party nor any of its Affiliates shall have
any rights of set off with respect thereto or any amounts on deposit therein.

(h) Continuing Guarantee. Each Secured Guarantee is a continuing guarantee,
shall be binding on the relevant Subsidiary Guarantor and its successors and
assigns, and shall be enforceable by the Collateral Agent or the Secured
Parties. If all or part of any Secured Party’s interest in any Secured
Obligation is assigned or otherwise transferred, the transferor’s rights under
each Secured Guarantee, to the extent applicable to the obligation so
transferred, shall automatically be transferred with such obligation.

(i) Limitation on Obligations of Subsidiary Guarantor. The obligations of each
Subsidiary Guarantor under its Secured Guarantee shall be limited to an
aggregate amount equal to the largest amount that would not render such Secured
Guarantee subject to avoidance under Section 548 of the United States Bankruptcy
Code or any comparable provisions of applicable law.

SECTION 3. Grant of Security Interest.

(a) The Borrower, in order to secure the Secured Obligations, and each
Subsidiary Guarantor, in order to secure its Secured Guarantee, grants to the
Collateral Agent for the benefit of the Secured Parties, a continuing security
interest in all the following property of the Borrower or such Subsidiary
Guarantor, as the case may be, whether now owned or existing or hereafter
acquired or arising and regardless of where located:

(i) all Accounts;

(ii) all Documents;

 

15



--------------------------------------------------------------------------------

(iii) all Equipment;

(iv) all General Intangibles (including any Equity Interests in other Persons
that do not constitute Investment Property);

(v) all Goods;

(vi) all Instruments;

(vii) all Inventory;

(viii) all Chattel Paper;

(ix) all Deposit Accounts;

(x) all Investment Property;

(xi) all books and records (including customer lists, credit files, computer
programs, printouts and other computer materials and records) of such Original
Lien Grantor pertaining to any of its Collateral;

(xii) such Original Lien Grantor’s ownership interest in (1) its Collateral
Accounts, (2) all Financial Assets credited to its Collateral Accounts from time
to time and all Security Entitlements in respect thereof, (3) all cash held in
its Collateral Accounts from time to time and (4) all other money in the
possession of the Collateral Agent; and

(xiii) all Proceeds of the Collateral described in the foregoing clauses
(i) through (xii);

provided that the following property is excluded from the foregoing security
interests: (A) motor vehicles the perfection of a security interest in which is
excluded from the Uniform Commercial Code in the relevant jurisdiction,
(B) voting Equity Interests in any Foreign Subsidiary, to the extent (but only
to the extent) required to prevent the Collateral from including more than 66%
of all voting Equity Interests in such Foreign Subsidiary, (C) Equipment leased
by an Original Lien Grantor under a lease that prohibits the granting of a Lien
on such Equipment and any general intangibles or other rights arising under any
contract, instrument, license or other document, in each such case if (but only
to the extent that) the grant of a security interest therein would constitute a
material violation of a valid and effective restriction in favor of a third
party, unless and until all required consents shall have been obtained,
(D) subject to Section 5.09(f) of the Credit Agreement, Equity Interests in
Cornerstone, (E) subject to Section 5.09(a) of the Credit Agreement, Equity
Interests in Excluded Partnerships and (F) any United States intent-to-use
trademark applications to the extent that, and solely

 

16



--------------------------------------------------------------------------------

during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law. Each Original Lien Grantor shall use
all reasonable efforts to obtain any required consent referred to in clause
(C) that is reasonably obtainable; provided that no Original Lien Grantor shall
be obligated to obtain any such consent with respect to any Retained Collection
Rights or any Third Party Lease.

(b) With respect to each right to payment or performance included in the
Collateral from time to time, the Security Interest granted therein includes a
continuing security interest in (i) any Supporting Obligation that supports such
payment or performance and (ii) any Lien that (x) secures such right to payment
or performance or (y) secures any such Supporting Obligation.

(c) The Security Interests are granted as security only and shall not subject
the Collateral Agent or any other Secured Party to, or transfer or in any way
affect or modify, any obligation or liability of any Lien Grantor with respect
to any of the Collateral or any transaction in connection therewith.

(d) If the superintendent of insurance or other similar official having
jurisdiction over any Insurance Subsidiary determines that any pledge of the
shares of capital stock of such Insurance Subsidiary hereunder constitutes the
acquisition of or a change of control with respect to such Insurance Subsidiary
as to which the prior approval of such superintendent or similar official was
required, then, immediately upon the relevant Lien Grantor’s (1) written
memorialization of oral notice or (2) receipt of written notice from such
official of such determination and without any action on the part of the
Collateral Agent or any other Person, such pledge shall be rendered void ab
initio and of no effect. Upon any such occurrence, (i) the Collateral Agent
shall, at such Lien Grantor’s written request and expense, return all
certificates representing such capital stock to such Lien Grantor and execute
and deliver such documents as such Lien Grantor shall reasonably request to
evidence such Lien Grantor’s retention of all rights in such capital stock and
(ii) such Lien Grantor shall promptly submit a request to the superintendent of
insurance or other appropriate official for approval of the pledge of such
shares to the Collateral Agent hereunder and, upon receipt of such approval,
shall forthwith pledge and deposit with the Collateral Agent certificates
representing all of the outstanding shares of capital stock of such Insurance
Subsidiary.

 

17



--------------------------------------------------------------------------------

SECTION 4. General Representations and Warranties. Each Original Lien Grantor
represents and warrants that:

(a) Such Lien Grantor is duly organized, validly existing and in good standing
under the laws of the jurisdiction identified as its jurisdiction of
organization in its Perfection Certificate.

(b) Schedule 1.01B of the Credit Agreement lists all Equity Interests in
Subsidiaries and Affiliates owned by such Lien Grantor as of the Effective Date.
Such Lien Grantor holds all such Equity Interests directly (i.e., not through a
Subsidiary, a Securities Intermediary or any other Person).

(c) Schedule 1 lists, as of the Effective Date, (i) all Securities directly
owned by such Lien Grantor (except Securities evidencing Equity Interests in
Subsidiaries and Affiliates) and (ii) all Securities Accounts to which Financial
Assets are credited in respect of which such Lien Grantor owns Security
Entitlements.

(d) All Pledged Equity Interests directly owned by such Lien Grantor and issued
by any Subsidiary of such Lien Grantor are owned by it free and clear of any
Lien other than (i) the Security Interests and (ii) any inchoate tax liens. All
shares of capital stock included in such Pledged Equity Interests (including
shares of capital stock in respect of which such Lien Grantor owns a Security
Entitlement) have been duly authorized and validly issued and are fully paid and
non-assessable. None of such Pledged Equity Interests is subject to any option
to purchase or similar right of any Person. Such Lien Grantor is not and will
not become a party to or otherwise bound by any agreement (except the Financing
Documents) which restricts in any manner the rights of any present or future
holder of any Pledged Equity Interest directly owned by such Lien Grantor and
issued by any Subsidiary of such Lien Grantor with respect thereto.

(e) Such Lien Grantor has good and marketable title to all its Collateral
(except Intellectual Property), free and clear of any Lien other than Permitted
Liens. To the best of its knowledge, such Lien Grantor has good title or other
rights in and to its Intellectual Property, free and clear of any Liens other
than Permitted Liens.

(f) Other than granting Permitted Liens, such Lien Grantor has not performed any
acts that might prevent the Collateral Agent from enforcing any of the
provisions of the Collateral Documents or that would limit the Collateral Agent
in any such enforcement. No financing statement, security agreement, mortgage or
similar or equivalent document or instrument covering all or part of the
Collateral owned by such Lien Grantor is on file or of record in any
jurisdiction in which such filing or recording would be effective to perfect or
record a Lien on such

 

18



--------------------------------------------------------------------------------

Collateral, except financing statements, mortgages or other similar or
equivalent documents with respect to Permitted Liens. After the Effective Date,
no Collateral owned by such Lien Grantor will be in the possession or under the
Control of any other Person having a claim thereto or security interest therein
(other than a Permitted Lien), except that (A) the Collateral Agent or its
designee may have possession of Collateral as contemplated hereby and (B) cash
and Temporary Cash Investments may be held in the Collateral Accounts or in any
other account to the extent permitted by Section 7.13 of the Credit Agreement.

(g) The Security Interests in all Personal Property Collateral owned by such
Lien Grantor (i) have been validly created, (ii) will attach to each item of
such Collateral on the Effective Date (or, if such Lien Grantor first obtains
rights thereto on a later date, on such later date) and (iii) when so attached,
will secure all the Secured Obligations or such Lien Grantor’s Secured
Guarantee, as the case may be.

(h) Such Lien Grantor has delivered a Perfection Certificate to the Collateral
Agent and the information set forth therein is correct and complete as of the
Effective Date. If no changes to the Perfection Certificate delivered in
connection with the Existing Security Agreement are necessary, such Perfection
Certificate is deemed for purposes of this paragraph to be (i) delivered to the
Collateral Agent as of the Effective Date and (ii) dated as of the Effective
Date.

(i) When UCC financing statements describing the Collateral as set forth in an
Exhibit to such Lien Grantor’s Perfection Certificate have been filed in the
offices specified in such Perfection Certificate, the Security Interests will
constitute perfected security interests in the Personal Property Collateral
owned by such Lien Grantor to the extent that a security interest therein may be
perfected by filing pursuant to the UCC, prior (except in the case of
Intellectual Property) to all Liens and rights of others therein except
Permitted Liens. When, in addition to the filing of such UCC financing
statements, the applicable Intellectual Property Filings have been made with
respect to such Lien Grantor’s Recordable Intellectual Property (including any
future filings required pursuant to Sections 5(a) and 10(a)), the Security
Interests will constitute perfected security interests in all right, title and
interest of such Lien Grantor in its Recordable Intellectual Property to the
extent that security interests therein may be perfected by such filings, prior
to all Liens and rights of others therein except Permitted Liens. Except for (i)
the filing of such UCC financing statements, (ii) such Intellectual Property
Filings, (iii) the due recordation of memoranda of lease with respect to the
Master Lease Agreements and any assignment thereof to the Borrower and (iv) the
due recordation of the Mortgages, no registration, recordation or filing with
any governmental body, agency or official is required in connection with the
execution or delivery of the Collateral Documents or is necessary for the
validity or enforceability thereof or for the perfection or due recordation of
the Security

 

19



--------------------------------------------------------------------------------

Interests or (except with respect to the capital stock of any Insurance
Subsidiary) for the enforcement of the Security Interests.

(j) Such Lien Grantor has taken, and will continue to take, all actions
necessary under the UCC to perfect its interest in any Accounts or Chattel Paper
purchased or otherwise acquired by it, as against its assignors and creditors of
its assignors.

(k) Such Lien Grantor’s Collateral is insured as required by the Credit
Agreement.

(l) In executing and delivering this Agreement, such Lien Grantor (other than
the Borrower) has (i) without reliance on the Collateral Agent or any other
Secured Party or any information received from the Collateral Agent or any other
Secured Party and based upon such documents and information it deems
appropriate, made an independent investigation of the transactions contemplated
hereby and the Borrower, the Borrower’s business, assets, operations, prospects
and condition, financial or otherwise, and any circumstances which may bear upon
such transactions, the Borrower or the obligations and risks undertaken herein
with respect to the Secured Obligations; (ii) adequate means to obtain from the
Borrower on a continuing basis information concerning the Borrower; (iii) full
and complete access to the Financing Documents and any other documents executed
in connection with the Financing Documents; and (iv) not relied and will not
rely upon any representations or warranties of the Collateral Agent or any other
Secured Party not embodied herein or any acts heretofore or hereafter taken by
the Collateral Agent or any other Secured Party (including but not limited to
any review by the Collateral Agent or any other Secured Party of the affairs of
the Borrower).

SECTION 5. Further Assurances; General Covenants. Each Lien Grantor covenants as
follows:

(a) Such Lien Grantor will, from time to time, at the Borrower’s expense,
execute, deliver, file and record any statement, assignment, instrument,
document, agreement or other paper and take any other action (including any
Intellectual Property Filing and any filing of financing or continuation
statements under the UCC) that from time to time may be necessary or desirable,
or that the Collateral Agent may reasonably request, in order to:

(i) create, preserve, perfect, confirm or validate the Security Interests in
such Lien Grantor’s Collateral;

(ii) in the case of Pledged Deposit Accounts and Pledged Investment Property,
cause the Collateral Agent to have Control thereof;

 

20



--------------------------------------------------------------------------------

(iii) enable the Collateral Agent and the other Secured Parties to obtain the
full benefits of the Collateral Documents; or

(iv) enable the Collateral Agent to exercise and enforce any of its rights,
powers and remedies with respect to any of such Lien Grantor’s Collateral.

To the extent permitted by applicable law, such Lien Grantor authorizes the
Collateral Agent to execute and file such financing statements or continuation
statements. In addition, the Lien Grantors hereby authorize the Collateral Agent
to file one or more financing statements, including financing statements
describing the collateral covered thereby as “all of the debtor’s personal
property or assets” or words to that effect, notwithstanding that such wording
may be broader in scope than the collateral described in this Agreement, to
evidence more effectively the security interest of the Collateral Agent in the
Collateral. Such Lien Grantor constitutes the Collateral Agent its
attorney-in-fact to execute and file all Intellectual Property Filings and other
filings required or so requested for the foregoing purposes, all acts of such
attorney being hereby ratified and confirmed; and such power, being coupled with
an interest, shall be irrevocable until all the Security Interests granted by
such Lien Grantor terminate pursuant to Section 25. The Borrower will pay the
costs of, or incidental to, any Intellectual Property Filings and any recording
or filing of any financing or continuation statements or other documents
recorded or filed pursuant hereto.

(b) Such Lien Grantor will not (i) change its name or corporate structure, (ii)
change its location (determined as provided in UCC Section 9-307) or (iii)
become bound, as provided in UCC Section 9-203(d) or otherwise, by a security
agreement entered into by another Person, unless such Lien Grantor shall have
given the Collateral Agent prior notice thereof.

(c) At least 30 days before it takes any action contemplated by Section 5(b),
such Lien Grantor will, at the Borrower’s expense, cause to be delivered to the
Collateral Agent an officer’s certificate, in form and substance satisfactory to
the Collateral Agent, to the effect that (i) all financing statements and
amendments or supplements thereto, continuation statements and other documents
required to be filed or recorded in order to perfect and protect the Security
Interests against all creditors of and purchasers from such Lien Grantor after
it takes such action (except any continuation statements specified in such
officer’s certificate that are to be filed more than six months after the date
thereof) have been filed or recorded in each office necessary for such purpose,
(ii) all fees and taxes, if any, payable in connection with such filings or
recordations have been paid in full and (iii) except as otherwise agreed by the
Required Lenders, such action will not adversely affect the accuracy of such
Lien Grantor’s representations and warranties herein relating to such
Collateral.

 

21



--------------------------------------------------------------------------------

(d) If any of its Collateral is in the possession or control of a warehouseman,
bailee or agent at any time, such Lien Grantor will (i) notify such
warehouseman, bailee or agent of the relevant Security Interests, (ii) instruct
such warehouseman, bailee or agent to hold all such Collateral for the
Collateral Agent’s account subject to the Collateral Agent’s instructions (which
shall permit such Collateral to be removed by such Lien Grantor in the ordinary
course of business until the Collateral Agent notifies such warehouseman, bailee
or agent that an Event of Default has occurred and is continuing), (iii) use its
best efforts to cause such warehouseman, bailee or agent to Authenticate a
Record acknowledging that it holds possession of such Collateral for the
Collateral Agent’s benefit and (iv) if such warehouseman, bailee or agent
Authenticates such a Record, make such Authenticated Record available to the
Collateral Agent.

(e) Such Lien Grantor will not sell, lease, exchange, assign or otherwise
dispose of, or grant any option with respect to, any of its Collateral; provided
that, unless an Enforcement Notice is in effect, (i) such Lien Grantor may sell,
lease or exchange its Inventory and obsolete, unused or unnecessary Equipment,
in each case in the ordinary course of business and (ii) such Lien Grantor may
sell or otherwise dispose of any of its Collateral unless the sale or
disposition thereof would violate any covenant in the Credit Agreement.
Concurrently with any sale or other disposition (except a sale or disposition to
another Lien Grantor) permitted by the foregoing proviso, the Security Interests
in the assets sold or disposed of (but not in any Proceeds arising from such
sale or disposition) will cease immediately without any action by the Collateral
Agent or any other Secured Party. The Collateral Agent will, at the Borrower’s
expense, execute and deliver to the relevant Lien Grantor such documents as such
Lien Grantor shall reasonably request to evidence the fact that any asset so
sold or disposed of is no longer subject to a Security Interest.

(f) Such Lien Grantor will, promptly upon request, provide to the Collateral
Agent all information and evidence concerning such Lien Grantor’s Collateral
that the Collateral Agent may reasonably request from time to time to enable it
to enforce the provisions of the Collateral Documents.

(g) From time to time upon request by the Collateral Agent at the direction of
the Required Lenders, or upon the request of the Collateral Agent in the case of
any action contemplated by Section 5(b), such Lien Grantor will, at the
Borrower’s expense, cause to be delivered to the Secured Parties an Opinion of
Counsel satisfactory to the Collateral Agent as to such matters relating to the
transactions contemplated hereby as the Required Lenders or the Collateral
Agent, as the case may be, may reasonably request.

SECTION 6. Accounts. Each Lien Grantor represents, warrants and covenants as
follows:

 

22



--------------------------------------------------------------------------------

(a) Such Lien Grantor will follow its customary business practices to cause to
be collected from its account debtors, when due, all amounts owing under its
Accounts (including delinquent Accounts, which will be collected in accordance
with lawful collection procedures) and will apply all amounts collected thereon,
forthwith upon receipt thereof, to the outstanding balances of such Accounts.
Subject to the rights of the Collateral Agent and the other Secured Parties
hereunder if an Event of Default shall have occurred and be continuing, such
Lien Grantor may allow in the ordinary course of business, or consistent with
prudent business practices, as adjustments to amounts owing under its Accounts
(i) any extension or renewal of the time or times for payment, or settlement for
less than the total unpaid balance, that such Lien Grantor finds appropriate in
accordance with sound business judgment and (ii) refunds or credits, all in the
ordinary course of business and consistent with such Lien Grantor’s historical
collection practices. The reasonable costs and out-of-pocket expenses (including
attorney’s fees) of collection, whether incurred by such Lien Grantor or the
Collateral Agent, shall be paid by such Lien Grantor.

(b) Such Lien Grantor shall allow payments with respect to any of such Lien
Grantor’s Accounts to be received in a lockbox or similar account other than a
Controlled Deposit Account only to the extent that a breach of Section 7.13 of
the Credit Agreement will not result therefrom. To the extent required by
Section 7.13 of the Credit Agreement, the Lien Grantor will instruct the
relevant depositary bank to transfer funds credited to any such account, as
promptly as practicable after receipt thereof, to a Controlled Deposit Account
designated by such Lien Grantor; provided that, if an Enforcement Notice is in
effect, the Collateral Agent may designate the Controlled Deposit Account to
which such funds are transferred.

(c) If an Enforcement Notice is in effect, such Lien Grantor will, if requested
to do so by the Collateral Agent, promptly notify (and such Lien Grantor
authorizes the Collateral Agent so to notify) each account debtor in respect of
any of its Accounts (other than Accounts received or deposited in an account
over which the Collateral Agent has Control) that such Accounts have been
assigned to the Collateral Agent hereunder, and that any payments due or to
become due in respect of such Accounts are to be made directly to the Collateral
Agent or its designee.

SECTION 7. Chattel Paper and Instruments. Except as to actions to be taken by
the Collateral Agent, each Lien Grantor represents, warrants and covenants as
follows:

(a) On the Effective Date, to the extent not previously delivered (in the case
of an Original Lien Grantor), or the date on which it signs and delivers its
first Security Agreement Supplement (in the case of any other Lien Grantor),
such Lien Grantor will deliver to the Collateral Agent as Collateral hereunder
all

 

23



--------------------------------------------------------------------------------

Pledged Tangible Chattel Paper and Pledged Instruments (other than the
Instruments listed on Schedule 3.13 of the Credit Agreement) then owned by such
Lien Grantor. Thereafter, whenever such Lien Grantor acquires any other Pledged
Tangible Chattel Paper or Pledged Instrument, such Lien Grantor will as soon as
practicable deliver such Pledged Tangible Chattel Paper or Pledged Instrument to
the Collateral Agent as Collateral hereunder; provided that such Lien Grantor
may retain for collection such Pledged Tangible Chattel Paper or Pledged
Instrument in the ordinary course of business.

(b) So long as no Enforcement Notice is in effect, the Collateral Agent will,
promptly upon request by the relevant Lien Grantor, make appropriate
arrangements for making any Pledged Tangible Chattel Paper or Pledged Instrument
previously delivered to it available to such Lien Grantor for purposes of
presentation, collection or renewal (any such arrangement to be effected, to the
extent deemed appropriate by the Collateral Agent, against trust receipt or like
document).

(c) All Pledged Tangible Chattel Paper and Pledged Instruments owned by such
Lien Grantor, when delivered to the Collateral Agent, will be indorsed to the
order of the Collateral Agent, or accompanied by duly executed instruments of
assignment, all in form and substance satisfactory to the Collateral Agent.

(d) Upon the delivery of any Pledged Tangible Chattel Paper or Pledged
Instrument owned by such Lien Grantor to the Collateral Agent, the Security
Interest in such Collateral will be perfected, subject to no prior Liens (other
than Permitted Encumbrances) or rights of others.

SECTION 8. Commercial Tort Claims. Each Lien Grantor represents, warrants and
covenants as follows:

(a) In the case of an Original Lien Grantor, there are no Material Commercial
Tort Claims with respect to which such Original Lien Grantor is the claimant as
of the Effective Date. In the case of any other Lien Grantor, Schedule 3 to its
first Security Agreement Supplement will accurately describe, with the
specificity required to satisfy Official Comment 5 to UCC Section 9-108, each
Material Commercial Tort Claim with respect to which such Lien Grantor is the
claimant as of the date on which it signs and delivers such Security Agreement
Supplement.

(b) If any Lien Grantor acquires a Material Commercial Tort Claim after the
Effective Date (in the case of an Original Lien Grantor) or the date on which it
signs and delivers its first Security Agreement Supplement (in the case of any
other Lien Grantor), such Lien Grantor will promptly sign and deliver to the
Collateral Agent a Security Agreement Supplement granting a security interest in

 

24



--------------------------------------------------------------------------------

such Material Commercial Tort Claim (which shall be described therein with the
specificity required to satisfy Official Comment 5 to UCC Section 9-108) to the
Collateral Agent for the benefit of the Secured Parties.

(c) Upon the filing of a UCC financing statement in the jurisdiction under the
laws of which the relevant Lien Grantor is organized, the Security Interest in
each Material Commercial Tort Claim described pursuant to subsection (a) or
(b) above will be perfected, subject to no prior Liens (other than Permitted
Encumbrances) or rights of others.

SECTION 9. Material Government Contracts. Except as to actions to be taken by
the Collateral Agent, each Lien Grantor represents, warrants and covenants as
follows:

(a) In the case of an Original Lien Grantor, Schedule 2 lists all Material
Government Contracts to which such Lien Grantor is a party as of the Effective
Date.

(b) In the case of any other Lien Grantor, Schedule 2 to its first Security
Agreement Supplement will list all Material Government Contracts to which such
Lien Grantor is a party as of the date on which it signs and delivers such
Security Agreement Supplement. On or before such date such Lien Grantor will
execute and deliver to the Collateral Agent assignments and notices of
assignment, substantially in the forms of Exhibits I-1 and I-2 hereto, with
respect to each of its Material Government Contracts with the Federal
Government.

(c) Each Lien Grantor will, from time to time, amend and supplement the relevant
Schedule 2 to include each Material Government Contract entered into by it after
the Effective Date (in the case of an Original Lien Grantor) or the date on
which it signs and delivers its first Security Agreement Supplement (in the case
of any other Lien Grantor), by delivering to the Collateral Agent a supplemental
schedule of Material Government Contracts. Concurrently therewith, such Lien
Grantor will execute and deliver to the Collateral Agent assignments and notices
of assignment, substantially in the forms of Exhibits I-1 and I-2, with respect
to each Material Government Contract with the Federal Government listed on such
supplemental schedule.

(d) Each Lien Grantor will, from time to time, execute and deliver to the
Collateral Agent all assignments, notices of assignment and other documents
required to be filed with any state or local government or agency to ensure that
such Lien Grantor’s Material Government Contracts with such government or agency
are validly assigned to the Collateral Agent to the extent that such validity is
governed by applicable provisions of state or local law.

 

25



--------------------------------------------------------------------------------

(e) If an Enforcement Notice is in effect or if the maturity of the Loans shall
have been accelerated pursuant to Article 8 of the Credit Agreement, the
Collateral Agent may, at the Borrower’s expense:

(i) file, deliver and record with the Federal Government in accordance with the
Assignment of Claims Act of 1940, as amended, 31 U.S.C. Section 3727 and 41
U.S.C. Section 15 (the “Assignment of Claims Act”) any or all assignments and/or
notices of assignment executed and delivered to the Collateral Agent pursuant to
subsection (b) or (c) above; and

(ii) file, deliver and/or record with the relevant state or local government or
agency any or all assignments, notices of assignment and/or other documents
executed and delivered to the Collateral Agent pursuant to subsection (d) above.

(f) When the Collateral Agent files any notice of assignment referred to in
subsection (b) or (c) above with the governmental authority or agency or other
office described therein, the relevant Security Interest will constitute a valid
assignment of the Material Government Contract identified therein, to the extent
that such validity is governed by the Assignment of Claims Act.

SECTION 10. Recordable Intellectual Property. Each Lien Grantor covenants as
follows:

(a) On the Effective Date (in the case of an Original Lien Grantor) or the date
on which it signs and delivers its first Security Agreement Supplement (in the
case of any other Lien Grantor), such Lien Grantor will sign and deliver to the
Collateral Agent Intellectual Property Security Agreements with respect to all
Recordable Intellectual Property then owned by it to the extent such Recordable
Intellectual Property is not already subject to Intellectual Property Security
Agreements executed in connection with the Existing Security Agreement. Within
30 days after each March 31 and September 30 thereafter, it will sign and
deliver to the Collateral Agent an appropriate Intellectual Property Security
Agreement covering any Recordable Intellectual Property owned by it on such
March 31 or September 30 that is not covered by any previous Intellectual
Property Security Agreement so signed and delivered by it. In each case, it will
promptly make all Intellectual Property Filings necessary to record the Security
Interest in such Recordable Intellectual Property.

(b) Such Lien Grantor will notify the Collateral Agent as promptly as
practicable if it knows that any application or registration relating to any
material Recordable Intellectual Property owned or licensed by it may become
abandoned or dedicated to the public, or of any adverse determination or
development

 

26



--------------------------------------------------------------------------------

(including the institution of, or any adverse determination or development in,
any proceeding in the United States Copyright Office, the United States Patent
and Trademark Office or any court) regarding such Lien Grantor’s ownership of
such material Recordable Intellectual Property, its right to register or patent
the same, or its right to keep and maintain the same. If any of such Lien
Grantor’s rights to any material Recordable Intellectual Property are infringed,
misappropriated or diluted by a third party, such Lien Grantor will notify the
Collateral Agent as promptly as practicable after it learns thereof and will,
unless such Lien Grantor shall reasonably determine that such action would be of
negligible value, economic or otherwise, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and take such other actions as such
Lien Grantor shall reasonably deem appropriate under the circumstances and in
light of its business operations to protect such Recordable Intellectual
Property.

Section 11. Investment Property. Each Lien Grantor represents, warrants and
covenants as follows:

(a) Certificated Securities. On the Effective Date (in the case of an Original
Lien Grantor) or the date on which it signs and delivers its first Security
Agreement Supplement (in the case of any other Lien Grantor), such Lien Grantor
will deliver to the Collateral Agent, to the extent not already in the
possession of the Collateral Agent pursuant to the Existing Security Agreement,
as Collateral hereunder all certificates representing Pledged Certificated
Securities then directly owned by such Lien Grantor and issued by any Subsidiary
of such Lien Grantor. Thereafter, whenever such Lien Grantor acquires any other
certificate representing a Pledged Certificated Security directly owned by such
Lien Grantor and issued by any Subsidiary of such Lien Grantor, such Lien
Grantor will immediately deliver such certificate to the Collateral Agent as
Collateral hereunder. The provisions of this subsection are subject to the
limitation in Section 11(k) in the case of voting Equity Interests in a Foreign
Subsidiary.

(b) Uncertificated Securities. On the Effective Date, to the extent not
previously entered into, (in the case of an Original Lien Grantor) or the date
on which it signs and delivers its first Security Agreement Supplement (in the
case of any other Lien Grantor), such Lien Grantor will enter into (and cause
the relevant issuer to enter into) an Issuer Control Agreement in respect of
each Pledged Uncertificated Security directly owned by such Lien Grantor and
issued by any Subsidiary of such Lien Grantor and deliver such Issuer Control
Agreement to the Collateral Agent (which shall enter into the same). Thereafter,
whenever such Lien Grantor acquires any other Pledged Uncertificated Security
directly owned by such Lien Grantor and issued by any Subsidiary of such Lien
Grantor, such Lien Grantor will enter into (and cause the relevant issuer to
enter into) an Issuer Control Agreement in respect of such Pledged
Uncertificated Security and deliver

 

27



--------------------------------------------------------------------------------

such Issuer Control Agreement to the Collateral Agent (which shall enter into
the same). The provisions of this subsection are subject to Section 11(k) and
Section 16.

(c) Security Entitlements. On the Effective Date, to the extent not previously
entered into, (in the case of an Original Lien Grantor) or the date on which it
signs and delivers its first Security Agreement Supplement (in the case of any
other Lien Grantor), such Lien Grantor will, with respect to each Security
Entitlement then owned by it, enter into (and use its best efforts to cause the
relevant Securities Intermediary to enter into) a Securities Account Control
Agreement in respect of such Security Entitlement and the Securities Account to
which the underlying Financial Asset is credited and will deliver such
Securities Account Control Agreement to the Collateral Agent (which shall enter
into the same). Thereafter, to the extent required by Section 7.13, such Lien
Grantor will, with respect to each Security Entitlement owned by it, as promptly
as practicable, cause the underlying Financial Asset to be credited to a
Controlled Securities Account. The provisions of this subsection are subject to
Section 16.

(d) Insurance Subsidiaries. If the Collateral includes any capital stock of an
Insurance Subsidiary that is not represented by certificates, the relevant Lien
Grantor shall exercise its best efforts to cause such capital stock to be
represented by certificates and, promptly upon receipt thereof, comply with
Section 11(a) with respect thereto. No Lien Grantor shall hold any capital stock
of an Insurance Subsidiary in a Securities Account. The provisions of this
subsection are subject to the limitation in Section 11(k) in the case of voting
Equity Interests in a Foreign Subsidiary.

(e) Perfection as to Certificated Securities. When such Lien Grantor delivers
the certificate representing any Pledged Certificated Security owned by it to
the Collateral Agent and complies with Section 11(i) in connection with such
delivery, (i) the Security Interest in such Pledged Certificated Security will
be perfected, subject to no prior Liens or rights of others, (ii) the Collateral
Agent will have Control of such Pledged Certificated Security and (iii) the
Collateral Agent will be a protected purchaser (within the meaning of UCC
Section 8-303) thereof; provided that the Collateral Agent does not have prior
notice of any adverse claim to such Pledged Certificated Security.

(f) Perfection as to Uncertificated Securities. When such Lien Grantor, the
Collateral Agent and the issuer of any Pledged Uncertificated Security owned by
such Lien Grantor enter into an Issuer Control Agreement with respect thereto,
(i) the Security Interest in such Pledged Uncertificated Security will be
perfected, subject to no prior Liens or rights of others, (ii) the Collateral
Agent will have Control of such Pledged Uncertificated Security and (iii) the
Collateral Agent will be a protected purchaser (within the meaning of UCC
Section 8-303) thereof;

 

28



--------------------------------------------------------------------------------

provided that the Collateral Agent does not have prior notice of any adverse
claim to such Pledged Uncertificated Security.

(g) Perfection as to Security Entitlements. So long as the Financial Asset
underlying any Security Entitlement owned by such Lien Grantor is credited to a
Controlled Securities Account or to its Investment Property Collateral Account,
(i) the Security Interest in such Security Entitlement will be perfected,
subject to no prior Liens or rights of others (except Liens and rights of the
relevant Securities Intermediary that are Permitted Liens), (ii) the Collateral
Agent will have Control of such Security Entitlement and (iii) no action based
on an adverse claim to such Security Entitlement or such Financial Asset,
whether framed in conversion, replevin, constructive trust, equitable lien or
other theory, may be asserted against the Collateral Agent or any other Secured
Party; provided that the Collateral Agent or such other Secured Party does not
have prior notice of such adverse claim to such Security Entitlement.

(h) Agreement as to Applicable Jurisdiction. In respect of all Security
Entitlements owned by such Lien Grantor, and all Securities Accounts to which
the related Financial Assets are credited, the Securities Intermediary’s
jurisdiction (determined as provided in UCC Section 8-110(e)) will at all times
be located in the United States.

(i) Delivery of Pledged Certificates. All certificates representing Pledged
Certificated Securities, when delivered to the Collateral Agent, will be in
suitable form for transfer by delivery, or accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Collateral Agent.

(j) Communications. Each Lien Grantor will promptly give to the Collateral Agent
copies of any material notices and other communications received by it with
respect to (i) Pledged Securities registered in the name of such Lien Grantor or
its nominee and (ii) Pledged Security Entitlements as to which such Lien Grantor
is the Entitlement Holder.

(k) Foreign Subsidiaries. A Lien Grantor will not be obligated to comply with
the provisions of this Section at any time with respect to any voting Equity
Interest in a Foreign Subsidiary if and to the extent (but only to the extent)
that such voting Equity Interest is excluded from the Security Interests at such
time pursuant to clause (B) of the proviso at the end of Section 3(a) and/or the
comparable provisions of one or more Security Agreement Supplements.

(l) Compliance with Applicable Foreign Laws. If and so long as the Collateral
includes (i) any Equity Interest in, or other Investment Property issued by, a
legal entity organized under the laws of a jurisdiction outside the United

 

29



--------------------------------------------------------------------------------

States or (ii) any Security Entitlement in respect of a Financial Asset issued
by such a foreign legal entity, the relevant Lien Grantor will take all such
action as may be required under the laws of such foreign jurisdiction to ensure
that the Security Interest in such Collateral ranks prior to all Liens and
rights of others therein. If and so long as the Collateral includes any Pledged
Uncertificated Security issued by such a foreign legal entity, the relevant Lien
Grantor will comply with this subsection, and will not be required to comply
with Section 11(b), with respect thereto.

SECTION 12. Investment Property Collateral Accounts. (a) At any time an
Enforcement Notice is in effect, the Collateral Agent may establish, at an
office located in the United States, a Securities Account with respect to each
Lien Grantor (each an “Investment Property Collateral Account”), in the name and
under the exclusive control of the Collateral Agent, to which there shall be
credited from time to time (i) all Securities that are to be credited thereto
pursuant to Section 16(a) or any other provision of any Collateral Document,
(ii) any other Financial Assets that underlie Security Entitlements included in
such Lien Grantor’s Collateral and (iii) the cash proceeds thereof. Each
Investment Property Collateral Account will be operated as provided in
Section 15.

(b) The Collateral Agent and each Lien Grantor agree (and each Lien Grantor will
use its best efforts to cause the relevant Securities Intermediary, if other
than the Collateral Agent, to agree) that (i) each Investment Property
Collateral Account will be a Securities Account, (ii) the Collateral Agent will
be the Entitlement Holder with respect thereto and (iii) all property (whether
Investment Property, financial asset, security, instrument, cash or other
property) credited to such account will be treated as Financial Assets.

SECTION 13. Controlled Deposit Accounts. Each Lien Grantor represents, warrants
and covenants as follows:

(a) To the extent required by Section 7.13 of the Credit Agreement, all cash
owned by such Lien Grantor will be deposited, upon or promptly after the receipt
thereof, in one or more Controlled Deposit Accounts. Each Controlled Deposit
Account will be operated as provided in Section 15.

(b) In respect of each Controlled Deposit Account, the Depositary Bank’s
jurisdiction (determined as provided in UCC Section 9-304) will at all times be
a jurisdiction in which Article 9 of the Uniform Commercial Code is in effect.

(c) So long as the Collateral Agent has Control of a Controlled Deposit Account,
the Security Interest in such Controlled Deposit Account will be perfected,
subject to no prior Liens or rights of others (except Permitted

 

30



--------------------------------------------------------------------------------

Encumbrances and the Depositary Bank’s right to deduct its normal operating
charges and any uncollected funds previously credited thereto).

SECTION 14. Cash Collateral Accounts. (a) If and when required for purposes
hereof, the Collateral Agent will establish with respect to each Lien Grantor an
account (its “Cash Collateral Account”), in the name and under the exclusive
control of the Collateral Agent, into which all amounts owned by such Lien
Grantor that are to be deposited therein pursuant to the Financing Documents
shall be deposited from time to time. Each Cash Collateral Account will be
operated as provided in this Section and Section 15.

(b) The Collateral Agent shall deposit the following amounts, as and when
received by it, in the Borrower’s Cash Collateral Account:

(i) each amount required by Section 2.04(k) or Section 2.09(c) of the Credit
Agreement to be deposited therein to cover outstanding LC Reimbursement
Obligations;

(ii) each Cash Distribution required by Section 18 to be deposited therein; and

(iii) each amount realized or otherwise received by the Collateral Agent with
respect to assets of the Borrower upon any exercise of remedies pursuant to any
Collateral Document.

(c) The Collateral Agent shall deposit in the Cash Collateral Account of each
Lien Grantor (other than the Borrower):

(i) each Cash Distribution required by Section 18 to be deposited therein; and

(ii) each amount realized or otherwise received by the Collateral Agent with
respect to assets of such Lien Grantor upon any exercise of remedies pursuant to
any Collateral Document.

(d) The Collateral Agent shall maintain such records and/or establish such
sub-accounts as shall be required to enable it to identify the amounts held in
each Cash Collateral Account from time to time pursuant to each clause of
subsection (b) or (c) of this Section, as applicable.

(e) Unless (x) the maturity of the Loans shall have been accelerated pursuant to
Article 8 of the Credit Agreement or (y) an Enforcement Notice is in effect, the
Collateral Agent shall withdraw amounts from the Cash Collateral Accounts and
apply them for the following purposes:

 

31



--------------------------------------------------------------------------------

(i) any amount deposited pursuant to Section 2.04(k) or Section 2.09(c) of the
Credit Agreement to cover outstanding LC Reimbursement Obligations shall be
withdrawn and applied to pay such LC Reimbursement Obligations as they become
due; provided that such amount (to the extent not theretofore so applied) shall
be withdrawn and returned to the Borrower if and when permitted by said
Section 2.04(k) or Section 2.09(c), as applicable; and

(ii) any Cash Distribution deposited pursuant to Section 18 shall, at the
relevant Lien Grantor’s request, (x) be withdrawn and applied to pay the Secured
Obligations that are then due and payable or (y) if no Enforcement Notice is in
effect, be withdrawn and returned to such Lien Grantor.

SECTION 15. Operation of Collateral Accounts. (a) All Cash Distributions
received with respect to assets held in any Collateral Account shall be
deposited in a Collateral Account promptly upon receipt thereof.

(b) Funds held in any Controlled Securities Account or Investment Property
Collateral Account may, until withdrawn, be invested and reinvested in such
Liquid Investments as the relevant Lien Grantor shall request from time to time;
provided that, if an Enforcement Notice is in effect, the Collateral Agent may
select such Liquid Investments.

(c) Funds held in any Controlled Deposit Account or Cash Collateral Account may,
until withdrawn, be invested and reinvested in such Liquid Investments as the
relevant Lien Grantor shall request from time to time; provided that (i) if an
Enforcement Notice is in effect, the Collateral Agent may select such Liquid
Investments and (ii) if such Liquid Investments are to be held in a Securities
Account, either (x) the Collateral Agent is the Entitlement Holder with respect
to such Liquid Investments or (y) the relevant Entitlement Holder and the
relevant Securities Intermediary shall have theretofore entered into a
Securities Account Control Agreement with respect to such Securities Account and
delivered it to the Collateral Agent (which shall enter into the same).

(d) With respect to each Collateral Account (except a Cash Collateral Account,
as to which Section 14 applies), the Collateral Agent will instruct the relevant
Securities Intermediary or Depositary Bank that the relevant Lien Grantor may
withdraw, or direct the disposition of, funds held therein unless and until the
Collateral Agent rescinds such instruction. The Collateral Agent will not
rescind such instructions unless an Enforcement Notice is in effect.

(e) No Lien Grantor will cause funds to be transferred from a Collateral Account
to any other account owned by the Borrower or any of its Subsidiaries or

 

32



--------------------------------------------------------------------------------

Affiliates unless (i) such other account is a Collateral Account or (ii) such
transfer is permitted by the Credit Agreement.

(f) If an Enforcement Notice is in effect, the Collateral Agent may (i) retain,
or instruct the relevant Securities Intermediary or Depositary Bank to retain,
all cash and investments then held in any Collateral Account, (ii) liquidate, or
instruct the relevant Securities Intermediary or Depositary Bank to liquidate,
any or all investments held therein and/or (iii) withdraw any amounts held
therein and apply such amounts as provided in Section 20.

(g) If (i) an Enforcement Notice is in effect or the maturity of the Loans shall
have been accelerated pursuant to Article 8 of the Credit Agreement and
(ii) immediately available cash on deposit in any Collateral Account is not
sufficient to make any distribution or withdrawal to be made pursuant hereto,
the Collateral Agent will cause to be liquidated, as promptly as practicable,
such investments held in or credited to such Collateral Account as shall be
required to obtain sufficient cash to make such distribution or withdrawal and,
notwithstanding any other provision hereof, such distribution or withdrawal
shall not be made until such liquidation has taken place.

SECTION 16. Transfer of Record Ownership. (a) At any time an Enforcement Notice
is in effect, the Collateral Agent may (and to the extent that action by it is
required, the relevant Lien Grantor, if directed to do so by the Collateral
Agent, will as promptly as practicable):

(i) cause each of the Pledged Securities (or any portion thereof specified in
such direction) to be (x) transferred of record into the name of the Collateral
Agent or its nominee or (y) credited to the relevant Lien Grantor’s Investment
Property Collateral Account; and

(ii) cause the Financial Asset underlying each Pledged Security Entitlement to
be credited to the relevant Lien Grantor’s Investment Property Collateral
Account;

provided that no such action shall be taken with respect to any capital stock of
any Insurance Subsidiary unless any and all regulatory approvals required under
applicable law shall have been obtained. Each Lien Grantor will take any and all
actions reasonably requested by the Collateral Agent to facilitate compliance
with this subsection.

(b) Perfection upon Transfer of Record Ownership. If and when any Pledged
Security (whether certificated or uncertificated) owned by such Lien Grantor is
transferred of record into the name of the Collateral Agent or its nominee
pursuant to Section 16(a), (i) the Security Interest in such Pledged

 

33



--------------------------------------------------------------------------------

Security will be perfected, subject to no prior Liens or rights of others, (ii)
the Collateral Agent will have Control of such Pledged Security and (iii) the
Collateral Agent will be a protected purchaser (within the meaning of UCC
Section 8-303) thereof. If and when any Pledged Security owned by such Lien
Grantor is credited to its Investment Property Collateral Account pursuant to
Section 16(a), Section 11(g) will apply to the resulting Security Entitlement.

(c) Provisions Inapplicable after Transfer of Record Ownership. If the
provisions of Section 16(a) are implemented, Sections 11(b) and 11(c) shall not
thereafter apply to (i) any Pledged Security that is registered in the name of
the Collateral Agent or its nominee or (ii) any Security Entitlement in respect
of which the Collateral Agent or its nominee is the Entitlement Holder.

(d) Communications after Transfer of Record Ownership. The Collateral Agent will
promptly give to the relevant Lien Grantor copies of any notices and other
communications received by the Collateral Agent with respect to (i) Pledged
Securities registered in the name of the Collateral Agent or its nominee and
(ii) Pledged Security Entitlements as to which the Collateral Agent or its
nominee is the Entitlement Holder.

SECTION 17. Right to Vote Securities. (a) Unless an Enforcement Notice directing
the Collateral Agent to vote the Pledged Securities is in effect, each Lien
Grantor will have the right, from time to time, to vote and to give consents,
ratifications and waivers with respect to any Pledged Security owned by it and
the Financial Asset underlying any Pledged Security Entitlement owned by it, and
the Collateral Agent will, upon receiving a written request from such Lien
Grantor, deliver to such Lien Grantor or as specified in such request such
proxies, powers of attorney, consents, ratifications and waivers in respect of
any such Pledged Security that is registered in the name of the Collateral Agent
or its nominee or any such Pledged Security Entitlement as to which the
Collateral Agent or its nominee is the Entitlement Holder, in each case as shall
be specified in such request and be in form and substance satisfactory to the
Collateral Agent. Unless an Enforcement Notice directing the Collateral Agent to
do so is in effect, the Collateral Agent will have no right to take any action
which the owner of a Pledged Partnership Interest or Pledged LLC Interest is
entitled to take with respect thereto, except the right to receive payments and
other distributions to the extent provided herein.

(b) If an Enforcement Notice directing the Collateral Agent to do so is in
effect, the Collateral Agent will have the right to the extent permitted by law
(and, in the case of a Pledged Partnership Interest or Pledged LLC Interest, by
the relevant partnership agreement, limited liability company agreement,
operating agreement or other governing document) to vote, to give consents,
ratifications and waivers and to take any other action with respect to the
Pledged Investment

 

34



--------------------------------------------------------------------------------

Property, the other Pledged Equity Interests (if any) and the Financial Assets
underlying the Pledged Security Entitlements, with the same force and effect as
if the Collateral Agent were the absolute and sole owner thereof, and each Lien
Grantor will take all such action as the Collateral Agent may reasonably request
from time to time to give effect to such right; provided that the Collateral
Agent will not have the right to vote, to give consents, ratifications or
waivers or to take any other action with respect to the capital stock of any
Insurance Subsidiary, in each case to the extent that such action would require
prior regulatory approval under applicable law, unless such approval shall have
been granted.

SECTION 18. Certain Cash Distributions. Cash Distributions with respect to
assets held in a Collateral Account shall be deposited and held therein, or
withdrawn therefrom, as provided in Section 15. Cash Distributions with respect
to any Pledged Equity Interest or Pledged Indebtedness that is not held in a
Collateral Account (whether held in the name of a Lien Grantor or in the name of
the Collateral Agent or its nominee) shall be deposited, promptly upon receipt
thereof, in a Controlled Deposit Account of the relevant Lien Grantor; provided
that, if an Enforcement Notice is in effect, the Collateral Agent may deposit,
or direct the recipient thereof to deposit, each such Cash Distribution in the
relevant Lien Grantor’s Cash Collateral Account.

SECTION 19. Remedies upon Enforcement Notice. (a) Upon being instructed to do so
in an Enforcement Notice or in written instructions given by the Required
Lenders at any time while an Enforcement Notice is in effect, the Collateral
Agent shall exercise (or cause its sub-agents, if any, to exercise) any or all
of the remedies available to it (or to such sub-agents) under the Collateral
Documents.

(b) Without limiting the generality of the foregoing, upon being instructed to
do so in an Enforcement Notice or in written instructions given by the Required
Lenders at any time while an Enforcement Notice is in effect, the Collateral
Agent may exercise on behalf of the Secured Parties all the rights of a secured
party under the UCC (whether or not in effect in the jurisdiction where such
rights are exercised) with respect to any Personal Property Collateral and, in
addition, the Collateral Agent may, without being required to give any notice,
except as provided in the Credit Agreement or herein or as may be required by
mandatory provisions of law, withdraw all cash and Liquid Investments held in
any of the Collateral Accounts and apply such cash and Liquid Investments then
held by it as Collateral as specified in Section 20 and, if there shall be no
such cash or if such cash shall be insufficient to pay all the Secured
Obligations in full, sell or otherwise dispose of the Collateral or any part
thereof; provided that the right of the Collateral Agent to sell or otherwise
dispose of the capital stock of any Insurance Subsidiary shall be subject to the
Collateral Agent or the relevant Lien Grantor obtaining, to the extent necessary
under applicable law, the prior approval

 

35



--------------------------------------------------------------------------------

of such sale or other disposition by the governmental body or official having
jurisdiction with respect to such Insurance Subsidiary. Notice of any such sale
or other disposition shall be given to the relevant Lien Grantor(s) as required
by Section 22. The foregoing provisions of this subsection shall apply to Real
Property Collateral only to the extent permitted by applicable law and the
provisions of any applicable Mortgage or other document.

(c) Without limiting the generality of the foregoing, if an Enforcement Notice
is in effect:

(i) the Collateral Agent may license or sublicense, whether general, special or
otherwise, and whether on an exclusive or non-exclusive basis, any Pledged
Intellectual Property (including any Pledged Recordable Intellectual Property)
throughout the world for such term or terms, on such conditions and in such
manner as the Collateral Agent shall in its sole discretion determine; provided
that such licenses or sublicenses do not conflict with any existing license of
which the Collateral Agent shall have received a copy;

(ii) the Collateral Agent may (without assuming any obligation or liability
thereunder), at any time and from time to time, in its sole and reasonable
discretion, enforce (and shall have the exclusive right to enforce) against any
licensee or sublicensee all rights and remedies of any Lien Grantor in, to and
under any of its Pledged Intellectual Property and take or refrain from taking
any action under any thereof, and each Lien Grantor releases the Collateral
Agent and each other Secured Party from liability for, and agrees to hold the
Collateral Agent and each other Secured Party free and harmless from and against
any claims and expenses arising out of, any lawful action so taken or omitted to
be taken with respect thereto, except for claims and expenses arising from the
Collateral Agent’s or such Secured Party’s gross negligence or willful
misconduct; and

(iii) upon request by the Collateral Agent (which shall not be construed as
implying any limitation on its rights or powers), each Lien Grantor will execute
and deliver to the Collateral Agent a power of attorney, in form and substance
satisfactory to the Collateral Agent, for the implementation of any lease,
assignment, license, sublicense, grant of option, sale or other disposition of
any Pledged Intellectual Property owned by such Lien Grantor or any action
related thereto. In the event of any such disposition, subject to any
confidentiality restrictions imposed on such Lien Grantor in any license or
similar agreement, such Lien Grantor shall supply to the Collateral Agent its
know-how and expertise relating to or the products or services made or rendered
in connection with such

 

36



--------------------------------------------------------------------------------

Intellectual Property, and its customer lists and other records relating to such
Intellectual Property and to the distribution of said products or services, to
the Collateral Agent.

SECTION 20. Application of Proceeds. (a) Upon being instructed to do so in an
Enforcement Notice or in written instructions given by the Required Lenders at
any time while an Enforcement Notice is in effect, the Collateral Agent shall
apply (i) any cash held in the Collateral Accounts and (ii) the proceeds of any
sale or other disposition of all or any part of the Collateral in the following
order of priorities:

first, to pay the expenses of such sale or other disposition, including
reasonable compensation to agents of and counsel for the Collateral Agent, and
all expenses, liabilities and advances incurred or made by the Collateral Agent
in connection with the Collateral Documents, and any other amounts then due and
payable to the Collateral Agent pursuant to Section 21 or pursuant to
Section 10.03 of the Credit Agreement;

second, to pay the unpaid Loan/Hedging Obligations ratably (or provide for the
payment thereof pursuant to Section 20(b)), until payment in full of all
Loan/Hedging Obligations shall have been made (or so provided for);

third, to pay all other Secured Obligations ratably (or provide for the payment
thereof pursuant to Section 20(b)), until payment in full of all such other
Secured Obligations shall have been made (or so provided for); and

finally, to pay to the relevant Lien Grantor, or as a court of competent
jurisdiction may direct, any surplus then remaining from the proceeds of the
Collateral owned by it;

provided that Collateral owned by a Subsidiary Guarantor and proceeds thereof
shall be applied pursuant to the foregoing clauses first, second and third only
to the extent permitted by the limitation in Section 2(i). The Collateral Agent
may make such distributions hereunder in cash or in kind or, on a ratable basis,
in any combination thereof.

(b) If at any time any portion of any monies collected or received by the
Collateral Agent would, but for the provisions of this Section 20(b), be payable
pursuant to Section 20(a) in respect of a Contingent Secured Obligation, the
Collateral Agent shall not apply any monies to pay such Contingent Secured
Obligation but instead shall request the holder thereof, at least 10 days before
each

 

37



--------------------------------------------------------------------------------

proposed distribution hereunder, to notify the Collateral Agent as to the
maximum amount of such Contingent Secured Obligation if then ascertainable
(e.g., in the case of a letter of credit, the maximum amount available for
subsequent drawings thereunder). If the holder of such Contingent Secured
Obligation does not notify the Collateral Agent of the maximum ascertainable
amount thereof at least two Business Days before such distribution, such holder
will not be entitled to share in such distribution. If such holder does so
notify the Collateral Agent as to the maximum ascertainable amount thereof, the
Collateral Agent will allocate to such holder a portion of the monies to be
distributed in such distribution, calculated as if such Contingent Secured
Obligation were outstanding in such maximum ascertainable amount. However, the
Collateral Agent will not apply such portion of such monies to pay such
Contingent Secured Obligation, but instead will hold such monies or invest such
monies in Liquid Investments. All such monies and Liquid Investments and all
proceeds thereof will constitute Collateral hereunder, but will be subject to
distribution in accordance with this Section 20(b) rather than Section 20(a).
The Collateral Agent will hold all such monies and Liquid Investments and the
net proceeds thereof in trust until all or part of such Contingent Secured
Obligation becomes a Non-Contingent Secured Obligation, whereupon the Collateral
Agent at the request of the relevant Secured Party will apply the amount so held
in trust to pay such Non-Contingent Secured Obligation; provided that, if the
other Secured Obligations theretofore paid pursuant to the same clause of
Section 20(a) (i.e., clause second or third) were not paid in full, the
Collateral Agent will apply the amount so held in trust to pay the same
percentage of such Non-Contingent Secured Obligation as the percentage of such
other Secured Obligations theretofore paid pursuant to the same clause of
Section 20(a). If (i) the holder of such Contingent Secured Obligation shall
advise the Collateral Agent that no portion thereof remains in the category of a
Contingent Secured Obligation and (ii) the Collateral Agent still holds any
amount held in trust pursuant to this Section 20(b) in respect of such
Contingent Secured Obligation (after paying all amounts payable pursuant to the
preceding sentence with respect to any portions thereof that became
Non-Contingent Secured Obligations), such remaining amount will be applied by
the Collateral Agent in the order of priorities set forth in Section 20(a).

(c) In making the payments and allocations required by this Section, the
Collateral Agent may rely upon information supplied to it pursuant to
Section 24(f). All distributions made by the Collateral Agent pursuant to this
Section shall be final (except in the event of manifest error) and the
Collateral Agent shall have no duty to inquire as to the application by any
Secured Party of any amount distributed to it.

SECTION 21. Fees and Expenses; Indemnification. (a) The Borrower will forthwith
upon demand pay to the Collateral Agent:

 

38



--------------------------------------------------------------------------------

(i) the amount of any taxes that the Collateral Agent may have been required to
pay by reason of the Security Interests or to free any Collateral from any other
Lien thereon;

(ii) the amount of any and all reasonable out-of-pocket expenses, including
transfer taxes and reasonable fees and expenses of counsel and other experts,
that the Collateral Agent may incur in connection with (w) the administration or
enforcement of the Collateral Documents, including such expenses as are incurred
to preserve the value of the Collateral or the validity, perfection, rank or
value of any Security Interest, (x) the collection, sale or other disposition of
any Collateral or (y) the exercise by the Collateral Agent of any of its rights
or powers under the Collateral Documents or (z) any Enforcement Notice;

(iii) the amount of any fees that the Borrower shall have agreed in writing to
pay to the Collateral Agent and that shall have become due and payable in
accordance with such written agreement; and

(iv) the amount required to indemnify the Collateral Agent for, or hold it
harmless and defend it against, any loss, liability or expense (including the
reasonable fees and expenses of its counsel and any experts or sub-agents
appointed by it hereunder) incurred or suffered by the Collateral Agent in
connection with the Collateral Documents, except to the extent that such loss,
liability or expense arises from the Collateral Agent’s gross negligence, bad
faith or willful misconduct or a breach of any duty that the Collateral Agent
has under this Agreement (after giving effect to Sections 23 and 24).

Any such amount not paid to the Collateral Agent on demand will bear interest
for each day thereafter until paid at a rate per annum equal to the sum of 2.0%
plus the rate applicable to ABR Loans for such day.

(b) If any transfer tax, documentary stamp tax or other tax is payable in
connection with any transfer or other transaction provided for in the Collateral
Documents, the Borrower will pay such tax and provide any required tax stamps to
the Collateral Agent or as otherwise required by law.

(c) The Borrower shall indemnify each of the Secured Parties, their respective
affiliates and the respective directors, officers, agents and employees of the
foregoing (each an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all liabilities, losses, damages, costs and expenses of any kind
(including reasonable expenses of investigation by engineers, environmental
consultants and similar technical personnel and reasonable fees and
disbursements of counsel) arising out of, or in connection with any and all
Environmental

 

39



--------------------------------------------------------------------------------

Liabilities. Without limiting the generality of the foregoing, each Lien Grantor
waives all rights for contribution and all other rights of recovery with respect
to liabilities, losses, damages, costs and expenses arising under or related to
Environmental Laws that it might have by statute or otherwise against any
Indemnitee.

SECTION 22. Authority to Administer Collateral. Each Lien Grantor irrevocably
appoints the Collateral Agent its true and lawful attorney, with full power of
substitution, in the name of such Lien Grantor, any Secured Party or otherwise,
for the sole use and benefit of the Secured Parties, but at the Borrower’s
expense, to the extent permitted by law to exercise, at any time and from time
to time while an Event of Default shall have occurred and be continuing, all or
any of the following powers with respect to all or any of such Lien Grantor’s
Collateral:

(a) to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due upon or by virtue thereof,

(b) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,

(c) to sell, lease, license or otherwise dispose of the same or the proceeds or
avails thereof, as fully and effectually as if the Collateral Agent were the
absolute owner thereof, and

(d) to extend the time of payment of any or all thereof and to make any
allowance or other adjustment with reference thereto;

provided that, except in the case of Personal Property Collateral that is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, the Collateral Agent will give the relevant Lien
Grantor at least ten days’ prior written notice of the time and place of any
public sale thereof or the time after which any private sale or other intended
disposition thereof will be made. Any such notice shall (i) contain the
information specified in UCC Section 9-613, (ii) be Authenticated and (iii) be
sent to the parties required to be notified pursuant to UCC Section 9-611(c);
provided that, if the Collateral Agent fails to comply with this sentence in any
respect, its liability for such failure shall be limited to the liability (if
any) imposed on it as a matter of law under the UCC.

SECTION 23. Limitation on Duty in Respect of Collateral. Beyond the exercise of
reasonable care in the custody and preservation thereof, the Collateral Agent
will have no duty as to any Collateral in its possession or control or in the
possession or control of any agent or bailee or any income therefrom or as to
the preservation of rights against prior parties or any other rights pertaining
thereto.

 

40



--------------------------------------------------------------------------------

The Collateral Agent will be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession or control if such
Collateral is accorded treatment substantially equal to that which it accords
its own property, and will not be liable or responsible for any loss or damage
to any of the Collateral, or for any diminution in the value thereof, by reason
of any act or omission of any agent or bailee selected by the Collateral Agent
in good faith or by reason of any act or omission by the Collateral Agent
pursuant to instructions from the Required Lenders (including, without
limitation, any voting instruction pursuant to Section 17), except to the extent
that such liability arises from the Collateral Agent’s gross negligence or
willful misconduct.

SECTION 24. General Provisions Concerning the Collateral Agent. (a) Authority.
The Collateral Agent is authorized to take such actions and to exercise such
powers as are delegated to the Collateral Agent by the terms of the Collateral
Documents, together with such actions and powers as are reasonably incidental
thereto. As to any matters not expressly provided for herein or in an
Enforcement Notice or in written requests, directions or instructions given as
expressly provided in Sections 17, 19, 22 or 25 including, without limitation,
the timing and methods of realization upon the Collateral, the Collateral Agent
shall act or refrain from acting in accordance with written instructions from
the Required Lenders or, in the absence of such instructions, in accordance with
its discretion (subject to Section 24(c)); provided that the Collateral Agent
shall not be obligated to comply with any such instructions that are
inconsistent with the provisions of the Collateral Documents.

(b) Rights and Powers as a Secured Party. The bank serving as the Collateral
Agent shall, in its capacity as a Secured Party, have the same rights and powers
as any other Secured Party and may exercise the same as though it were not the
Collateral Agent. Such bank and its Affiliates may accept deposits from, lend
money to and generally engage in any kind of business with the Borrower or any
Subsidiary or Affiliate of the Borrower as if it were not the Collateral Agent
hereunder.

(c) Limited Duties and Responsibilities. The Collateral Agent shall not have any
duties or obligations under the Collateral Documents except those expressly set
forth therein. Without limiting the generality of the foregoing, (i) the
Collateral Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (ii) the
Collateral Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Collateral Documents that the Collateral Agent is
required in writing to exercise by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02 of the Credit Agreement), and (iii) except as
expressly set forth in

 

41



--------------------------------------------------------------------------------

the Financing Documents, the Collateral Agent shall not have any duty to
disclose, and shall not be liable for any failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Collateral Agent or any of its Affiliates in any
capacity. The Collateral Agent shall not be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02 of the Credit Agreement) or in the
absence of its own gross negligence or willful misconduct. The Collateral Agent
shall not be responsible for the existence, genuineness or value of any
Collateral or for the validity, perfection, priority or enforceability of any
Security Interest, whether impaired by operation of law or by reason of any
action or omission to act on its part under the Collateral Documents. The
Collateral Agent shall be deemed not to have knowledge of any Default unless and
until written notice thereof is given to the Collateral Agent by the Borrower or
a Secured Party, and the Collateral Agent shall not be responsible for or have
any duty to ascertain or inquire into (A) any statement, warranty or
representation made in or in connection with any Collateral Document, (B) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (C) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Collateral Document,
(D) the validity, enforceability, effectiveness or genuineness of any Collateral
Document or any other agreement, instrument or document, or (E) the satisfaction
of any condition set forth in any Collateral Document.

(d) Authority to Rely on Certain Writings, Statements and Advice. The Collateral
Agent shall be entitled to rely on, and shall not incur any liability for
relying on, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Collateral Agent also may rely on any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon. The
Collateral Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountant or expert.

(e) Sub-Agents and Related Parties. The Collateral Agent may perform any of its
duties and exercise any of its rights and powers through one or more sub-agents
appointed by it. The Collateral Agent and any such sub-agent may perform any of
its duties and exercise any of its rights and powers through its Related
Parties. The exculpatory provisions of Section 23 and this Section shall apply
to any such sub-agent and to the Related Parties of the Collateral Agent and any
such sub-agent.

 

42



--------------------------------------------------------------------------------

(f) Information as to Secured Obligations and Actions by Secured Parties. For
all purposes of the Collateral Documents, including determining the amounts of
the Secured Obligations and whether a Secured Obligation is a Contingent Secured
Obligation or not, or whether any action has been taken under any Secured
Agreement, the Collateral Agent will be entitled to rely on information from (i)
the Administration Agent for information as to the Lenders, their Secured
Obligations and actions taken by them, (ii) any Secured Party (or any trustee,
agent or similar representative designated to supply such information) for
information as to its Secured Obligations and actions taken by it, to the extent
that the Collateral Agent has not obtained such information from the foregoing
sources, and (iii) the Borrower, to the extent that the Collateral Agent has not
obtained information from the foregoing sources.

(g) Within two Business Days after it receives or sends any notice referred to
in this subsection, the Collateral Agent shall send to the Lenders and each
Secured Party Requesting Notice, copies of any Enforcement Notice received by
the Collateral Agent, any certificate designating additional obligations as
Secured Obligations received by the Collateral Agent pursuant to Section 27 and
any notice given by the Collateral Agent to any Lien Grantor, or received by it
from any Lien Grantor, pursuant to Section 17, 19, 20, 22, 24(i) or 25.

(h) The Collateral Agent may refuse to act on any notice, consent, direction or
instruction from any Secured Parties or any agent, trustee or similar
representative thereof that, in the Collateral Agent’s opinion, (i) is contrary
to law or the provisions of any Collateral Document, (ii) may expose the
Collateral Agent to liability (unless the Collateral Agent shall have been
indemnified, to its reasonable satisfaction, for such liability by the Secured
Parties that gave such notice, consent, direction or instruction) or (iii) is
unduly prejudicial to Secured Parties not joining in such notice, consent,
direction or instruction.

(i) Resignation; Successor Collateral Agent. Subject to the appointment and
acceptance of a successor Collateral Agent as provided in this subsection, the
Collateral Agent may resign at any time by notifying the Lenders, the Issuing
Lender and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrower, to appoint a successor
Collateral Agent. If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Collateral Agent gives notice of its resignation, then the retiring
Collateral Agent may, on behalf of the Secured Parties, appoint a successor
Collateral Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank. Upon acceptance of its appointment as Collateral
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent hereunder, and the retiring Collateral Agent shall be
discharged from its duties and obligations hereunder.

 

43



--------------------------------------------------------------------------------

The fees payable by the Borrower to a successor Collateral Agent shall be the
same as those payable to its predecessor unless otherwise agreed by the Borrower
and such successor. After the Collateral Agent’s resignation hereunder, the
provisions of this Section, Section 21 and Section 23 shall continue in effect
for the benefit of such retiring Collateral Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Collateral Agent was acting as
Collateral Agent.

SECTION 25. Termination of Security Interests; Release of Collateral. (a) The
Security Interests granted by each Subsidiary Guarantor shall terminate when its
Secured Guarantee is released pursuant to Section 2(c).

(b) The Security Interests granted by the Borrower shall terminate when all the
Release Conditions are satisfied.

(c) At any time before the Security Interests granted by the Borrower terminate,
the Collateral Agent may, at the written request of the Borrower, release any
Collateral (but not all or substantially all the Collateral) with the prior
written consent of the Required Lenders.

(d) At any time before the Security Interests granted by the Borrower terminate,
unless an Enforcement Notice is in effect, the Collateral Agent shall release
Collateral (but not all or substantially all the Collateral) upon receiving from
the Borrower a written request in accordance with Section 2.18 of the Credit
Agreement. No such release shall require the consent of any Secured Party.

(e) The Security Interest in any property abandoned by any Lien Grantor to
Ventas pursuant to Section 6.2 of any Master Lease Agreement to which the
Borrower is a party shall be automatically terminated without any necessity to
deliver any termination statements or releases. Notwithstanding the foregoing,
at the request of Ventas, certifying that such an abandonment has occurred, the
Collateral Agent, shall execute and deliver to Ventas, at the expense of Ventas,
such documents as are necessary in order to evidence such termination of the
Security Interest.

(f) Upon any termination of a Security Interest or release of Collateral, the
Collateral Agent will, at the expense of the relevant Lien Grantor, execute and
deliver to such Lien Grantor such documents as such Lien Grantor shall
reasonably request to evidence the termination of such Security Interest or the
release of such Collateral, as the case may be.

Section 26. Additional Subsidiary Guarantors and Lien Grantors. Any Subsidiary
may become a party hereto by signing and delivering to the Collateral

 

44



--------------------------------------------------------------------------------

Agent a Security Agreement Supplement, whereupon such Subsidiary shall become a
“Subsidiary Guarantor” and a “Lien Grantor” as defined herein.

SECTION 27. Additional Secured Obligations. The Borrower may from time to time
designate its obligations under any (i) Interest Rate Agreement or
(ii) agreement in respect of any Cash Management Obligations (such agreement a
“Cash Management Agreement”), in each case with a Lender or an Affiliate of a
Lender at the time such agreement is entered into as an additional Secured
Obligation for purposes hereof, by delivering to the Collateral Agent a
certificate signed by a Financial Officer that (i) identifies such Interest Rate
Agreement or Cash Management Agreement, specifying the name and address of the
other party thereto, the notional principal amount thereof and the expiration
date thereof (as applicable), (ii) states that the Borrower’s obligations
thereunder are designated as Secured Obligations for purposes hereof and (iii)
states that, after giving effect to such designation, the aggregate notional
principal amount of all outstanding Designated Interest Rate Agreements and
Designated Cash Management Obligations included in the Secured Obligations will
not exceed the aggregate amount of the Commitments at such time in effect under
the Credit Agreement.

SECTION 28. Notices. Each notice, request or other communication given to any
party hereunder shall be in writing (which term includes facsimile) and shall be
effective (i) when delivered to such party at its address specified below,
(ii) when sent to such party by facsimile, addressed to it at its facsimile
number specified below, and such party sends back confirmation of receipt or
(iii) ten days after being sent to such party by certified or registered United
States mail, addressed to it at its address specified below, with first class or
airmail postage prepaid:

(i) in the case of any Lien Grantor listed on the signature pages hereof, to it
at:

Kindred Healthcare, Inc.

680 South Fourth Avenue

Louisville, KY 40202

Attn: Chief Financial Officer, Treasurer and

General Counsel

Facsimile: (502) 596-4075 and (502) 596-4170

with copies to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Attn: Andrea Podolsky, Esq.

 

45



--------------------------------------------------------------------------------

(ii) in the case of any other Lien Grantor, to it at its address or facsimile
number set forth in its Security Agreement Supplement;

(iii) in the case of the Collateral Agent, to it at:

JPMorgan Agency Services

1111 Fannin - 10th Floor

Houston, TX 77002

Attention: John Ngo

Telephone: (713) 750-2931

Facsimile: (713) 750-2782

with copies to:

JPMorgan Chase Bank, N.A. - Client Credit

Management

270 Park Avenue - 4th Floor

New York, NY 10017

Attention: Dawn Lee Lum

Telephone: (212) 270-2472

Facsimile: (212) 270-3279

and to:

JPMorgan Chase Bank, N.A. - IB-ABL Portfolio Management

530 Fifth Avenue - 8th Floor,

New York, NY 10036

Attention: Lisa Dee Hanson

Telephone: (212) 837-3304

Facsimile: (212) 837-3333

(iv) in the case of any Lender, to the Collateral Agent to be forwarded to such
Lender at its address or facsimile number specified in or pursuant to
Section 10.01 of the Credit Agreement; or

(v) in the case of any other Secured Party Requesting Notice, to it at such
address or facsimile number as such party may hereafter specify for the purpose
by notice to the Collateral Agent.

Any party may change its address or facsimile number for purposes of this
Section by giving notice of such change to the Collateral Agent and the Borrower
in the manner specified above.

 

46



--------------------------------------------------------------------------------

NOTICE TO THE BORROWER UNDER THIS AGREEMENT OR UNDER ANY OTHER FINANCING
DOCUMENT SHALL CONSTITUTE NOTICE TO ALL LIEN GRANTORS FOR ALL PURPOSES HEREUNDER
AND THEREUNDER, AND NOTICE FROM THE BORROWER UNDER THIS AGREEMENT OR UNDER ANY
OTHER FINANCING DOCUMENT PURPORTING TO BE NOTICE FROM ALL LIEN GRANTORS SHALL
CONSTITUTE NOTICE FROM ALL LIEN GRANTORS FOR ALL PURPOSES HEREUNDER AND
THEREUNDER. Each Lien Grantor other than the Borrower hereby irrevocably
appoints the Borrower as such Lien Grantor’s agent and attorney-in-fact, with
full authority in the place and stead of such Lien Grantor and in the name of
such Lien Grantor, the Borrower or otherwise, from time to time in the
Borrower’s discretion, to execute and deliver (and receive, where applicable)
any and all written notices and communications hereunder on behalf of the Lien
Grantors to the Collateral Agent and the Lenders, and to deliver oral notices
and communications to the foregoing effect, and the Collateral Agent and each
Lender shall be entitled to rely upon any such notice or communication as a
notice, communication or consent, as the case may be, of the Lien Grantors, and
shall incur no liability to the Borrower or any other Lien Grantor in acting
upon any such notice or communication that the Collateral Agent or such Lender
believes in good faith to have been given by a duly authorized officer or other
person authorized by the Borrower.

SECTION 29. No Implied Waivers; Remedies Not Exclusive. No failure by the
Collateral Agent or any Secured Party to exercise, and no delay in exercising
and no course of dealing with respect to, any right or remedy under any
Collateral Document shall operate as a waiver thereof; nor shall any single or
partial exercise by the Collateral Agent or any Secured Party of any right or
remedy under any Financing Document preclude any other or further exercise
thereof or the exercise of any other right or remedy. The rights and remedies
specified in the Financing Documents are cumulative and are not exclusive of any
other rights or remedies provided by law.

SECTION 30. Successors and Assigns. This Agreement is for the benefit of the
Collateral Agent and the Secured Parties. If all or any part of any Secured
Party’s interest in any Secured Obligation is assigned or otherwise transferred,
the transferor’s rights hereunder, to the extent applicable to the obligation so
transferred, shall be automatically transferred with such obligation. This
Agreement shall be binding on the Lien Grantors and their respective successors
and assigns.

SECTION 31. Amendments and Waivers. Neither this Agreement nor any provision
hereof may be waived, amended, modified or terminated except pursuant to an
agreement or agreements in writing entered into by the parties hereto, with the
consent of such Lenders as are required to consent thereto under

 

47



--------------------------------------------------------------------------------

Section 10.02 of the Credit Agreement. No such waiver, amendment or modification
shall affect the rights of a Secured Party (other than a Lender) hereunder more
adversely than it affects the comparable rights of the Lenders hereunder,
without the consent of such Secured Party.

SECTION 32. Choice of Law.

(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), EXCEPT AS OTHERWISE REQUIRED BY
MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT REMEDIES PROVIDED BY
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK ARE GOVERNED BY
THE LAWS OF SUCH JURISDICTION.

(b) Each Lien Grantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Financing
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in any Financing
Document shall affect any right that the Collateral Agent may otherwise have to
bring any action or proceeding relating to any Financing Document against any
Lien Grantor or its properties in the courts of any jurisdiction.

(c) Each Lien Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Financing Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 28. Nothing in any Financing Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

48



--------------------------------------------------------------------------------

SECTION 33. Waiver of Jury Trial. EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY
COLLATERAL DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 34. Severability. If any provision of any Collateral Document is invalid
or unenforceable in any jurisdiction, then, to the fullest extent permitted by
law, (i) the other provisions of the Collateral Documents shall remain in full
force and effect in such jurisdiction and shall be liberally construed in favor
of the Collateral Agent and the Secured Parties in order to carry out the
intentions of the parties thereto as nearly as may be possible and (ii) the
invalidity or unenforceability of such provision in such jurisdiction shall not
affect the validity or enforceability thereof in any other jurisdiction.

SECTION 35. Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 36. Consequences Of Effectiveness. (a) On the Effective Date, the
Existing Security Agreement shall be amended and restated in its entirety to
read as set forth in this Agreement.

(b) The parties hereto acknowledge and agree that (i) this Agreement and the
other Financing Documents, whether executed and delivered in connection herewith
or otherwise, do not constitute a novation or termination of the “Obligations”
(as defined in the Existing Credit Agreement) under the Existing Credit
Agreement as in effect prior to the Effective Date and which remain outstanding,
(ii) such “Obligations” are in all respects continuing (as amended and restated
by the Credit Agreement and this Agreement), (iii) the Liens and security
interests as granted under the Collateral Documents securing payment of such
“Obligations” are in all respects continuing and in full force and

 

49



--------------------------------------------------------------------------------

effect, and (iv) each Collateral Document entered into in connection with the
Existing Facility that is in effect immediately prior to the effectiveness
hereof is hereby reaffirmed and continues to be in full force and effect and to
inure to the benefit of the Collateral Agent and the Lenders as if executed as
of the Effective Date.

(c) On and after the Effective Date, the rights and obligations of the parties
hereto shall be governed by the provisions of this Agreement and the other
Financing Documents; provided that the rights and obligations of the parties
hereto with respect to the period prior to the Effective Date shall continue to
be governed by the provisions of the Existing Credit Agreement and the Existing
Security Agreement, as in effect prior to the Effective Date.

SECTION 37. Withdrawal of Enforcement Notice. An Enforcement Notice, once given,
shall remain in effect unless and until (i) the Required Lenders notify the
Collateral Agent that they wish to withdraw such Enforcement Notice, (ii) no
monies have been applied to pay any Secured Obligations pursuant to Section 20
(except pursuant to clause first of subsection (a) thereof) as a result of such
Enforcement Notice and (iii) the Collateral Agent determines that the withdrawal
of such Enforcement Notice will not result in any liability or unreimbursed loss
to the Collateral Agent by reason of actions taken by it in reliance thereon.

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

KINDRED HEALTHCARE, INC. By:       Name:     Title:  

JPMORGAN CHASE BANK, N.A., as
Collateral Agent

By:       Name:     Title:  



--------------------------------------------------------------------------------

   Subsidiary Guarantors:

 

ADVANCED INFUSION SYSTEMS, INC.

AVERY MANOR NURSING, L.L.C.

BAYBERRY CARE CENTER, L.L.C.

BRAINTREE NURSING, L.L.C.

CALIFORNIA NURSING CENTERS, L.L.C.

CARE CENTER OF ROSSMOOR, L.L.C. CARIBBEAN BEHAVIORAL HEALTH SYSTEMS, INC.

COUNTRY ESTATES NURSING, L.L.C. COURTLAND GARDENS HEALTH CENTER, INC.

FORESTVIEW NURSING, L.L.C.

GODDARD NURSING, L.L.C.

GREENBRAE CARE CENTER, L.L.C.

GREENS NURSING AND ASSISTED LIVING, L.L.C.

HARBORLIGHTS NURSING, L.L.C.

HELIAN ASC OF NORTHRIDGE, INC.

HELIAN HEALTH GROUP, INC.

HIGHGATE NURSING, L.L.C.

HIGHLANDER NURSING, L.L.C.

HOMESTEAD HEALTH CENTER, INC.

J. B. THOMAS HOSPITAL, INC.

KINDRED ACUTE PULMONARY EAST, INC.

KINDRED BRAINTREE HOSPITAL, L.L.C.

By:       Name:   Donald H. Robinson   Title:  

Senior Vice President of Tax and

Treasurer



--------------------------------------------------------------------------------

   Subsidiary Guarantors (Continued):

 

KINDRED DEVELOPMENT 4, L.L.C.

KINDRED DEVELOPMENT 7, L.L.C.

KINDRED DEVELOPMENT 8, L.L.C.

KINDRED DEVELOPMENT 9, L.L.C.

KINDRED DEVELOPMENT 10, L.L.C.

KINDRED DEVELOPMENT 11, L.L.C.

KINDRED DEVELOPMENT 12, L.L.C.

KINDRED DEVELOPMENT 13, L.L.C.

KINDRED DEVELOPMENT 15, L.L.C.

KINDRED DEVELOPMENT 17, L.L.C.

KINDRED DEVELOPMENT 27, L.L.C.

KINDRED DEVELOPMENT 28, L.L.C.

KINDRED DEVELOPMENT 29, L.L.C.

KINDRED DEVELOPMENT HOLDINGS 3, L.L.C.

KINDRED DEVELOPMENT HOLDINGS 5, L.L.C.

KINDRED HEALTHCARE OPERATING, INC.

KINDRED HEALTHCARE PHARMACY, L.L.C.

KINDRED HEALTHCARE SERVICES, INC.

KINDRED HOLDINGS, L.L.C.

KINDRED HOME CARE SERVICES, INC.

KINDRED HOSPICE, INC.

KINDRED HOSPITAL PALM BEACH, L.L.C.

KINDRED HOSPITAL PHARMACY SERVICES, INC.

KINDRED HOSPITAL-PITTSBURGH- NORTH SHORE, L.L.C.

KINDRED HOSPITAL-SPRINGFIELD, L.L.C.

KINDRED HOSPITAL-TOLEDO, L.L.C.

KINDRED HOSPITALS EAST, L.L.C.

KINDRED HOSPITALS WEST, L.L.C.

By:       Name:   Donald H. Robinson   Title:  

Senior Vice President of Tax and

Treasurer



--------------------------------------------------------------------------------

   Subsidiary Guarantors (Continued):

 

KINDRED INSTITUTIONAL PHARMACY SERVICES, INC.

KINDRED NEVADA, L.L.C.

KINDRED NURSING CENTERS EAST, L.L.C.

KINDRED NURSING CENTERS NORTH, L.L.C.

KINDRED NURSING CENTERS SOUTH, L.L.C.

KINDRED NURSING CENTERS WEST, L.L.C.

KINDRED PHARMACY SERVICES, INC.

KINDRED REHAB SERVICES, INC.

KINDRED SUPPORT SERVICES, L.L.C.

KINDRED SYSTEMS, INC.

KPS-6, INC.

KPS-7, INC.

KPS-8, INC.

KPS-9, INC.

KPS-10, INC.

KPS BALTIMORE, L.L.C.

KPS CHICAGO, INC.

KPS EAST, INC.

KPS FREDERICKSBURG, L.L.C.

KPS GREAT FALLS, INC.

KPS KENTUCKY, L.L.C.

KPS MIDWEST, INC.

KPS MOUNTAIN, INC.

KPS NASHVILLE, L.L.C.

KPS ORLANDO, INC.

KPS PENNSYLVANIA, INC.

KPS SEATTLE, INC.

KPS TENNESSEE, L.L.C.

KPS WISCONSIN, INC.

By:       Name:   Donald H. Robinson   Title:  

Senior Vice President of Tax and

Treasurer



--------------------------------------------------------------------------------

   Subsidiary Guarantors (Continued):

 

LAFAYETTE HEALTH CARE CENTER, INC.

LAUREL LAKE HEALTH AND REHABILITATION, L.L.C.

MAINE ASSISTED LIVING, L.L.C.

MASSACHUSETTS ASSISTED LIVING, L.L.C.

MEADOWS NURSING, L.L.C.

MEDEQUITIES, INC.

MEDICAL HILL REHAB CENTER, L.L.C.

PACIFIC COAST CARE CENTER, L.L.C.

PEOPLEFIRST MID-SOUTH, L.L.C.

PERSONACARE OF CONNECTICUT, INC.

PERSONACARE OF GEORGIA, INC.

PERSONACARE OF HUNTSVILLE, INC.

PERSONACARE OF OHIO, INC.

PERSONACARE OF POMPANO EAST, INC.

PERSONACARE OF READING, INC.

PERSONACARE OF SHREVEPORT, INC.

PERSONACARE OF WARNER ROBINS, INC.

PERSONACARE OF WISCONSIN, INC.

PRODATA SYSTEMS, INC.

REHAB STAFFING, L.L.C.

By:       Name:   Donald H. Robinson   Title:  

Senior Vice President of Tax and

Treasurer



--------------------------------------------------------------------------------

   Subsidiary Guarantors (Continued):

 

SIENA CARE CENTER, L.L.C.

SMITH RANCH CARE CENTER, L.L.C.

SOUTHERN CALIFORNIA SPECIALTY CARE, INC.

SPECIALTY HEALTHCARE SERVICES, INC.

SPECIALTY HOSPITAL OF CLEVELAND, INC.

SPECIALTY HOSPITAL OF PHILADELPHIA, INC.

SPECIALTY HOSPITAL OF SOUTH CAROLINA, INC.

SPRINGFIELD PARK VIEW HOSPITAL, L.L.C.

THC – CHICAGO, INC.

THC – HOUSTON, INC.

THC – NORTH SHORE, INC.

THC – ORANGE COUNTY, INC.

THC – SEATTLE, INC.

TOWER HILL NURSING, L.L.C.

By:       Name:   Donald H. Robinson   Title:  

Senior Vice President of Tax and

Treasurer



--------------------------------------------------------------------------------

   Subsidiary Guarantors (Continued):

 

TRANSITIONAL HOSPITALS CORPORATION OF INDIANA, INC.

TRANSITIONAL HOSPITALS CORPORATION OF LOUISIANA, INC.

TRANSITIONAL HOSPITALS CORPORATION OF NEVADA, INC.

TRANSITIONAL HOSPITALS CORPORATION OF NEW MEXICO, INC.

TRANSITIONAL HOSPITALS CORPORATION OF TAMPA, INC.

TRANSITIONAL HOSPITALS CORPORATION OF TEXAS, INC.

TRANSITIONAL HOSPITALS CORPORATION OF WISCONSIN, INC.

TUCKER NURSING CENTER, INC.

YGNACIO VALLEY CARE CENTER, L.L.C.

By:       Name:   Donald H. Robinson   Title:  

Senior Vice President of Tax and

Treasurer



--------------------------------------------------------------------------------

   Subsidiary Guarantors (Continued):

 

FOOTHILL NURSING COMPANY
PARTNERSHIP

By:   KINDRED NURSING CENTERS
LIMITED PARTNERSHIP and
KINDRED NURSING CENTERS
WEST, L.L.C., General Partners

By:       Name:   Donald H. Robinson   Title:   Senior Vice President of Tax and
Treasurer

HILLHAVEN-MSC PARTNERSHIP

By:   KINDRED NURSING CENTERS
WEST, L.L.C. and KINDRED
HOSPITALS WEST, L.L.C., General
Partners

By:       Name:   Donald H. Robinson   Title:   Senior Vice President of Tax and
Treasurer

KINDRED HOME CARE AND HOSPICE
INDIANA PARTNERSHIP

By:   KINDRED HOME CARE
SERVICES, INC. and KINDRED
HOSPICE, INC., General Partners

By:       Name:   Donald H. Robinson   Title:   Senior Vice President of Tax and
Treasurer



--------------------------------------------------------------------------------

   Subsidiary Guarantors (Continued):

 

KINDRED HOSPITALS LIMITED
PARTNERSHIP

By:   KINDRED NURSING CENTERS LIMITED PARTNERSHIP and KINDRED HOSPITALS WEST,
L.L.C., General Partners

By:       Name:   Donald H. Robinson   Title:   Senior Vice President of Tax and
Treasurer

KINDRED NURSING CENTERS CENTRAL LIMITED PARTNERSHIP

By:   KINDRED NURSING CENTERS LIMITED PARTNERSHIP and KINDRED HEALTHCARE
OPERATING, INC., General Partners

By:       Name:   Donald H. Robinson   Title:   Senior Vice President of Tax and
Treasurer

KINDRED NURSING CENTERS LIMITED PARTNERSHIP

By:   KINDRED HOSPITALS LIMITED PARTNERSHIP and KINDRED NURSING CENTERS EAST,
L.L.C., General Partners

By:       Name:   Donald H. Robinson   Title:   Senior Vice President of Tax and
Treasurer



--------------------------------------------------------------------------------

SCHEDULE 1

SECURITIES AND SECURITIES ACCOUNTS

OWNED BY ORIGINAL LIEN GRANTORS

(as of the Effective Date)

PART 1 — Securities

 

Issuer   

Jurisdiction of
Organization

  

Owner of Securities

   Amount
Owned   

Type of
Security

Ledgewood Health Care Corporation

   Massachusetts    Kindred Healthcare Operating, Inc.    7,500    Class B
common stock

Shares of JPMorgan Prime Money Market Fund (the “Fund”) owned by Kindred
Healthcare Operating, Inc. and held in account #5017274 established by DST
Systems, Inc. as transfer agent for the Fund.

PART 2 — Securities Accounts

The Original Lien Grantors own Security Entitlements with respect to Financial
Assets credited to the following Securities Accounts:

 

Owner    Securities
Intermediary    Account Number

None.

     

 

S-1



--------------------------------------------------------------------------------

SCHEDULE 2

LIST OF MATERIAL GOVERNMENT CONTRACTS

None.

 

S-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF BORROWING BASE CERTIFICATE

Kindred Healthcare, Inc.

Monthly Borrowing Base Certificate

For the Month Ended                     

 

(000’s US$)

        

A.

   Net available accounts receivable (from page 2 of 2)       $ 0              
    

B.

   Eligible real estate (from page 2 of 2)       $ 0                   

C.

   Borrowing Base (lines A + B)          $ 0                

D.

   Lower of:             Borrowing Base (line C)       $ 0                      
         $ 0                    Revolving Credit Commitment       $ 500,000   
               

E.

   Revolving Credit Outstandings             Revolving Loans    $ 0            
             Letter of Credit    $ 0                          Total Revolving
Credit Outstandings          $ 0                

G.

   Available credit (overadvance) (line D - E)          $ 0                

Officer’s Certification:

Pursuant to the Second Amended and Restated Credit Agreement dated as of
July 18, 2007, as amended, the undersigned Financial Officer of Kindred
Healthcare, Inc. certifies that the information provided in this certificate to
JP Morgan Chase Bank, N.A., as Collateral Agent, is true and correct based on
the accounting records of Kindred Healthcare, Inc.

 

Kindred Healthcare, Inc.    

 

   

 

Signature & Title

    Date

* Borrowing Base Certificate to be accompanied by the documentation outlined in
Schedule 1 to Exhibit D*

 

D-1



--------------------------------------------------------------------------------

KINDRED TO CONFIRM

Kindred Healthcare Inc.

Monthly Borrowing Base Certificate

For the Month Ended                     

(in 000’s US$)

Calculation of available accounts receivable

 

     Hospitals    SNF’s    Pharmacy    Aged A/R    Peoplefirst    Total

Balance per A/R aging

   $ —      $ —      $ —      $ —      $ —      $ —  

Less ineligibles:

                 

Over 120 days old

     —        —        —        —        —        —  

Private pay less than 120 days

     —        —        —        —        —        —  

Medicaid advance payments

     —        —        —        —        —        —  

Potential impairment reserve

     —        —        —        —        —        —  

In collection

     —        —        —        —        —        —  

Pledged collateral

     —        —        —        —        —        —  

Other (per terms of Credit Agreement)

     —        —        —        —        —        —                            
               

Total ineligibles

     —        —        —        —        —        —  

 

D-2



--------------------------------------------------------------------------------

KINDRED TO CONFIRM

 

Less:

            

PIP Reserve

     —         —         —         —         —         —  

Dilution Reserve (as implemented)

     —         —         —         —         —         —                       
                         

Total:

     —         —         —         —         —         —  

Total eligible A/R

     —         —         —         —         —         —  

Advance rate

     85 %     85 %     85 %     85 %     85 %  

Available A/R

   $ —       $ —       $ —       $ —       $ —       $ —  

Less Established Reserves:

            

Cost Report Liability Reserve

     —         —         —         —         —         —  

Interest Rate Agreement Reserve

     —         —         —         —         —         —                       
                         

Total Established Reserves:

     —         —         —         —         —         —  

(i) Total available A/R

   $ —       $ —       $ —       $ —       $ —       $ —                       
                         

(ii) A/R Availability Cap

     N/A       N/A       N/A     $ 30,000       N/A    

Net Available A/R – Lesser of (i) or (ii)

   $ —       $ —       $ —       $ —       $ —       $ —                       
                         

 

D-3



--------------------------------------------------------------------------------

KINDRED TO CONFIRM

 

Calculation of Eligible Real Estate

  

Adjusted EBITDA of Eligible Real Estate for 4 most recent fiscal quarters

   $ —  

Multiple factor

     5

Total

   $ —  

Add: Corporate office (65% of fair market value per appraisal)

     —  

Eligible Real Estate Borrowing Base Amount

   $ —         

25% of total Borrowing Base

   $ —         

Lesser of Eligible Real Estate Borrowing Base Amount and 25% of total borrowing
base

   $ —         

 

D-4